Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 1 of 269 PageID #: 8638




                            TAB 19(a)
              Non-Prosecution Agreement, dated March 11, 2015
               [Bankr. D.I. 950-3], attached as Exhibit 3 to the
              Messing Decl. *excluding Appendix and attachments
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 2 of 269 PageID #: 8639


                                       




                                                     

                                             V1XÚÊ9ÇXÓxž

            p<      '+žÞ( % B 5ž ¶q666ž0Đ!ž?Ń&/ž  žG665žw/žÑ 
    ;lJ)4mE¢ž"žž  žÿđ žž  $ žž £ž        ťžÖ ŉ!žÛ(  žž
    ÒĨjžuu?FžïCž ž9ž ž8*žĀĒžAž ž,!ž0 Ŧ*žž,%A.ž
    ;l ž@sEž3 "ž žB ž Mžy©? 4ž$Ŋž; ž mQ¯ž Y ž
    Hž %ž"žŖž Č žAž dž2Khžėžž ž žžĈk%ž)ó Fž /ž3&¤ž
     ž žči4C#ž^ž2žÀ žž $C žžå%ž #] ª(% ŗ_ž&ĩ  ž
    %ŋž3žŌž žĔMžNŘ«ž¡ž"a ž gž ŅžžI+ž žž
      žÁ ¾ž;OĪQžēžžÌ+Pžž žžężřžž     
    @S<žÄah j:ž, žAž ž0 žž0b&ž,žxTž7UR77º¼G¿žž;``Ež ž (ž
    ž3 žĎ ž ž^ž'+īžž KžžĚŽ žž     9<<ž
    Åń Ţ(ž,  žAžNžËĬžž0!&ž,ž1Sž ·U¬p7r½G°ž >ĆžQR OEžKðžž ž
     nž Nž=$ ō žž !%žžTž

            G<     Z3Ůž8_ŧ## Ś*žž%ĭŎĮ 2ž*ŝž Ġ ž98žæžŞ ž|÷žžş3ŨžĊù%Fžú/
    ũžņçž  ŶD4śě¥žŏįİižžĜŷŇèŻž ű ıĲ±ž

                                            z1­Ù{×ÝJÈ@XÔ1ž

            U²      Y ž9HžĝûžŲġžāžJ)žž`žĘžôŐţ%éž&ĳ žDĢ žLž|ň$
     #ž* ž$Ū 5ž žģ#ž@ž&Ĵ!bžž # žJ)ø žžfžž'źĵPžĂćŁ 5ž
    ~#( ¦žžő  #žkĶ$žĤž žžcžž ž ce žž  žžž!-$ž
    !žžċbž4!ž%&ž ž ž #ž: ž(g"žķCž ĥ žêžž
    ŜůžžÎë:ž ž -Džž +ž7§ž žL Džăžv.Œ žY!ĿfĞž
    $ žž hž\ž= )ž»/žždž -ž: žĕž&  žI)ž&žž ž" ž
     že $ ž"žM ž[žžž #žď- ž üžž Mž8  œ fSž Z ž= žž
    2žž ! ž* žáHPž žł ž.dŹ  .žžI) ož

          0wVWØ1ž810ž,É'?Z=1,Ižtž{Í?z>ÆWÕ>ßäžÏÜžãVv8à>yž

            r³     [ ž4Űĉ:4ŠCžšĄž žõųĸ ý(ŀþžž ìîğŬ ž ¸Fžñ5ž'+žž žĹ
    :Ŕž žą%ž ĺž-ž ž.žN-ží žžOž\žÐ\*ž ž
       /žžB -ž  Ļ/žž )ž7Tž '+ ž}] žža&! ž# " ž
    Ėž  žg..ž(µž >ž ž-ž *ž ž[=ž cž  ž'+.~ž ž" žħž
    s$ū2  5žžž(Ožļž ž"ž žâHžž #ž&B žžž ŭ ž^ž
    '+¨ž')ž_ž jž žižžĽžežt} ž2žŕB"ž$ žŴžLžž
    ŸòŤkŵžD!žžľ ž] ž ö  ´ž Wž Ħž  ž3Lž ž9ž ž ž  ž
     Kž" žž"2 žž* žÂ$ nž ž@Ãž&!žž')žžžq6žž ž  ož


                                        ®¹R




                                                  A-1104
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 3 of 269 PageID #: 8640




                                    A-1105
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 4 of 269 PageID #: 8641




                                    A-1106
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 5 of 269 PageID #: 8642




                                    A-1107
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 6 of 269 PageID #: 8643




                                    A-1108
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 7 of 269 PageID #: 8644




                                    A-1109
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 8 of 269 PageID #: 8645




                                    A-1110
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 9 of 269 PageID #: 8646




                                    A-1111
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 10 of 269 PageID #: 8647




                                     A-1112
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 11 of 269 PageID #: 8648




                                     A-1113
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 12 of 269 PageID #: 8649




                                     A-1114
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 13 of 269 PageID #: 8650




                                     A-1115
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 14 of 269 PageID #: 8651




                                     A-1116
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 15 of 269 PageID #: 8652




                                     A-1117
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 16 of 269 PageID #: 8653




                                     A-1118
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 17 of 269 PageID #: 8654




                                     A-1119
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 18 of 269 PageID #: 8655




                                     A-1120
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 19 of 269 PageID #: 8656




                                     A-1121
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 20 of 269 PageID #: 8657




                                     A-1122
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 21 of 269 PageID #: 8658




                                     A-1123
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 22 of 269 PageID #: 8659




                                     A-1124
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 23 of 269 PageID #: 8660




                                     A-1125
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 24 of 269 PageID #: 8661




                                     A-1126
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 25 of 269 PageID #: 8662




                                     A-1127
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 26 of 269 PageID #: 8663




                                     A-1128
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 27 of 269 PageID #: 8664




                                     A-1129
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 28 of 269 PageID #: 8665




                                     A-1130
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 29 of 269 PageID #: 8666




                                     A-1131
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 30 of 269 PageID #: 8667




                                     A-1132
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 31 of 269 PageID #: 8668




                                     A-1133
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 32 of 269 PageID #: 8669




                                     A-1134
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 33 of 269 PageID #: 8670




                                     A-1135
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 34 of 269 PageID #: 8671




                                     A-1136
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 35 of 269 PageID #: 8672




                                     A-1137
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 36 of 269 PageID #: 8673




                                     A-1138
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 37 of 269 PageID #: 8674




                                     A-1139
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 38 of 269 PageID #: 8675




                                     A-1140
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 39 of 269 PageID #: 8676




                                     A-1141
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 40 of 269 PageID #: 8677




                                     A-1142
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 41 of 269 PageID #: 8678




                                     A-1143
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 42 of 269 PageID #: 8679




                                     A-1144
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 43 of 269 PageID #: 8680




                                     A-1145
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 44 of 269 PageID #: 8681




                                     A-1146
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 45 of 269 PageID #: 8682




                                     A-1147
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 46 of 269 PageID #: 8683




                                     A-1148
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 47 of 269 PageID #: 8684




                                     A-1149
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 48 of 269 PageID #: 8685




                                     A-1150
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 49 of 269 PageID #: 8686




                                     A-1151
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 50 of 269 PageID #: 8687




                                     A-1152
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 51 of 269 PageID #: 8688




                                     A-1153
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 52 of 269 PageID #: 8689




                                     A-1154
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 53 of 269 PageID #: 8690




                                     A-1155
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 54 of 269 PageID #: 8691




                                     A-1156
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 55 of 269 PageID #: 8692




                                     A-1157
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 56 of 269 PageID #: 8693




                                     A-1158
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 57 of 269 PageID #: 8694




                                     A-1159
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 58 of 269 PageID #: 8695




                                     A-1160
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 59 of 269 PageID #: 8696




                                     A-1161
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 60 of 269 PageID #: 8697




                                     A-1162
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 61 of 269 PageID #: 8698




                                     A-1163
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 62 of 269 PageID #: 8699




                                     A-1164
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 63 of 269 PageID #: 8700




                                     A-1165
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 64 of 269 PageID #: 8701




                                     A-1166
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 65 of 269 PageID #: 8702




                                     A-1167
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 66 of 269 PageID #: 8703




                                     A-1168
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 67 of 269 PageID #: 8704




                                     A-1169
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 68 of 269 PageID #: 8705




                                     A-1170
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 69 of 269 PageID #: 8706




                                     A-1171
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 70 of 269 PageID #: 8707




                                     A-1172
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 71 of 269 PageID #: 8708




                                     A-1173
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 72 of 269 PageID #: 8709




                                     A-1174
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 73 of 269 PageID #: 8710




                                     A-1175
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 74 of 269 PageID #: 8711




                                     A-1176
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 75 of 269 PageID #: 8712




                                     A-1177
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 76 of 269 PageID #: 8713




                                     A-1178
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 77 of 269 PageID #: 8714




                                     A-1179
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 78 of 269 PageID #: 8715




                                TAB 20
        Declaration of Eric Fraske in Support of Debtors’ Abandonment
       of the Vernon Non-Performing Property Pursuant to the Amended
       Plan, dated October 13, 2020 [Bankr. D.I. 952] *excluding exhibits
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 79 of 269 PageID #: 8716
           Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        : Chapter 11
                                                             :
EXIDE HOLDINGS, INC., et al.,                                : Case No. 20–11157 (CSS)
                                                             :
                  Debtors.1                                  : (Jointly Administered)
                                                             :
------------------------------------------------------------ x
                         DECLARATION OF ERIC FRASKE IN SUPPORT
                       OF DEBTORS’ ABANDONMENT OF THE VERNON
        NON-PERFORMING PROPERTY PURSUANT TO THE AMENDED PLAN

         I, Eric Fraske, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true to

the best of my knowledge, information, and belief:

                   1.     I am a Senior Consultant and Engineer at Alta Environmental, Inc. (“Alta”),

a full-service environmental consulting firm specializing in remediation, air quality, water

resources, environmental health and safety compliance, and environmental engineering services.

I have held this position from June 2016 through the present. As a Senior Consultant and Engineer,

I have managed and executed a variety of environmental compliance, investigations, and

remediation projects for numerous private and public clients. Prior to my employment at Alta,

from June 2004 through May 2016, I was an Environmental Services Manager at Professional

Service Industries, Inc., a consulting and engineering firm that specializes in, among other

services, environmental consulting, engineering, and testing. In October 2014, I was promoted to




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
     Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
     Deerfield Parkway, Building 200, Milton, Georgia 30004.



RLF1 24139316V.1

                                                        A-1180
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 80 of 269 PageID #: 8717
            Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 2 of 10




Branch Manager and served in that capacity through May 2016. I graduated from Michigan State

University in 2004 with a Bachelor of Science in Civil Engineering.

                   2.    On December 28, 2017, Alta was retained by Exide Technologies, LLC

(“Exide” and, together with Exide Holdings, Inc. and its debtor affiliates in the above-captioned

chapter 11 cases, the “Debtors”) to provide staffing for the Resident Engineer position during

Phase 1 closure pursuant to, and as defined in, Exide’s December 8, 2016 Final Closure Plan (the

“Closure Plan”) at its inactive battery recycling facility located at 2717 South Indiana Street in

Vernon, California, Los Angeles County (the “Vernon NPP” or the “Site”).                              Since the

commencement of Alta’s closure work at the Vernon NPP, I have served as Resident Engineer, of

which my obligations are daily, full time on-site observation and documentation of closure

activities conducted at the Site, collection of soil vapor and soil samples, and closure report

preparation. Following Exide’s declaration of force majeure due to the COVID-19 pandemic in

March 2020, I remain present on site at least once per week, and I have continued to assist with all

ongoing essential maintenance, surveillance, and repair operations performed by the skeleton team

that remains at the Site.

                   3.    I submit this declaration (the “Declaration”) in support of Debtors’

abandonment of the Vernon NPP pursuant to the Amended Plan,2 as further described in the

Confirmation Brief.       In my capacity as Resident Engineer at the Vernon NPP site, I am

knowledgeable and familiar with the day-to-day remediation, maintenance, and inspection

operations ongoing at the Vernon NPP, and have a detailed understanding of the current physical

and environmental conditions at the Site.


2
     Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms
     in the Amended Plan, the Disclosure Statement, or the Abandonment Brief, filed contemporaneously herewith,
     as applicable.


                                                   2
RLF1 24139316V.1

                                                       A-1181
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 81 of 269 PageID #: 8718
           Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 3 of 10




                   4.   Except as otherwise indicated, all facts set forth herein (or incorporated by

reference herein) are based upon my personal knowledge, my on-site duties and experience at the

Vernon NPP, my review of relevant documents and other information as part of my duties and

responsibilities as a Senior Consultant and Engineer at Alta and as a Resident Engineer on-site at

the Vernon NPP, or my opinion based upon my familiarity with the remediation, maintenance, and

inspection operations ongoing at the Vernon NPP. If I were called upon to testify, I could and

would testify competently to the facts set forth herein.

                                         Site Background

                   5.   The Vernon NPP is an inactive lead-acid battery recycling facility, which

Exide acquired in September 2000 and where it conducted recycling operations until March 2014.

The facility’s operations began in 1922, and it was modernized and expanded in 1982. In 1981,

under the Resource Conservation and Recovery Act (“RCRA”), the facility was granted “interim

status,” which allows it to continue to operate pending DTSC review and a final permitting

decision. In 2002, Exide was operating under “interim status” and also implementing corrective

action activities for lead and arsenic contamination pursuant to a 2002 Corrective Action Consent

Order (the “CACO”) with DTSC to address contamination that existed prior to Exide’s acquisition

of the Site. The CACO is attached as Ex. 1 to the Declaration of Roy Messing in Support of

Debtors’ Abandonment of the Vernon Non-Performing Property Pursuant to the Amended Plan

(the “Messing Declaration”), filed contemporaneously herewith. In early 2014, Exide submitted

a revised RCRA Hazardous Waste Facility Permit application to the DTSC. In November 2014,

during Exide’s second Chapter 11 bankruptcy, Exide and the DTSC entered into the 2014

Stipulation and Order (the “2014 Order”), which resolved disputes concerning Exide’s on- and

off-site corrective action obligations under the CACO, its permit application and corresponding



                                              3
RLF1 24139316V.1

                                                  A-1182
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 82 of 269 PageID #: 8719
           Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 4 of 10




closure and post closure plan requirements, and funding of financial assurances for the closure and

post closure plan. The 2014 Order is attached as Ex. 2 to the Messing Declaration. In February

2015, the DTSC informed Exide of its intent to proceed with permit denial proceedings for Exide’s

RCRA Hazardous Waste Facility Permit application.

                   6.   In March 2015, Exide entered into a non-prosecution agreement (the

“NPA”) with the U.S. Department of Justice and the DTSC in which Exide agreed to withdraw its

RCRA permit application and permanently close the Vernon NPP facility by proposing and

implementing a closure plan.     The NPA is attached as Ex. 3 to the Messing Declaration.

Accordingly, also in March 2015, Exide and the DTSC entered into the 2015 Amended Stipulation

and Order (the “2015 Amended Order”), which required Exide to submit a closure plan to

describe how the facility would be remediated, deconstructed, and closed. The 2015 Amended

Order is attached as Ex. 4 to the Messing Declaration.

                   7.   Exide and the DTSC subsequently entered into the 2016 Second Amended

Stipulation and Order (the “2016 Amended Order”), which resolved a dispute over off-site

corrective action expenditures and updated party contact information. The 2016 Amended Order

is attached as Ex. 5 to the Messing Declaration. On December 8, 2016, the DTSC approved

Exide’s Closure Plan, which addresses decontamination, deconstruction, and disposal of

equipment and structures utilized in hazardous waste management at the Site. The Closure Plan

is attached as Ex. 6 to the Messing Declaration.

                        Pre- and Post-Force Majeure Closure Operations

                   8.   Beginning in December 2017, and up until March 2020, in coordination

with other consultants and contractors on site, I performed the assigned duties of the Resident

Engineer during Phase 1 closure, as defined in the Closure Plan. For each day in which closure



                                             4
RLF1 24139316V.1

                                                 A-1183
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 83 of 269 PageID #: 8720
           Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 5 of 10




activities took place—typically four days per week—I was present on site full-time. Phase 1

closure has involved inventory removal, hazardous waste management unit decontamination and

removal, soil and soil vapor sampling, and decontamination and deconstruction of the main

containment building on site. Certain units, including the surface impoundment/stormwater pond,

pump sump, and stormwater management system (as defined in the Closure Plan) have remained

operational throughout closure activities. Throughout Phase 1 closure, the California Department

of Toxic Substances Control (“DTSC”) retained its own third-party consultant, Parsons

Corporation, that was stationed on site observing and documenting operations on all days in which

closure activities took place. Additionally, representatives from the DTSC itself inspected the Site

once per week. As Resident Engineer at the Site, I personally escorted DTSC representatives

during their weekly Site inspections, provided them with various daily compliance and inspection

documentation, and answered their questions about ongoing operations at the Site.              As of

December 31, 2019, Exide has completed decontamination and deconstruction of 37 separate

RCRA units (structures or individual pieces of equipment) at the Site, conducted multiple rounds

of soil, soil vapor, and groundwater sampling, and has completed the first of three segments of

demolition of the main containment building on site.

                   9.   As of March 2020, following Exide’s declaration of a force majeure with

respect to closure operations at the Site, Phase 1 closure demolition and deconstruction activities

have been postponed, and a skeleton team of consultants and contractors have remained on site to

carry out essential maintenance, surveillance, and repair functions to maintain stability at the Site.

Correspondences between Exide and DTSC regarding Exide’s declaration of a force majeure and

describing Exide’s reduced closure activities during the COVID-19 pandemic are attached as

Exhibits 7-12 to the Messing Declaration. During this period, tasks on-site were reduced to



                                              5
RLF1 24139316V.1

                                                  A-1184
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 84 of 269 PageID #: 8721
            Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 6 of 10




inspection of critical site features (particularly the FEU (as defined below), scaffolding, and mobile

equipment), maintaining electrical supply, daily ambient air sampling for lead and arsenic, and

conservation of the on-site industrial wastewater treatment system. DTSC representatives have

continued to inspect the Site once per week during this period, but Parsons Corporation no longer

sits on site daily or observes on-site operations.

                   10.   In light of the reduced operations at the Site, I now sit on site one day per

week, which coincides with the DTSC’s weekly visit to the Site so that I can continue to escort

them during their weekly inspection, provide documentation as requested, and answer their

questions about the ongoing operations at the Site. In my weekly interactions with the DTSC at

the Site, no representatives of the DTSC have formally requested or ordered any additional or time

sensitive work, nor a resumption of pre-force majeure closure activities at the Site.

                                       Current Site Condition

                   11.   As of the date of this Declaration, the Vernon NPP is fenced and secured,

and based on daily ambient air testing around the perimeter of the Site and daily inspections and

maintenance of critical features at the Site, there are no uncontrolled releases of any hazardous

materials or unsecured or exposed waste materials. The fencing surrounding the Vernon NPP is

secure and stable. Only one building on-site—the containment building—is currently in the

deconstruction process, and the current mid-demolition segment of the building has been fully

secured with scaffolding and a Full Enclosure Unit (“FEU”) – a tent-like structure utilized for

preventing lead dust circulation beyond the demolition site. The scaffolding and FEU are

maintained and inspected daily by on-site contractors, and monitored by a series of perimeter

manometers, which measure and confirm that required levels of negative air pressure within the

FEU are maintained. True and correct copies of the most recent inspection reports for the FEU,



                                               6
RLF1 24139316V.1

                                                   A-1185
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 85 of 269 PageID #: 8722
            Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 7 of 10




attached hereto as Exhibit 1, show that the FEU is currently in good working order. This is further

confirmed by the most recent differential pressure logs, true and correct copies of which are

attached hereto as Exhibit 2, which show that current appropriate levels of negative air pressure

are present within the FEU. The baghouses located within the containment building—which filter

air within the FEU and collect dust—are currently operating and serve as a secondary preventative

measure in addition to the FEU enclosing the demolition site.            Additionally, three on-site

employees conduct daily inspection and maintenance of the baghouses, stormwater collection

system, surface impoundment pond, and wastewater treatment plant. Perimeter ambient air

samplers operate 24 hours a day and are stationed at various points around the entire perimeter of

the Site. Daily perimeter air samples are collected and analyzed by Exide’s contractor, Almega,

for lead and arsenic. Daily inspection and compliance reports are completed to ensure orderly

operations and management of all ongoing activities at the Site.

                   12.   Since commencement of closure activities pursuant to the Closure Plan

through the date of this Declaration—including throughout the COVID-19 pandemic, the reduced

task load on-site as of March 2020, and the few times in which inspections of the FEU identified

a breach in the tent requiring repair—no ambient air samples taken at the Vernon NPP have

exceeded state-sanctioned permissible levels of lead or arsenic due to any on-site occurrences. The

most recent ambient air samples, true and correct copies of which are attached hereto as Exhibit

3, confirm that this is still the case. In the few instances in which there were tears in the FEU, the

manometers promptly alerted the on-site staff of the breach in the tent material, and the FEU was

promptly inspected and repaired. The daily samples collected from the perimeter air samplers did

not detect levels of lead or arsenic above permitted levels at the Site during any of the brief periods

between when the FEU was damaged and when it was repaired. In the past couple of months, the



                                              7
RLF1 24139316V.1

                                                  A-1186
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 86 of 269 PageID #: 8723
            Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 8 of 10




portions of the FEU identified for refurbishment—including a section that suffered a tear in June

2020—have been reinforced and layered with new protective materials.

                   13.   Every inch of the Site is paved or covered by a building, so no bare dirt is

exposed and soil is contained. Additionally, since commencement of the Debtors’ chapter 11

cases, there has been no stormwater runoff anywhere outside of the Site’s perimeter. The Site is

graded to ensure that all stormwater flows to the on-site stormwater collection system and then is

discharged to the surface impoundment pond, which is currently empty and has been thoroughly

cleaned. Additionally, because current operations at the Site are not generating any wastewater,

the wastewater treatment plant remains functional as needed but not currently in operation. The

entire Site is fully secured and contained so as to eliminate any threat of uncontrolled releases of

lead- or arsenic-contaminated materials, dust, or soil.

                   14.   I am aware of the DTSC’s July 3, 2020 letter to Exide and accompanying

Interim Measures Order regarding Exide’s declaration of force majeure, which are attached as

Exhibits 10 and 11, respectively, to the Messing Declaration. I personally escorted the DTSC

representatives who conducted the dust sampling referenced in this correspondence when they

collected it in November 2019. All seven samples taken during the DTSC’s sample collection

were taken at indoor or covered locations on the Site. Neither the limited ongoing work at the Site

nor any variances in weather conditions are disturbing the dust at these seven locations or causing

it to escape its respective structures. If any lead- or arsenic-contaminated dust were to have been

subject to an uncontrolled release requiring immediate action, the ambient concentrations of lead

or arsenic, in excess of permitted levels, would have been measured in perimeter air samplers.

                   15.   Since closure activities commenced at the Site in 2017, the daily perimeter

air samplers have never revealed lead or arsenic concentrations in excess of permitted levels as a



                                               8
RLF1 24139316V.1

                                                   A-1187
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 87 of 269 PageID #: 8724
            Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 9 of 10




result of any on-site occurrences. In fact, the only time any sample collected from an on-site air

sampler detected concentration of lead or arsenic above permitted levels was with respect to

arsenic levels on September 7 and 8, 2018 due to a large structure fire at a nearby, unaffiliated off-

site location. The South Coast Air Quality Management District investigated this incident and

determined that there were no violations at the Vernon site.

                   16.   During the DTSC’s weekly inspections of the Site since July 3, 2020, its

representatives have never mentioned the July 3, 2020 Interim Measures Order, have never

requested or ordered that action be taken with respect to the dust referenced in the Interim

Measures Order, and they have never conducted any abatement activities themselves with respect

to this dust.

       Post-Abandonment Transition of Vernon NPP Closure Operations to the DTSC

                   17.   As noted above, the Site is stable and secured, and nothing on the Site

presents any imminent threat to public health and safety. This is the case even if there were a

several-week time gap between Exide’s abandonment and the DTSC’s takeover of closure

operation oversight. Post-abandonment by the Debtors, and upon either the DTSC’s assumption

of the Debtors’ contract with Alta or by new agreement, Alta is available and willing to continue

to conduct closure operations at the Site. Based on my conversations with representatives from

the other consulting firms and contractors performing remediation and maintenance at the Vernon

NPP, all other consultants and contractors affiliated with the Vernon NPP’s closure operations

most likely would also be willing to continue their respective work streams at the Site—including

taking over Exide employees’ current limited on-site maintenance work—should the DTSC

assume existing work contracts or reach new agreements with them. It is my understanding that




                                              9
RLF1 24139316V.1

                                                  A-1188
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 88 of 269 PageID #: 8725
           Case 20-11157-CSS Doc 952 Filed 10/13/20 Page 10 of 10




the DTSC has already commenced these conversations with certain contractors during its previous

preparations for the Vernon NPP’s transfer to an environmental trust.



         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Dated: October 12, 2020


                                                      /s/ Eric Fraske
                                                      Eric Fraske

                                                      Senior Consultant and Engineer
                                                      Alta Environmental, Inc.




                                             10
RLF1 24139316V.1

                                                  A-1189
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 89 of 269 PageID #: 8726




                                TAB 21
        Declaration of Dr. Gina M. Solomon in Support of the California
        Department of Toxic Substances Control’s Objections to Debtors’
           Second Amended Joint Chapter 11 Plan [Bankr. D.I. 965]
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 90 of 269 PageID #: 8727
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 1 of 23




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                                           Chapter 11
    EXIDE HOLDINGS, INC., et al.,1                                  Case No. 20-11157 (CSS)
                             Debtors.                               Jointly Administered


          DECLARATION OF DR. GINA M. SOLOMON IN SUPPORT OF THE
         CALIFORNIA DEPARTMENT OF TOXIC SUBSTANCES CONTROL’S
      OBJECTIONS TO DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN

I, Dr. Gina Solomon, hereby declare as follows:

I.          SCOPE OF OPINION

             1.   All the opinions stated in this declaration are stated to a reasonable degree of

scientific certainty. I reserve the right to discuss general concepts within the fields of toxicology,

exposure assessment, statistics and epidemiology to provide context for the opinions discussed in

this report. All of the opinions stated in this declaration are my own and do not represent those of

the Public Health Institute or the University of California San Francisco.

II.         QUALIFICATIONS AND BACKGROUND

             2.   I am a medical doctor trained and certified in the field of occupational and

environmental medicine. As an expert in occupational and environmental medicine, I have broad

expertise in toxicology, epidemiology, statistics, exposure assessment, and risk assessment. My

particular training specializes in critically evaluating multiple types of scientific information,

determining the overall weight of the scientific evidence, and translating the scientific evidence

into health recommendations, diagnoses, and treatments of specific patients. Attached is a true



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
Deerfield Parkway, Building 200, Milton, Georgia 30004.


                                                         1
                                                        A-1190
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 91 of 269 PageID #: 8728
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 2 of 23




and correct copy of my curriculum vitae, which describes my education, training, professional

experience and publications.

       3.      I received a bachelor’s degree from Brown University magna cum laude, Phi Beta

Kappa, in 1986, a doctorate in medicine from Yale University in 1991, and a master’s degree in

public health from Harvard University in 1994. I also completed a Fellowship in occupational

and environmental medicine at the Harvard School of Public Health in 1996. My training

included graduate-level courses in toxicology, epidemiology, pharmacology, exposure science,

statistics, and risk assessment. I obtained board certification in both internal medicine and

occupational and environmental medicine, and I am licensed to practice medicine in California.

       4.      My post-graduate training at Harvard in occupational and environmental medicine

included learning to critically review research studies to integrate multiple pieces of scientific

evidence, including multiple epidemiologic and toxicologic studies of varying scientific quality.

The purpose of the training was to learn to provide the best overall information for patients,

communities, and agencies that are trying to make health- and science-based decisions.

       5.      I joined the clinical faculty at the University of California San Francisco (UCSF)

in 1998 as an Assistant Clinical Professor. I was promoted to Associate Clinical Professor in

2006 and to full Clinical Professor in 2011. In 2003, I co-founded the UCSF Pediatric

Environmental Health Specialty Unit (PEHSU), a program designed to educate doctors, nurses,

and the general public about pediatric environmental health. Along with a clinical practice, the

PEHSU provides advice to the U.S. Agency for Toxic Substances and Disease Registry

(ATSDR), U.S. Environmental Protection Agency (EPA), California Department of Public

Health, and other government agencies in situations where children are potentially exposed to

environmental toxicants.




                                                 2
                                                A-1191
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 92 of 269 PageID #: 8729
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 3 of 23




       6.      From 2008 to 2012, I was the Director of the UCSF residency program in

occupational and environmental medicine. In that position, I was responsible for educating

physicians on how to critically evaluate and integrate information on chemical exposures and

hazards, in order to provide scientifically-based guidance for patients, communities, and

agencies. I taught classes on risk assessment, exposure assessment, risk communication, and

toxicology. Since 2012, I have continued to teach classes in environmental health, toxicology

and risk communication at both UCSF and at the U.C. Berkeley School of Public Health.

       7.      In 2012, I was appointed by Governor Edmund G. Brown, Jr to the position of

Deputy Secretary for Science and Health at the California Environmental Protection Agency

(CalEPA). In that role, I was the scientific advisor to Secretary Matthew Rodriquez on all issues

related to toxic chemicals and health. The Secretary turned to me for advice when there was

controversy over specific research studies, disagreement about the conclusions from a body of

scientific information, or uncertainty in an exposure assessment or risk assessment. I served until

early 2018 in this position, frequently immersing myself in the details of the science on specific

issues, including the health effects of lead at the former Exide battery manufacturing site and in

the soils of the surrounding neighborhood.

       8.      I have served pro bono on numerous scientific advisory committees. I served

from 2011-2016 on the Chartered Executive Committee of the U.S. EPA Science Advisory

Board (SAB). Before that time, I served on numerous sub-committees of the SAB, including the

Drinking Water Committee from 2004-2010. I currently serve on the U.S. EPA Board of

Scientific Counselors subcommittee on Chemical Safety for Sustainability and Human Health

Risk Assessment, where I continue to provide advice to the agency on their environmental health

research programs.




                                                3
                                               A-1192
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 93 of 269 PageID #: 8730
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 4 of 23




       9.      I have served on multiple boards and committees of the National Academy of

Sciences (NAS). In 2019, I completed six years of service on the NAS Board on Environmental

Studies and Toxicology. Because of my recognized expertise in toxicology, exposure

assessment, and risk assessment, I was appointed to the Committee on Toxicity Testing and

Assessment of Environmental Agents, and the Committee on Human and Environmental

Exposure Science in the 21st Century. In 2012, I received a Certificate of Appreciation for

Outstanding Service from the NAS for my years of work on multiple committees. I continue to

serve on the NAS Committee on Emerging Science for Environmental Health Decision-Making.

       10.     I have published over 60 peer-reviewed scientific papers in major environmental

health and medical journals. I have also written chapters on environmental health for leading

textbooks. I regularly present my work at scientific conferences. I have been selected by the

editors as a peer-reviewer for many well-regarded scientific journals, including: American

Journal of Epidemiology; American Journal of Preventive Medicine; Environmental Health

Perspectives; Environmental Science and Technology; Environmental Research; International

Journal of Occupational and Environmental Health; Journal of the American Medical

Association (JAMA); and Journal of Occupational and Environmental Medicine, to name a few.

       11.     Currently, I am a Principal Investigator at the Public Health Institute, a large

California-based non-profit research and education organization. I have research funding from

the California Breast Cancer Research Program, the National Institute of Environmental Health

Sciences, and the Centers for Disease Control and Prevention to investigate exposure to

environmental chemicals that are potentially associated with cancer and other health conditions.

       12.     Within the past five years, I have served once as an expert for the defense in a

legal case and twice as an expert for the plaintiff. In 2019 I provided a declaration for the defense




                                                 4
                                                A-1193
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 94 of 269 PageID #: 8731
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 5 of 23




in California Chamber of Commerce v. Xavier Becerra in the U.S. District Court for the Eastern

District of California. My declaration related to the scientific evidence that acrylamide causes

cancer. Also in 2019, I testified at trial in Larry Lee v. Amazon.com, Inc., in Alameda County

Superior Court. This case involved the sale of skin lightening creams containing high levels of

mercury. In 2017, I testified at trial in People of the State of California Ex. Rel. California Air

Resources Board v. BP West Coast Products LLC, in Contra Costa County Superior Court. This

was the penalty phase of an enforcement action against a petroleum company for selling gasoline

in California that did not comply with state standards for volatile organic compounds.

III. HEALTH EFFECTS OF LEAD

       13.     Lead (Pb) has been known for over a century to be a multi-system poison.

Exposures that were relatively common in the workplace decades ago were observed to cause

anemia, abdominal cramps, seizures, and severe kidney damage in previously healthy adults.

Since the 1980’s, it has become clear that Pb also causes subtle health effects at levels far below

those that cause the obvious health effects listed above. Even trace levels of lead exposure are

toxic to the human body, causing increased blood pressure, triggering cardiovascular and kidney

disease, and impairing neurologic function.

       14.     Due to the clear evidence of harm to human health from even small amounts of

lead, the Centers for Disease Control and Prevention (CDC) has the stated goal “to prevent

childhood lead exposure before any harm occurs” (emphasis in original). The CDC further states:

“No safe blood lead level in children has been identified. Even low levels of lead in blood have

been shown to affect IQ, the ability to pay attention, and academic achievement. The good news

is that childhood lead poisoning is 100% preventable. Preventing childhood lead exposure is

cost-effective.” (CDC, 2019)




                                                 5
                                                A-1194
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 95 of 269 PageID #: 8732
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 6 of 23




       15.     The CDC discusses a 2017 report from the Health Impact Project that concludes:

“[A] federal investment of $80 billion would prevent all U.S. children born in 2018 from having

any detectable levels of lead in their blood. This investment has an estimated $83.9 billion in

societal benefits, which represents a 5% return on investment. If it cost less than $80 billion to

remove lead from the environment, then the cost-benefit ratio would be greater. Additionally,

permanently removing lead hazards from the environment would benefit future birth cohorts, and

savings would continue to grow over time.”

       16.     In 2012, the United States National Toxicology Program (NTP) reported that even

relatively low levels of exposure to lead are strongly associated with intellectual deficits,

diminished academic abilities, attention deficit, and problem behaviors in children. The

American Academy of Pediatrics (AAP) issued a 2016 statement recommending action to

prevent childhood lead exposure. The AAP statement emphasized: “Lead can cause spontaneous

abortion, low birth weight, and reduced growth in children,” “inattention, impulsivity,

aggression, and hyperactivity,” and “conduct disorder, delinquency, and criminal behaviors.”

(AAP, 2016)

       17.     Pb is a metal that historically did not occur in the soil or surface layers of the

earth. Studies of lead deposited in ice shows that in pre-industrial times, lead was almost

nonexistent in the atmosphere, and that humans had almost no exposure to this material. Levels

in ice cores rose by about 300-fold from the middle ages through the 1970’s, showing a massive

increase in human exposures to this toxic material.

       18.     Lead exposures in the general population have declined significantly since the

1970’s in the United States, but elevated levels of exposure still exist in some populations, such

as those that live in areas near contaminated sites. Lead at contaminated sites adheres to soil, and




                                                 6
                                                A-1195
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 96 of 269 PageID #: 8733
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 7 of 23




can blow in the air for significant distances, contaminating properties, and being tracked indoors

where it can contaminate floors and carpets where children play.

         19.   In a study of over 14,000 adults in the United States published in the prestigious

journal Lancet Public Health, lead was found to be a major contributor to cardiovascular disease

mortality, and overall doubled the risk of dying of ischaemic heart disease (“heart attack”). The

researchers concluded that Pb is responsible for 256,000 deaths a year from cardiovascular

disease and 185,000 deaths a year from ischaemic heart disease in the U.S. each year (Lanphear,

2018).

         20.   Researchers at the National Institutes of Health (NIH) Molecular Toxicology

Research Laboratory conducted a review of the scientific evidence linking lead to neurological

damage. The conclusion was that Pb damages multiple critical parts of the brain, including the

prefrontal cerebral cortex, hippocampus, and cerebellum. Pb also has genotoxic effects,

especially in the brain, bone marrow, liver, and lung cells. The genetic damage to brain cells can

cause damage to the developing brain in children, as well as damage to the adult brain,

predisposing to neurodegenerative diseases including Alzheimer’s disease (Sanders, 2009).

         21.   Children are the population at greatest risk from exposure to Pb. Large studies

performed on children across the United States have found no evidence of a safe level of

exposure to lead (Canfield, 2003). These studies have found that lead exposure reduces

intelligence quotient (IQ), interferes with the ability to learn, delays language development, and

increases the risk of attention deficit-hyperactivity disorder (ADHD). A study of nearly 10,000

children nationwide published in the National Medical Journal found that children in poverty are

at much greater risk of adverse neurological effects from exposure to Pb. Children from

low-income families exhibited 12.2% lower total cognitive test scores, 9.6% smaller cortical




                                                7
                                               A-1196
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 97 of 269 PageID #: 8734
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 8 of 23




 volumes, and 8.2% smaller cortical surface areas than children from higher income families also

 exposed to lead (Marshall, 2020).



        I declare under penalty of perjury that the foregoing is true and correct.

 Signed in San Francisco, California, on October 13, 2020.




                                                               Gina Solomon, M.D., M.P.H.




                                                  8
                                                A-1197
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 98 of 269 PageID #: 8735
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 9 of 23



 References:
 American Academy of Pediatrics (AAP) Council on Environmental Health. Prevention of
 Childhood Lead Toxicity. Pediatrics. 2016 Jul;138(1):e20161493.

 Centers for Disease Control and Prevention (CDC). Lead Poisoning Prevention. National Center
 for Environmental Health, Division of Environmental Health Science and Practice.
 https://www.cdc.gov/nceh/lead/prevention/default.htm, July 30, 2019

 Canfield RL, Henderson CR Jr, Cory-Slechta DA, Cox C, Jusko TA, Lanphear BP. Intellectual
 impairment in children with blood lead concentrations below 10 microg per deciliter. N Engl J
 Med. 2003 Apr 17;348(16):1517-26.

 Lanphear BP, Rauch S, Auinger P, Allen RW, Hornung RW. Low-level lead exposure and
 mortality in US adults: a population-based cohort study. Lancet Public Health. 2018
 Apr;3(4):e177-e184. doi: 10.1016/S2468-2667(18)30025-2. Epub 2018 Mar 12.

 Marshall AT, Betts S, Kan EC, McConnell R, Lanphear BP, Sowell ER. Association of lead-
 exposure risk and family income with childhood brain outcomes. Nat Med. 2020 Jan;26(1):91-
 97. doi: 10.1038/s41591-019-0713-y.

 National Toxicology Program, U.S. Department of Health and Human Services. NTP
 Monograph on Health Effects of Low-Level Lead.
 https://ntp.niehs.nih.gov/ntp/ohat/lead/final/monographhealtheffectslowlevellead_newissn_508.p
 df, June 13, 2012.

 Sanders T, Liu Y, Buchner V, Tchounwou PB. Neurotoxic effects and biomarkers of lead
 exposure: a review. Rev Environ Health. 2009 Jan-Mar;24(1):15-45.




                                                9
                                              A-1198
    Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 99 of 269 PageID #: 8736

              Case 20-11157-CSS           Doc 965      Filed 10/13/20      Page 10 of 23

10/13/2020


                                GINA M. SOLOMON M.D., M.P.H.
                                            Public Health Institute
                                           555 12th Street, 10th Floor
                                             Oakland, CA 94607
                                                415-747-7628



Principal Investigator                                                    February 2018 - Present
Public Health Institute
Oakland, CA
•    Conducting a 3-year research project on drinking water contaminants across California, and a 2-year
     project monitoring for drinking water contaminants in the area affected by the 2018 Camp fire.
•    Conducting research projects on community environmental and health resilience, hormone residues in beef
     and potential risk of breast cancer, and air pollution and COVID-19 morbidity and mortality in California.
•    Serving on advisory committees of the National Academies of Science, U.S. EPA, the Bay Area Air Quality
     Management District, and the California Breast Cancer Research Program.
•    Conducted a research project evaluating the California Green Chemistry Initiative; published a report and a
     scientific paper; presented the findings at a joint hearing of the California legislature.
•    Convened a range of environmental, health, environmental justice, and labor groups to develop consensus
     recommendations for California Governor Gavin Newsom on environmental health and justice.

Deputy Secretary for Science and Health                                    May 2012 - January 2018
California Environmental Protection Agency (CalEPA)
Sacramento, CA
• Appointed by Governor Jerry Brown as science advisor to the Secretary; provided advice and information
    on issues related to toxicology, health, and risk assessment; oversaw activities related to chemical
    contaminants in drinking water; coordinated California’s response to domoic acid contamination in shellfish.
• Coordinated science-policy activities across agencies and departments, including with Health and Human
    Services Agency, California Department of Food and Agriculture, the Office of Emergency Services, and
    the Governor's office.
• Reviewed scientific reports and other documents produced by CalEPA Boards, Departments, and Office.
• Represented CalEPA with stakeholders, other organizations, and the public.
• Oversaw Agency-wide external peer review activities; chaired the Peer Review Working Group; identified
    and recruited qualified candidates for appointment to scientific panels within CalEPA.
• Coordinated CalEPA's responses to Federal chemical policy under the Toxic Substances Control Act; led
    CalEPA’s work on refinery safety.

Clinical Professor of Medicine                                            March 2011 - Present
University of California San Francisco (UCSF)
San Francisco, CA
• Volunteer faculty appointment initially as Assistant Clinical Professor (1998), promoted to Associate Clinical
    Professor (2006) and Clinical Professor (2011).
• Precept residents in clinic to enhance their learning and evaluate their performance.
• Teach courses in climate change and health, toxicology, and risk communication, and guest lecture to
    medical and nursing students and residents.
• Serve on the Residency Advisory Committee, Program Evaluation Committee, and interview committee for
    the occupational medicine residency program.


                                                     A-1199
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 100 of 269 PageID #: 8737
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 11 of 23

Gina M. Solomon, M.D., M.P.H.                                                       10/13/2020
                                               2

Director, Occupational and Environmental Medicine Residency              June 2008 - May 2012
University of California San Francisco
San Francisco, CA
• Directed all aspects of a nationally preeminent residency training program in occupational and
    environmental medicine.
• Evaluated the curriculum and made changes to address gaps and weaknesses. Enhanced the program's
    focus on environmental medicine and health policy. Restructured aspects of the program to meet new
    training requirements.
• Represented the residency program within the UCSF system and at national meetings of residency
    program directors. Ensured compliance with all UCSF, national graduate medical education, and medical
    board requirements.
• Successfully managed a site-visit and reaccreditation process by the Accreditation Council for Graduate
    Medical Education (ACGME), the national certifying organization for graduate physician training programs.

Associate Director, Pediatric Environmental Health Specialty Unit August 2003 – June 2008
University of California San Francisco
San Francisco, CA
• Worked with a pediatrician to establish a new UCSF program designed to educate doctors, nurses, and the
   general public about pediatric environmental health.
• Established a clinical consultation practice for children potentially affected by environmental contaminants.
• Provided support to the Agency for Toxic Substances and Disease Registry (ATSDR), U.S. EPA, and other
   agencies, in situations where children were exposed to environmental toxicants in their communities.
• Assessed the risk to individual children or communities associated with issues such as: mercury in imported
   face creams, heavy metals associated with air emissions from a steel manufacturing facility,
   perchloroethylene vapor intrusion at a day care center, and methanol contamination in drinking water.

Senior Scientist                                                         May 1996 - May 2012
Natural Resources Defense Council
San Francisco, CA
• Planned and directed the overall work of the NRDC Health Program on the West Coast. Managed a team
   of scientists, attorneys and policy experts. Worked across a large organization to coordinate legislative,
   communications, fundraising, and inter-programmatic efforts.
• Directed and oversaw the production of exposure science studies and risk assessments with policy impact,
   focusing on risks to children and on endocrine disrupting chemicals. Designed and conducted studies of
   diesel exhaust inside school buses; residues of pesticides on dog fur; air, water, and soil contamination
   after Hurricane Katrina; and mercury releases to air and water from cement kilns and abandoned mines.
• Represented NRDC with government agencies, elected officials, community groups and the media. Served
   as a high-profile scientific spokesperson in Congressional hearings and major media appearances.

Consultant                                                              1996 - 1997
Massachusetts Division of Industrial Accidents, Boston, MA

Fellow, Occupational and Environmental Medicine,                        1993 - 1996
Harvard School of Public Health, Boston, MA

Clinical Instructor in Medicine                                         1991 - 1995
Harvard University School of Medicine, Boston, MA


                                                      2
                                                    A-1200
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 101 of 269 PageID #: 8738
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 12 of 23

Gina M. Solomon, M.D., M.P.H.                                                       10/13/2020
                                               3

EDUCATION

Master of Public Health                                         August 1993 - May 1994
Harvard School of Public Health, Boston, MA

Doctor of Medicine                                              July 1987 - June 1991
Yale School of Medicine, New Haven, CA

Bachelor of Arts, Comparative Literature, Magna cum Laude       September 1982 - May 1986
Brown University, Providence, RI


CERTIFICATION AND LICENSING

National Board of Medical Examiners, 7/92
American Board of Internal Medicine, 8/95, Recertified 5/05
American Board of Preventive Medicine, 2/98, Recertified 12/08, Recertified 01/18
California Medical License number: G 083110 (unrestricted)
Faculty privileges at UCSF Medical Center and at Zuckerberg San Francisco General Hospital


PROFESSIONAL ACTIVITIES

Scientific Peer Reviewer, Micro- and nano-plastics in our environment: Understanding exposures and impacts
on human health, European Commission SC1-BHC-36-2020.
Scientific Peer Reviewer, Agence National de la Recherche (French National Research Agency), 2020
Planning Committee, Workshop on Emerging Technologies to Advance Research and Decisions on the
Environmental Health Effects of Microplastics. National Academy of Sciences, 2019
Invited Participant WHO Science Division Workshop on Expert Groups, World Health Organization, 2019
Environmental Health Policy Advisor, U.C. Davis Environmental Health Sciences Core Center, 2019 - present
Strategy Advisor, California Breast Cancer Research Program, 2019-2022
Member, Advisory Council, Bay Area Air Quality Management District, 2018 – present
Member, Committee on Emerging Science for Environmental Health Decisionmaking, National Academy of
Sciences, 2016-2022
Member, Committee on the Hazards of Organohalogen Flame Retardants. National Academy of Sciences,
2018-2019
Member, President’s Global Climate Leadership Council, U.C. Office of the President, 2018 - 2019
Member, Chemical Safety for Sustainability/Human and Environmental Risk Assessment Subcommittee, Board
of Scientific Counselors, U.S. Environmental Protection Agency, 2017-2020
Member, Board on Environmental Studies and Toxicology, National Academy of Sciences, 2013-2019
Vice-Chair, Chemical Safety for Sustainability Subcommittee, Board of Scientific Counselors, U.S.
Environmental Protection Agency, 2014-2017
Board of Scientific Counselors Executive Committee, U.S. Environmental Protection Agency, 2014-2017



                                                      3
                                                    A-1201
 Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 102 of 269 PageID #: 8739
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 13 of 23

Gina M. Solomon, M.D., M.P.H.                                                      10/13/2020
                                               4
Science Advisory Board, Chartered Executive Committee, U.S. Environmental Protection Agency, 2011-2017
Course Director, UCSF Med 170.01/Epi 170.16 Environmental Health, 1998-1999, 2002-2004, 2008-2010,
2014
Editorial Review Board, Environmental Health Perspectives, 2010 – present
Scientific Guidance Panel, California Environmental Contaminant Biomonitoring Program, 2007- 2012
Tracking Implementation Advisory Group, California Department of Public Health, 2006 - 2012
Board of Directors, San Francisco Bay Area Physicians for Social Responsibility, 2000 – 2012
Committee on Human and Environmental Exposure Science in the 21st Century, National Research Council,
2010 – 2012
Board of Scientific Counselors, National Toxicology Program, 2008 – 2011
California Climate Adaptation Advisory Panel, California Governor’s Office, 2010
Science Advisory Board Drinking Water Committee, U.S. Environmental Protection Agency, 2004- 2010
Science Advisory Board Acrylamide Panel, U.S. Environmental Protection Agency, 2007 – 2008
Reviewer, American Academy for the Advancement of Sciences LSDF 09-01: Innovative research programs to
improve health and health care, 2009
Committee on Toxicity Testing and Assessment of Environmental Agents, National Research Council, 2004 -
2007
Childhood Lead Poisoning Prevention Expert Advisory Committee, California Department of Health Services,
2004 - 2006
Scientific Advisory Group, Environmental Epidemiology and Biomonitoring, CA Dept of Health Services, 2000-2004
SB702 Expert Working Group on Public Health Tracking, California Department of Health Services, 2002 -
2004
Science Advisory Board Trichloroethylene Panel, U.S. Environmental Protection Agency, 2002
Strategic Advisory Committee, National Center for Environmental Health, Centers for Disease Control and
Prevention (CDC), 2001 - 2002
Endocrine Disruptor Screening and Testing Advisory Committee, U.S. EPA, 1996 - 1998
Board of Directors, Consortium for Environmental Education in Medicine, 1998 - 2000
Pesticides and Environmental Education for Health Providers Committee, National Environmental Education &
Training Foundation, 1998 - 2000
Peer Reviewer: American Family Physician; American Journal of Public Health; American Journal of
Epidemiology; American Journal of Preventive Medicine; Canadian Medical Association Journal; Chemosphere;
Climatic Change; Environmental Health Perspectives; Environmental Science and Technology; Environmental
Research; Environmental Geochemistry and Health; Environmental Pollution; European Journal of Clinical
Nutrition; Indoor Air; International Journal of Occupational and Environmental Health; Journal of the American
Medical Association (JAMA); Journal of Epidemiology and Community Health; Journal of Occupational and
Environmental Medicine; PLoS Biology; PLoS One; Reproductive Toxicology; Tobacco Control.


AWARDS AND RECOGNITION



                                                      4
                                                     A-1202
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 103 of 269 PageID #: 8740
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 14 of 23

Gina M. Solomon, M.D., M.P.H.                                                        10/13/2020
                                                5

Member, Sigma XI Scientific Research Honor Society, 2020
Certificate of Recognition, City of Los Angeles, 2016
Certificate of Recognition, California State Assembly, 2016
Humanitarian Award, California Safe Schools, 2016
James G. Wilson Publication Award, Teratology Society, 2016
Essential Core Teaching Award (Elective), University of California San Francisco, 2015
Faculty Sustainability Award, University of California San Francisco, 2015
Elected Fellow, Collegium Ramazzini, 2014
Certificate of Appreciation for Outstanding Service, The National Academies, 2012
Damu Smith Environmental Achievement Award, American Public Health Association, 2012
Appreciation of Services, U.S. Dept of Health and Human Services, 2011
Doerenkamp-Zbinden Honour Award, Doerenkamp-Zbinden Foundation Switzerland, 2009
Recognition Award, Johns Hopkins University Center for Alternatives to Animal Testing, 2009
Certificate of Appreciation, Center for Community Action and Environmental Justice, 2007
Certificate of Appreciation, California Safe Schools, 2004
Clean Air Award for Research, American Lung Association of the Bay Area, 2004
Ten Women’s Health Pioneers, The Green Guide, 2004
Environmental Heroes Award, Breast Cancer Fund, 2002
Will Solimene Award in Medical Writing, American Medical Writers Association, 2000
Occupational Physicians Scholarship Fund Award, 1993, 1995
Farr Scholarship Award, Yale Medical School, 1988, 1989
Phi Beta Kappa, Rhode Island Chapter, 1986


CURRENT RESEARCH SUPPORT

6/1/2019 - 5/31/2021: California Breast Cancer Research Program (25UB-1202, PI: Gina Solomon, MD, MPH)
Tapwater Analysis Project (TAP): Testing Chemicals in Water in California.

9/1/2019 – 8/31/2021: National Institute for Environmental Health Sciences (R21ES-031501, PI: Gina Solomon,
MD, MPH) Fire and Water: Investigating Drinking Water Contamination in Paradise, California after the Camp
Fire.

12/01/19 – 11/30/2024: Cigna California Community Investment Grant (#56578319, PI: Gina Solomon, MD,
MPH) The Community Resilience Project: Conducting Assessments and Building Capacity to Improve Health.
2/1/2020 – 1/31/2021: Environment Now (PI: Gina Solomon, MD, MPH) Tapwater Analysis Project (TAP):
Testing Chemicals in Water in California.

8/1/2017 – 7/31/2022: Centers for Disease Control and Prevention (#5U38EH00095, PI: Paul English, PhD)
National Environmental Public Health Tracking Program – Network Implementation.




                                                          5
                                                        A-1203
  Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 104 of 269 PageID #: 8741
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 15 of 23

Gina M. Solomon, M.D., M.P.H.                                                     10/13/2020
                                              6
6/1/2020 - 5/31/2022: California Breast Cancer Research Program (#B26PB1982, PI: Gina Solomon, MD,
MPH)
Hormones And Meat: does Beef Under-Regulation Generate Estrogenic Residues? (HAMBURGER)

SCIENTIFIC PUBLICATIONS
https://www.ncbi.nlm.nih.gov/myncbi/gina.solomon.1/bibliography/public/
1. Garzon-Galvis C, Richardson M, Solomon G. Tracking Environmental and Health Disparities to Strengthen
   Resilience Before the Next Crisis. Enviro Justice Published Online:9 Sep 2020.
   https://doi.org/10.1089/env.2020.0025.

2. Solomon G, Morales D. Benzene Contamination in Drinking Water: A Surprise Complication from Wildfires.
   San Francisco Marin Medicine, 92(6): 12-15, 2019. https://issuu.com/sfmedsociety/docs/1sfm-med-nov-
   dec2019pages_12b4e1f59606fd/1?e=3533752/74620561.

3. Ginsberg JL, Fedinick KP, Solomon G, Elliot KC, Vandenberg JJ, Barone S, Bucher JR. New Toxicology
   Tools and the Emerging Paradigm Shift in Environmental Health Decision-Making. Environ Health Perspect
   127(12). https://doi.org/10.1289/EHP4745.

4. Solomon G. Climate Change and Human Health. In: Ramanathan V, Aines R, Auffhammer M, et al. 2019.
   Bending the Curve: Climate Change Solutions. Location: Regents of the University of California.
   https://escholarship.org/uc/item/6kr8p5rq.

5. Luderer U, Eskenazi B, Hauser R, Korach K, McHale C, Moran F, Solomon G, Udagawa O, Zhang L,
   Zlatnik M, Zeise L, Smith MS. Key Characteristics of Female Reproductive Toxicants: A Framework for
   Organizing and Evaluating Mechanistic Data in Hazard Assessment. Environ Health Perspect 127(7).
   https://doi.org/10.1289/EHP4971

6. Solomon G, Reynolds P, Hoang A. The California Safer Consumer Products Program: Evaluating
   Implementation of a Novel Chemical Policy Strategy. New Solutions 29(2):224-241, 2019.
   https://doi.org/10.1177/1048291119850105.

7. Iyer N, Pham N, Sandy M, Marty M, Solomon G, Zeise L. An Integrated Approach Using Publicly Available
   Resources for Identifying and Characterizing Chemicals of Potential Toxicity Concern: Proof-of-Concept
   Exercise with Chemicals. Toxicological Sciences kfz017:1-11, 2019. https://doi.org/10.1093/toxsci/kfz017

8. McHale C, Osborne G, Morello-Frosch R, Salmon A, Sandy M, Solomon G, Zhang L, Smith M, Zeise L.
   Assessing health risks from multiple environmental stressors: Moving from G × E to I × E. Mutation
   Research/Reviews in Mutation Research 775: 11-20, 2017.
   https://doi.org/10.1016/j.mrrev.2017.11.003

9. Krowech G, Plummer L, Hoover S, Sandy M, Zeise L, Solomon G. Identifying Chemical Groups for
   Biomonitoring. Environ Health Perspect 124(12): A219-226, 2016. DOI:10.1289/EHP537.

10. Forman, F, Solomon, G, Morello-Frosch, R and Pezzoli, K. Chapter 8. Bending the Curve and Closing the Gap:
    Climate Justice and Public Health. Collabra, 2(1): 22, 2016, pp. 1–17, DOI:
    http://dx.doi.org/10.1525/collabra.67.

11. Solomon GM, Faust JB, Morello-Frosch, R, Zeise, L. Integrating environmental justice into public health:
    approaches for understanding cumulative impacts. Front Public Health Serv Sys Res 5(5):9–14, 2016. DOI:
    https://doi.org/10.13023/FPHSSR.0505.02.




                                                    6
                                                    A-1204
  Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 105 of 269 PageID #: 8742
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 16 of 23

Gina M. Solomon, M.D., M.P.H.                                                        10/13/2020
                                                7
12. Pham N, Iyer S, Hackett E, Lock BH, Sandy M, Zeise L, Solomon G, Marty M. Using ToxCast to Explore
    Chemical Activities and Hazard Traits: A Case Study with the Chemical Class ortho-Phthalates. Toxicological
    Sciences Toxicol Sci. 151(2):286-301, 2016. doi: 10.1093/toxsci/kfw049.

13. Solomon G, Morello-Frosch R, Zeise L, Faust J. Cumulative Environmental Impacts: Science and Policy to
    Protect Communities. Annual Review of Public Health 37: 14.1-14.14, 2016.

14. Silva M, Pham N, Lewis C, Iyer S, Kwok E, Solomon G, and Zeise L. A Comparison of ToxCast Test Results
    with In Vivo and Other In Vitro Endpoints for Neuro, Endocrine, and Developmental Toxicities: A Case Study
    Using Endosulfan and Methidathion. Birth Defects Research (Part B) 0:1–19, 2015.

15. Schwarzman MR, Ackerman JM, Dairkee SH, Fenton SE, Johnson D. Navarro KM, Osborne G, Rudel RA,
    Solomon GM, Zeise L, Janssen S. Screening for Chemical Contributions to Breast Cancer Risk: A Case Study
    for Chemical Safety Evaluation. Environ Health Perspect 123(12):1255-64, 2015. DOI:10.1289/ehp.1408337

16. Schettler T, Janssen S, Sass J, Solomon G, Woodruff T. Assessing Toxin Risk: Improvements Needed to
    Protect Human Health from Chemicals. San Francisco Medicine 85(5): 26-7, 2012.

17. Copan L, Ujihara A, Jones C, Das R, Kreutzer R, Roisman R, Haas RA, Perez G, Moezzi B, Miller MD,
    Solomon G, Ryals R, Vitale L, Davis MR, Rogow M, LePrell RV, Flammia D, Bradshaw D, MacLaurin KE, Davis
    SF, Watson J, Achter A, Myrick-West A, Holstege CP, Norwood VF, Bender TJ. Mercury Exposure Among
    Household Users and Nonusers of Skin-Lightening Creams Produced in Mexico — California and Virginia,
    2010. Morbidity and Mortality Weekly Report (MMWR) 61(02):33-36, 2012.

18. Rotkin-Ellman M, Wong KK, Solomon GM. Seafood Contamination after the BP Gulf Oil Spill and Risks to
    Vulnerable Populations: A Critique of the FDA Risk Assessment. Environ Health Perspect 120:157–161, 2012.
    http://dx.doi.org/10.1289/ehp.1103695.

19. Knowlton K, Rotkin-Ellman M, Geballe L, Max W, Solomon G. Six Climate Change–Related Events in the
    United States Accounted For About $14 Billion in Lost Lives and Health Costs. Health Affairs 30(11): 1-10.
    2011.

20. Solomon G, Huddle A, Silbergeld EK, Herman J. Chapter 8. Manganese in Gasoline: Are We Repeating
    History? In: Clapp R (Ed.). From Critical Science to Solutions: The Best of Scientific Solutions. Baywood
    Publishing Inc., 2011. ISBN: 978-0-89503-404-5.

21. Rotkin-Ellman M, Navarro KM, Solomon GM. Gulf Oil Spill Air Quality Monitoring: Lessons Learned to Improve
    Emergency Response. Environ Sci Technol. 44(22):8365-6, 2010.

22. Solomon G, Janssen SJ. Health Effects of the Gulf Oil Spill. Journal of the American Medical Association
    304(10):1118-9, 2010.

23. Solomon G, Janssen SJ. Communicating with Patients and the Public About Environmental Exposures and
    Reproductive Risk. In: Woodruff TJ, Janssen SJ, Guillette LJ, Giudice LC (eds), Environmental Impacts on
    Reproductive Health and Fertility. Cambridge Press, Cambridge, UK, 2010.

24. Rotkin-Ellman M, Solomon G, Gonzales CR, Agwaramgbo L, Mielke HW. Arsenic Contamination in New
    Orleans Soil: Temporal Changes Associated with Flooding. Environmental Research, 110(1):19-25, 2010.

25. Krewski D, Acosta D Jr, Andersen M, Anderson H, Bailar JC 3rd, Boekelheide K, Brent R, Charnley G, Cheung
    VG, Green S Jr, Kelsey KT, Kerkvliet NI, Li AA, McCray L, Meyer O, Patterson RD, Pennie W, Scala RA,
    Solomon GM, Stephens M, Yager J, Zeise L. Toxicity Testing in the 21st Century: A Vision and a Strategy.
    Toxicol Environ Health B Crit Rev. 13(2-4):51-138, 2010.




                                                      7
                                                      A-1205
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 106 of 269 PageID #: 8743
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 17 of 23

 Gina M. Solomon, M.D., M.P.H.                                                       10/13/2020
                                                8
 26. Solomon G, Huang A, Godsel R. Contaminants in the Air and Soil in New Orleans After the Flood:
     Opportunities and Limitations for Community Empowerment, In: Bullard R, Wright B (eds). Race, Place, and
     Environmental Justice After Hurricane Katrina. Westview Press, Boulder, CO, 2009.

 27. Solomon G. Physicians’ Duty to Be Aware of and Report Environmental Toxins. Virtual Mentor, 11(6):434-442,
     2009. http://virtualmentor.ama-assn.org/2009/06/ccas2-0906.html.

 28. Knowlton K, Rotkin-Ellman M, King G, Margolis HG, Smith D, Solomon G, Trent R, English P. The 2006
     California Heat Wave: Impacts on Hospitalizations and Emergency Department Visits Environ Health Perspect,
     117: 61-67, 2009. http://www.ehponline.org/members/2008/11594/11594.pdf.

 29. Woodruff T, Zeise L, Axelrad D, Guyton KZ, Janssen S, Miller, M, Miller G, Schwartz J, Alexeef G,
     Anderson H, Birnbaum L, Bois F, Cogliano J, Crofton K, Euling SY, Foster P, Germolec D, Ginsberg G,
     Gray E, Hattis D, Kyle A, Leubke R, Luster M, Portier C, Rice D, Solomon G, Steinmaus C, Vandenberg J,
     Zoeller T. Meeting Report: Moving Upstream: Evaluating Adverse Upstream Endpoints for Improved Risk
     Assessment and Decision Making. Environ Health Perspect, 116:1568–1575, 2008.
     http://www.ehponline.org/members/2008/11516/11516.pdf.

 30. Humphreys EH, Janssen S, Heil A, Hiatt P, Solomon G, Miller MD. Outcomes of the California Ban on
     Pharmaceutical Lindane: Clinical and Ecologic Impacts. Environ Health Perspect, 116:297-302, 2008.
     doi:10.1289/ehp.10668.

 31. Humphries E, Solomon G. Helping Your Patients Manage Asthma: Focus on the Source. Medscape,
     http://www.medscape.com/viewarticle/572573.

 32. Solomon GM, Janssen S. Talking with patients and the public about endocrine disrupting chemicals. In:
     Endocrine-disrupting Chemicals: From Basic Research to Clinical Practice. Ed. Andrea C. Gore. Part of
     “Contemporary Endocrinology,” series editor P. Michael Conn, Humana Press, Totowa, NJ, 2007.

 33. Karr C, Solomon GM, Brock-Utne A. Health effects of common home, lawn and garden pesticides. Ped Clin
     N Am 54(1):63-80, 2007.

 34. Thundiyil J, Solomon GM, Miller MD. Transgenerational exposures: Persistent chemical pollutants in the
     environment and breast milk. Ped Clin N Am 54(1):81-101, 2007.

 35. Solomon GM, Hjelmroos-Koski M, Rotkin-Ellman M, Hammond K. Air quality in New Orleans, Louisiana
     after flooding: Mold, endotoxin, and particulate matter, October - November 2005. Environ Health Perspect
     114(9):1381-1386, 2006.

 36. Solomon GM, LaDou J, Wesseling C. Environmental Exposures and Controls, in LaDou (Ed.) Occupational
     and Environmental Medicine. Fourth Ed. Appleton and Lange, Stamford CT, 2006.

 37. McDaniel P., Solomon G, Malone RE. The ethics of industry experimentation using employees: The case of
     taste-testing pesticide-treated tobacco. Am J Public Health 96(1):37-46, 2006.

 38. McDaniel PA, Solomon G, Malone RE. The Tobacco Industry and Pesticide Regulations: Case Studies
     from Tobacco Industry Archives. Environ Health Perspect 113(12):1659-1665, 2005.

 39. Bailey D, Solomon G. Pollution Prevention at Ports: Clearing the Air. Environ Impact Assess Review
     24:749-774, 2004.

 40. Solomon G, Humphreys E, Miller M. Asthma and the Environment: Connecting the Dots: what role do
     environmental exposures play in the rising prevalence and severity of asthma? Contemp Pediatrics 21(8),
     2004.




                                                       8
                                                    A-1206
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 107 of 269 PageID #: 8744
            Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 18 of 23

 Gina M. Solomon, M.D., M.P.H.                                                      10/13/2020
                                                9
 41. Solomon GM, Hawes A, Quintero A, Widess E. Approaches to Occupational and Environmental Law in:
     Rosenstock L and Cullen M. (Eds.) Textbook of Clinical Occupational and Environmental Medicine, Second
     Edition. WB Saunders/Mosby/Churchill Livingstone, Philadelphia, 2004.

 42. Solomon GM, LaDou J, Jackson RJ. Environmental Exposures and Controls, in LaDou (Ed.) Occupational
     and Environmental Medicine. Third Ed. Appleton and Lange, Stamford CT, 2003.

 43. Solomon GM, Balmes J. Health Effects of Diesel Exhaust. Clinics in Occup & Environ Med 3:61-80, 2003.

 44. Miller M, Solomon G. Environmental Risk Communication for the Pediatrician. Pediatrics 112:211-221,
     2003.

 45. Miller M, Solomon G. Pesticides, in: Etzel RA and Balk SJ (Eds). Handbook of Pediatric Environmental
     Health, Second Ed. American Academy of Pediatrics, Elk Grove Village, IL, 2003.

 46. Solomon GM. Rare and Common Diseases in Environmental Health. San Francisco Medicine 75(9):14-16,
     2002.

 47. Solomon GM, Huddle AM. Low levels of persistent organic pollutants raise concerns for future generations.
     J of Epi and Commun Health. 56(11):826-827, 2002.

 48. Solomon GM and Schettler T. Endocrine Disruption. In McCally M. (Ed.) Life Support: The Environment and
     Human Health. MIT Press, Cambridge MA, 2002.

 49. Solomon GM, Weiss P. Chemical Contaminants in Breast Milk: Time Trends and Regional Variability.
     Environ Health Perspect 110(6): A339-A347, 2002.

 50. Pandya RJ, Solomon GM, Kinner A, Balmes JR. Diesel Exhaust and Asthma: Potential Hypotheses and
     Molecular Mechanisms of Action, Environ Health Perspect 110(suppl 1):103-112, 2002.

 51. Chaisson C, Solomon G. Children’s Exposure to Toxic Chemicals – Modeling their World to Quantify the
     Risks. Neurotoxicology 22:563-565, 2001.

 52. Solomon GM, Schettler T. Emerging Issues in Environmental Health: Endocrine Disruption. Canadian Med
     Assn Journal 163(11): 1471-1476, 2000.

 53. Solomon GM. Hormones, Chemicals, and Public Policy. Chem and Engineering News, 78(32): 66-67, 2000.

 54. Schettler T, Solomon GM, Valenti M, and Huddle AM. Generations at Risk: Reproductive Health and the
     Environment. Massachusetts Institute of Technology Press, Boston, June 1999.

 55. Milton DK, Solomon GM, Rossiello RA, Herrick RF. Risk and Incidence of Asthma Attributable to
     Occupational Exposure among HMO Members. Am J Ind Med 33(1):1-10, 1998.

 56. Solomon GM. Reproductive Toxins: A Growing Concern at Work and in the Community. J Occ Env Med
     39:105-107, 1997.

 57. Solomon GM, Huddle AM, Silbergeld EK, Herman D. Manganese in Gasoline: Are We Repeating History?
     New Solutions 7(2):17-25, 1997.

 58. Frumkin H, Solomon GM. Manganese in the U.S. Gasoline Supply. Am J Ind Med 31:107-115, 1997.

 59. Solomon GM, Morse E, Garbo M, Milton DK. Stillbirth after Occupational Exposure to N-Methyl-2-Pyrrolidone:
     A case report and review of the literature. J Occ Env Med 38:705-713, 1996.




                                                       9
                                                    A-1207
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 108 of 269 PageID #: 8745
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 19 of 23

Gina M. Solomon, M.D., M.P.H.                                                      10/13/2020
                                              10
60. Esswein E, Trout D, Hales T, Brown R, Solomon GM. Exposures and Health Effects: An Evaluation of Workers
    at a Sodium Azide Production Facility. Am J Ind Med 30:343-350, 1996.

61. Parker J, Solomon GM. Decades of Deceit: The History of Bay State Smelting. New Solutions 5:80-89, 1995.


REPORTS

1. National Academies of Sciences, Engineering, and Medicine. 2019. A Class Approach to Hazard
   Assessment of Organohalogen Flame Retardants. Washington, DC: The National Academies Press.
   https://doi.org/10.17226/25412.

2. Solomon G, Reynolds P, Hoang A. California’s Green Chemistry Initiative at Age 10: An Evaluation of its
   Progress and Promise. Public Health Institute, Oakland, CA, 2018.
   http://www.phi.org/resources/?resource=california-green-chemistry-report


3. National Research Council. Exposure Science in the 21st Century: A Vision and a Strategy. Washington, DC:
   The National Academies Press. 2012. doi:https://doi.org/10.17226/13507.

4. Knowlton K, Solomon G, Rotkin-Ellman M. Fever Pitch: Mosquito-Borne Dengue Fever Threat Spreading in
   the Americas. Natural Resources Defense Council, New York, NY, 2009.
   http://www.nrdc.org/health/dengue/files/dengue.pdf.

5. Rotkin-Ellman M, Solomon G. Poisons on Pets II: Toxic Chemicals in Flea and Tick Collars. Natural
   Resources Defense Council, New York, NY, 2009.
   http://www.nrdc.org/health/poisonsonpets/files/poisonsonpets.pdf.

6. Rotkin-Ellman M, Quirindongo M, Sass J, Solomon G. Deepest Cuts: Repairing Health Monitoring
   Programs Slashed Under the Bush Administration. Natural Resources Defense Council, New York, NY,
   2008. http://www.nrdc.org/health/deepestcuts/deepestcuts.pdf.

7. Wall M, Rotkin-Ellman M, Solomon G. An Uneven Shield: The Record of Enforcement and Violations Under
   California's Environmental, Health and Workplace Safety Laws. Natural Resources Defense Council, New
   York, NY, 2008. http://www.nrdc.org/legislation/shield/shield.pdf.

8. NRC (National Research Council). 2007. Toxicity Testing in the 21st Century: A Vision and a Strategy.
   Washington, DC: National Academies Press. Available: http://www.nap.edu/catalog.php?record_id=11970

9. Knowlton K, Rotkin-Ellman M, Solomon GM. Sneezing and Wheezing: How global warming could increase
   ragweed allergies, air pollution, and asthma. Natural Resources Defense Council, New York, NY, 2007.
   http://www.nrdc.org/globalWarming/sneezing/sneezing.pdf.

10. Cohen A, Janssen S, Solomon GM. Clearing the Air: Hidden Hazards in Air Fresheners. Natural Resources
    Defense Council, New York, NY, 2007. http://www.nrdc.org/health/home/airfresheners/airfresheners.pdf

11. Solomon GM, Nance E, Janssen S, White WB, Olson E. Drinking water quality in New Orleans: June-
    October 2006. Natural Resources Defense Council, New York, NY, January 2007.
    http://www.nrdc.org/health/effects/katrinadata/water.pdf.

12. Solomon GM, Rotkin-Ellman M. Contaminants in New Orleans Sediment: An Analysis of EPA Data. Natural
    Resources Defense Council, New York, NY, February 2006.
    http://www.nrdc.org/health/effects/katrinadata/sedimentepa.pdf.




                                                    10
                                                   A-1208
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 109 of 269 PageID #: 8746
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 20 of 23

Gina M. Solomon, M.D., M.P.H.                                                       10/13/2020
                                               11
13. SB 702 Expert Working Group. Strategies for Establishing an Environmental Health Surveillance System in
    California. California Policy Research Center, U.C. Office of the President, 16(2), 2004.
    www.ucop.edu/cprc/ehssrpt.pdf.

14. Solomon GM, Campbell TR, Feuer GR, Masters J, Samkian A, Paul KA. No Breathing in the Aisles: Diesel
    Exhaust Inside School Buses. Natural Resources Defense Council, New York, NY, 2001.
    http://www.nrdc.org/air/transportation/schoolbus/schoolbus.pdf.

15. Solomon G, Ogunseitan OA, Kirsch J. Pesticides and Human Health: A Resource for Health Care
    Professionals. Physicians for Social Responsibility, San Francisco, CA, 2000. http://www.psrla.org/pahk.pdf

16. Solomon GM, Mott L. Trouble on the Farm: Growing up with Pesticides in Agricultural Communities. Natural
    Resources Defense Council, New York, NY, 1998. http://www.nrdc.org/health/kids/farm/farminx.asp.


PUBLISHED ABSTRACTS

1. Young T, Wong L, Alaimo C, Solomon G. Nontarget Analysis of Drinking Water Samples from Wildfire
   Impacted Homes. International Society for Exposure Sciences Annual Meeting, Sept 2020.

2. Solomon G, Hurley S, Reynolds P, English P. Fire and Water: Investigating Benzene Contamination in
   Drinking Water After California Wildfires. International Society for Exposure Sciences Annual Meeting, Sept
   2020.

3. Solomon G, Sutton R, Claude J, Coffin S, Zarus G. Microplastics and Human Exposure: Understanding
   Measurement Challenges and Data Gaps. International Society for Exposure Sciences Annual Meeting,
   Sept 2020.

4. Iyer S, Pham N, Marty M, Sandy M, Solomon G, Zeise L. A Multiple Database Approach for Identifying
   Chemicals That Affect Cancer Pathways. In: The Toxicologist: Supplement to Toxicological Sciences,
   150(1), Society of Toxicology, March 2016. Abstract no. 2030.

5. Pham N, Iyer S, Marty M, Sandy M, Solomon G, Zeise L. Considering Possible Mechanisms of Toxicity for
   Phthalates on California’s Proposition 65 List Using Bioseek Data from ToxCast. In: The Toxicologist:
   Supplement to Toxicological Sciences, 150(1), Society of Toxicology, March 2016. Abstract no. 3540.

6. Solomon G, Zeise L, Morello-Frosch R, Faust J. Cumulative Impacts: Approaches to Environmental Justice.
   Collegium Ramazzini Plenary Sessions, Carpi, Italy, October 2015.

7. Faust J, August L, Prasad S, Zeise L, Solomon G. Cumulative Impacts Mapping: The California
   Communities Environmental Health Screening Tool. Collegium Ramazzini Plenary Sessions, Carpi, Italy,
   October 2015.

8. Navarro K, Janssen S, Solomon G. Exposure to hormone disrupting chemicals from food. 139th APHA
   Annual Meeting and Exposition, November 2011.

9. Wong K, Rotkin-Ellman M, Solomon G. Flaws in FDA assessment of Gulf Coast seafood following the BP
   oil spill. 139th APHA Annual Meeting and Exposition, November 2011.

10. Rotkin-Ellman M, Sass J, Solomon G. Pesticide Residues on Food: FDA's Flawed Monitoring Program.
    139th APHA Annual Meeting and Exposition, November 2011.

11. Knowlton K, Solomon G, Chavarria G. Preparing for the Health Impacts of Climate Change: Science and
    Societal Strategies. AAAS Annual Meeting Abstract, 2008.




                                                     11
                                                    A-1209
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 110 of 269 PageID #: 8747
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 21 of 23

Gina M. Solomon, M.D., M.P.H.                                                       10/13/2020
                                              12
12. Solomon G. Through the Cacophony: Enabling Improved Public Health. Abstracts: ISEE 20th Annual
    Conference, Pasadena, California, October 12-16, 2008: Plenary Sessions. Epidemiology 19(6):S14, 2008.
    doi: 10.1097/01.ede.0000339549.57375.9d

13. Janssen S, Solomon G, Chavarria G. Measuring Human Exposures to Hormone-Disruptors: Scientific Tools
    for Global Health. AAAS Annual Meeting Abstract # 090-096, 2008.

14. Rotkin-Ellman M, Solomon G. Soil Contamination in New Orleans: Arsenic and Lead Before and After
    Katrina. APHA Annual Meeting Abstract #163091, 2007.

15. McDaniel P, Malone R, Solomon GM. The Tobacco Industry and Pesticide Regulations. Society for
    Research on Nicotine and Tobacco, 10th Annual Scientific Sessions, 2004.

16. Solomon GM. Mercury and other Persistent Fish Pollutants: Risks to the Fetus and Child. APHA Annual
    Meeting Abstracts, 2003

17. Solomon GM. Endocrine Disruptors and Current Science Policy Developments. APHA Annual Meeting
    Abstracts, 4185, 2000.

18. Solomon GM. Special Risks to Children in Agricultural Settings. Neurotoxicology, 2000.

19. Solomon GM, Mott L. Disproportionate Exposures and Susceptibility: Pesticide risks to farm children.
    Neurotoxicology 20:1, 1999.

20. Solomon GM, Schettler T, Huddle A, Valenti M. Endocrine Disruptors: A lens on low dose health effects.
    Epidemiology 9(4): S54, 1998.

21. Solomon GM, Huddle AM, Schettler T, Valenti M. The Tradition of Statistical Significance: An impediment
    to prudent public health? Epidemiology 9(4): S75, 1998.

22. Solomon GM. Protecting Human Health From Endocrine Disruptors: Are toxicology and risk assessment
    up to the challenge? APHA Annual Meeting Abstracts, 2024, 1998.

23. Solomon GM. The Reproductive and Developmental Effects of Organic Solvents: The dilemma of
    identifying a culprit. APHA Annual Meeting Abstracts, 10, 1996.

24. Solomon GM, Milton DK. The Occupational Asthma Incidence Study: A pilot project. APHA Annual
    Meeting Abstracts, 177, 1996.

25. Garbo M, Milton D, Morse EP, Solomon G. From DBCP to NMP: Have we progressed? APHA Annual
    Meeting Abstracts, 408, 1996.


SELECTED PRESENTATIONS

Legislative Testimony and Briefings:

California’s Green Chemistry Initiative at Age 10
Joint hearing of the CA Senate Environmental Quality and Assembly Environ Safety and Toxic Materials
Committees, 2/12/2019

Cancer Clusters and the Environment
Hearing of the U.S. Senate Committee on Environment and Public Works, 3/29/2011

Health Hazards of Methyl Iodide



                                                     12
                                                    A-1210
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 111 of 269 PageID #: 8748
             Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 22 of 23

  Gina M. Solomon, M.D., M.P.H.                                                     10/13/2020
                                                   13
  Joint hearing of the CA Assembly Health and Environ Safety and Toxic Materials Committees, 2/22/2011

  Reproductive Health and the Environment
  Pew Charitable Trusts Congressional Briefing, 6/11/2010

  Health Effects of the Gulf Oil Spill
  Hearing of the U.S. House Committee on Energy and Commerce, 6/10/2010

  Protecting Children from Environmental Threats
  Hearing of the U.S. Senate Committee on Environment and Public Works, 3/17/2010

  Endocrine Disrupting Chemicals in Drinking Water
  Hearing of the U.S. House Committee on Energy and Commerce, 2/25/2010

  Biomonitoring: A Tool for Public Health Policy
  American Chemistry Society Congressional Briefing, 3/2009

  Health Risks to Children and Communities from Recent EPA Decisions on Air and Water Quality
  Hearing of the U.S. Senate Committee on Environment and Public Works, 2/2007

  Biomonitoring for Health Surveillance
  CA Assembly Health Committee, 6/20/2006

  Selected Recent Scientific and Educational Presentations:

  Reproductive Toxicology
  UCSF School of Medicine/School of Nursing, 2/2020

  Fire and Water: Benzene Contamination in Drinking Water after Wildfire
  California Department of Public Health Research Seminar, 2/2020
  UC Davis Leila Morris Symposium, 1/2020

  Risk Assessment
  UC Berkeley School of Public Health, 1/2020

  Climate Change and Health
  Modesto Junior College Institute Day Keynote, 1/2020
  Western Occupational Health Conference, 9/2018

  Risk and Crisis Communication
  UCSF School of Medicine, 11/2019

  Developing and Communicating Decision-Relevant Science
  California Conference of Directors of Environmental Health Keynote, 10/2019

  Emerging Issues in Environmental Health
  American Chemical Society, Women Chemists meeting, 2/2018
  UCSF Continuing Medical Education Course, 3/2017

  Changing World, Changing Practice: Challenges and Opportunities in Environmental Health
  Western Occupational Health Conference, 9/2017

  Climate Change and Health Equity: Telling the Story With Data
  Health Departments Webinar Series, 8/2017

  [Full list of presentations available upon request]


                                                            13
                                                        A-1211
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 112 of 269 PageID #: 8749
          Case 20-11157-CSS Doc 965 Filed 10/13/20 Page 23 of 23

Gina M. Solomon, M.D., M.P.H.                                                           10/13/2020
                                                 14

Recent Media Appearances

Von Kaenel C. Paradise water testing wrapping up more than a year after contamination first confirmed. Chico
Enterprise Record, Feb 29, 2020. https://www.chicoer.com/2020/02/29/paradise-water-testing-wrapping-up-
more-than-a-year-after-contamination-first-confirmed/.

Solomon G. Q&A: Why California Is Banning Chlorpyrifos, A Widely Used Pesticide. US News and World
Report, January 23, 2020. https://www.usnews.com/news/best-states/articles/2020-01-23/reasons-why-
california-is-banning-chlorpyrifos-a-widely-used-pesticide

Sterman J, Brauer A. Pesticide that could impact children's health is still widely used in many states. Sinclair
Broadcast Group, January 16, 2020. https://wjla.com/news/spotlight-on-america/pesticide-that-could-impact-
childrens-health-is-still-widely-used-in-many-states

Petersen M. Paradise Residents Unsure If Their Water Is Safe. KQED, Nov 29, 2019. (Story starts at about
3:27). https://www.kqed.org/news/11789036/homeowners-in-fire-prone-areas-struggle-to-hold-onto-their-
insurance

Von Kaenel C. Preliminary findings show that harmful contaminants in burn scar plumbing are rare. Chico
Enterprise Record, Nov 19, 2019. https://www.chicoer.com/2019/11/19/preliminary-findings-show-that-harmful-
contaminants-in-burn-scar-plumbing-are-rare/

Petersen M. Paradise residents still can’t drink the water. KQED, Sept 30, 2019.
https://www.kqed.org/science/1948232/paradise-residents-still-cant-drink-the-water.

Von Kaenel C. UC San Francisco researcher gets grant to study water contamination after Camp Fire. Chico
Enterprise Record and Oroville Register, Sept. 7, 2019. https://www.chicoer.com/2019/09/07/ucsf-researcher-
gets-grant-to-study-water-contamination-after-camp-fire/.

Dooley E. Hidden Danger in Water Confronts California Wildfire Survivors. Bloomberg News, Sept 3, 2019.
https://news.bloomberglaw.com/environment-and-energy/hidden-danger-in-water-confronts-california-wildfire-
survivors.

California to block food pesticide that Trump’s EPA saved from nationwide ban, Bob Egelko, San Francisco
Chronicle, May 8, 2019. https://www.sfchronicle.com/science/article/California-moves-to-ban-pesticide-widely-
used-by-13829656.php?psid=4QHKF

California to ban controversial pesticide blamed for harming child brain development, CBC News, May 8, 2019.
https://www.cbsnews.com/news/california-bans-chlorpyrifos-pesticide-agriculture-state-child-brain-
development/

California Moves to Ban Chlorpyrifos, Widely Used Pesticide, Brian Melley, Associated Press, May 8, 2019
https://www.kqed.org/science/1941369/california-moves-to-ban-chlorpyrifos-widely-used-pesticide

After the fire: Blazes pose hidden threat to the West's drinking water, Kaitlin Sullivan, NBC News, Jan 5, 2019.
https://www.nbcnews.com/news/us-news/after-fire-blazes-pose-hidden-threat-west-s-drinking-water-n954806

In California, Houses Burned. So Did the Toxic Chemicals They Contained. Sarah Maslin Nir, New York Times,
Nov 29, 2018. https://www.nytimes.com/2018/11/29/us/california-fire-chemicals.html




                                                       14
                                                      A-1212
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 113 of 269 PageID #: 8750




                                TAB 22
           Stipulation Regarding the California Department of Toxic
         Substances Control’s Rule 30(b)(6) Deposition Notice to Debtors
                               [Bankr. D.I. 976]
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 114 of 269 PageID #: 8751
             Case 20-11157-CSS Doc 976 Filed 10/14/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


 In re                                                               Chapter 11

 EXIDE HOLDINGS, INC., et al.,1                                      Case No. 20-11157 (CSS)

                             Debtors.                                Jointly Administered


       STIPULATION REGARDING THE CALIFORNIA DEPARTMENT OF TOXIC
     SUBSTANCES CONTROL’S RULE 30(b)(6) DEPOSITION NOTICE TO DEBTORS


          This Stipulation, entered into by and between Debtors, on the one hand, and the

 California Department of Toxic Substances Control (“DTSC”), on the other, is made with

 reference to the following facts and recitals:

          WHEREAS, on October 5, 2020, DTSC served Debtors with a Notice of Oral

 Deposition of Debtors’ Designated Representative(s) under Federal Rule of Civil Procedure

 30(b)(6) (the “Notice”);

          WHEREAS, Debtors proposed stipulating to certain facts in lieu of designating a

 representative to testify on certain topics set forth in Exhibit A to the Notice;

          WHEREAS, Debtors and DTSC have agreed to stipulate to certain facts that DTSC

 contends are relevant to its objection to Debtors’ Amended Joint Chapter 11 Plan (the “Plan”)

 and its objection to Debtors’ proposed abandonment of the Vernon Non-Performing Property (as

 defined in the Plan).

          NOW, THEREFORE, Debtors and DTSC hereby stipulate and agree as follows:




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
 Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
 Deerfield Parkway, Building 200, Milton, Georgia 30004.


                                                          1
                                                         A-1213
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 115 of 269 PageID #: 8752
          Case 20-11157-CSS Doc 976 Filed 10/14/20 Page 2 of 4




    1.    Debtors are currently spending approximately $750,000 per month at the Vernon

          Non-Performing Property on measures to prevent the release of lead and other

          Constituents of Concern (“COCs”) into the surrounding communities, including

          utility costs. This includes payroll and benefits, utilities, and third-party vendors.

    2.    According to line items on invoices from third-party vendor American Integrated

          Services, Inc., Debtors are currently spending approximately $ $126,000 per

          month to rent and $90,000 per month to maintain the full enclosure unit (“FEU”)

          and negative air pressure pumps currently in place at the Vernon Non-Performing

          Property.

    3.    Debtors have not completed Phase 1 of the Closure Plan for the Vernon

          Non-Performing Property.

    4.    Debtors had no role in establishing, and did not know the basis for, the Plan’s

          allocation of funding for Debtors’ environmental liabilities at the Non-Performing

          Properties (as defined in the Plan), including the allocation for the Vernon

          Non-Performing Property.

    5.    Debtors will not offer any direct testimony or submit any evidence concerning the

          Plan’s allocation of funding for Debtors environmental liabilities at the

          Non-Performing Properties, including the allocation for the Vernon Non

          Performing Property.

    6.    Following a reasonable investigation, Debtors are not aware of any calculation

          that Debtors or their agents or representatives have performed since 2014

          regarding their potential liabilities for offsite remediation in connection with the

          Vernon Non-Performing Property, except for Geosyntec’s draft Residential




                                            2
                                                A-1214
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 116 of 269 PageID #: 8753
              Case 20-11157-CSS Doc 976 Filed 10/14/20 Page 3 of 4




               RCRA Facility Investigation, dated June 13, 2019, which concluded that Debtors

               had no such liabilities (a conclusion that DTSC has rejected).



 Dated: October 14, 2020
        New York, New York


                                                  By: /s/ Matthew Hinker

 Xavier Becerra                                  Nancy Mitchell
 Attorney General of California                  Matthew Hinker
 Edward H. Ochoa                                 O’Melveny & Myers LLP
 Senior Assistant Attorney General               7 Times Square
                                                 New York, NY 10036
 James R. Potter                                 Telephone: (212) 326-2000
 California Department of Justice                mhinker@omm.com
 Office of the Attorney General                  nmitchell@omm.com
 Public Rights Division
 Environment Section                             Peter Friedman
 300 S. Spring Street                            O’Melveny & Myers LLP
 Los Angeles, CA 90013                           1625 Eye Street, NW
 james.potter@doj.ca.gov                         Washington, DC 20006
                                                 Tel: (202) 383-5300
 Anthony A. Austin                               pfriedman@omm.com
 Heather C. Leslie
 California Department of Justice
 Office of the Attorney General
 Public Rights Division
 Environment Section
 1300 I Street, Suite 125
 Sacramento, CA 95814
 Tel: 916-210-7832
 anthony.austin@doj.ca.gov
 heather.leslie@doj.ca.gov

 Attorneys for the California Department of Toxic Substances Control




                                                3
                                              A-1215
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 117 of 269 PageID #: 8754
                 Case 20-11157-CSS Doc 976 Filed 10/14/20 Page 4 of 4




     Dated: October 14, 2020
            New York, New York

                                 /s/ Jared R. Friedmann

                                 WEIL, GOTSHAL & MANGES LLP
                                 Ray C. Schrock, P.C. (admitted pro hac vice)
                                 Sunny Singh (admitted pro hac vice)
                                 Jared R. Friedmann (admitted (pro hac vice)
                                 767 Fifth Avenue
                                 New York, New York 10153
                                 Telephone: (212) 310-8000
                                 Facsimile: (212) 310-8007

                                 -and-

                                 RICHARDS, LAYTON & FINGER, P.A.
                                 Daniel J. DeFranceschi (No. 2732)
                                 Zachary I. Shapiro (No. 5103)
                                 One Rodney Square
                                 920 N. King Street
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 651-7700
                                 Facsimile: (302) 651-7701

                                 Attorneys for Debtors
                                 and Debtors in Possession




                                              4
                                         A-1216
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 118 of 269 PageID #: 8755




                                 TAB 23
          Order Confirming Fourth Amended Joint Chapter 11 Plan of
         Exide Holdings, Inc. and its Affiliated Debtors [Bankr. D.I. 998]
                              *excluding Exhibit A
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 119 of 269 PageID #: 8756
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 1 of 56




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20–11157 (CSS)
                                                              :
                   Debtors.1                                  :        (Jointly Administered)
                                                              :
                                                              :        Re: Docket No. 977
 ------------------------------------------------------------ x

       ORDER CONFIRMING FOURTH AMENDED JOINT CHAPTER 11 PLAN OF
             EXIDE HOLDINGS, INC. AND ITS AFFILIATED DEBTORS

                    Upon the filing by Exide Holdings, Inc. and its affiliated debtors (collectively, the

 “Debtors”) in the above captioned chapter 11 cases (“Chapter 11 Cases”), as “proponents of

 the plan” within the meaning of section 1129 of title 11 of the United States Code

 (the “Bankruptcy Code”), of the Fourth Amended Joint Chapter 11 Plan of Exide Holdings,

 Inc. and Its Affiliated Debtors, dated October 14, 2020 (Docket No. 977) (as amended, modified,

 or supplemented in accordance with its terms, the “Plan”), which is attached hereto as Exhibit

 A;2 and the Court having approved the Amended Disclosure Statement for Amended Joint

 Chapter 11 Plan of Exide Holdings, Inc. and Its Affiliated Debtors, dated August 14, 2020

 (Docket No. 743) (the “Disclosure Statement”) on a conditional basis and the solicitation

 procedures related to the Plan, and the Debtors having complied with the solicitation and notice

 requirements of the Order (I) Conditionally Approving the Disclosure Statement, (II)


 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
      Capitalized terms used in this order (the “Order”) but not otherwise defined herein shall have the meanings
      ascribed to such terms in the Plan (as defined below) or as the context otherwise requires.




 WEIL:\97623935\2\44362.0003
 RLF1 24168773V.1

                                                         A-1217
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 120 of 269 PageID #: 8757
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 2 of 56




 Establishing Solicitation, Voting, and Tabulation Procedures, (III) Scheduling a Combined

 Hearing, (IV) Establishing Notice and Objection Procedures for Final Approval of Disclosure

 Statement and Confirmation of Plan, and (V) Granting Related Relief (Docket No. 745) (the

 “Disclosure Statement Order”), see Affidavit/Declaration of Mailing of Craig Johnson

 Regarding Solicitation Materials of Service (Docket No. 793); and the Court having considered

 the record in these Chapter 11 Cases, the compromises and settlements and transactions

 embodied in and contemplated by the Plan, the briefs and arguments regarding confirmation of

 the Plan, the evidence in support of the Plan adduced at the Confirmation Hearing (defined

 below), and a hearing on confirmation of the Plan having been held on October 15, 2020 and

 October 16, 2020 (the “Confirmation Hearing”); and the Court having issued a bench ruling at

 the conclusion of the Confirmation Hearing; and after due deliberation; for the reasons stated by

 the Court at the Confirmation Hearing,

                    IT IS HEREBY FOUND AND DETERMINED THAT:

          A.        Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases,

 the sale of Acquired Assets owned by the Debtors (the “Europe/ROW Assets”), and the

 Assumed Liabilities of the Debtors, in accordance with the Europe/ROW Purchase Agreement

 (the “Europe/ROW Sale Transaction”), as well as over the transfer of Environmental Trust

 Assets, the Vernon Environmental Trust Assets, the GUC Trust Assets and the Frisco Assets,

 pursuant to 28 U.S.C. §§ 157 and 1334.

          B.        Core Proceedings. This matter is a core proceeding pursuant to 28 U.S.C.

 § 157(b)(2)(A) and (N). Venue is proper under 28 U.S.C. §§ 1408 and 1409.

          C.        Burden of Proof. The Plan satisfies the requirements for confirmation of section

 1129 of the Bankruptcy Code by a preponderance of evidence.




                                                    2
 RLF1 24168773v.1
                                                  A-1218
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 121 of 269 PageID #: 8758
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 3 of 56




          D.        Adequacy of Disclosure Statement.        The Disclosure Statement contains

 adequate information within the meaning of section 1125 of the Bankruptcy Code and is

 approved on a final basis.

          E.        Solicitation. The Plan was solicited in good faith and in compliance with the

 applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and the Disclosure Statement

 Order. The Debtors participated in good faith and in compliance with the applicable provisions

 of the Bankruptcy Code, Bankruptcy Rules, and the Disclosure Statement Order, in the

 solicitation, offer, issuance, sale, and/or purchase of the assets and securities offered under the

 Plan, and therefore are entitled to the protections of section 1125(e) of the Bankruptcy Code.

          F.        Good Faith. The Plan has been proposed in good faith and not by any means

 forbidden by law. In so finding, the Court has considered the totality of the circumstances of the

 Chapter 11 Cases. The Plan is the result of extensive, good faith, arm’s length negotiations

 among the Debtors and their principal constituencies.

          G.        The Trustees. Based upon a review of the record, each of the Superpriority

 Notes Trustee and the Exchange Priority and First Lien Notes Trustee diligently and in good

 faith, discharged its duties and obligations pursuant to the Superpriority Notes Indenture and

 Exchange Priority and First Lien Notes Indenture and all ancillary and related documents and

 otherwise conducted itself with respect to all matters in any way related to the claims of the

 holders of the Superpriority Notes, Exchange Priority Notes and First Lien Notes with the same

 degree of care and skill that a prudent person would exercise or use under the circumstances in

 the conduct of his or her own affairs. Accordingly, the Superpriority Notes Trustee and the

 Exchange Priority and First Lien Notes Trustee have each discharged its duties fully in




                                                  3
 RLF1 24168773v.1
                                                 A-1219
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 122 of 269 PageID #: 8759
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 4 of 56




 accordance with the Superpriority Notes Indenture and Exchange Priority and First Lien Notes

 Indenture, as applicable and all ancillary and related documents.

          H.        Section 1129(b). The Plan does not “unfairly discriminate” and is “fair and

 equitable” with respect to the Classes that are Impaired and are deemed to reject the Plan in

 accordance with section 1129(b) of the Bankruptcy Code.

          I.        Releases.

                    (i)   The releases contained in Section 10.5 of the Plan (the “Debtor Release”)

 are an essential component of the Plan and appropriate. Good and valid justification has been

 demonstrated in support of the Debtor Release. The Subcommittee was appointed by the Special

 Committee to, among other things, independently evaluate any claims arising out of certain

 prepetition affiliate transactions of the Debtors that are proposed to be released under the Plan.

 The Subcommittee has properly concluded that the Debtor Release is appropriate and supported

 by adequate consideration provided by the Consenting Creditors and the Transferred Entities, as

 applicable, in exchange for such releases. The Subcommittee coordinated with the Creditors’

 Committee during the course of their investigation, and the Creditors’ Committee independently

 came to similar conclusions as the Subcommittee with regards to those certain prepetition

 affiliate transactions. Further, the Debtors provided information regarding the Subcommittee’s

 investigation to the Global Settlement Parties and, after agreeing to carve the Global Settlement

 Parties from the releases under Section 10.6 of the Plan, none of the Global Settlement Parties,

 nor any other party in interest, other than the California DTSC, has opposed the Debtor Release.

 Accordingly, the releases contained in Section 10.5 of the Plan: (a) are in exchange for the good

 and valuable consideration provided by the Released Parties; (b) are a good faith settlement and

 compromise of the Claims released by the Debtors pursuant to Section 10.5 of the Plan; (c) are in




                                                  4
 RLF1 24168773v.1
                                                 A-1220
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 123 of 269 PageID #: 8760
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 5 of 56




 the best interests of the Debtors and all holders of Claims and Interests; (d) are fair, equitable,

 and reasonable; (e) were given and made after due notice and opportunity for a hearing; (f) were

 integral to the agreements among the various parties in interest and are essential to the

 formulation and implementation of the Plan, as provided in section 1123 of the Bankruptcy

 Code; and (g) confer substantial benefits on the Debtors’ Estates. Moreover, the failure to

 implement the Debtor Release would seriously jeopardize the Debtors’ ability to confirm and

 implement the Plan, including consummation of the Global Settlement.

                    (ii)    The releases contained in Section 10.6 of the Plan (the “Third Party

 Release”) are appropriate. Parties subject to the Third Party Release were duly informed of the

 Third Party Release and given the opportunity to opt out or object. The Confirmation Notice (as

 defined below) sent to all holders of Claims and Interests expressly included in bold and

 capitalized font the terms of the Third Party Release, as set forth in Section 10.6 of the Plan. The

 Ballots sent to all holders of Claims entitled to vote on the Plan included the Third Party Release

 in the same manner as the Confirmation Notice and set forth the procedures for opting out of the

 Third Party Release if such holders did not want to be bound thereby. The Third Party Release

 was emphasized with bold and capitalized font in the Plan, the Disclosure Statement, the Ballots,

 and the Confirmation Notice.

                    (iii)   The Third Party Release is: (1) in exchange for good and valuable

 consideration provided by the Released Parties; (2) a good faith settlement and compromise of

 the claims released by the Third Party Release; (3) in the best interests of the Debtors and all

 holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made after due

 notice and opportunity for hearing; and (6) a bar to any of the Releasing Parties asserting any

 Claim or Cause of Action released pursuant to the Third Party Release, except as otherwise set




                                                   5
 RLF1 24168773v.1
                                                 A-1221
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 124 of 269 PageID #: 8761
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 6 of 56




 forth in the Plan. The Third Party Release was a core negotiation point in connection with the

 Restructuring Support Agreement and the Consenting Creditors would not have agreed to

 support the Plan without the Third Party Release. As such, the Third Party Release is an integral

 part of the Plan and was critical in incentivizing the Debtors’ and the Debtors’ stakeholders to

 negotiate a Plan that maximizes value for the Debtors’ stakeholders and resolves complex and

 substantial liabilities. The Third Party Release is appropriately tailored under the facts and

 circumstances of these Chapter 11 Cases.

                    (iv)   Moreover, the Released Parties – including the Consenting Creditors and

 the Transferred Entities – have made a substantial contribution in exchange for the Third Party

 Release. Among other things: (i) the Consenting Creditors negotiated a Restructuring Support

 Agreement with the Debtors under which the Consenting Creditors submitted a credit bid for the

 Europe/ROW Assets and participated in a robust bidding process pursuant to the Bidding

 Procedures, and, upon being selected as the successful bidder, agreed to enter into the

 Europe/ROW Purchase Agreement and consummate the Sale Transactions, (ii) the Plan has been

 unanimously accepted and approved by holders of Superpriority Notes Guarantee Claims,

 Exchange Priority Notes Claims, and First Lien Notes Claims, (iii) the Transferred Entities, at

 the direction of, and pursuant to a loan made by, the Consenting Creditors and in accordance

 with the Global Settlement, contributed (v) the Environmental Global Settlement Payment to the

 Environmental Response Trust; (w) if applicable, the Vernon Global Settlement Payment to the

 Vernon Environmental Response Trust; (x) the Frisco Global Settlement Payment to TCEQ, and

 (y) the GUC Global Settlement Payment to the GUC Trust, and (z) the PBGC Settlement

 Payment to the PBGC, (iv) the Consenting Creditors have agreed, pursuant to the Plan and upon

 the occurrence of the Effective Date, to waive (x) all of their Liens on or against the Non-




                                                   6
 RLF1 24168773v.1
                                                 A-1222
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 125 of 269 PageID #: 8762
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 7 of 56




 Performing Properties and (y) any Claims, Interests, or Causes of Action against the GUC Trust

 or the GUC Trust Assets, including any Notes Deficiency Claims or any other General

 Unsecured Claims, and (v) certain of the Consenting Creditors, in their capacities as DIP

 Lenders, extended a portion of the critical and necessary postpetition financing to the Debtors’

 businesses during the Chapter 11 Cases by funding the DIP Facility.

                    (v)   The record of the Confirmation Hearing and the Chapter 11 Cases is

 sufficient to support the releases provided for in Sections 10.5 and 10.6 of the Plan.

 Accordingly, based upon the record of the Chapter 11 Cases, the representations of the parties,

 and/or the evidence proffered, adduced, and/or presented at the Confirmation Hearing, the

 releases set forth in Article X of the Plan are consistent with the Bankruptcy Code and applicable

 law and are approved.

          J.        Exculpation. The exculpation provided by Section 10.7 of the Plan for the

 benefit of the Exculpated Parties is appropriately tailored to the circumstances of these Chapter

 11 Cases.      Notwithstanding the provisions of Section 10.7 of the Plan, Related Parties of

 Exculpated Parties are only exculpated under Section 10.7 of the Plan to the extent such Related

 Party is a fiduciary.

          K.        Notice and Opportunity to Object.       As evidenced by the affidavits and

 certificates of service and publication notice previously filed with the Court, due, proper, timely,

 adequate, and sufficient notice of the Plan, the Confirmation Hearing, the Global Settlement,

 including the Environmental Settlement Agreement and the Frisco Settlement Agreement, the

 Europe/ROW Sale Transaction, and the Europe/ROW Purchase Agreement, has been provided in

 compliance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Disclosure

 Statement Order, and Bidding Procedures Order to all interested Persons and entities.




                                                  7
 RLF1 24168773v.1
                                                 A-1223
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 126 of 269 PageID #: 8763
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 8 of 56




          L.        Business   Justification.   The   Debtors   have    demonstrated    compelling

 circumstances and good, sufficient and sound business purposes and justifications for this Court

 to approve (i) the credit bid made by the Exchange Priority and First Lien Notes Trustee and

 assigned to the Buyer pursuant to the Europe/ROW Purchase Agreement, (ii) the transfer to the

 Buyer of the Acquired Assets owned by the Debtors and the assumption by the Buyer (or its

 designee) of the Assumed Liabilities of the Debtors in accordance with the Europe/ROW

 Purchase Agreement and the related Transaction Agreements, (iii) the actions contemplated by

 the Alternative Acquisition Structure, and (iv) the transfer of the Environmental Trust Assets, the

 Vernon Environmental Trust Assets (if applicable), the GUC Trust Assets and the Frisco Assets

 owned by the Debtors to the Environmental Response Trust, the Vernon Environmental

 Response Trust (if applicable), the GUC Trust and the Frisco CDC, respectively, pursuant to

 sections 1123(a)(5), 1123(b) and 1141(c) of the Bankruptcy Code. The Debtors’ entry into and

 performance under the Europe/ROW Purchase Agreement and the Global Settlement

 Documents: (x) are a result of due deliberation by the Debtors and constitute a sound and

 reasonable exercise of the Debtors’ business judgment consistent with their fiduciary duties; (y)

 provide value to, and are beneficial to, the Debtors’ Estates, and are in the best interests of the

 Debtors and their Estates, creditors and other parties in interest; and (z) are reasonable and

 appropriate under the circumstances.

          M.        Opportunity to Object.      In compliance with the Bankruptcy Code, the

 Bankruptcy Rules, the Local Rules, the Disclosure Statement Order, and the Bidding Procedures

 Order, a fair and reasonable opportunity to object or be heard with respect to the Plan, the Global

 Settlement, the Global Settlement Documents, the Europe/ROW Sale Transaction, and the

 Europe/ROW Purchase Agreement, has been afforded to all interested Persons.




                                                  8
 RLF1 24168773v.1
                                                A-1224
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 127 of 269 PageID #: 8764
             Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 9 of 56




          N.        Best Interests. The actions represented to have been taken, or to be taken, by the

 Debtors, the Global Settlement Parties, the Trustees and the Buyer are appropriate under the

 circumstances of these Chapter 11 Cases and are in the best interests of the Debtors, their

 Estates, creditors, and other parties in interest. Approval of the Global Settlement, the Global

 Settlement Documents, the Europe/ROW Purchase Agreement, the Alternative Transaction

 Structure, the Europe/ROW Sale Transaction and all other features of the Plan, including the

 Releases, are in the best interests of the Debtors, their creditors, their Estates and all other parties

 in interest.

          O.        Prompt Consummation.           The Europe/ROW Purchase Agreement, the

 Europe/ROW Sale Transaction, the Global Settlement, the Global Settlement Documents, and all

 other features of the Plan must be approved and, subject to paragraph 45 of this Order,

 consummated as promptly as practicable in order to preserve the value of the Europe/ROW

 Assets and the viability of the business to which the Europe/ROW Assets relate as a going

 concern, the orderly administration of the Environmental Response Trust, the Vernon

 Environmental Response Trust (if applicable), and the GUC Trust, and to minimize

 administrative expenses of the Debtors and maximize recoveries to the Debtors’ creditors.

          P.        Corporate Authority. Each applicable Debtor (i) has full organizational power

 and authority to execute the Europe/ROW Purchase Agreement, the related Transaction

 Agreements, the Global Settlement Documents, and all other documents contemplated thereby,

 and the Europe/ROW Sale Transaction, the Global Settlement, and all other features of the Plan,

 as applicable, have been duly and validly authorized by all necessary organizational action of

 each applicable Debtor, (ii) has all of the organizational power and authority necessary to

 consummate the transactions contemplated by the Europe/ROW Purchase Agreement, the related




                                                    9
 RLF1 24168773v.1
                                                   A-1225
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 128 of 269 PageID #: 8765
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 10 of 56




 Transaction Agreements, the Global Settlement Documents, and all other documents

 contemplated thereby, (iii) has taken all organizational action necessary to authorize and approve

 the Europe/ROW Purchase Agreement, the related Transaction Agreements, the Global

 Settlement Documents, and all other documents contemplated thereby and the consummation by

 the Debtors of the Europe/ROW Sale Transaction and the Global Settlement, and (iv) needs no

 consents or approvals, other than those expressly provided for in the Europe/ROW Purchase

 Agreement, the related Transaction Agreements, or the Global Settlement Documents, from any

 other person to consummate the Europe/ROW Sale Transaction and the terms of the Global

 Settlement.

                                     Global Settlement Agreement

          Q.        Good-Faith Settlement Negotiations. Following the appointment of the

 Creditors’ Committee and the entry of the Order Governing Settlement Procedures with

 Governmental Agencies Relating to Non-Performing Properties (Docket No. 242), and

 concurrently with the Debtors’ postpetition marketing process, the Debtors engaged in good-faith

 and arm’s-length negotiations with the Global Settlement Parties that culminated in the

 acceptance of the Mediators’ Proposal by the Debtors, the Ad Hoc Group, the Creditors’

 Committee, and the Environmental Sureties, and attorneys representing the Settling

 Governmental Authorities, and California Department of Toxic Substances Control participated

 in the mediation. The attorneys for the California Department of Toxic Substances Control,

 agreed to recommend to their client that it accept the Mediators’ Proposal. The California

 Department of Toxic Substances Control did not accept or become a party to the Global

 Settlement.




                                                10
 RLF1 24168773v.1
                                               A-1226
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 129 of 269 PageID #: 8766
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 11 of 56




          R.        Resolution of Disputes. The Global Settlement resolves all issues and disputes

 relating to: (i) the abandonment of the Debtors’ Non-Performing Properties (other than the

 Vernon Non-Performing Property); (ii) the Europe/ROW Sale Transaction; (iii) the Americas

 Sale Transaction and use of proceeds realized therefrom; (iv) claims related to the prepetition

 transactions that were the subject of the investigation by the Subcommittee and concurrently

 evaluated by the Creditors’ Committee and certain other Global Settlement Parties; and (v)

 certain other issues and disputes. The terms of the Global Settlement are incorporated in the

 Plan.

          S.        Global Settlement is Fair and Equitable. The Global Settlement, including the

 Environmental Settlement Agreement and the Frisco Settlement Agreement, was negotiated in

 good faith and at arm’s length and is an essential element of the Plan. The Global Settlement is

 fair, equitable, and in the best interest of the Debtors, the Debtors’ Estates, the Debtors’

 creditors, and all parties in interest, and satisfies the standards for approval under Bankruptcy

 Rule 9019. The Environmental Settlement Agreement is fair, reasonable, and consistent with

 environmental law as harmonized with bankruptcy law.

                             Sale and/or Transfer of Assets of the Debtors

          T.        Title to the Europe/ROW Assets. The Europe/ROW Assets owned by the

 Debtors, including, for the avoidance of doubt, the Transferred Equity Interests owned by Exide

 Technologies, LLC, which will be transferred prior to the Europe/ROW Closing in accordance

 with the Alternative Transaction Structure, constitute property of Debtors’ Estates and good title

 is presently vested with the Debtors’ within the meaning of section 541(a) of the Bankruptcy

 Code. The Debtors are the sole and rightful owner of the Europe/ROW Assets owned by the




                                                  11
 RLF1 24168773v.1
                                                 A-1227
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 130 of 269 PageID #: 8767
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 12 of 56




 Debtors, with all rights, title and interests to such Europe/ROW Assets, and no other person has

 any ownership right, title, or interests therein.

          U.        Title to the Environmental Trust Assets. The Environmental Trust Assets

 owned by the Debtors constitute property of Debtors’ Estates and good title is presently vested

 with the Debtors within the meaning of section 541(a) of the Bankruptcy Code. The Debtors are

 the sole and rightful owner of the Environmental Trust Assets owned by the Debtors, with all

 rights, title and interests to such Environmental Trust Assets, and except as otherwise provided in

 the Environmental Settlement Agreement, no other person has any ownership right, title, or

 interests therein.

          V.        Title to the Frisco Assets. The Frisco Assets owned by the Debtors constitute

 property of Debtors’ Estates and good title is presently vested with the Debtors within the

 meaning of section 541(a) of the Bankruptcy Code. The Debtors are the sole and rightful owner

 of the Frisco Assets owned by the Debtors, with all rights, title and interests to such Frisco

 Assets, and except as otherwise provided in the Frisco Settlement Agreement, no other person

 has any ownership right, title, or interests therein.

          W.        Title to the Vernon Environmental Trust Assets. The Vernon Environmental

 Trust Assets owned by the Debtors constitute property of Debtors’ Estates and good title is

 presently vested with the Debtors’ within the meaning of section 541(a) of the Bankruptcy Code.

 The Debtors are the sole and rightful owner of the Vernon Environmental Trust Assets owned by

 the Debtors, with all rights, title and interests to such Vernon Environmental Trust Assets, and no

 other person has any ownership right, title, or interests therein.

          X.        Extensive Efforts by Debtors. As of the Commencement Date and for a period

 of more than 16 months preceding the Commencement Date, the Debtors, with the assistance of




                                                     12
 RLF1 24168773v.1
                                                     A-1228
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 131 of 269 PageID #: 8768
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 13 of 56




 their counsel and other advisors, evaluated strategic alternatives including extensive marketing

 efforts for both the Americas Assets and the Europe/ROW Assets. The Debtors have presented

 credible evidence that they explored various strategic alternatives for the Debtors’ businesses

 over an extended period of time and communicated with numerous parties regarding, among

 other potential transactions, a possible sale of all or substantially all of the Debtors’ assets. The

 Europe/ROW Sale Transaction is the result of the Debtors’ extensive efforts in seeking to

 maximize recoveries to the Debtors’ Estates for the benefit of creditors.

          Y.        Compliance with Bidding Procedures.           The Bidding Procedures were

 substantively and procedurally fair to all parties, including all potential bidders. The Bidding

 Procedures afforded adequate notice and a full, fair, and reasonable opportunity for any Person to

 make a higher or otherwise better offer to purchase the Europe/ROW Assets. The Debtors, the

 Buyer and their respective advisors have complied with the Bidding Procedures and the Bidding

 Procedures Order in all respects.

          Z.        Adequate Marketing; Highest or Best Offer. Other than the Europe/ROW

 Purchase Agreement, no Qualified Bids for the Europe/ROW Assets were received by the

 Debtors before the Bid Deadline. The Debtors cancelled the Auction for the Europe/ROW

 Assets owned by the Debtors in accordance with the Bidding Procedures Order and, on July 23,

 2020, caused the Notice of Successful Bidders for Americas Assets and Europe/ROW Assets

 (Docket No. 591) to be filed with the Court identifying the Buyer as the Successful Bidder of the

 Europe/ROW Assets owned by the Debtors in accordance with the Bidding Procedures. As

 demonstrated by (i) the testimony and other evidence proffered or adduced at the Confirmation

 Hearing, and (ii) the representations of counsel made on the record at the Confirmation Hearing,

 (a) the Debtors and their advisors have adequately marketed the Europe/ROW Assets owned by




                                                  13
 RLF1 24168773v.1
                                                 A-1229
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 132 of 269 PageID #: 8769
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 14 of 56




 the Debtors and conducted the sale process in compliance with the Bidding Procedures and

 Bidding Procedures Order; (b) a full, fair, and reasonable opportunity was given to all Persons to

 make a higher or better offer to purchase the Europe/ROW Assets; (c) no Person, other than the

 Buyer, timely submitted a Qualified Bid in accordance with the Bidding Procedures Order; (d)

 the Buyer submitted the highest and best bid for the Europe/ROW Assets owned by the Debtors

 and was designated as the Successful Bidder; (e) the consideration provided by the Buyer under

 the Europe/ROW Purchase Agreement constitutes the highest and best offer for the

 Europe/ROW Assets owned by the Debtors; (f) the consideration provided by the Buyer for the

 Europe/ROW Assets owned by the Debtors under the Europe/ROW Purchase Agreement is fair

 and reasonable consideration for the Europe/ROW Assets owned by the Debtors and constitutes

 reasonably equivalent value under the Bankruptcy Code, (g) the consideration provided by the

 Buyer for the Europe/ROW Assets owned by the Debtors under the Europe/ROW Purchase

 Agreement provides reasonably equivalent value and constitutes fair consideration under the

 Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and the Uniform

 Voidable Transactions Act, (h) taking into consideration all relevant factors and circumstances,

 the Europe/ROW Sale Transaction will provide a greater recovery for the Debtors’ creditors than

 would be provided by any other practically available alternative, including liquidation under

 chapters 7 or 11 of the Bankruptcy Code; (i) no other Person has offered to purchase the

 Europe/ROW Assets owned by the Debtors for greater economic or non-economic value to the

 Debtors or their Estates; and (j) the Debtors’ determination that the Europe/ROW Sale

 Transaction and the Europe/ROW Purchase Agreement constitutes the highest and best offer for

 the Europe/ROW Assets owned by the Debtors constitutes a valid, sound and reasonable exercise

 of the Debtors’ independent business judgment.




                                                14
 RLF1 24168773v.1
                                               A-1230
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 133 of 269 PageID #: 8770
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 15 of 56




          AA.       Good Faith; No Collusion. The Europe/ROW Purchase Agreement and all

 aspects of the Europe/ROW Sale Transaction and the Alternative Transaction Structure were

 negotiated, proposed, and entered into by the Debtors and the Buyer and each of their

 management, board of directors or equivalent governing body, officers, directors, employees,

 agents, members, managers, equity holders and representatives, in good faith, without collusion

 or fraud, and from arms’-length bargaining positions. The Buyer has proceeded in good faith in

 all respects in that, among other things: (i) the Buyer has recognized that the Debtors were free to

 deal with any Person in connection with the marketing and sale of the Europe/ROW Assets; (ii)

 the Buyer has complied with the applicable provisions of the Bidding Procedures Order in all

 respects; (iii) the Buyer’s bid was subjected to competitive Bidding Procedures as set forth in the

 Bidding Procedures Order; and (iv) all payments to be made by the Buyer under the

 Europe/ROW Purchase Agreement, the related Transaction Agreements, and all other material

 agreements or arrangements entered into by the Buyer and the Debtors in connection with the

 Europe/ROW Sale Transaction have been disclosed and are reasonable and appropriate. Neither

 the Debtors nor the Buyer, nor any affiliate of the Buyer, have engaged in collusion or fraud.

 Specifically, the Buyer has not acted in a collusive manner with any Person or entity. The

 Trustees have acted in good faith in all respects.

          BB.       Free and Clear Transfers. Except as expressly provided for in the Plan, the

 Europe/ROW Purchase Agreement, the Environmental Settlement Agreement, or the Frisco

 Settlement Agreement, on the Effective Date, pursuant to sections 1141(b) and (c) of the

 Bankruptcy Code (i) all property of the Debtors’ Estates constituting the Europe/ROW Assets

 under the Europe/ROW Purchase Agreement (which, for the avoidance of doubt, includes the

 Transferred Equity Interests provided under Schedule A of the Europe/ROW Purchase




                                                  15
 RLF1 24168773v.1
                                                 A-1231
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 134 of 269 PageID #: 8771
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 16 of 56




 Agreement) shall vest free and clear in the Buyer (whether transferred directly or indirectly by

 the Debtors to the Buyer in accordance with the Alternative Transaction Structure), provided,

 that the foregoing shall not impair or otherwise affect any defensive rights of recoupment under

 applicable nonbankruptcy law; (ii) all property of the Debtors’ Estates constituting the GUC

 Trust Assets shall vest free and clear in the GUC Trust; (iii) all property of the Debtors’ Estates

 constituting Environmental Trust Assets shall vest free and clear in the Environmental Response

 Trust; (iv) if transferred in accordance with the Plan, all property of the Debtors’ Estates

 constituting Vernon Environmental Trust Assets shall vest free and clear in the Vernon

 Environmental Response Trust; (v) all property of the Debtors’ Estates constituting Frisco Assets

 shall vest free and clear in the Frisco CDC pursuant to the Frisco Settlement Agreement; and (vi)

 all remaining property of the Debtors’ Estates shall vest free and clear in the Wind-Down Estates

 (such transferred and vested property, the “Transferred Debtor Property”). The term “free

 and clear” shall mean that such Transferred Debtor Property is transferred and shall vest free and

 clear of all liens, claims (including those that constitute a “claim” as defined in section 101(5) of

 the Bankruptcy Code), rights, liabilities, mortgages, deeds of trust, pledges, charges, security

 interests, of whatever kind or nature, rights of first refusal, rights of offset, royalties, conditional

 sales or title retention agreements, hypothecations, preferences, debts, easements, suits, licenses,

 options, rights-of-recovery, judgments, orders and decrees of any court or foreign domestic

 governmental entity, taxes (including foreign, state and local taxes), covenants, restrictions,

 indentures, instruments, leases, options, off-sets, claims for reimbursement or subrogation,

 contribution, indemnity or exoneration, encumbrances and other claims or interests of any kind

 or nature whatsoever against the Transferred Debtor Property, including, without limitation, any

 debts arising under or out of, in connection with, or in any way relating to, any acts or omissions,




                                                   16
 RLF1 24168773v.1
                                                  A-1232
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 135 of 269 PageID #: 8772
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 17 of 56




 obligations, demands, guaranties, rights, contractual commitments, restrictions (including, but

 not limited to, the deed restrictions described and set forth in the Frisco Settlement Agreement),

 product liability claims, environmental liabilities, employment or labor law claims or liabilities,

 employee pension or benefit plan claims, multiemployer benefit plan claims, retiree healthcare or

 life insurance claims or claims for taxes of or against any of the Debtors, and any derivative,

 vicarious, transferee or successor liability claims, alter ego claims, de facto merger claims, rights

 or causes of action (whether in law or in equity, under any law, statute, rule or regulation of the

 United States, any state, territory, or possession thereof or the District of Columbia), whether

 arising prior to or subsequent to the commencement of these Chapter 11 Cases, whether known

 or unknown, contingent or matured, liquidated or unliquidated, choate or inchoate, filed or

 unfiled, scheduled or unscheduled, perfected or unperfected, liquidated or unliquidated, noticed

 or unnoticed, recorded or unrecorded, contingent or non-contingent, material or non-material

 statutory or non-statutory, legal or equitable, and whether imposed by agreement, understanding,

 law, equity or otherwise arising under or out of, in connection with, or in any way related to any

 of the Debtors, any of the Debtors’ interests in the Transferred Debtor Property, or the operation

 of any of the Debtors’ businesses before the Effective Date (collectively, the “Claims”),

 provided, however, Transferred Debtor Property that is real property located in the United States

 shall not transfer free and clear of any existing in rem obligations that do not secure the payment

 of Claims (such as easements or deed restrictions), and as to any Transferred Debtor Property in

 which a governmental unit holds an interest that is subject to regulatory requirements under a

 governmental grant or award, including but not limited to, 10 C.F.R. 600.321, such Transferred

 Debtor Property (which, for the avoidance of doubt, shall not include the Europe/ROW Assets)




                                                  17
 RLF1 24168773v.1
                                                 A-1233
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 136 of 269 PageID #: 8773
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 18 of 56




 shall not transfer free and clear of such governmental unit interest, except as set forth in the

 Frisco Settlement Agreement.

          CC.       All Persons having Claims of any kind or nature whatsoever against the Debtors

 or the Transferred Debtor Property shall be forever barred, estopped and permanently enjoined

 from creating, perfecting, pursuing, enforcing, attaching, collecting, recovering, or asserting such

 Claims against the Transferred Debtor Property, the Buyer, the Transferred Entities, the

 Environmental Response Trust, the Vernon Environmental Response Trust (if applicable), the

 GUC Trust, the Frisco Governmental Authorities, or any of their respective Affiliates or any of

 their respective property, successors or assigns, as an alleged successor or on any other ground,

 except as permitted by the Plan.

          DD.       Necessity of Free and Clear Transfer. (i) The Buyer would not have entered

 into the Europe/ROW Purchase Agreement and would not consummate the value maximizing

 transaction contemplated thereby, and (ii) the Global Settlement Parties would not have entered

 into the Global Settlement, if the Claims against the Debtors or the Transferred Debtor Property

 were not discharged or, if the Buyer, the Environmental Response Trust, the Vernon

 Environmental Response Trust (if applicable), the GUC Trust, or the Frisco Governmental

 Authorities, would, or in the future could be, liable for any such Claims, that are not expressly

 assumed.

          EE.       Necessity of Order. The Buyer would not have entered into the Europe/ROW

 Purchase Agreement, and the Buyer and Trustees would not consummate the Europe/ROW Sale

 Transaction and the Global Settlement Parties would not have entered into the Global Settlement

 and consummate the Global Settlement, without all of the relief provided for in this Order,

 including that the transfer of the Transferred Debtor Property free and clear of all Claims,




                                                  18
 RLF1 24168773v.1
                                                 A-1234
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 137 of 269 PageID #: 8774
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 19 of 56




 Interests, Liens, and encumbrances, including rights or Claims based upon successor or

 transferee liability.

                                   Treatment of Assumed Contracts

          FF.       Notice and Opportunity to Object to Cure Costs.           As evidenced by the

 affidavits and certificates of service and publication notice previously filed with the Court, due,

 proper, timely, adequate, and sufficient notice of the Notice of Cure Costs and Proposed

 Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection with

 Sale (Docket No. 353); Second Notice of Cure Costs and Proposed Assumption and Assignment

 of Executory Contracts and Unexpired Leases in Connection with Sale (Docket No. 647); and

 the Revised Assumption Schedule for the Europe/ROW Transaction and the Assumption

 Schedule for the Environmental Response Trust, attached as Exhibit A-1 to the Notice of Filing

 of Second Plan Supplement (Docket No. 825) and Exhibit A-1 to the Notice of Filing of Third

 Plan Supplement (Docket No. 939)(collectively, the “Cure and Assumption Notices”), have

 been provided in compliance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules,

 the Disclosure Statement Order, and Bidding Procedures Order to all interested Persons and

 entities.

          GG.       Cure Notice. As evidenced by the affidavits of service filed with the Court, the

 Debtors have served, prior to the Confirmation Hearing, the Cure and Assumption Notices on

 each non-Debtor counterparty to the Assumed Contracts (each, a “Counterparty” and

 collectively, the “Counterparties”), which provided notice of the Debtors’ intent to potentially

 assign such Assumed Contracts (to the extent the Assumed Contract is an executory contract or

 lease) and notice of the related proposed Cure Costs upon each respective Counterparty. The

 service of the Cure and Assumption Notices were timely, good, sufficient and appropriate under




                                                   19
 RLF1 24168773v.1
                                                  A-1235
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 138 of 269 PageID #: 8775
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 20 of 56




 the circumstances and no further notice need be given with respect to the Cure Costs for the

 assumption of the Assumed Contracts. All Counterparties to the Assumed Contracts have had a

 reasonable opportunity to object both to the Cure Costs listed on the applicable Cure Notice and

 to the assumption of the Assumed Contracts in accordance with the Bidding Procedures Order.

          HH.       Assignment of Assumed Contracts. It is an exercise of the Debtors’ reasonable

 and sound business judgment to assign the assumed contracts in connection with the

 consummation of the Europe/ROW Sale Transaction and the Global Settlement (the “Assumed

 Contracts”), and the assignment of the Assumed Contracts is in the best interests of the Debtors

 and their Estates.

          II.       Cure/Adequate Assurance.       The Debtors, the Buyer, the Environmental

 Response Trust, and/or the Frisco Governmental Authorities (except TCEQ) have cured or

 demonstrated their ability to cure any default with respect to any act or omission that occurred

 prior to the Effective Date under any of the Assumed Contracts, within the meaning of section

 365(b)(1)(A) of the Bankruptcy Code. Unless otherwise agreed to by the parties, the Cure Costs

 set forth in the Cure Notice are deemed the amounts necessary to “cure” within the meaning of

 section 365(b)(1) of the Bankruptcy Code all “defaults” within the meaning of section 365(b) of

 the Bankruptcy Code under such Assumed Contracts. The Buyer’s, the Environmental Response

 Trust’s, or the Frisco Governmental Authorities’ (except TCEQ) promise to perform the

 obligations under the Assumed Contracts, as applicable, after the Effective Date shall constitute

 adequate assurance of future performance of, and under, the Assumed Contracts, within the

 meaning of sections 365(b)(1) and 365(f)(2) of the Bankruptcy Code. All Counterparties who

 did not timely file an objection to the assumption of the Assumed Contracts in accordance with

 the Plan, the Plan Supplement, and the Cure and Assumption Notices are deemed to consent to




                                                  20
 RLF1 24168773v.1
                                                 A-1236
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 139 of 269 PageID #: 8776
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 21 of 56




 the assumption by the Buyer, the Environmental Response Trust, or the Frisco Governmental

 Authorities (except TCEQ), of their respective Assumed Contract. The Court finds that with

 respect to all such Assumed Contracts the payment of the Cure Costs is appropriate and is

 deemed to fully satisfy the Debtors’ obligations under section 365(b) of the Bankruptcy Code.

 Accordingly, all of the requirements of sections 1123(b)(2) and 365(b) of the Bankruptcy Code

 have been satisfied for the assumption by the Debtors of each of the Assumed Contracts.

          JJ.       Valid and Binding Contract.       The Europe/ROW Purchase Agreement, the

 related Transaction Agreements and the Global Settlement Documents are valid and binding

 contracts among the Debtors, the Buyer, the Trustees, and the Global Settlement Parties, as

 applicable, and shall be enforceable pursuant to their respective terms.        The Europe/ROW

 Purchase Agreement, the related Transaction Agreements, and the Global Settlement Documents

 were not entered into for the purpose of hindering, delaying or defrauding the Debtors’ present or

 future creditors under the Bankruptcy Code or under laws of the United States, any state,

 territory, possession or the District of Columbia. None of the Debtors, the Buyer, the Trustees,

 nor any of the Global Settlement Parties is, or will be, entering into the Europe/ROW Purchase

 Agreement or the Global Settlement, and transactions contemplated therein, as applicable,

 fraudulently (including with respect to statutory or common law fraudulent conveyance or

 fraudulent transfer claims, whether under the Bankruptcy Code or under the laws of the United

 States, any state, territory, possession thereof or the District of Columbia or any other applicable

 jurisdiction with laws substantially similar to the foregoing) or for an otherwise improper

 purpose. The Europe/ROW Purchase Agreement, the Europe/ROW Sale Transaction, the Global

 Settlement and the Global Settlement Documents, and the consummation thereof shall be

 specifically enforceable against and binding upon (without posting any bond) the Debtors, and




                                                 21
 RLF1 24168773v.1
                                                A-1237
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 140 of 269 PageID #: 8777
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 22 of 56




 any chapter 7 or chapter 11 trustee appointed in the Chapter 11 Cases, and shall not be subject to

 rejection or avoidance by the foregoing parties or any other Person.

          KK.       Unenforceability of Anti-Assignment Provisions. Anti-assignment provisions

 in any Assumed Contract assumed by the Buyer, the Environmental Response Trust, or the

 Frisco Governmental Authorities (except TCEQ), as applicable—including any provisions

 requiring rating agency confirmation, “no downgrade” letters, any other third party consent, or of

 the type described in sections 365(b)(2), (e)(1), and (f) of the Bankruptcy Code—shall not

 restrict, limit, or prohibit the assumption, assignment, and sale of the Assumed Contracts and are

 unenforceable anti-assignment provisions within the meaning of section 365(f) of the

 Bankruptcy Code.

          LL.       Abandonment of Vernon Non-Performing Property. The findings of fact and

 conclusions of law set forth on Schedule 1 to this Order as to the abandonment of the Vernon

 Non-Performing Property are incorporated herein by reference in their entirety. Such findings

 and conclusions shall govern the abandonment of the Vernon Non-Performing Property to the

 extent Vernon Non-Performing is abandoned in accordance with the terms of the Plan and this

 Order.

          MM. PBGC Settlement. The PBGC Settlement Payment has been negotiated in good

 faith and is fair and reasonable.

          NN.       Final Order.     This Order constitutes a final order within the meaning of

 28 U.S.C. § 158(a).




                                                  22
 RLF1 24168773v.1
                                                 A-1238
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 141 of 269 PageID #: 8778
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 23 of 56




          FURTHER, IT IS HEREBY ORDERED THAT:

                                Final Approval of Disclosure Statement

          1.        The Disclosure Statement: (i) contains “adequate information” (as such term is

 defined in section 1125(a)(1) and used in section 1126(b)(2) of the Bankruptcy Code) with

 respect to the Debtors, the Plan, and the transactions contemplated therein, and (ii) is approved

 on a final basis.

                                        Confirmation of the Plan

          2.        The Plan is confirmed as set forth herein.

          3.        The findings of fact and conclusions of law listed above, as well as any additional

 findings of fact and conclusions of law announced by this Court at the Confirmation Hearing, are

 hereby incorporated into this Confirmation Order.

          4.        Any and all objections to the approval and entry of this Order, the approval of the

 Plan, the Global Settlement, the Europe/ROW Sale Transaction, including any objections to Cure

 Amounts or adequate assurance of future performance, the assumption and/or assumption and

 assignment of executory contracts and unexpired leases, or any terms of the Europe/ROW

 Purchase Agreement, the Environmental Settlement Agreement or the Frisco Settlement

 Agreement that have not been withdrawn, waived, or settled, or not otherwise resolved pursuant

 to the terms hereof, if any, hereby are denied and overruled on the merits with prejudice.

          5.        The documents contained in the Plan Supplement, including the final

 Environmental Settlement Agreement, final Frisco Settlement Agreement, and the final

 Europe/ROW Purchase Agreement are integral to the Plan and are approved in their entirety.

 The Debtors, the Plan Administrator, the GUC Trustee, the Environmental Trustee, the Vernon

 Environmental Trustee, the Buyer, the Trustees, and each Global Settlement Party (as applicable)




                                                     23
 RLF1 24168773v.1
                                                    A-1239
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 142 of 269 PageID #: 8779
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 24 of 56




 are authorized to take all actions required under the Plan, the Plan Supplement, and the

 Europe/ROW Purchase Agreement, including the Alternative Transaction Structure, to effectuate

 the Plan, the Global Settlement embodied therein, and the transactions contemplated therein.

          6.        The terms and provisions of the Plan, including the terms of the Europe/ROW

 Purchase Agreement, the Environmental Settlement Agreement and the Frisco Settlement

 Agreement, and the exhibits thereto, are incorporated herein by reference and are an integral part

 of this Order. The terms of the Plan, the documents contained in the Plan Supplement, including

 the Environmental Settlement Agreement and the Frisco Settlement Agreement, the

 Europe/ROW Purchase Agreement, and all exhibits and other relevant and necessary documents

 related thereto or contemplated thereby shall, on and after the Effective Date, be binding in all

 respects upon, and shall inure to the benefit of, the Debtors, their Estates and their creditors, the

 Transferred Entities, any affected third parties, all holders of equity interests in the Debtors, all

 holders of any Claims, whether known or unknown, against the Debtors, any holders of Claims

 against, or on all or any portion of the Acquired Assets owned by the Debtors, including, but not

 limited to, all contract counterparties, leaseholders, governmental units, and any trustees,

 examiners, administrators, responsible officers, estate representatives, or similar entities for the

 Debtors, if any, subsequently appointed in any of the Chapter 11 Cases or upon a conversion to

 chapter 7 under the Bankruptcy Code of any of the Chapter 11 Cases, and each of their

 respective affiliates, successors and assigns.

          7.        Cancellation of Superpriority Notes and Discharge of Debtor Guarantee

 Claims.       Prior to the Europe/ROW Closing, the Consenting Creditors shall contribute the

 Superpriority Notes, together with all of the outstanding Claims arising thereunder and under the

 Superpriority Notes Indenture to the Europe/ROW Purchaser in exchange for preferred equity




                                                  24
 RLF1 24168773v.1
                                                  A-1240
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 143 of 269 PageID #: 8780
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 25 of 56




 interests of the Europe/ROW Purchaser. After the Europe/ROW Closing, the Europe/ROW

 Purchaser and the Superpriority Noteholders shall deliver, or be deemed to deliver, all of the

 Superpriority Notes to Exide International for cancellation and the Superpriority Notes shall be

 cancelled. At the Europe/ROW Closing, and without limiting the above, and without any further

 action by the Consenting Creditors, the Europe/ROW Purchaser or any other party or person or

 further order of the Bankruptcy Court: (i) the Superpriority Notes Guarantee Claims against the

 Debtors shall be deemed fully satisfied, and the Guarantees granted by the Debtors shall be

 released, and discharged, (ii) any liens or security interests granted by the Debtors under the

 Superpriority Notes Indenture and the Superpriority Security Documents shall be deemed

 terminated, released, discharged and without further effect, and (iii) all existing defaults by the

 Debtors under the Superpriority Notes Indenture shall be waived. The Superpriority Notes

 Indenture and Superpriority Security Documents and all outstanding Claims arising under the

 Superpriority Notes Indenture shall be cancelled and terminated and the Superpriority Notes

 Indenture Trustee shall be released and discharged of all obligations thereunder in accordance

 with a supplemental indenture and executed by Exide International, Exide Holdings, and the

 Superpriority Notes Trustee in accordance with the Superpriority Notes Indenture. For the

 avoidance of doubt, and in accordance with the Superpriority Notes Indenture, Exide

 International shall immediately deliver, or be deemed to deliver and surrender, all of the

 Superpriority Notes upon receipt thereof to the Superpriority Notes Trustee for cancellation.

          8.        Cancellation of Existing Securities and Agreements. Except for the purpose of

 evidencing a right to a distribution under the Plan, effectuating the Europe/ROW Sale

 Transaction and except as otherwise set forth in the Plan, all notes, instruments, other securities,

 and other evidence of debt issued, including, but not limited to, the Exchange Priority and First




                                                  25
 RLF1 24168773v.1
                                                 A-1241
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 144 of 269 PageID #: 8781
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 26 of 56




 Lien Notes Indenture and the Legacy Notes Indentures and any rights of any holder in respect

 thereof shall be deemed cancelled, discharged, and of no force or effect and the obligations of the

 Debtors and all guarantors thereunder, shall be deemed fully satisfied, released, and discharged.

 For the avoidance of doubt, but subject to Section 5.16(b) of the Plan, on the Effective Date, the

 Exchange Priority and First Lien Notes Indenture and the Legacy Notes Indentures shall be

 deemed terminated and cancelled and the Exchange Priority and First Lien Notes Trustee and

 Legacy Notes Trustee shall be discharged and released without any further action, and the

 Debtors’ Estates will have no further claims against any non-Debtors on account of any

 guarantee obligations under the Exchange Priority and First Lien Notes Indenture.

          9.        The Exchange Priority and First Lien Notes Indenture and the Legacy Notes

 Indentures shall continue in effect to the extent necessary to: (i) allow the Plan Administrator,

 Exchange Priority and First Lien Notes Trustee, or Legacy Notes Trustee, as applicable, to make

 distributions under the Plan; (ii) allow the Exchange Priority and First Lien Trustee to effectuate

 the Europe/ROW Sale Transaction; (iii) permit the Exchange Priority and First Lien Notes

 Trustee and the Legacy Notes Trustee to assert the applicable Exchange Priority Trustee

 Charging Lien, First Lien Trustee Charging Lien, and Legacy Notes Charging Lien, as

 applicable; (iv) allow the Exchange Priority and First Lien Notes Trustee and the Legacy Notes

 Trustee to maintain any right of indemnification, contribution, subrogation or any other claim or

 entitlement it may have under the Exchange Priority and First Lien Notes Indenture or the

 Legacy Notes Indentures, as applicable; (v) allow the Exchange Priority and First Lien Notes

 Trustee and the Legacy Notes Trustee to exercise their rights and obligations at the direction of

 the Requisite Noteholders relating to the interests of its holders under the Exchange Priority and

 First Lien Notes Indenture and the Legacy Notes Indentures, as applicable; (vi) permit the




                                                 26
 RLF1 24168773v.1
                                                A-1242
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 145 of 269 PageID #: 8782
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 27 of 56




 Exchange Priority and First Lien Notes Trustee and the Legacy Notes Trustee to perform any

 functions that are necessary to effectuate the powers outlined in section 5.16 of the Plan. For the

 avoidance of doubt, all indemnification obligations and expense reimbursement obligations of

 the Debtors arising under the Exchange Priority and First Lien Notes Indenture in favor of the

 Exchange Priority and First Lien Notes Trustee, or its directors, officers, employees, agents,

 affiliates, controlling persons, and legal and financial advisors, shall survive, remain in full force

 and effect, and be enforceable against the Plan Administrator on and after the Effective Date, and

 shall be enforceable through, among other things, the exercise of the applicable Exchange

 Priority Trustee Charging Lien and First Lien Trustee Charging Lien.                Subsequent to the

 performance by the Exchange Priority and First Lien Notes Trustee of its obligations pursuant to

 the Plan, the Exchange Priority and First Lien Notes Trustee and its agents shall be relieved of all

 further duties and responsibilities related to the Exchange Priority and First Lien Notes Indenture

 and shall be discharged.

          10.       Any failure of this Order to specifically include or refer to any particular article,

 section, or provision of the Plan, the documents contained in the Plan Supplement, including the

 Environmental Settlement Agreement and the Frisco Settlement Agreement, the Europe/ROW

 Purchase Agreement, the Alternative Transaction Structure, the GUC Trust Agreement, or any

 exhibit or document related thereto, or contemplated thereby, does not, and shall not be, deemed

 to diminish or impair the effectiveness or enforceability of such article, section, or provision; it

 being the intention of the Court that all such documents are approved in their entirety.

          11.       Subject to payment of any applicable filing fees under applicable non-bankruptcy

 law, each federal, state, commonwealth, local, foreign, or other governmental agency is

 authorized to accept for filing and/or recording any and all documents, mortgages and




                                                     27
 RLF1 24168773v.1
                                                    A-1243
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 146 of 269 PageID #: 8783
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 28 of 56




 instruments necessary or appropriate to effectuate, implement or consummate the transactions

 contemplated by the Plan, the Global Settlement embodied therein, and this Order.

           12.      Pursuant to Bankruptcy Rule 3020(c)(1), the following provisions in the Plan are

 hereby approved and will be effective immediately on the Effective Date without further order or

 action by the Court or any other Entity: (a) Releases by the Debtors (Section 10.5); (b) Releases

 by Holders of Claims and Interests (Section 10.6)); (c) Exculpation (Section 10.7); and

 (d) Injunction (Section 10.3). Additionally, (i) the Mutual Releases under Section 12.22 of the

 Europe/ROW Purchase Agreement, and (ii) the Covenants Not to Sue and Reservation of Rights

 contained in Article IX of the Environmental Settlement Agreement and Article VIII of the

 Frisco Settlement Agreement are heavily negotiated and integral conditions of the Global

 Settlement and are hereby approved and will be effective immediately on the Effective Date

 without further order or action by the Court or any of the parties to such release or covenant not

 to sue.

           13.      The Debtors shall cause to be served a notice (the “Confirmation Notice”) of the

 entry of this Order and the Administrative Expense Claims Bar Date (as defined herein) upon:

 (a) all parties listed in the creditor matrix maintained by Prime Clerk LLC (the “Claims and

 Noticing Agent”), and (b) such additional persons and entities as deemed appropriate by the

 Debtors, no later than five (5) business days after the entry of this Order, or as soon as

 practicable thereafter. The Debtors shall cause the Confirmation Notice to be published in the

 national editions of The New York Times and USA Today no later than five (5) business days

 after the entry of this Order, or as soon as practicable thereafter.

                                         The Global Settlement




                                                   28
 RLF1 24168773v.1
                                                  A-1244
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 147 of 269 PageID #: 8784
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 29 of 56




          14.       The compromises and settlements set forth in the Plan, including, but not limited

 to, the Global Settlement, are approved and will be effective immediately and binding on all

 parties in interest on the Effective Date. The following changes are made to the Environmental

 Settlement Agreement by agreement of the parties thereto:

                a. Westchester shall make its required contributions under Paragraphs 9 and 60 not

                    later than ten business days after the Effective Date.

                b. The Environmental Trustee and Vernon Environmental Trustee shall be the

                    entities appointed by this Order in Paragraphs 15 and 19 hereof.

                c. The provisions regarding “Vernon Net Excess Funding” in paragraph 78 are

                    modified to read as follows: “. . . The Vernon Environmental Trustee shall

                    distribute the Vernon Net Excess Funding in the following manner and order:

                    First, the Vernon Environmental Trustee shall retain from such Net Excess

                    Funding an amount equal to the Vernon Settlement Payment or other payments

                    that were initially transferred to the Vernon Environmental Trust Account

                    pursuant to Paragraph 58. Then, second, the Vernon Environmental Trustee shall

                    transfer any remaining Net Excess Funding to Westchester until Westchester has

                    received the full penal sum of the Vernon Bond. Then, finally, the Vernon

                    Environmental Trustee shall, as instructed in writing by CADTSC, transfer any

                    remaining Vernon Net Excess Funding to the California Toxic Substances Control

                    Account.”

          15.       Environmental Response Trust.             The formation, rights, powers, duties,

 structure, obligations and other matters pertaining to the Environmental Response Trust shall be

 governed by the Plan, the Environmental Settlement Agreement and the Environmental Trust




                                                     29
 RLF1 24168773v.1
                                                     A-1245
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 148 of 269 PageID #: 8785
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 30 of 56




 Agreement. Exide Environmental Response Corporation is appointed as the Environmental

 Trustee of the Environmental Response Trust.

          16.       On the Effective Date, the Environmental Trust Assets shall be transferred by the

 Debtors or the Transferred Entities, as applicable (and deemed transferred), to the Environmental

 Response Trust free and clear (as defined in paragraph BB hereto) of all Claims, Interests, Liens,

 and encumbrances, including rights or Claims based upon successor or transferee liability,

 without the need for any Entity to take any further action or obtain approval. Thereupon, the

 Debtors shall have no interest in the Environmental Trust Assets or the Environmental Response

 Trust.

          17.       Westchester shall make all required contributions to the Environmental Response

 Trust or for the Reading Battery and Reading Residential, PA Designated Site to the

 Commonwealth of Pennsylvania, for deposit into the Pennsylvania Solid Waste Abatement

 Fund, in accordance with the Environmental Settlement Documents, provided that

 notwithstanding anything in the Environmental Settlement Documents, such contribution shall

 be made not later than ten business days after the Effective Date.

          18.       For the avoidance of doubt, except to the extent that a holder of an Allowed

 Environmental NPP Claim agrees to less favorable treatment of such Claim or otherwise, in full

 and final satisfaction and release of, and exchange for, such Allowed Environmental NPP Claim,

 each holder of an Allowed Environmental NPP Claim shall receive and be subject to the

 treatment as provided under Section 4.8(b) of the Plan; provided, that the foregoing shall not

 affect any defensive rights of set-off or recoupment of any of the Settling Governmental

 Authorities against any Claim asserted by the Debtors, Wind-Down Estates, Plan Administrator,

 the GUC Trust, or GUC Trustee.




                                                   30
 RLF1 24168773v.1
                                                  A-1246
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 149 of 269 PageID #: 8786
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 31 of 56




          19.       Vernon Environmental Response Trust. If the Vernon Trust Condition and the

 Payment Condition set forth in the Plan have been satisfied, the Vernon Environmental Response

 Trust will be created and the formation, rights, powers, duties, structure, obligations and other

 matters pertaining to the Vernon Environmental Response Trust shall be governed by the Plan,

 the Environmental Settlement Agreement and the Vernon Environmental Trust Agreement, and

 the Vernon Environmental Response Corporation is appointed as the Vernon Environmental

 Trustee of the Vernon Environmental Response Trust..

          20.       On the Effective Date, to the extent provided for in the Plan, and subject to

 paragraph 50 below, the Vernon Environmental Trust Assets shall be transferred by the Debtors

 or the Transferred Entities, as applicable (and deemed transferred), to the Vernon Environmental

 Response Trust free and clear of all Claims, without the need for any Entity to take any further

 action or obtain approval and Westchester shall make all required contributions to the existing

 standby trust for the Vernon, CA NPP, in accordance with the Environmental Settlement

 Documents, provided that notwithstanding anything in the Environmental Settlement Documents

 such contributions shall be made not later than ten business days after the Effective Date.

 Thereupon, the Debtors shall have no interest in the Vernon Environmental Trust Assets or the

 Vernon Environmental Response Trust.

          21.       GUC Trust. The formation, rights, powers, duties, structure, obligations and

 other matters pertaining to the GUC Trust shall be governed by the Plan and the GUC Trust

 Agreement. For the avoidance of doubt, the GUC Trustee is entitled to rely upon the accuracy

 and validity of the Debtors Books and Records (as defined in the GUC Trust Agreement) in

 connection with all GUC Trust activity.




                                                  31
 RLF1 24168773v.1
                                                 A-1247
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 150 of 269 PageID #: 8787
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 32 of 56




          22.       On the Effective Date, the GUC Trust Assets shall be transferred by the Debtors

 or the Transferred Entities, as applicable (and deemed transferred), to the GUC Trust free and

 clear (as defined in paragraph BB) of all Claims, Interests, Liens, and encumbrances, including

 rights or claims based upon successor liability, without the need for any Entity to take any

 further action or obtain approval. Thereupon, the Debtors shall have no interest in the GUC

 Trust Assets or the GUC Trust.

          23.       Upon the Effective Date, the GUC Trust is authorized and empowered, without

 further approval of this Court or any other party, to take such actions and to perform such acts as

 may be necessary, desirable or appropriate to implement the issuance of each class of GUC Trust

 Beneficial Interests in accordance with the Plan and the GUC Trust Agreement, and to execute

 and deliver all agreements, documents, securities, instruments and certificates relating thereto.

 All GUC Trust Beneficial Interests issued by the GUC Trust pursuant to the provisions of the

 Plan and the GUC Trust Agreement shall be deemed to be duly authorized, validly issued, fully

 paid and non-assessable.

          24.       To the maximum extent provided by section 1146(a) of the Bankruptcy Code: (i)

 the issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in

 the Debtors; or (ii) the making, delivery, or recording of any deed or other instrument of transfer

 under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,

 assignments, or other instruments of transfer executed in connection with any transaction arising

 out of, contemplated by, or in any way related to the Plan (including any transfers to or by the

 GUC Trust, the Environmental Response Trust, the Vernon Environmental Response Trust (if

 applicable), or the Frisco Governmental Authorities), shall not be subject to any document

 recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate




                                                   32
 RLF1 24168773v.1
                                                  A-1248
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 151 of 269 PageID #: 8788
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 33 of 56




 transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, or other

 similar tax or governmental assessment, in each case to the extent permitted by applicable

 bankruptcy law, and the appropriate state or local government officials or agents shall forego

 collection of any such tax or governmental assessment and accept for filing and recordation any

 of the foregoing instruments or other documents without the payment of any such tax or

 governmental assessment.

                        The Sale or Transfer of Transferred Debtor Property

          25.       Fair Purchase Price. The consideration provided by the Buyer pursuant to the

 credit bid submitted by the Exchange Priority and First Lien Trustee and assigned to the Buyer

 under the Europe/ROW Purchase Agreement and the Global Settlement Parties under the Global

 Settlement is fair and reasonable and constitutes: (i) reasonably equivalent value under the

 Bankruptcy Code and the Uniform Fraudulent Transfer Act, (ii) fair consideration under the

 Uniform Fraudulent Conveyance Act and the Uniform Voidable Transactions Act, and (iii)

 reasonably equivalent value, fair consideration and fair value under any other applicable laws of

 the United States, any state, territory or possession or the District of Columbia.

          26.       Consummation of the Europe/ROW Sale Transaction and the Global

 Settlement. The Debtors, their affiliates and their respective officers, employees and agents, are

 authorized to: (a) execute and deliver, and empowered to perform under, consummate, and

 implement, the Europe/ROW Purchase Agreement, the related Transaction Agreements, the

 Alternative Transaction Structure, the Global Settlement, the Global Settlement Documents, and

 all additional instruments and documents that the Debtors, the Buyer, the Trustees, the

 Environmental Response Trust, the Vernon Environmental Response Trust (if applicable), the

 GUC Trust, or the Frisco Governmental Authorities, as applicable, deem necessary or




                                                  33
 RLF1 24168773v.1
                                                 A-1249
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 152 of 269 PageID #: 8789
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 34 of 56




 appropriate to implement the Europe/ROW Purchase Agreement, the related Transaction

 Agreements, the Alternative Transaction Structure, the Global Settlement, or the Global

 Settlement Documents, (b) effectuate the sale and/or transfer of the Transferred Debtor Property,

 and (c) take all further actions as may be reasonably required for the purpose of issuing,

 assigning, transferring, granting, and conveying to, and conferring on (as applicable), the Buyer,

 the Environmental Response Trust, the Vernon Environmental Response Trust (if applicable),

 the GUC Trust or the Frisco CDC, the Transferred Debtor Property, as applicable, and

 assumption of the Assumed Liabilities of the Debtors by the Buyer, or otherwise in accordance

 with the Alternative Acquisition Structure, or as may be necessary or appropriate or consistent

 with the performance of the parties’ obligations under the Europe/ROW Purchase Agreement,

 related Transaction Agreements, the Alternative Transaction Structure, the Global Settlement,

 the Global Settlement Documents, the Plan, and this Order. All instruments and documents

 entered into in connection therewith shall be deemed authorized without further order of the

 Court. The Trustees are authorized, empowered and directed to take all actions necessary and

 required to implement and consummate the Plan and Europe/ROW Purchase Agreement, the

 related Transaction Agreements, the Alternative Transaction Structure, the Global Settlement

 and the Global Settlement Documents.

          27.       Debtors’ Cooperation. To the extent required by the Europe/ROW Purchase

 Agreement or the Global Settlement, the Debtors agree to exercise commercially reasonable

 efforts to assist the Buyer, the Environmental Response Trust, the Vernon Environmental

 Response Trust (if applicable), the GUC Trust, and the Frisco CDC, in assuring that all Persons

 that are presently, or on the Effective Date may be, in possession of some or all of the

 Europe/ROW Assets, the Environmental Trust Assets, the Vernon Environmental Trust Assets




                                                34
 RLF1 24168773v.1
                                               A-1250
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 153 of 269 PageID #: 8790
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 35 of 56




 (if applicable), the GUC Trust Assets or the Frisco Assets, as applicable, will surrender

 possession of such assets to either (i) the Debtors before the Effective Date or (ii) the Buyer, the

 Environmental Response Trust, the Vernon Environmental Response Trust (if applicable), the

 GUC Trust, or the Frisco CDC, as applicable, on or after the Effective Date. In the event any

 Person, on or after the Effective Date, is in possession of some or all of the Transferred Debtor

 Property that is to be transferred to the Buyer (or its designee), the Environmental Response

 Trust, the Vernon Environmental Response Trust (if applicable), the GUC Trust or the Frisco

 CDC, as applicable, and such parties have not received or taken possession of such assets, then

 the Buyer (or its designee), the Environmental Response Trust, the Vernon Environmental

 Response Trust (if applicable), the GUC Trust or the Frisco CDC, as applicable, may seek to

 compel the turnover or transfer of the assets pursuant to an adversary proceeding.

          28.       Direction to Release Liens. As of the Effective Date, any creditors and any

 holder of a Lien, including rights or Claims based on any successor or transferee liability, is

 authorized and directed to execute such documents and take all other actions as may be

 necessary to release its Lien on or against the Transferred Debtor Property, if any, as such Lien

 may have been recorded or may otherwise exist.           If any Person that has filed financing

 statements, mortgages, mechanic’s liens, lis pendens or other documents or agreements

 evidencing Liens or Claims against the Transferred Debtor Property shall not have delivered to

 the Debtors prior to the Effective Date, in proper form for filing and executed by the appropriate

 parties, termination statements, instruments of satisfaction, or, as appropriate, releases of all

 Liens and Claims (collectively, the “Release Documents”) the Person has with respect to the

 Debtors or the Transferred Debtor Property: (i) the Debtors, the Buyer or the applicable

 Transferred Entity, the Environmental Response Trust, the Vernon Environmental Response




                                                 35
 RLF1 24168773v.1
                                                A-1251
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 154 of 269 PageID #: 8791
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 36 of 56




 Trust (if applicable), the GUC Trust, and the Frisco CDC, as applicable, are hereby authorized to

 execute and file such statements, instruments, releases and other documents on behalf of the

 person with respect to the Transferred Debtor Property; (ii) the Buyer or the Transferred Entity,

 the Environmental Response Trust, the Vernon Environmental Response Trust (if applicable),

 the GUC Trust, or the Frisco CDC, as applicable, is hereby authorized to file, register or

 otherwise record a certified copy of this Order, which, once filed, registered or otherwise

 recorded, shall constitute conclusive evidence of the release of all Claims and Liens against the

 Transferred Debtor Property; and (iii) the Buyer, the Environmental Trustee, the Vernon

 Environmental Trustee (if applicable), the GUC Trustee or the Frisco CDC may seek in this

 Court or any other court to compel appropriate persons to execute termination statements,

 instruments of satisfaction, and releases of all Liens and Claims with respect to the Transferred

 Debtor Property, other than liabilities expressly assumed under the Europe/ROW Purchase

 Agreement or the Global Settlement Documents; provided that, notwithstanding anything in this

 Order, the Europe/ROW Purchase Agreement or the Global Settlement Documents to the

 contrary, the provisions of this Order shall be self-executing, and the Debtors, the Buyer, the

 Environmental Response Trust, the Vernon Environmental Response Trust (if applicable), the

 GUC Trust, or the Frisco Governmental Authorities shall not be required to execute or file

 releases, termination statements, assignments, consents, or other instruments in order to

 effectuate, consummate, and implement the provisions of this Order.

          29.       Direction to Government Agencies. This Order is, and shall be, binding upon

 and govern the acts of all persons, including all filing agents, filing officers, title agents, title

 companies, recorders of mortgages, recorders of deeds, registrars of deeds, registrar of patents,

 trademarks, or other intellectual property, administrative agencies, governmental departments,




                                                  36
 RLF1 24168773v.1
                                                 A-1252
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 155 of 269 PageID #: 8792
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 37 of 56




 secretaries of state, federal, state, county and local officials, and all other persons who may be

 required by operation of law, the duties of their office, or contract, to accept, file, register, or

 otherwise record or release any documents or instruments, or who may be required to report or

 insure any title or state of title in or to any lease (all such entities being referred to as

 “Recording Officers”). Each and every Recording Officer is authorized, from and after the

 Effective Date, to strike all recorded Claims, Interests, Liens, or other encumbrances in, on or

 against the Transferred Debtor Property, as applicable, from their records, official or otherwise

 without further order of the Court or act of any party. A certified copy of this Order may be filed

 with the appropriate Recording Officers to evidence cancellation of any recorded Claims

 recorded prior to the date of this Order. All Recording Officers are hereby authorized to accept

 for filing any and all of the documents and instruments necessary and appropriate to consummate

 the transactions contemplated by the Europe/ROW Purchase Agreement and the Global

 Settlement, and to accept and rely on this Order as the sole and sufficient evidence of the transfer

 of the Europe/ROW Assets to, and the assumption of the Assumed Liabilities of the Debtors by,

 the Buyer, and the transfer of the Environmental Trust Assets, the Vernon Environmental Trust

 Assets (if applicable), the GUC Trust Assets, and the Frisco Assets (and any related assumed

 contracts assumed by any of the foregoing) to the Environmental Response Trust, the Vernon

 Environmental Response Trust, the GUC Trust, and the Frisco CDC, respectively.

          30.       No Discriminatory Treatment. To the extent provided by section 525 of the

 Bankruptcy Code, no governmental unit may deny, revoke, suspend, or refuse to renew any

 permit, license, or similar grant relating to the operation of any of the Europe/ROW Assets, the

 Environmental Trust Assets, the Vernon Environmental Trust Assets, the GUC Trust Assets, and

 the Frisco Assets on account of the filing or pendency of the Chapter 11 Cases or the




                                                 37
 RLF1 24168773v.1
                                                A-1253
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 156 of 269 PageID #: 8793
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 38 of 56




 consummation of the transactions contemplated by the Europe/ROW Purchase Agreement and

 the Global Settlement Documents.

          31.       Transfer of Transferred Debtor Property Free and Clear. Pursuant to section

 1141(c) of the Bankruptcy Code, all Persons are forever prohibited and enjoined from taking any

 action against the Buyer, the Environmental Response Trust, the Vernon Environmental

 Response Trust, the GUC Trust, or the Frisco CDC (or any of their respective property,

 Affiliates, successors and assigns) based on any Claims, Interests, Liens, and other

 encumbrances (other than Assumed Liabilities of the Debtor) to the extent such Claims are

 released or prohibited pursuant to the terms of the Plan or this Order; provided that the foregoing

 restriction shall not prevent any party from appealing this Order in accordance with applicable

 law or opposing any appeal of this Order.

          32.       No Successor or Other Derivative Liability. The Buyer, the Trustees, the

 Consenting Creditors, the Environmental Response Trust, the Vernon Environmental Response

 Trust, the GUC Trust, and the Frisco Governmental Authorities, and each of their respective

 successors and assigns, shall not be deemed or considered to: (i) be a legal successor, or

 otherwise be deemed a successor to any of the Debtors; (ii) have, de facto or otherwise, merged

 with or into any or all Debtors; (iii) be consolidated with the Debtors or their Estates; or (iv) be

 an alter ego or a continuation or substantial continuation, or be holding itself out as a mere

 continuation, of any of the Debtors or their respective Estates, businesses or operations, or any

 enterprise of the Debtors, in each case by any law or equity, and such entities shall not have

 assumed, nor are in any way responsible for, any liability or obligation of the Debtors or the

 Debtors’ Estates, except as expressly provided for in the Europe/ROW Purchase Agreement or

 the Global Settlement Documents. Except as expressly set forth in the Europe/ROW Purchase




                                                 38
 RLF1 24168773v.1
                                                A-1254
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 157 of 269 PageID #: 8794
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 39 of 56




 Agreement or the Global Settlement Documents, the Buyer, the Consenting Creditors, the

 Trustees, the Environmental Response Trust, the Vernon Environmental Response Trust, the

 GUC Trust, the GUC Trustee, and the Frisco Governmental Authorities, and each of their

 respective successors and assigns, shall have no successor, transferee or vicarious liability of any

 kind or character, including, without limitation, under any theory of foreign, federal, state or

 local antitrust, environmental, successor, tax, ERISA, assignee or transferee liability, labor,

 product liability, employment, de facto merger, substantial continuity, or other law, rule,

 regulation or doctrine, with respect to the Debtors or any obligations of the Debtors, including,

 without limitation, liabilities on account of any taxes or other Governmental Authority fees,

 contributions or surcharges, in each case arising, accruing or payable under, out of, in connection

 with, or in any way relating to, the operation of the Europe/ROW Assets, the Environmental

 Trust Assets, the Vernon Environmental Trust Assets, the GUC Trust Assets, or the Frisco

 Assets prior to the Effective Date.

          33.       Except as expressly set forth herein or in the Europe/ROW Purchase Agreement

 and the Global Settlement Documents, the Buyer, the Consenting Creditors, the Trustees, the

 Environmental Response Trust, the Vernon Environmental Response Trust, the GUC Trust, the

 GUC Trustee, and the Frisco Governmental Authorities, and each of their respective successors,

 Affiliates, and assigns shall have no liability for any Claim against the Debtors, including Claims

 arising under, without limitation: (i) any employment or labor agreements or the termination

 thereof relating to the Debtors; (ii) any pension, welfare, compensation or other employee benefit

 plans, agreements, practices and programs, including, without limitation, any pension plan of, or

 related to, any of the Debtors or any of the Debtors’ affiliates or predecessors, or any current or

 former employees of any of the foregoing, including, without limitation, the Employee Plans and




                                                 39
 RLF1 24168773v.1
                                                 A-1255
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 158 of 269 PageID #: 8795
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 40 of 56




 any participation or other agreements related to the Employee Plans, or the termination of any of

 the foregoing; (iii) the Debtors’ business operations or the cessation thereof; (iv) any litigation

 involving one or more of the Debtors; and (v) any employee, workers’ compensation,

 occupational disease or unemployment or temporary disability related law, including, without

 limitation, claims that might otherwise arise under or pursuant to: (A) the Employee Retirement

 Income Security Act of 1974, as amended; (B) the Fair Labor Standards Act; (C) Title VII of the

 Civil Rights Act of 1964; (D) the Federal Rehabilitation Act of 1973; (E) the National Labor

 Relations Act; (F) the Worker Adjustment and Retraining Notification Act of 1988; (G) the Age

 Discrimination and Employee Act of 1967 and Age Discrimination in Employment Act, as

 amended; (H) the Americans with Disabilities Act of 1990; (I) the Consolidated Omnibus

 Budget Reconciliation Act of 1985; (J) the Multiemployer Pension Plan Amendments Act of

 1980; (K) state and local discrimination laws; (L) state and local unemployment compensation

 laws or any other similar state and local laws; (M) state workers’ compensation laws; (N) any

 other state, local or federal employee benefit laws, regulations or rules or other state, local or

 federal laws, regulations or rules relating to, wages, benefits, employment or termination of

 employment with any or all Debtors or any predecessors; (O) any antitrust laws; (P) any product

 liability or similar laws, whether state or federal or otherwise; (Q) any environmental laws, rules,

 or regulations, including, without limitation, under the Comprehensive Environmental Response,

 Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., the Resource Conservation and

 Recovery Act, 42 U.S.C. §§ 9601, et seq., or similar state statutes; (R) any bulk sales or similar

 laws; (S) any federal, state or local tax statutes, regulations or ordinances, including, without

 limitation, the Internal Revenue Code of 1986, as amended; and (T) any common law doctrine of




                                                 40
 RLF1 24168773v.1
                                                A-1256
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 159 of 269 PageID #: 8796
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 41 of 56




 de facto merger or successor or transferee liability, successor-in-interest liability theory or any

 other theory of, or related to, successor liability.

           34.      Except as expressly set forth herein or in the Plan, the Plan Administrator and

 New Board, and each of their respective successors and assigns, shall not be deemed or

 considered to: (i) be a legal successor, or otherwise be deemed a successor to any of the Debtors;

 (ii) have, de facto or otherwise, merged with or into any or all Debtors; (iii) be consolidated with

 the Debtors or their Estates; or (iv) be an alter ego or a continuation or substantial continuation,

 or be holding itself out as a mere continuation, of any of the Debtors or their respective Estates,

 businesses or operations, or any enterprise of the Debtors, in each case by any law or equity, and

 such entities have not assumed nor are in any way responsible for any liability or obligation of

 the Debtors or the Debtors’ Estates, including any obligations of the Debtors or the Debtors’

 Estates arising out of, or related to, the Non-Performing Properties or the Canada Non-

 Performing Property. For the avoidance of doubt, the Plan Administrator and the New Board

 shall have no liability under federal, state and provincial environmental laws, including the

 federal     Comprehensive      Environmental     Response,   Compensation,    and   Liability   Act

 (“CERCLA”), with respect to any of the Non-Performing Properties or the Canada Non-

 Performing Property for liabilities or obligations of the Debtors or the Debtors’ Estates arising

 prior to the Effective Date.

           35.      On the Effective Date, the Debtors will transfer USD $1,500,000.00 as the

 Canada NPP Risk Management Measures Funds to a segregated account that shall be available

 for the exclusive purpose of the environmental risk management of the Canada Non-Performing

 Property.




                                                    41
 RLF1 24168773v.1
                                                   A-1257
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 160 of 269 PageID #: 8797
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 42 of 56




          36.       Assumption of Assumed Contracts. Pursuant to sections 1123(b)(2) and 365 of

 the Bankruptcy Code and subject to, and conditioned upon the confirmation of the Plan, the

 Debtors are hereby authorized to assign the Assumed Contracts to the Buyer (or otherwise in

 accordance with the Alternative Acquisition Structure) and the Environmental Response Trust,

 as set forth in the Cure and Assumption Notices. With respect to each of the Assumed Contracts,

 in accordance with the provisions of the Plan, the Europe/ROW Purchase Agreement and the

 Global Settlement Documents, the Debtors, the Buyer, the Environmental Response Trust, or the

 Frisco Governmental Authorities (except TCEQ), as applicable, has cured or will cure before the

 Effective Date, or have provided adequate assurance of the prompt cure after the Effective Date

 of, any monetary default required to be cured with respect to the Assumed Contracts under

 sections 1123(b)(2) and 365(b)(1) of the Bankruptcy Code, and the Buyer, the Environmental

 Response Trust, or the Frisco Governmental Authorities (except TCEQ), as applicable, has

 provided adequate assurance of future performance under the Assumed Contracts in satisfaction

 of sections 1123(b)(2), 365(b), and 365(f) of the Bankruptcy Code to the extent that any such

 assurance is required and not waived by the Counterparty to such Assumed Contracts.

          37.       The Debtors served all Counterparties to the Assumed Contracts with the Cure

 Notices and the deadline to object to the Cure Costs and adequate assurance of future

 performance has passed.        Accordingly, unless an objection to the proposed Cure Costs or

 adequate assurance information was filed and served before the applicable deadline, each

 Counterparty to an Assumed Contract is forever barred, estopped and permanently enjoined from

 asserting against the Debtors, the Buyer, the Environmental Response Trust, the Frisco

 Governmental Authorities (except TCEQ), each of their respective successors or assigns, or the




                                                 42
 RLF1 24168773v.1
                                                 A-1258
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 161 of 269 PageID #: 8798
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 43 of 56




 property of any of them, any default existing as of the date of the Confirmation Hearing if such

 default was not raised or asserted prior to, or at, the Confirmation Hearing.

          38.       All of the requirements of sections 1123(b)(2), 365(b), and 365(f), including

 without limitation, the demonstration of adequate assurance of future performance and Cure

 Costs required under the Bankruptcy Code have been satisfied for the assumption of the

 Assumed Contracts.

          39.       To the extent a Counterparty to an Assumed Contract failed to timely object to a

 Cure Cost, such Cure Cost has been and shall be deemed to be finally determined as of the

 Debtors’ filing of the Cure and Assumption Notices and any such Counterparty shall be barred,

 and forever prohibited from challenging, objecting to or denying the validity and finality of the

 Cure Cost as of such dates (subject to adjustment for subsequent payment or invoices coming

 due after the date of the Assumption Notice).

          40.       Except as otherwise specifically provided for by order of this Court, upon the

 assumption of the Assumed Contracts under the provisions of this Order, no default shall exist

 under any Assumed Contracts, and no Counterparty to any Assumed Contracts shall be permitted

 to declare a default by any Debtor, the Transferred Entities, the Environmental Response Trust,

 the GUC Trust, the Frisco Governmental Authorities (except TCEQ), or the Buyer or otherwise

 take action against such parties (or any of their respective property, successors and assigns) as a

 result of any of the Debtors’ financial condition, bankruptcy or failure to perform any of its

 obligations under the relevant Assumed Contract. The failure of the Debtors, the Transferred

 Entities, the Buyer, the Environmental Response Trust, the GUC Trust, or the Frisco

 Governmental Authorities (except TCEQ) to enforce at any time one or more terms or conditions

 of any Assumed Contract, as applicable, shall not be a waiver of such terms or conditions, or of




                                                   43
 RLF1 24168773v.1
                                                  A-1259
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 162 of 269 PageID #: 8799
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 44 of 56




 the Debtors’, the Transferred Entities’, the Buyer’s, the Environmental Response Trust’s, the

 GUC Trust’s, or the Frisco Governmental Authorities’ (except TCEQ) rights to enforce every

 term and condition of the Assumed Contract.

          41.       Rejection of Executory Contracts and Unexpired Leases.          All executory

 contracts and unexpired leases of real property of the Debtors that are not Assumed Contracts as

 of the Effective Date are rejected, provided, that, the Debtors’ contract with American Integrated

 Services, Inc. (“AIS”) shall be rejected on October 30, 2020 and the Debtors shall make all

 payments thereunder for services rendered by AIS through October 30, 2020.

          42.       No Avoidance of Europe/ROW Purchase Agreement or Global Settlement

 Documents. Neither the Debtors, the Buyer, the Trustees, the Environmental Response Trust,

 the Vernon Environmental Response Trust, the GUC Trust, the GUC Trustee, nor the Frisco

 Governmental Authorities have engaged in any conduct that would cause or permit the

 Europe/ROW Purchase Agreement or the Global Settlement Documents, as applicable, to be

 avoided or costs or damages to be imposed.            Accordingly, the Europe/ROW Purchase

 Agreement, the Europe/ROW Sale Transaction, the Alternative Transaction Structure, the Global

 Settlement and the Global Settlement Documents shall not be avoidable under chapter 5 of the

 Bankruptcy Code or any similar or related state or federal statutes and common law, and no party

 shall be entitled to any damages or other recovery under the Bankruptcy Code with respect to the

 Europe/ROW Purchase Agreement, the Europe/ROW Sale Transaction, the Alternative

 Acquisition Structure, the Global Settlement or the Global Settlement Documents.

          43.       Modification of Europe/ROW Purchase Agreement or Global Settlement.

 The Europe/ROW Purchase Agreement, the related Transaction Agreements, the Global

 Settlement Documents, and documents or other instruments executed in connection therewith,




                                                44
 RLF1 24168773v.1
                                               A-1260
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 163 of 269 PageID #: 8800
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 45 of 56




 may be modified, amended or supplemented by the parties thereto, in a writing signed by each

 party, and in accordance with the terms thereof, without further order of the Court; provided, that

 other than such changes as are required to effect the Alternative Acquisition Structure, any such

 modification, amendment or supplement does not materially change the terms of the

 Europe/ROW Purchase Agreement, related Transaction Agreements, Global Settlement

 Documents, and documents or other instruments or have any adverse effect on the Debtors’

 Estates, provided, further that advance notice and consent of the parties to such amended

 documents, consistent with the terms of such documents, shall be properly obtained.

          44.       To the maximum extent provided by section 1146(a) of the Bankruptcy Code: (i)

 the issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in

 the Debtors; or (ii) the making, delivery, or recording of any deed or other instrument of transfer

 under, in furtherance of, or in connection with, the Plan, and the Global Settlement embodied

 therein, including any deeds, bills of sale, assignments, or other instruments of transfer executed

 in connection with any transaction arising out of, contemplated by, or in any way related to the

 Plan (including any transfers to, or by, the GUC Trust, the Environmental Response Trust, the

 Vernon Environmental Response Trust, or the Frisco Governmental Authorities), shall not be

 subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,

 mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing

 or recording fee, or other similar tax or governmental assessment, in each case to the extent

 permitted by applicable bankruptcy law, and the appropriate state or local government officials

 or agents shall forego collection of any such tax or governmental assessment and accept for

 filing and recordation any of the foregoing instruments or other documents without the payment

 of any such tax or governmental assessment.




                                                  45
 RLF1 24168773v.1
                                                 A-1261
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 164 of 269 PageID #: 8801
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 46 of 56




          45.       No Stay of Order. This Order shall be effective immediately on October 23,

 2020, and the Debtors, the Buyer, the Trustees, the Environmental Response Trust, the Vernon

 Environmental Response Trust, the GUC Trust, the GUC Trustee, and the Frisco Governmental

 Authorities are authorized to close the Europe/ROW Sale Transaction and Global Settlement, as

 applicable, immediately upon the effectiveness of this Order. Time is of the essence in closing

 the Europe/ROW Sale Transaction and the Global Settlement in accordance with the terms of the

 Europe/ROW Purchase Agreement, the Alternative Transaction Structure, and the Global

 Settlement Documents, and the Debtors, the Buyer, the Trustees, the Environmental Response

 Trust, the Vernon Environmental Response Trust, the GUC Trust, and the Frisco Governmental

 Authorities intend to close the Europe/ROW Sale Transaction and Global Settlement, as

 applicable, as soon as practicable, subject to the terms of this Order.

                                  Canada Non-Performing Property

          46.       On or before the Effective Date, the Debtors shall (i) deposit Cash in an amount

 equal to the Canada NPP Risk Management Measures Funds into an escrow account, and (ii)

 engage in negotiations with the Canada MOE with respect to the abandonment of the Canada

 Non-Performing Property; provided, that to the extent the parties cannot agree, the Debtors may

 seek a determination by the Bankruptcy Court of the appropriate amount necessary to implement

 environmental risk management measures and/or abandonment of the Canada Non-Performing

 Property. The Debtors are authorized to transfer title to, or proceeds from, the Canada Non-

 Performing Property to the Canada MOE or its designee. For the avoidance of doubt, the

 aggregate amount of Allowed Canada NPP Claims shall be reduced by the amount of Canada

 NPP Risk Management Measures Funds deposited for use by the Canada MOE.




                                                   46
 RLF1 24168773v.1
                                                  A-1262
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 165 of 269 PageID #: 8802
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 47 of 56




          47.       Upon the implementation of environmental risk management measures, any

 excess Canada NPP Risk Management Measures Funds shall revert to the Wind-Down Estates

 and shall be available for distribution by the Plan Administrator in accordance with the Plan.

          48.       In the event the Canada NPP Risk Management Measures Funds are not sufficient

 to cover the cost of implementing the environmental risk management measures at the Canada

 Non-Performing Property, any remaining Canada NPP Claims shall be treated as General

 Unsecured Claims in accordance with the Plan.

                                 Columbus Non-Performing Property

          49.       As required by the Environmental Settlement Agreement, and pursuant to sections

 105(a), 365 and 554(a) of the Bankruptcy Code, on the Effective Date, in accordance with the

 Columbus NPP Termination Documents and subject to the satisfaction or waiver of all

 applicable closing conditions under the Columbus NPP Termination Documents: (A) Exide

 Technologies’ lease and the bond purchase agreement related to the Columbus Non-Performing

 Property, including any security documentation related thereto, shall terminate; (B) Exide

 Technologies shall be deemed to have abandoned the revenue bonds issued in connection with

 the development of the Columbus Non-Performing Property and no further payments shall be

 due thereunder; (C) the Columbus Development Authority shall quitclaim its interest in the

 Columbus Non-Performing Property to Exide Technologies; and (D) the Debtors and the

 Columbus Development Authority shall take all other actions necessary to consummate the

 transactions contemplated by the Columbus NPP Termination Documents.

                        Abandonment of the Vernon Non-Performing Property

          50.       The findings of fact and conclusions of law set forth on Schedule 1 to this Order

 as to the abandonment of the Vernon Non-Performing Property are incorporated herein by

 reference in their entirety. Such findings and conclusions shall govern the abandonment of the


                                                   47
 RLF1 24168773v.1
                                                  A-1263
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 166 of 269 PageID #: 8803
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 48 of 56




 Vernon Non-Performing Property to the extent Vernon Non-Performing is abandoned in

 accordance with the terms of the Plan and this Order.

                            PBGC Settlement and Westchester Resolution

          51.       The settlement with the PBGC, the Westchester resolution and Westchester

 Catch-up Payments incorporated in the Plan and described at the Confirmation Hearing are

 approved.

                    Payment of Administrative Expense Claims and Priority Claims

          52.       The Plan Administrator and Wind Down Estates shall not pay any Administrative

 Expense Claims, Priority Tax Claims or Priority Non-Tax Claims other than Permitted Claims

 (as defined below) (a) unless and until (a) the Plan Administrator establishes a reserve sufficient

 to pay all Allowed Administrative Expense Claims and all Disputed Administrative Expense

 Claims should such Disputed Administrative Expense Claims become Allowed or (b) with Court

 approval subject to hearing and at least 30 days’ notice to all affected creditors. Following the

 Effective Date, to the extent the assets of the Wind Down Estates are insufficient to pay all

 Allowed Administrative Claims in full, the Consenting Creditors, Transferred Entities and

 Battery BidCo, LLC agree to share ratably with all other Allowed Administrative Expense

 Claims in the remaining assets of the Wind Down Estates; provided that the rights of all other

 parties in interest shall be fully preserved. The Plan Administrator and Wind Down Estates will

 provide regular updates and reporting to the GUC Trust, GUC Trustee, Consenting Creditors,

 Transferred Entities and Battery BidCo, LLC, regarding the status, amount, and allocation of

 Disputed Administrative Expense Claims. “Permitted Claims” means: (i) amounts necessary for

 the Debtors to consummate the Plan and fulfill their obligations under the Global Settlement

 Agreement in an aggregate amount not to exceed $4.0 million (of the estimated $15 million of




                                                  48
 RLF1 24168773v.1
                                                 A-1264
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 167 of 269 PageID #: 8804
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 49 of 56




 the “Total Claims” identified by the Debtors in paragraph 45 of the Declaration of Roy Messing,

 the Debtors’ Chief Restructuring Officer, in Support of Confirmation of the Amended Plan); (ii)

 any operating expenses estimated to be approximately $1.1 million by the Debtors through

 October 23, 2020; (iii) professional fees and expenses of the Debtors’ estates or of the

 Consenting Creditors or other secured creditors required to be paid in accordance with the Final

 DIP Order, which are estimated by the Debtors to be approximately $2.3 million through

 October 23, 2020; (iv) post-Effective Date wind down expenses of the Plan Administrator and

 Wind Down Estates, which are estimated by the Debtors to be $3.5 million for a 6-month period;

 and (v) any success fees of Houlihan Lokey or CMD in the estimated amount of $5.2 million in

 the aggregate that are required to be paid by the Debtors on the Effective Date pursuant to the

 Europe/ROW Purchase Agreement, but are subject to reimbursement pursuant to the

 Europe/ROW Purchase Agreement by the Transferred Entities (or their designee) to the extent

 the payment of such investment banking fees result in a shortfall in the Debtors’ ability to pay

 Allowed Administrative Expense Claims, Allowed Priority Tax Claims, and Allowed Priority

 Non-Tax Claims up to the total amount of such banking fees. Any amounts required to be

 reimbursed by the Transferred Entities pursuant to clause (v) of the foregoing shall not be subject

 to any offset, setoff or reduction. For the avoidance of doubt, the estimated amounts set forth in

 clauses (ii), (iii) and (iv) shall not constitute caps or maximum amounts permitted to be paid by

 the Debtors or the Wind Down Estates.

                               Administrative Expense Claims Bar Date

          53.       Except as otherwise provided for in the Final Order (I) Authorizing the debtors to

 (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting Adequate

 Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, and (IV) Granting

 Related Relief (Docket No. 350) (the “DIP Order”), the orders approving the bar date (Docket


                                                    49
 RLF1 24168773v.1
                                                   A-1265
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 168 of 269 PageID #: 8805
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 50 of 56




 No. 373) or the Plan, requests for payment of Administrative Expense Claims (other than Fee

 Claims and DIP Claims, or claims of ordinary course professionals under the Order Authorizing

 Debtors to Employ Professionals Used in the Ordinary Course of Business (Docket No. 385),

 must be filed with the Bankruptcy Court, and served on the Debtors or Plan Administrator (as the

 case may be), and the GUC Trustee, the Claims and Noticing Agent, and the U.S. Trustee within

 thirty-five (35) days from the date of service of notice of the entry of this Order (the

 “Administrative Expense Claims Bar Date”). Such proof of Administrative Expense Claim

 must include at a minimum: (a) the name of the applicable Debtor that is purported to be liable

 for the Administrative Expense Claim and if the Administrative Expense Claim is asserted

 against more than one Debtor, the exact amount asserted to be owed by each such Debtor; (b) the

 name of the holder of the Administrative Expense Claim; (c) the asserted amount of the

 Administrative Expense Claim; (d) the basis of the Administrative Expense Claim; and

 (e) supporting documentation for the Administrative Expense Claim. FAILURE TO FILE

 AND SERVE SUCH PROOF OF ADMINISTRATIVE EXPENSE CLAIM TIMELY AND

 PROPERLY SHALL RESULT IN SUCH CLAIM BEING FOREVER BARRED AND

 DISCHARGED. IF, FOR ANY REASON, ANY SUCH ADMINISTRATIVE EXPENSE

 CLAIM IS INCAPABLE OF BEING FOREVER BARRED AND DISALLOWED, THEN

 THE HOLDER OF SUCH CLAIM SHALL IN NO EVENT HAVE RECOURSE TO ANY

 PROPERTY TO BE DISTRIBUTED PURSUANT TO THE PLAN.

                                 Release and Exculpation Provisions

          54.       All injunctions, releases, and exculpation provisions set forth in the Plan,

 including but not limited to those contained in Sections 10.3, 10.5, 10.6 and 10.7 of the Plan, are

 approved and shall be effective and binding on all persons and entities, to the extent provided

 therein, and as if fully set forth herein.


                                                 50
 RLF1 24168773v.1
                                                 A-1266
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 169 of 269 PageID #: 8806
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 51 of 56




                                             Miscellaneous

          55.       Nothing in the Plan or this Confirmation Order shall override any rights or

 protections provided under the DIP Order to the DIP Agent or DIP Lenders (each as defined in

 the DIP Order).

          56.       Notwithstanding any provisions to the contrary in the Plan, the Definitive

 Documents or this Order, all setoff and recoupment rights of MDSA, LLC (“Mighty”) under the

 Spent Battery Sales – Lead Purchase Agreement dated September 1, 2019 between Mighty and

 Debtor Exide Technologies, LLC are fully preserved.

          57.       Notwithstanding anything to the contrary in this Order, no contract between the

 Debtors and Oracle America, Inc., successor in interest to Hyperion Solutions Corporation, J.D.

 Edwards and PeopleSoft, Inc., (“Oracle”) will be assumed and/or assigned without (1) Oracle’s

 prior written consent; and (2) cure of any default under such contract provided, however, that the

 Debtors’ and Oracles’ rights to seek determination by this Court as to whether Oracle’s consent

 is required to assign any such contract is fully preserved. Oracle’s consent to any such

 assumption and assignment may be conditioned, upon other things, on the execution by the

 Debtors (or a successor) and the assignee of mutually agreeable assignment documentation. In

 addition, no provision of this Order or any transition services agreement authorized thereby shall

 authorize: (1) the transfer of any Oracle license agreement to a third party; or (2) use of any

 Oracle license agreement that is inconsistent with the relevant license grant including, but not

 limited to, exceeding the number of authorized users, shared use or license splitting, absent

 either: (i) Oracle’s express prior written consent or (ii) a determination by this Court that

 Oracle’s consent is not required.

          58.       Contracts between the Debtors and Oracle shall remain outstanding and in place

 between the Debtors and Oracle for a period of no less than three months subsequent to the


                                                   51
 RLF1 24168773v.1
                                                  A-1267
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 170 of 269 PageID #: 8807
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 52 of 56




 Effective Date, or until such earlier date at which the Debtors assign such contracts, with

 Oracle’s consent, and any and all cure costs are paid.

          59.       The Plan, including, without limitation, Section 10.6, shall not release, waive, nor

 discharge the Buyer and the Transferred Entities from any right, Claim, or Cause of Action in

 favor of Daramic, LLC, based on, or relating to, or in any manner arising from, in whole or in

 part, prepetition amounts or obligations not to exceed $100,000 in the aggregate, or postpetition

 amounts or obligations owed to Daramic, LLC by Exide Holding Europe S.A.S.; Exide

 International Holding Netherlands B.V.; Exide Technologies GmbH; Exide Technologies S.A.S.;

 Exide Technologies Operations GmbH & Co. KG; Exide Technologies S.r.l.; Exide

 Technologies Limited; Exide Technologies S.A.; Exide Technologies, Lda; Exide Technologies

 S.L.U., under that certain Amended and Restated Supply Agreement, dated January 1, 2015, by

 and between Exide Technologies LLC and its Affiliates, on the one hand, and Daramic, LLC and

 its Affiliates, on the other (or any subsequent supply agreement among such Transferred Entities

 and Daramic, LLC); including, but not limited to, amounts or obligations such Transferred

 Entities owe Daramic, LLC for goods sold, ordered, or to be ordered. For the avoidance of doubt,

 nothing in the Plan shall enjoin or be deemed to enjoin Daramic, LLC from prosecuting any of

 the foregoing Claims or Causes of Action against the Transferred Entities.

          60.       Notwithstanding anything in the Plan or this Order to the contrary: (i) the

 Mississippi Department of Revenue’s (the “MDOR”) setoff rights under section 553 of the

 Bankruptcy Code and recoupment rights are preserved; (ii) the MDOR shall not be required to

 file any proofs of claims or requests for payment in the Chapter 11 Cases for any Administrative

 Claims for the liabilities described in section 503(b)(1)(B) and (C) of the Bankruptcy Code, (iii)

 the Debtors or the Plan Administrator, as applicable, shall timely submit returns and remit




                                                     52
 RLF1 24168773v.1
                                                    A-1268
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 171 of 269 PageID #: 8808
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 53 of 56




 payment, including penalties and interest, for all taxes due or coming, as required under

 applicable Mississippi state law, and, should the Debtors, or Plan Administrator, as applicable,

 fail to so timely file and pay, MDOR may proceed with Mississippi state law remedies for

 collection of any amounts due and/or seek such relief as may be available from the Court; (iv) to

 the extent the MDOR’s Priority Tax Claims, if any, are not paid in full in cash on the Effective

 Date, such Priority Tax Claims shall, at a minimum, be paid by regular, quarterly installment

 payments in cash over a period not to exceed five years after the date of the order for relief under

 section 301 of the Bankruptcy Code, all as required section 1129(a)(9)(C) of the Bankruptcy

 Code, along with non-bankruptcy interest in accordance with sections 511 and 1129(a)(9)(C) of

 the Bankruptcy Code and Mississippi state law, as applicable; (v) the Chapter 11 Cases shall

 have no effect on the MDOR’s rights as to non-Debtor third parties; (vi) the statutorily mandated

 treatment of MDOR's Allowed Priority Tax Claims and/or any liabilities to MDOR described in

 section 503(b)(1)(B) and (C) of the Bankruptcy Code shall not be considered a settlement or

 compromise; (vii) the MDOR may timely amend any Proof of Claim against any Debtor after the

 Effective Date or the Bar Date, whichever is later, with respect to (a) a pending audit, or (b) an

 audit that may be performed, with respect to any pre or post-petition tax return; and (c) following

 the filing of a tax return, and (viii) in the event of a default in payment of Priority Tax Claims of

 the MDOR, the MDOR shall send written notice of default to the Debtors or the Plan

 Administrator, as applicable, to the following mailing addresses: (i) Ankura Consulting Group,

 2000 K Street NW, 12th Floor, Washington, D.C., 20006, Attention: Scott A. Rinaldi, with a

 copy to (ii) 14231 Riverdowns South Drive, Midlothian, VA, 23113, Attention: Scott A. Rinaldi.

 If such default is not cured within 10 business days after such notice of default is mailed, the




                                                  53
 RLF1 24168773v.1
                                                 A-1269
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 172 of 269 PageID #: 8809
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 54 of 56




 MDOR may (a) proceed with Mississippi state law remedies for collection of any amounts due

 and/or (b) seek such relief as may be available from the Court.

          61.       Notwithstanding anything contained in the Plan or this Order to the contrary,

 neither the Plan nor this Order releases any of the Debtors' current or former directors and

 officers from direct claims brought by Victor Koelsch or bars such claims in any way, subject to

 all defenses or counterclaims that the Debtors’ officers and directors may have. Any claims

 brought by Victor Koelsch against the Debtors’ current or former directors and officers must be

 independent from, and not included in, the GUC Trust Causes of Action. Without limiting or

 expanding the foregoing, and for the sake of clarification, direct claims by Victor Koelsch

 against current or former officers and directors of Debtors, arising from or related to the acts,

 omissions, facts, or circumstances at issue in JAMS Arbitration No. 1440006167, are

 independent from, and not included in, the GUC Trust Causes of Action.

          62.       Notwithstanding anything contrary in this Order or the Plan, nothing in this Order

 or the Plan impairs or otherwise affects the defensive setoff or recoupment rights and defenses of

 Robert Bosch LLC in connection with the timely filed objection preserving such rights or

 defenses (Docket No. 632), and Robert Bosch LLC retains all such setoff and recoupment rights

 and defenses following the Effective Date.

          63.       Notwithstanding anything to the contrary in the Plan or this Confirmation Order,

 AIS shall not be bound by the releases set forth in Section 10.6 of the Plan, nor shall AIS be

 bound by any similar or equivalent third party release set forth in this Confirmation Order. In

 addition, nothing in Section 10.7 of the Plan or any similar or equivalent provision of this

 Confirmation Order shall diminish, limit, impair or affect any AIS Administrative Expense

 Claim under Section 2.1 of the Plan. Nothing in the Plan, the Confirmation Order or the Plan




                                                    54
 RLF1 24168773v.1
                                                   A-1270
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 173 of 269 PageID #: 8810
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 55 of 56




 Supplement shall convey any property of AIS that is located at the Vernon Non-Performing

 Property or elsewhere, and all property of AIS shall remain property of AIS.

          64.       The License Agreement dated as of October 20, 2000, between Exide

 Technologies, LLC, and Infor (US), Inc. ("Infor"), as successor to Future Three, Inc., as

 amended from time to time, for the AutoRelease AutoScan software (the "Infor Software") shall

 be deemed rejected as of the date of entry of this Order. Within five (5) days of the date of entry

 of this Order, the Debtors shall (i) remove all copies of the Infor Software and any portions

 thereof from assets of the Debtors and cease accessing and using any hosted Infor Software; (ii)

 destroy all copies of the Infor Software contained in the Debtors’ assets and related

 documentation and delete all access codes; and (iii) certify to Infor in writing that the Debtors

 have complied with the foregoing subparagraphs (i) and (ii).               Any claim of Infor seeking

 payment with respect to the License Agreement or the Infor Software shall be filed within thirty

 (30) days of the date of entry of this Order. Infor shall be deemed to have opted out of the

 granting of any releases under section 10.6 of the Plan. Notwithstanding anything to the contrary

 contained in this Order, in the Plan or in any document filed or prepared in connection therewith,

 Infor shall retain all rights against all non-Debtors and third parties.

          65.       Notwithstanding Bankruptcy Rule 3020(e), the terms and conditions of this Order

 will be effective and enforceable immediately on October 23, 2020.

          66.       Subject to the occurrence of the Effective Date, on and after the entry of this

 Order, the provisions of the Plan shall bind every holder of a Claim against or Interest in any

 Debtor and inure to the benefit of and be binding on such holders’ respective successors and

 assigns, regardless of whether the Claim or Interest of such holder is impaired under the Plan and

 whether such holder has accepted the Plan.




                                                   55
 RLF1 24168773v.1
                                                  A-1271
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 174 of 269 PageID #: 8811
            Case 20-11157-CSS Doc 998 Filed 10/16/20 Page 56 of 56




          67.       This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C. §

 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

 this Order, all amendments thereto, and any waivers and consents thereunder.




           Dated: October 16th, 2020                     CHRISTOPHER S. SONTCHI
           Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE




                                                    56
 RLF1 24168773v.1
                                                   A-1272
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 175 of 269 PageID #: 8812
            Case 20-11157-CSS Doc 998-1 Filed 10/16/20 Page 1 of 3




                                             SCHEDULE 1


                        Abandonment of the Vernon Non-Performing Property

          IT IS HEREBY DETERMINED THAT:

           A.       The bases for the relief requested herein are sections 105(a), 554, and 1129(b)(6)

  of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9014 of the Federal

  Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

           B.       Section 554 allows a debtor, after notice and a hearing “to abandon any property

  of the estate that is burdensome or that is of inconsequential value and benefit to the estate.”

  11 U.S.C. § 554(a). “In abandoning property under § 554, the debtor need only demonstrate that

  it has exercised sound business judgment in making the determination to abandon.” In re

  Contract Research Sols., Inc., No. 12-11004 KJC, 2013 WL 1910286, at *4 (Bankr. D. Del. May

  1, 2013) (citations omitted). This requires a showing that the debtor made (1) a business

  judgment; (2) in good faith; (3) upon some reasonable basis; and (4) within its authority. See In

  re Truong, 557 B.R. 326, 340 (Bankr. D.N.J. Aug. 30, 2016) (citing In re Slack, B.R. 282, 284

  (Bankr. D.N.J. 2003)).

           C.       For the reasons set forth on the record at the Confirmation Hearing, the Debtors

  determined in a proper exercise of their sound business judgment that the costs of continued

  remediation of the Vernon Non-Performing Property would outweigh any benefit to the Debtors’

  estates and that the Vernon Non-Performing Property is burdensome as the cost of continued

  remediation outweighs the benefits. Moreover, the Debtors are completing the wind down of

  their operations, and bearing the costs associated with continued remediation would hinder such

  wind down and prevent the consummation of the Amended Plan. For the reasons set forth on the

  record at the Confirmation hearing, the abandonment of the Vernon Non-Performing Property




 RLF1 24168774v.1
                                                   A-1273
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 176 of 269 PageID #: 8813
             Case 20-11157-CSS Doc 998-1 Filed 10/16/20 Page 2 of 3




   does not create an imminent and identifiable threat to human health and safety.

           NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

  THAT:

           1.        In the event that the Vernon Trust Condition is not satisfied:

                a. The Debtors are authorized, but not directed, to abandon the Vernon Non-

                     Performing Property as of October 30, 2020 (the “Abandonment Date”),

                     including certain equipment, fixtures, improvements, furniture and other de

                     minimis personal property located at and associated with the Vernon-Non

                     Performing Property. Debtors shall ensure the continuation of all safety and lead-

                     dust-containment and suppression measures Debtors have been undertaking since

                     the petition filing date continue, and are funded, to and through October 30, 2020;

                     and

                b. DTSC shall be permitted to assert any Administrative Expense Claim, Priority Tax

                     Claim, Priority Non-Tax Claim, or Other Secured Claim, in accordance with the

                     Confirmation Order or any other order of the Court

           2.        On the Abandonment Date, the Vernon Non-Performing Property shall no longer

  be subject to the automatic stay of section 362 and shall be deemed abandoned to Exide

  Technologies, LLC, free and clear of all Liens, other than Liens granted pursuant to Section 4.8(b)

  of the Plan in favor of the California DTSC.

           3.        On and after the Abandonment Date, the Debtors, the Wind-Down Estates, and the

  GUC Trust shall have no further payment obligations whatsoever with regards to the Vernon Non-

  Performing Property except to the extent a Vernon NPP Claim is Allowed as an Environmental

  NPP Claim. The Environmental Response Trust shall have no liability whatsoever with respect

                                                       2
  RLF1 24168774v.1
                                                     A-1274
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 177 of 269 PageID #: 8814
             Case 20-11157-CSS Doc 998-1 Filed 10/16/20 Page 3 of 3




  to the Vernon Non-Performing Property.

           4.        On and after the Effective Date, (i) the State of California or any of its agencies,

  the United States Environmental Protection Agency, and their respective employees, contractors,

  or other designees, shall have unconditional access to the Vernon Non-Performing Property for

  the performance or oversight of, or other actions with respect to, Vernon Environmental Actions

  at or in connection with the Vernon Non-Performing Property, and furthermore Exide

  Technologies, LLC shall be deemed for all purposes to have consented to such access and

  (ii) Exide Technologies, LLC shall be deemed to have consented to the transfer of its utility

  accounts, and provision of statements and invoices, and regulatory permits, to the State of

  California or its designee upon the request to the relevant utility providers and permit issuance

  agencies by the State of California or its designee.

           5.        The Debtors are authorized to take all actions necessary to effectuate the relief

  granted pursuant to this Order.

           6.        Proper, timely, adequate, and sufficient notice of the relief granted hereby has been

  provided in accordance with the Bankruptcy Code, the Bankruptcy Procedure, and the Local

  Rules, and no other or further notice shall be required.




                                                       3
  RLF1 24168774v.1
                                                     A-1275
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 178 of 269 PageID #: 8815




                              TAB 23(a)
         Fourth Amended Joint Chapter 11 Plan of Exide Holdings, Inc.
    and its Affiliated Debtors [Bankr. D.I. 998-2], attached as Exhibit A to the
                                Confirmation Order
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 179 of 269 PageID #: 8816
                  Case 20-11157-CSS Doc 998-2 Filed 10/16/20 Page 1 of 82




                                         Exhibit A

                                           Plan




        WEIL:\97623935\2\44362.0003
        RLF1 24168773V.1

                                      A-1276
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 180 of 269 PageID #: 8817
            Case 20-11157-CSS Doc 998-2 Filed 10/16/20 Page 2 of 82




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

  ------------------------------------------------------------ x
                                                               :
  In re                                                        :        Chapter 11
                                                               :
  EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20–11157 (CSS)
                                                               :
                    Debtors.1                                  :        (Jointly Administered)
                                                               :
  ------------------------------------------------------------ x

                         FOURTH AMENDED JOINT CHAPTER 11 PLAN OF
                       EXIDE HOLDINGS, INC. AND ITS AFFILIATED DEBTORS




      WEIL, GOTSHAL & MANGES LLP                              RICHARDS, LAYTON & FINGER, P.A.
      Ray C. Schrock, P.C.                                    Daniel J. DeFranceschi
      Sunny Singh                                             Zachary I. Shapiro
      767 Fifth Avenue                                        One Rodney Square
      New York, New York 10153                                920 N. King Street
      Telephone: (212) 310-8000                               Wilmington, Delaware 19801
      Facsimile: (212) 310-8007                               Telephone: (302) 651-7700
                                                              Facsimile: (302) 651-7701



      Attorneys for Debtors
      and Debtors in Possession

       Dated: October 14, 2020
             Wilmington, Delaware




  1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
       Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
       Deerfield Parkway, Building 200, Milton, Georgia 30004.




  RLF1 24168650v.1
                                                         A-1277
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 181 of 269 PageID #: 8818

                Case 20-11157-CSS                      Doc 998-2               Filed 10/16/20                 Page 3 of 82




                                                  TABLE OF CONTENTS

  SECTION 1.     DEFINITIONS AND INTERPRETATION. ..................................................................... 1
  SECTION 2.     ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS. ....................................... 21
        2.1.     Administrative Expense Claims. ...................................................................................... 21
        2.2.     Fee Claims. ...................................................................................................................... 21
        2.3.     Priority Tax Claims. ......................................................................................................... 21
        2.4.     DIP Claims....................................................................................................................... 22
        2.5.     Restructuring Expenses.................................................................................................... 22
        2.6.     Trustees Fees.................................................................................................................... 22
  SECTION 3.     CLASSIFICATION OF CLAIMS AND INTERESTS. .................................................. 23
        3.1.     Classification in General. ................................................................................................. 23
        3.2.     Grouping of Debtors for Convenience Only. ................................................................... 23
        3.3.     Summary of Classification............................................................................................... 23
        3.4.     Special Provision Governing Unimpaired Claims. .......................................................... 24
        3.5.     Elimination of Vacant Classes. ........................................................................................ 24
        3.6.     Voting Classes; Presumed Acceptance by Non-Voting Classes ...................................... 24
        3.7.     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
                 Code ................................................................................................................................. 24
  SECTION 4.      TREATMENT OF CLAIMS AND INTERESTS. .......................................................... 25
        4.1.     Priority Non-Tax Claims (Class 1). ................................................................................. 25
        4.2.     Other Secured Claims (Class 2). ...................................................................................... 25
        4.3.     ABL Claims (Class 3) ...................................................................................................... 25
        4.4.     Superpriority Notes Guarantee Claims (Class 4). ............................................................ 26
        4.5.     Exchange Priority Notes Claims (Class 5)....................................................................... 27
        4.6.     First Lien Notes Claims (Class 6). ................................................................................... 27
        4.7.     General Unsecured Claims (Class 7). .............................................................................. 28
        4.8.     Environmental NPP Claims (Class 8). ............................................................................. 28
        4.9.     Intercompany Claims (Class 9). ....................................................................................... 29
        4.10.    Intercompany Interests (Class 10). .................................................................................. 29
        4.11.    Holdings Equity Interests (Class 11). .............................................................................. 30
        4.12.    Subordinated Securities Claims (Class 12). ..................................................................... 30
  SECTION 5.     MEANS FOR IMPLEMENTATION. ............................................................................. 31
        5.1.     Europe/ROW Sale Transaction. ....................................................................................... 31
        5.2.     Compromise and Settlement of Claims, Interests, and Controversies ............................. 31
        5.3.     Settlement with PBGC. .................................................................................................... 37
        5.4.     The GUC Trust. ............................................................................................................... 37
        5.5.     The Environmental Response Trust. ................................................................................ 39
        5.6.     The Vernon Environmental Response Trust. ................................................................... 40
        5.7.     Canada Non-Performing Property. .................................................................................. 40
        5.8.     Plan Administrator. .......................................................................................................... 41
        5.9.     Corporate Action.............................................................................................................. 43
        5.10.    Withholding and Reporting Requirements. ..................................................................... 43
        5.11.    Exemption From Certain Transfer Taxes. ....................................................................... 44
        5.12.    Effectuating Documents; Further Transactions. .............................................................. 44
        5.13.    Preservation of Rights of Action...................................................................................... 45


                                                                    A-1278
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 182 of 269 PageID #: 8819

                Case 20-11157-CSS                      Doc 998-2               Filed 10/16/20                 Page 4 of 82
                                                    TABLE OF CONTENTS
                                                        (continued)

        5.14.    Certificate of Incorporation and By-Laws. ...................................................................... 46
        5.15.    Stock Trading Restrictions............................................................................................... 46
        5.16.    Cancellation of Superpriority Notes and Release and Discharge of Debtor
                 Guarantee Claims. ............................................................................................................ 46
        5.17.    Cancellation of Existing Securities and Agreements ....................................................... 46
        5.18.    Subordinated Claims. ....................................................................................................... 47
        5.19.    Nonconsensual Confirmation........................................................................................... 47
        5.20.    Closing of Chapter 11 Cases. ........................................................................................... 47
        5.21.    Notice of Effective Date. ................................................................................................. 47
        5.22.    Corporate Form ................................................................................................................ 48
        5.23.    Separability. ..................................................................................................................... 48
  SECTION 6.     DISTRIBUTIONS. .......................................................................................................... 48
        6.1.     Distributions Generally. ................................................................................................... 48
        6.2.     Distribution Record Date. ................................................................................................ 48
        6.3.     Date of Distributions. ....................................................................................................... 48
        6.4.     Disbursing Agent. ............................................................................................................ 49
        6.5.     Rights and Powers of Disbursing Agent. ......................................................................... 49
        6.6.     Expenses of Disbursing Agent. ........................................................................................ 49
        6.7.     No Postpetition Interest on Claims. ................................................................................. 50
        6.8.     Delivery of Distributions. ................................................................................................ 50
        6.9.     Distributions after Effective Date. ................................................................................... 51
        6.10.    Unclaimed Property. ........................................................................................................ 51
        6.11.    Time Bar to Cash Payments............................................................................................. 51
        6.12.    Manner of Payment under Plan........................................................................................ 51
        6.13.    Satisfaction of Claims. ..................................................................................................... 51
        6.14.    Minimum Cash Distributions........................................................................................... 51
        6.15.    Setoffs and Recoupments................................................................................................. 52
        6.16.    Allocation of Distributions between Principal and Interest. ............................................ 52
        6.17.    No Distribution in Excess of Amount of Allowed Claim. ............................................... 52
  SECTION 7.     PROCEDURES FOR DISPUTED CLAIMS. ................................................................. 52
        7.1.     Objections to Claims. ....................................................................................................... 52
        7.2.     Resolution of Disputed Claims. ....................................................................................... 52
        7.3.     Payments and Distributions with Respect to Disputed Claims. ....................................... 53
        7.4.     Distributions after Allowance. ......................................................................................... 53
        7.5.     Estimation of Claims. ...................................................................................................... 53
        7.6.     No Distributions Pending Allowance. ............................................................................. 53
        7.7.     Claim Resolution Procedures Cumulative. ...................................................................... 53
        7.8.     Interest. ............................................................................................................................ 54
        7.9.     Insured Claims. ................................................................................................................ 54
  SECTION 8.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES. ....................................... 54
        8.1.     Rejection of Executory Contracts and Unexpired Leases. ............................................... 54
        8.2.     Determination of Assumption Disputes and Deemed Consent. ....................................... 54
        8.3.     Rejection Damages Claims. ............................................................................................. 56
        8.4.     Insurance Policies. ........................................................................................................... 56
        8.5.     Intellectual Property Licenses and Agreements. .............................................................. 57
        8.6.     Tax Agreements. .............................................................................................................. 57
        8.7.     Standby Environmental Trust Agreement. ...................................................................... 57
        8.8.     Assignment. ..................................................................................................................... 58
                                                                  ii

                                                                    A-1279
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 183 of 269 PageID #: 8820

                   Case 20-11157-CSS                       Doc 998-2               Filed 10/16/20                 Page 5 of 82
                                                        TABLE OF CONTENTS
                                                            (continued)

           8.9.      Modifications, Amendments, Supplements, Restatements, or Other Agreements. ......... 58
           8.10.     Reservation of Rights....................................................................................................... 58
  SECTION 9.         CONDITIONS PRECEDENT TO THE EFFECTIVE DATE. ....................................... 59
           9.1.      Conditions Precedent to the Effective Date. .................................................................... 59
           9.2.      Waiver of Conditions Precedent. ..................................................................................... 60
           9.3.      Effect of Failure of Conditions to Effective Date. ........................................................... 60
  SECTION 10. EFFECT OF CONFIRMATION. .................................................................................... 61
           10.1.     Vesting of Assets. ............................................................................................................ 61
           10.2.     Term of Injunctions or Stays............................................................................................ 61
           10.3.     Injunction. ........................................................................................................................ 62
           10.4.     Binding Effect. ................................................................................................................. 63
           10.5.     Releases by the Debtors. .................................................................................................. 63
           10.6.     Releases By Holders of Claims and Interests. ................................................................. 63
           10.7.     Exculpation. ..................................................................................................................... 65
           10.8.     Waiver of Statutory Limitation on Releases. ................................................................... 65
           10.9.     Solicitation of the Plan. .................................................................................................... 66
           10.10.    Corporate Action.............................................................................................................. 66
  SECTION 11. RETENTION OF JURISDICTION. ................................................................................ 66
           11.1.     Retention of Jurisdiction. ................................................................................................. 66
           11.2.     Courts of Competent Jurisdiction. ................................................................................... 68
  SECTION 12. MISCELLANEOUS PROVISIONS. ............................................................................... 68
           12.1.     Payment of Statutory Fees. .............................................................................................. 68
           12.2.     Substantial Consummation. ............................................................................................. 68
           12.3.     Dissolution of Creditors’ Committee. .............................................................................. 68
           12.4.     Amendments. ................................................................................................................... 69
           12.5.     Revocation or Withdrawal of the Plan. ............................................................................ 69
           12.6.     Severability of Plan Provisions upon Confirmation. ....................................................... 69
           12.7.     Governing Law. ............................................................................................................... 70
           12.8.     Time. ................................................................................................................................ 70
           12.9.     Additional Documents ..................................................................................................... 70
           12.10.    Immediate Binding Effect. ............................................................................................... 70
           12.11.    Successors and Assigns. .................................................................................................. 70
           12.12.    Entire Agreement. ............................................................................................................ 70
           12.13.    Notices. ............................................................................................................................ 71

  Schedule 1:        Settling Governmental Authorities
  Schedule 2:        Non-Performing Properties
  Schedule 3:        Transferred Entities




                                                                           iii

                                                                        A-1280
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 184 of 269 PageID #: 8821

              Case 20-11157-CSS             Doc 998-2       Filed 10/16/20       Page 6 of 82




                 Each of the Debtors proposes the following joint chapter 11 plan of reorganization pursuant
 to section 1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have the meanings set forth
 in Section 1.A.

 SECTION 1.      DEFINITIONS AND INTERPRETATION.

     A. Definitions.

                 1.1    2020 Legacy First Lien Notes Indenture means that certain indenture, by and
 between Exide Technologies, as issuer, and U.S. Bank National Association, as trustee, dated as of April
 30, 2015, as amended, supplemented or otherwise modified from time to time.

                 1.2     2022 Legacy First Lien Notes Indenture means that certain indenture, by and
 between Holdings, as issuer, the guarantor parties thereto, and U.S. Bank National Association, as trustee,
 dated as of May 24, 2017, as amended, supplemented or otherwise modified from time to time.

                1.3   ABL Agents means Bank of America, N.A., as administrative agent, and Bank of
 America, N.A., PNC Bank, National Association, and Bank of Montreal, as co-collateral agents, under the
 ABL Credit Agreement, and their permitted successors and assigns.

                 1.4      ABL Claim means a Claim arising under the ABL Credit Agreement.

                 1.5     ABL Credit Agreement means that certain ABL Credit Agreement by and among,
 inter alia, Exide Technologies, Exide Technologies Canada Corporation, Exide Technologies
 (Transportation) Limited, GNB Industrial Power (UK) Limited, Exide Holding Netherlands B.V., the ABL
 Agents, and the ABL Lenders, dated as of April 30, 2015, as amended, supplemented or otherwise modified
 from time to time.

                 1.6      ABL Lenders means “Lenders” as defined in the ABL Credit Agreement.

                1.7       Acquired Assets means, collectively, the Transferred Equity Interests and the
 Transferred Assets.

                  1.8     Administrative Expense Claim means any Claim for costs or expenses of
 administration incurred during the Chapter 11 Cases of a kind specified under sections 503(b), 507(a)(2),
 507(b), or 1114(e)(2) of the Bankruptcy Code, including, without limitation, (a) the actual and necessary
 costs and expenses incurred after the Commencement Date and through the Effective Date of preserving
 the Estates and operating the businesses of the Debtors; (b) Restructuring Expenses; (c) Trustees Fees; and
 (d) any Claim Allowed under section 503(b)(9) of the Bankruptcy Code.

                 1.9      Affiliate has the meaning set forth in section 101(2) of the Bankruptcy Code.

                  1.10     Allowed means, with reference to any Claim or Interest, a Claim or Interest
 (a) arising on or before the Effective Date as to which (i) no objection to allowance or priority, and no
 request for estimation or other challenge, including, without limitation, pursuant to section 502(d) of the
 Bankruptcy Code or otherwise, has been interposed and not withdrawn within the applicable period fixed
 by the Plan, or (ii) any objection has been determined in favor of the holder of the Claim or Interest by a
 Final Order; (b) that is not identified in the Schedules as contingent, unliquidated, or disputed; (c) that is
 compromised, settled, or otherwise resolved pursuant to the authority of the Debtors, GUC Trustee or Plan
 Administrator, as applicable; (d) as to which the liability of the Debtors or GUC Trust, as applicable, and


                                                     A-1281
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 185 of 269 PageID #: 8822

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 7 of 82



 the amount thereof are determined by a Final Order of a court of competent jurisdiction; or (e) expressly
 allowed hereunder; provided, however, that notwithstanding the foregoing, (x) unless expressly waived by
 the Plan, the Allowed amount of Claims or Interests shall be subject to, and shall not exceed the limitations
 or maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy
 Code, to the extent applicable, and (y) the Plan Administrator and the GUC Trustee shall retain all claims
 and defenses with respect to Allowed Claims that are Unimpaired pursuant to the Plan.

                 1.11    Alternative Transaction Structure means the implementation steps necessary to
 consummate the Europe/ROW Sale Transaction pursuant to the Europe/ROW Purchaser’s election under
 Section 2.08 of the Europe/ROW Purchase Agreement. The Europe/ROW Purchaser made such election
 in accordance with the Europe/ROW Purchase Agreement and the Debtors filed the Alternative Transaction
 Structure, which may be amended in accordance with the Europe/ROW Purchase Agreement, with the Plan
 Supplement at Docket No. 821.

                 1.12     Americas Closing means “Closing” as defined in the Americas Purchase
 Agreement.

                1.13    Americas Purchase Agreement means that certain Stock and Asset Purchase
 Agreement by and among Exide Technologies, Battery BidCo LLC, and Atlas Capital Resources III LP,
 together with any and all related agreements and schedules in connection therewith, as amended,
 supplemented or otherwise modified from time to time.

                 1.14   Americas Sale Order means the Order (I) Approving the Purchase Agreement
 Among Debtors and Buyer, (II) Authorizing Sale of Certain of Debtors’ Assets Free and Clear of Liens,
 Claims, Encumbrances, and Other Interests, (III) Authorizing Assumption and Assignment of Certain
 Executory Contracts and Unexpired Leases in Connection Therewith, and (IV) Granting Related Relief
 entered by the Bankruptcy Court in the Chapter 11 Cases on August 6, 2020 (Docket No. 690).

               1.15    Americas Sale Transaction means the transaction to be effectuated pursuant to the
 Americas Purchase Agreement.

                 1.16   Aspen means, collectively, Aspen American Insurance Company, and Aspen
 Specialty Insurance Company, solely in their capacity as providers of surety insurance to the Debtors
 pursuant the Aspen Surety Bond Agreements.

                 1.17    Aspen Surety Bond Agreements means the applicable agreements governing the
 surety bond obligations of Aspen to the Debtors with respect to the Frisco Non-Performing Property.

                 1.18   Asset means all of the rights, title, and interests of a Debtor in, and to property of
 whatever type or nature, including, without limitation, real, personal, mixed, intellectual, tangible, and
 intangible property.

               1.19       Assumed Liabilities means “Assumed Liabilities” as defined in the Europe/ROW
 Purchase Agreement.

               1.20    Assumption Dispute means a pending objection relating to assumption or
 assumption and assignment of an executory contract or unexpired lease pursuant to section 365 of the
 Bankruptcy Code.

                 1.21  Assumption Schedule means the schedule of executory contracts and unexpired
 leases to be assumed by the Debtors and assigned to the Europe/ROW Purchaser, the Environmental
                                                      2

                                                    A-1282
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 186 of 269 PageID #: 8823

              Case 20-11157-CSS             Doc 998-2       Filed 10/16/20       Page 8 of 82



 Response Trust, the Vernon Environmental Response Trust, or the Frisco Governmental Authorities, as
 applicable, pursuant to the Plan and included in the Plan Supplement at Docket No. 821 and Docket No.
 939, as may be amended, modified, or supplemented from time to time.

                  1.22     Avoidance Actions means any action commenced or that may be commenced by
 or on behalf of the Debtors pursuant to sections 544, 545, 547, 548, 550 or 551 of the Bankruptcy Code or
 under similar or related state or federal statutes and common law.

                   1.23    Ballot means each of the ballots distributed to the holders of Impaired Claims
 entitled to vote on the Plan.

                 1.24    Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101, et
 seq., as amended from time to time, as applicable to the Chapter 11 Cases.

                  1.25      Bankruptcy Court means the United States Bankruptcy Court for the District of
 Delaware having jurisdiction over the Chapter 11 Cases and, to the extent of any reference made under
 section 157 of title 28 of the United States Code, the unit of such District Court having jurisdiction over the
 Chapter 11 Cases under section 151 of title 28 of the United States Code.

                  1.26   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
 promulgated by the United States Supreme Court under section 2075 of title 28 of the United States Code
 and any Local Bankruptcy Rules of the Bankruptcy Court, in each case, as amended from time to time and
 applicable to the Chapter 11 Cases.

                  1.27    Bidding Procedures means the procedures governing the auction and sale process
 relating to any potential Sale Transaction, as approved by the Bankruptcy Court pursuant to the Bidding
 Procedures Order.

                 1.28    Bidding Procedures Order means that certain Order (I) Approving (A) Bidding
 Procedures for Sales of Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Authorizing
 Designation of Additional Stalking Horse Bidders, (D) Scheduling Auction for and Hearing to Approve
 Sales of Debtors’ Assets, (E) Approving Form and Manner of Notice of Sale, Auction, and Sale Hearing,
 (F) Approving Assumption and Assignment Procedures and Form and Manner of Notice of Assumption and
 Assignment, and (G) Granting Related Relief, entered by the Bankruptcy Court in the Chapter 11 Cases on
 June 19, 2020 (Docket No. 344).

                1.29     Business Day means any day other than a Saturday, a Sunday or any other day on
 which banking institutions in New York, New York are required or authorized to close by law or executive
 order.

                  1.30    California DTSC means the California Department of Toxic Substances Control.

                  1.31    Canada MOE means the Ontario Ministry of the Environment, Conservation and
 Parks.

                  1.32    Canada Non-Performing Property means the Debtors’ non-performing property
 located in Fort Erie, Ontario, Canada. For the purposes of the Plan, such property shall not be deemed to
 be a “Non-Performing Property” as such term is used herein.




                                                       3

                                                     A-1283
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 187 of 269 PageID #: 8824

               Case 20-11157-CSS             Doc 998-2        Filed 10/16/20        Page 9 of 82



                  1.33   Canada NPP Claim means any civil Claim or Cause of Action by the Canada
 MOE against the Debtors under Environmental Laws (including Environmental Laws of Canada) with
 respect to the Canada Non-Performing Property.

                  1.34   Canada NPP Risk Management Measures Funds means the Cash deposit, in an
 amount to be determined by the Debtors in consultation with the Requisite Noteholders, to be made by the
 Debtors for the environmental risk management of the Canada Non-Performing Property.

                  1.35     Cash means legal tender of the United States of America.

                    1.36      Cause of Action means any action, Claim, cross-claim, third-party claim, cause of
 action, controversy, dispute, demand, right, lien, indemnity, contribution, guaranty, suit, obligation,
 liability, loss, debt, fee or expense, damage, interest, judgment, cost, account, defense, remedy, offset,
 power, privilege, proceeding, license, and franchise of any kind or character whatsoever, known or
 unknown, foreseen or unforeseen, existing or hereafter arising, contingent or non-contingent, matured or
 unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
 unsecured, assertable directly or derivatively, whether arising before, on, or after the Commencement Date,
 in contract or in tort, in law or in equity, or pursuant to any other theory of law (including, without limitation,
 under any state or federal securities laws). Cause of Action also includes (a) any right of setoff,
 counterclaim, or recoupment and any claim for breach of contract or for breach of duties imposed by law
 or in equity, (b) the right to object to Claims or Interests, (c) any claim pursuant to section 362 or chapter 5
 of the Bankruptcy Code or any other Avoidance Actions, (d) any claim or defense including fraud, mistake,
 duress, and usury and any other defenses set forth in section 558 of the Bankruptcy Code, and (e) any claims
 under any state law or foreign law, including, without limitation, any fraudulent transfer or similar claims.

                  1.37     Challenge Deadline means “Challenge Deadline” as defined in the DIP Order.

                1.38 Chapter 11 Cases means the jointly administered cases under chapter 11 of the
 Bankruptcy Code commenced by the Debtors on May 19, 2020, and styled In re Exide Holdings, Inc., Case
 No. 20-11157 (CSS).

                  1.39     City of Frisco means the City of Frisco, Texas.

                  1.40     Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.

                 1.41     Class means any group of Claims or Interests classified as set forth in Section 3 of
 the Plan pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

               1.42        Columbus Development Authority means the Development Authority of
 Columbus, Georgia.

                1.43    Columbus Non-Performing Property means the Non-Performing Property located
 at 3639 Joy Road, Columbus, Georgia.

                 1.44    Columbus NPP Termination Documents means that certain Agreement
 Regarding Termination Documents, by and between Exide Technologies and the Columbus Development
 Authority, dated as of September 9, 2020, together with any and all related agreements and schedules in
 connection therewith, as amended, supplemented or otherwise modified from time to time. The Columbus
 NPP Termination Documents were filed with the Plan Supplement at Docket No. 821.



                                                         4

                                                       A-1284
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 188 of 269 PageID #: 8825

             Case 20-11157-CSS            Doc 998-2      Filed 10/16/20       Page 10 of 82



                1.45     Commencement Date means the date on which the Debtors commenced the
 Chapter 11 Cases.

                1.46     Confirmation means the entry on the docket of the Chapter 11 Cases of the
 Confirmation Order.

                 1.47    Confirmation Date means the date on which the Clerk of the Bankruptcy Court
 enters the Confirmation Order.

                 1.48   Confirmation Hearing means the hearing to be held by the Bankruptcy Court
 regarding Confirmation of the Plan, as such hearing may be adjourned or continued from time to time.

                  1.49   Confirmation Order means an order of the Bankruptcy Court confirming the Plan
 pursuant to section 1129 of the Bankruptcy Code.

                  1.50     Consenting Creditors means each of the holders of Superpriority Notes, Exchange
 Priority Notes, or First Lien Notes that are party to the RSA together with their respective successors and
 permitted assigns and any subsequent holders of Superpriority Notes, Exchange Priority Notes, or First
 Lien Notes that become party to the RSA in accordance with the terms of the RSA.

                 1.51    Creditors’ Committee means the statutory committee of unsecured creditors
 appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code.

                  1.52    Cure Amount means the payment of Cash or the distribution of other property (as
 the parties may agree or the Bankruptcy Court may order) as necessary pursuant to section 365(b)(1)(A) of
 the Bankruptcy Code to permit the Debtors to assume such executory contract or unexpired lease.

                   1.53    D&O Policy means any insurance policy that covers, among others, current or
 former directors, members, trustees, managers, and officers liability issued at any time to or providing
 coverage to the Debtors and all agreements, documents or instruments relating thereto, including any runoff
 policies or tail coverage.

               1.54   Debtors means Exide Holdings, Inc.; Exide Technologies, LLC; Exide Delaware
 LLC; Dixie Metals Company; and Refined Metals Corporation.

                 1.55    Debtors in Possession means the Debtors in their capacity as debtors in possession
 in the Chapter 11 Cases pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

                  1.56    Definitive Documents means the documents (including any related orders,
 agreements, instruments, schedules or exhibits) that are necessary or desirable to implement, or otherwise
 relate to the Europe/ROW Sale Transaction and the Global Settlement, including, but not limited to: (a) the
 Plan; (b) the Disclosure Statement; (c) any motion seeking the approval of the adequacy of the Disclosure
 Statement and solicitation of the Plan; (d) each of the documents comprising the Plan Supplement; (e) the
 Confirmation Order; (f) the GUC Trust Agreement; and (g) the Environmental Settlement Documents.

                 1.57    DIP Agent means “DIP Agent” as defined in the DIP Order.

              1.58  DIP Claim means any Claim of the DIP Lenders or DIP Agent arising under the
 DIP Loan Documents or the DIP Order. For the avoidance of doubt, DIP Claims includes all DIP
 Obligations.


                                                     5

                                                   A-1285
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 189 of 269 PageID #: 8826

             Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 11 of 82



                 1.59     DIP Facility means “DIP Facility” as defined in the DIP Order.

                 1.60     DIP Lenders means “DIP Lenders” as defined in the DIP Order.

                 1.61     DIP Loan Documents means “DIP Loan Documents” as defined in the DIP Order.

                 1.62     DIP Motion means the Motion of Debtors for (I) Authority to (A) Obtain
 Postpetition Financing, (B) Use Cash Collateral, (C) Grant Liens and Provide Superpriority Administrative
 Expense Status, (D) Grant Adequate Protection, (E) Modify the Automatic Stay, and (F) Schedule a Final
 Hearing and (II) Related Relief (Docket No.26).

                 1.63     DIP Obligations means “DIP Obligations” as defined in the DIP Order.

                 1.64     DIP Order means the final order approving the DIP Motion (Docket No. 350).

                  1.65   Disallowed means, with respect to any Claim or Interest, that such Claim or
 Interest has been determined by a Final Order or specified in a provision of the Plan not to be Allowed.

                  1.66     Disbursing Agent means the Plan Administrator; provided, that with respect to
 distributions to holders of Allowed General Unsecured Claims, the GUC Trustee shall be the “Disbursing
 Agent” and distribute the GUC Trust Assets as and when provided for in the GUC Trust Agreement.

                  1.67     Disclosure Statement means the disclosure statement filed by the Debtors in
 support of the Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code
 (as may be amended, supplemented, or modified from time to time).

                  1.68    Disputed means with respect to a Claim or Interest, that (a) is neither Allowed nor
 Disallowed under the Plan or a Final Order, nor deemed Allowed under sections 502, 503, or 1111 of the
 Bankruptcy Code; or (b) the Debtors or any parties in interest have interposed a timely objection or request
 for estimation, and such objection or request for estimation has not been withdrawn or determined by a
 Final Order. If the Debtors, or any parties in interest, dispute only a portion of a Claim, such Claim shall
 be deemed Allowed in any amount the Debtors, or any parties in interest, do not dispute, and Disputed as
 to the balance of such Claim.

                1.69      Distribution means payment or distribution of consideration to holders of Allowed
 Claims pursuant to this Plan.

                1.70    Distribution Date means a date or dates as determined by the Disbursing Agent in
 accordance with the terms of the Plan, on which the Disbursing Agent makes a distribution to holders of
 Allowed Claims.

                  1.71    Distribution Record Date means the Effective Date of the Plan or such other date
 as determined by (a) the GUC Trustee with respect to General Unsecured Claims, (b) the Plan Administrator
 with the consent of the Requisite Noteholders and applicable Trustee with respect to the Superpriority
 Notes, Exchange Priority Notes, and First Lien Notes, or (c) the Plan Administrator with respect to all other
 Allowed Claims. For the avoidance of doubt, the Distribution Record Date shall not apply to holders of
 public securities.

                 1.72     DTC means the Depositary Trust Company or any successor securities clearing
 agency.


                                                      6

                                                    A-1286
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 190 of 269 PageID #: 8827

             Case 20-11157-CSS            Doc 998-2       Filed 10/16/20        Page 12 of 82



                  1.73    Effective Date means the date on which all conditions to the effectiveness of the
Plan set forth in Section 9 hereof have been satisfied or waived in accordance with the terms of the Plan.

                 1.74    Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.

                1.75    Environmental Global Settlement Payment means the $7,412,477 Cash payment
to be made to the Environmental Response Trust by the Transferred Entities on the Effective Date pursuant
to the Global Settlement with respect to the Transferred Non-Performing Properties.

                  1.76     Environmental Laws means any federal, state, or local laws, including ordinances,
statutes, common law, codes, rules, regulations, orders, or decrees, now or hereinafter in effect, relating to
(a) pollution, (b) the protection or regulation of human health, natural resources, or the environment, (c) the
management of hazardous materials, or (d) the release of hazardous materials into the environment.

                1.77   Environmental NPP Claim means any Transferred NPP Claim, Vernon NPP
Claim, or Frisco NPP Claim. For the avoidance of doubt, all Environmental NPP Claims are unsecured
Claims against a Debtor and are not entitled to priority under the Bankruptcy Code or any order of the
Bankruptcy Court.

               1.78   Environmental Response Trust means the trust established pursuant to the
Environmental Trust Agreements and the Environmental Settlement Agreement with respect to the
Transferred Non-Performing Properties.

                1.79    Environmental Settlement Agreement means that certain Consent Decree and
Settlement Agreement Regarding the Non-Performing Properties, among the Debtors, the Consenting
Creditors, the Europe/ROW Purchaser, the Transferred Entities, each of the Settling Governmental
Authorities, and Westchester relating to the Non-Performing Properties, substantially in the form of the
version dated September 22, 2020 and filed at Docket No. 869, the final version of which shall be in form
and substance as agreed to by such parties and filed with the Bankruptcy Court prior to the Effective Date.

               1.80     Environmental Settlement Documents means the Environmental Settlement
Agreement, the Environmental Trust Agreements, the Vernon Environmental Trust Agreement, and any
other documents or instruments required by such documents.

                 1.81    Environmental Sureties means, collectively, Westchester and Aspen.

                1.82    Environmental Trust Agreements means one or more trust agreements by and
among the Debtors, the Settling Governmental Authorities, the Transferred Entities, and the Environmental
Trustee, in form and substance as agreed to by such parties and filed with the Court and consistent with the
Environmental Settlement Agreement and Section 5 of the Plan.

                1.83    Environmental Trust Assets shall, pursuant to the Global Settlement, consist of
(a) the Environmental Global Settlement Payment, (b) the contributions by Westchester in accordance with
the terms of the Environmental Trust Agreements with respect to the Transferred Non-Performing
Properties, (c) the Transferred Non-Performing Properties or any proceeds thereof to the extent a
Transferred Non-Performing Property is sold prior to the Effective Date, and (d) the Environmental Trust
Causes of Action.

               1.84   Environmental Trust Beneficial Interests means the beneficial interests in the
Environmental Response Trust.


                                                      7

                                                     A-1287
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 191 of 269 PageID #: 8828

              Case 20-11157-CSS           Doc 998-2       Filed 10/16/20       Page 13 of 82



                 1.85     Environmental Trust Cause of Action means any Claim, debt, right or Cause of
 Action of the Debtors against any Person or Entity that is not a Released Party or an Exculpated Party,
 including an insurer, relating to any response, removal, investigation, sampling, remediation, reclamation,
 closure, post-closure, corrective action, engineering controls, institutional controls, deed restrictions,
 oversight costs and operation, monitoring, and maintenance activities authorized or required under
 Environmental Laws with respect to any Transferred Non-Performing Property.

                  1.86     Environmental Trustee means the Person or Entity approved by the Bankruptcy
 Court to serve as the trustee of the Environmental Response Trust, and any successor thereto in accordance
 with the Environmental Trust Agreements.

                 1.87    ERISA means the Employee Retirement Income Security Act of 1974, title 29 of
 the United States Code.

                 1.88    Estate or Estates means individually or collectively, the estate or estates of the
 Debtors created under section 541 of the Bankruptcy Code.

                 1.89     Europe/ROW Closing means “Closing” as defined in the Europe/ROW Purchase
 Agreement.

                1.90    Europe/ROW Purchase Agreement means that certain Stock and Asset Purchase
 Agreement, by and between Exide Holdings, Inc., the other seller parties, and the Europe/ROW Purchaser,
 together with any and all related agreements and schedules in connection therewith, as amended,
 supplemented or otherwise modified from time to time.

                 1.91     Europe/ROW Purchaser means Energy Technologies Holdings LLC.

             1.92     Europe/ROW Sale Transaction means the sale of the Acquired Assets to the
 Europe/ROW Purchaser pursuant to the Europe/ROW Purchase Agreement.

                 1.93     European Bridge Notes means the notes issued pursuant to the European Bridge
 Notes Indenture.

                  1.94     European Bridge Notes Indenture means that certain indenture, to be entered into
 by and between non-Debtor Exide International Holdings LP, as issuer, the guarantors party thereto, and
 U.S. Bank National Association, as trustee and collateral agent, documenting the terms of an interim
 financing facility in accordance with the Europe/ROW Purchase Agreement, the proceeds of which may be
 used to fund, among other things, the Global Settlement Payments by the Transferred Entities.

                 1.95     Exchange Priority and First Lien Notes Indenture means that certain indenture,
 by and among Exide Technologies, as issuer, the guarantor parties thereto, and the Exchange Priority and
 First Lien Notes Trustee, dated as of June 25, 2019, as amended, supplemented or otherwise modified from
 time to time.

                  1.96     Exchange Priority and First Lien Notes Trustee means U.S. Bank National
 Association, in its capacity as trustee and collateral agent under the Exchange Priority and First Lien Notes
 Indenture.

                  1.97  Exchange Priority Notes means the 11% Exchange Priority Notes due 2024 issued
 pursuant to the Exchange Priority and First Lien Notes Indenture.


                                                      8

                                                    A-1288
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 192 of 269 PageID #: 8829

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 14 of 82



                  1.98    Exchange Priority Notes Charging Lien means any Lien or other priority in
 payment to which the Exchange Priority and First Lien Notes Trustee is entitled, pursuant to the Exchange
 Priority and First Lien Notes Indenture, against distributions to be made to the holders of the Exchange
 Priority Notes under this Plan or otherwise, for payment of any Exchange Priority Notes Indenture Trustee
 Fees.

                  1.99    Exchange Priority Notes Claim means a Claim arising under the Exchange
 Priority and First Lien Notes Indenture relating to the Exchange Priority Notes issued thereunder.

                   1.100 Exchange Priority Notes Indenture Trustee Fees means the reasonable
 compensation, fees, expenses, disbursements and claims for indemnity, subrogation, and contribution
 including, without limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and
 disbursements, incurred by or owed to the Exchange Priority and First Lien Notes Trustee, whether prior
 to or after the Petition Date, and whether prior to or after the consummation of the Plan, under the Exchange
 Priority and First Lien Notes Indenture with respect to the Exchange Priority Notes.

                   1.101 Exculpated Parties means collectively: (a) the Debtors, (b) the Wind-Down
 Estates, (c) the Plan Administrator, (d) the Creditors’ Committee and each of its members in their capacity
 as such, (e) the GUC Trust, (f) the GUC Trustee, (g) the Trustees, and (h) with respect to each of the
 foregoing Persons or Entities in clauses (a) through (h), all of their Related Parties who acted on their behalf
 in connection with the matters as to which exculpation is provided herein.

                  1.102   Exide International means non-Debtor Exide International Holdings, LP.

                  1.103   Exide Technologies means Exide Technologies, LLC.

                 1.104 Fee Claim means a Claim for professional services rendered or costs incurred on
 or after the Commencement Date through the Effective Date by professional persons retained by the
 Debtors or the Creditors’ Committee pursuant to sections 327, 328, 329, 330, 331, 503(b) or 1103 of the
 Bankruptcy Code in the Chapter 11 Cases.

                   1.105 Final Order means an order or judgment of a court of competent jurisdiction that
 has been entered on the docket maintained by the clerk of such court and is in full force and effect, which
 has not been reversed, vacated, or stayed and as to which (a) the time to appeal, petition for certiorari, or
 move for a new trial, reargument, or rehearing has expired and as to which no appeal, petition for certiorari,
 or other proceedings for a new trial, reargument, or rehearing shall then be pending, or (b) if an appeal, writ
 of certiorari, new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
 been affirmed by the highest court to which such order was appealed, or certiorari shall have been denied,
 or a new trial, reargument, or rehearing shall have been denied or resulted in no modification of such order,
 and the time to take any further appeal, petition for certiorari, or move for a new trial, reargument, or
 rehearing shall have expired; provided, however, that no order or judgment shall fail to be a “Final Order”
 solely because of the possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure
 or any analogous Bankruptcy Rule (or any analogous rules applicable in another court of competent
 jurisdiction) or sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with respect to
 such order or judgment.

                  1.106 First Lien Notes means the 11% First Lien Senior Secured Notes due 2024 issued
 pursuant to the Exchange Priority and First Lien Notes Indenture.

                1.107 First Lien Notes Charging Lien means any Lien or other priority in payment to
 which the Exchange Priority and First Lien Notes Trustee is entitled, pursuant to the Exchange Priority and
                                                        9

                                                      A-1289
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 193 of 269 PageID #: 8830

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 15 of 82



 First Lien Notes Indenture, against distributions to be made to the holders of the First Lien Notes under this
 Plan or otherwise, for payment of any First Lien Notes Indenture Trustee Fees.

                 1.108 First Lien Notes Claim means a Claim arising under the Exchange Priority and
 First Lien Notes Indenture relating to the First Lien Notes issued thereunder.

                   1.109 First Lien Notes Indenture Trustee Fees means the reasonable compensation,
 fees, expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
 limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and disbursements, incurred
 by or owed to the Exchange Priority and First Lien Notes Trustee, whether prior to or after the Petition
 Date, and whether prior to or after the consummation of the Plan, under the Exchange Priority and First
 Lien Notes Indenture with respect to the First Lien Notes.

                  1.110 Former Officers and Directors means any Person that served in a capacity as an
 officer or director of any of the Debtors, other than those (a) Persons that were officers or directors of the
 Debtors immediately prior to the Americas Closing or (b) Persons that are officers or directors of the
 Debtors immediately prior to the Effective Date.

                1.111 Frisco Assets shall, pursuant to the Global Settlement, consist of: (a) the Frisco
 Global Settlement Payment, (b) the contributions by Aspen in accordance with the Frisco Settlement
 Agreement, and (c) the Frisco Non-Performing Property.

                 1.112    Frisco CDC means the Frisco Community Development Corporation.

                1.113 Frisco Global Settlement Payment means the $100,000 Cash payment to be made
 to TCEQ by the Transferred Entities on the Effective Date pursuant to the Global Settlement.

                  1.114 Frisco Governmental Authority means each of (a) TCEQ, (b) the City of Frisco,
 and (c) the Frisco CDC.

                 1.115 Frisco Non-Performing Property means the Non-Performing Property located at
 7471 South Fifth Street, Frisco, Texas.

                1.116 Frisco NPP Claim means any civil Claim or Cause of Action by the Frisco
 Governmental Authorities against the Debtors under Environmental Laws with respect to or arising out of
 the Frisco Non-Performing Property.

                 1.117 Frisco Settlement Agreement means that certain Consent Decree and Settlement
 Agreement Regarding the Non-Performing Exide Frisco Site, by and among the Debtors, the Consenting
 Creditors, the Europe/ROW Purchaser, the Transferred Entities, the Frisco Governmental Authorities, and
 Aspen relating to the Frisco Non-Performing Property, substantially in the form of the version dated
 September 10, 2020 and filed with the Plan Supplement at Docket No. 821, the final version of which shall
 be in form and substance as agreed to by such parties and filed with the Bankruptcy Court prior to the
 Effective Date.

                 1.118 General Unsecured Claim means any unsecured Claim against any Debtor, other
 than an Intercompany Claim or an Environmental NPP Claim, that is not entitled to priority under the
 Bankruptcy Code or any order of the Bankruptcy Court. The Legacy Notes Claims shall constitute General
 Unsecured Claims against Holdings. For the avoidance of doubt, Environmental NPP Claims shall not
 constitute General Unsecured Claims.


                                                      10

                                                     A-1290
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 194 of 269 PageID #: 8831

                Case 20-11157-CSS         Doc 998-2       Filed 10/16/20      Page 16 of 82



                  1.119   Global Settlement shall have the meaning ascribed to such term in Section 5.2(a)
 of the Plan.

                  1.120 Global Settlement Documents means the Plan, the Definitive Documents
 contained in the Plan Supplement comprising the Global Settlement, and the Environmental Settlement
 Documents, each of which shall be acceptable in form and substance to each of the Global Settlement
 Parties. For the avoidance of doubt, the Global Settlement Parties acknowledge and agree that the Plan is
 acceptable, subject to any consent rights contained in Section 12.4 hereof.

               1.121 Global Settlement Party means each of the Debtors, the Consenting Creditors, the
 Creditors’ Committee, the Settling Governmental Authorities, and the Environmental Sureties.

                 1.122 Global Settlement Payments means, collectively, the Environmental Global
 Settlement Payment, the Vernon Global Settlement Payment (subject to the satisfaction of the Payment
 Condition), the Frisco Global Settlement Payment, and the GUC Global Settlement Payment.

                 1.123 Governmental Unit has the meaning set forth in section 101(27) of the Bankruptcy
 Code; provided, that for the avoidance of doubt, the term “Governmental Unit” shall not include the PBGC.

                1.124 GUC Global Settlement Payment means the $2,400,000 Cash payment to be made
 to the GUC Trust by the Transferred Entities on the Effective Date pursuant to the Global Settlement.

               1.125      GUC Trust means the trust established under the Plan in accordance with the GUC
 Trust Agreement.

                  1.126 GUC Trust Agreement means that certain General Unsecured Creditors’ Trust
 Agreement to be entered into by the Debtors, the GUC Trustee, the Requisite Noteholders, and the
 Creditors’ Committee, substantially in the form of the version dated September 10, 2020 and filed with the
 Plan Supplement at Docket No. 821, the final version of which shall be in form and substance as agreed to
 by such parties and filed with the Bankruptcy Court prior to the Effective Date.

                1.127 GUC Trust Assets shall, pursuant to the Global Settlement, consist of: (a) the GUC
 Global Settlement Payment, and (b) the GUC Trust Causes of Action.

                   1.128 GUC Trust Beneficial A Interests means beneficial interests in the GUC Trust
 entitling the respective holder to its Pro Rata share of the GUC Trust Assets in accordance with the GUC
 Trust Agreement.

                  1.129 GUC Trust Beneficial B Interests means beneficial interests in the GUC Trust
 entitling the respective holder to its Pro Rata share of the GUC Trust Assets after the GUC Trust has
 distributed Cash to holders of Allowed General Unsecured Claims in an aggregate amount equal to the
 GUC Global Settlement Payment.

                 1.130 GUC Trust Causes of Action means (a) all Avoidance Actions, (b) Causes of
 Action of the Debtors against Former Officers and Directors, and (c) Causes of Action of the Debtors arising
 under commercial tort law; provided, that GUC Trust Causes of Action shall exclude (a) all Avoidance
 Actions or Causes of Action against any Released Party, Exculpated Party, ABL Lender, or ABL Agent,
 (b) the Environmental Trust Causes of Action, (c) the Vernon Environmental Trust Causes of Action, (d)
 any Causes of Action settled pursuant to the Global Settlement, and (e) any other Causes of Actions of the
 Debtors, including those arising under sections 542 or 549 of the Bankruptcy Code.


                                                     11

                                                    A-1291
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 195 of 269 PageID #: 8832

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 17 of 82



                 1.131 GUC Trustee means the Person or Entity selected by the Creditors’ Committee to
 serve as the trustee of the GUC Trust, and any successor thereto in accordance with the GUC Trust
 Agreement.

                  1.132   Holdings means Exide Holdings, Inc.

                1.133 Holdings Equity Interests means all Interests in Holdings, including Holdings
 Stock and any options, warrants or rights to acquire any such Interests.

                  1.134   Holdings Stock means all common stock and preferred stock in Holdings.

                1.135 Impaired means, with respect to a Claim, Interest or Class of Claims or Interests,
 “impaired” within the meaning of section 1124 of the Bankruptcy Code.

                 1.136 Insured Claim means any Claim or portion of a Claim that is, or may be, insured
 under any of the Debtors’ insurance policies.

                  1.137 Intercompany Claim means a Claim against any Debtor by another Debtor or non-
 Debtor Affiliate of such other Debtor.

                  1.138   Intercompany Interest means an Interest in a Debtor other than a Holdings Equity
 Interest.

                  1.139 Intercreditor Agreement means that certain Amended and Restated Intercreditor
 Agreement, by and between the ABL Agents and U.S. Bank, in its separate capacities as trustee and
 collateral agent under each of the Superpriority Notes Indenture, the Exchange Priority and First Lien Notes
 Indenture, and the 2020 Legacy First Lien Notes Indenture, dated June 17, 2019, as amended, supplemented
 or otherwise modified from time to time.

                   1.140 Interest means any equity security (as defined in section 101(16) of the
 Bankruptcy Code) of a Debtor, including all shares, common stock, preferred stock, or other instrument
 evidencing any fixed or contingent ownership interest in any Debtor, whether or not transferable, and any
 option, warrant, or other right, contractual or otherwise, to acquire any such interest in the Debtors, whether
 fully vested or vesting in the future, including, without limitation, equity or equity-based incentives, grants,
 or other instruments issued, granted or promised to be granted to current or former employees, directors,
 officers, or contractors of the Debtors, to acquire any such interests in the Debtors that existed immediately
 before the Effective Date.

                 1.141 June 2019 Financing means the new money investment and debt exchange of
 existing debt by the Debtors’ lender group completed in June 2019, as described in Article III of the
 Disclosure Statement.

                 1.142 Legacy Notes means the 3.79% Second Lien Deferred Payment Notes due 2022,
 the 11% First Lien Senior Secured Notes due 2020, and the 11% First Lien Senior Secured Notes due 2022
 issued pursuant to the Legacy Notes Indentures.

                 1.143 Legacy Notes Charging Lien means any Lien or other priority in payment to which
 the Legacy Notes Trustee is entitled, pursuant to the Legacy Notes Indentures, against distributions to be
 made to the holders of the Legacy Notes Claims under this Plan or otherwise, for payment of any Legacy
 Notes Indenture Trustee Fees.


                                                       12

                                                      A-1292
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 196 of 269 PageID #: 8833

               Case 20-11157-CSS          Doc 998-2        Filed 10/16/20      Page 18 of 82



                 1.144 Legacy Notes Indentures means, collectively, the (a) Legacy Second Lien Notes
 Indenture, (b) the 2020 Legacy First Lien Notes Indenture, and (c) the 2022 Legacy First Lien Notes
 Indenture.

                    1.145 Legacy Notes Indenture Trustee Fees means the reasonable compensation, fees,
 expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
 limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and disbursements, incurred
 by or owed to the Legacy Notes Trustee, whether prior to or after the Commencement Date, and whether
 prior to or after the consummation of the Plan, under the Legacy Notes Indentures.

                  1.146 Legacy Notes Trustee means Delaware Trust Company, in its capacity as
 successor trustee and collateral agent under the Legacy Notes Indentures.

                1.147 Legacy Second Lien Notes Indenture means that certain indenture, by and
 between Holdings, as issuer, and U.S. Bank National Association, as trustee, dated as of June 30, 2015, as
 amended, supplemented or otherwise modified from time to time.

                 1.148    Legacy Notes Claims means Claims arising under any of the Legacy Notes
 Indentures.

                 1.149    Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

                  1.150 Net Cash Proceeds means (a) all Cash of the Debtors realized from their business
 or Wind-Down operations or the Sale Transaction Proceeds less (b) the amount of Cash (i) necessary to pay
 holders of Allowed (or reserve for Disputed) Administrative Expense Claims, Fee Claims, Restructuring
 Expenses, Trustees Fees, Priority Tax Claims, DIP Claims, ABL Claims, Priority Non-Tax Claims, and
 Other Secured Claims; (ii) estimated and reserved by the Debtors or the Plan Administrator with the
 reasonable consent of the Requisite Noteholders to adequately fund the Wind-Down; (iii) necessary to
 satisfy any Statutory Fees required to be paid in accordance with the Bankruptcy Code, the Bankruptcy
 Rules or any order of the Bankruptcy Court; and (iv) necessary to satisfy the Debtors’ obligations under the
 Europe/ROW Purchase Agreement and the Global Settlement (including the turnover to the Environmental
 Response Trust or the Vernon Environmental Response Trust of any sale proceeds of the Transferred Non-
 Performing Properties or the Vernon Non-Performing Property, as applicable, received prior to the
 Effective Date or the Global Settlement Payments, to the extent received by the Debtors from the
 Transferred Entities pursuant to Section 5.2(h) hereof).

                 1.151    New Board means the new board of directors of Holdings on and after the Effective
 Date.

                 1.152    Non-Performing Properties means the properties set forth on Schedule 2 attached
 hereto.

                 1.153 Notes Deficiency Claims means the deficiency Claims on account of indebtedness
 under the Superpriority Notes Indenture or the Exchange Priority and First Lien Notes Indenture under
 section 506(a) of the Bankruptcy Code.

                  1.154 Optimization means the internal reorganization of the Debtors completed in
 December 2019, as described in Article III of the Disclosure Statement, that was the subject of the
 investigation by the sub-committee of the special committee of the Debtors’ board of directors.



                                                      13

                                                    A-1293
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 197 of 269 PageID #: 8834

              Case 20-11157-CSS           Doc 998-2       Filed 10/16/20      Page 19 of 82



                  1.155 Other Secured Claim means a Secured Claim, other than (a) the ABL Claims, (b)
 the Superpriority Notes Guarantee Claims, (c) the Exchange Priority Notes Claims, (d) the First Lien Notes
 Claims, and (e) the DIP Claims.

                  1.156 Payment Condition means the approval by the Bankruptcy Court of the release by
 the California state governmental agencies, including the California DTSC, set forth in Section 10.6 in
 favor of the Europe ROW Purchaser, the Transferred Entities, and the Consenting Creditors.

                 1.157   PBGC means the Pension Benefit Guaranty Corporation.

                1.158 PBGC Claims means all Claims of the PBGC, including any UBL Claim or any
 Claim for plan termination premiums under section 4006 of ERISA, against Holdings or Exide
 Technologies or any member of each entity’s “controlled group” as that term is defined in ERISA section
 4001(a)(14) based upon or relating to the Pension Plan or any agreements relating thereto.

               1.159 PBGC Settlement Payment means the $6,000,000 Cash payment to be made to the
 PBGC by the Transferred Entities on the Effective Date pursuant to Section 5.3 of the Plan.

                 1.160 Pension Plan means the following Pension Plan as to which Holdings was the plan
 sponsor, as such term is defined in ERISA Section 3(16)(B): Exide Technologies Retirement Plan.

                 1.161   Permitted Liens means “Permitted Liens” as defined in the Europe/ROW Purchase
 Agreement.

                 1.162 Person means an individual, corporation, partnership, joint venture, association,
 joint stock company, limited liability company, limited liability partnership, trust, estate, unincorporated
 organization, Governmental Unit or other Entity.

                 1.163 Plan means this joint chapter 11 plan, including the exhibits hereto and the Plan
 Supplement, as the same may be amended or modified from time to time in accordance with Section 12.4
 herein.

                  1.164 Plan Administrator means the person or entity selected by the Debtors charged
 with overseeing the tasks outlined in Section 5.8 of this Plan, or any successor appointed by the New Board.
 The identity of the Plan Administrator shall be filed with the Bankruptcy Court prior to the Confirmation
 Hearing.

                  1.165 Plan Supplement means a supplemental appendix to the Plan containing, among
 other things, forms or term sheets of applicable documents, schedules and exhibits to the Plan to be filed
 with the Court, including, but not limited to, the following: (a) Assumption Schedule, (b) GUC Trust
 Agreement, (c) Environmental Settlement Agreement, (d) Environmental Trust Agreements, (e) Frisco
 Settlement Agreement, (f) Vernon Environmental Trust Agreement, and (g) Columbus NPP Termination
 Documents. The first Plan Supplement was filed at least seven (7) days prior to the deadline to objection
 to confirmation of the Plan; provided, that through the Effective Date, the Debtors shall have the right to
 amend any documents contained in, and exhibits to, any Plan Supplement subject to the requirements of
 Section 12.4 of the Plan and except that the Debtors shall not have the right to amend any Environmental
 Settlement Document without the consent of the Settling Governmental Authorities.

                1.166 Postpetition Accounts Payable means any postpetition Cure Amount due or
 accrued on account of any executory contract or unexpired lease designated for assignment and assumption
 to the Environmental Response Trust, the Vernon Environmental Response Trust, or the Frisco
                                                     14

                                                    A-1294
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 198 of 269 PageID #: 8835

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 20 of 82



 Governmental Authorities (other than TCEQ) pursuant to the Environmental Settlement Documents or the
 Frisco Settlement Agreement, as applicable.

                  1.167   Prerequisite Condition has the meaning set forth in Section 9.1(k) hereof.

                1.168 Priority Non-Tax Claim means any Claim other than an Administrative Expense
 Claim or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the
 Bankruptcy Code.

                  1.169 Priority Tax Claim means any secured or unsecured Claim of a Governmental Unit
 of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy
 Code.

                   1.170 Pro Rata means the proportion that an Allowed Claim or Interest in a particular
 Class bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion that
 Allowed Claims or Interests in a particular Class bear to the aggregate amount of Allowed Claims and
 Disputed Claims or Allowed Interests and Disputed Interests in a particular Class and other Classes entitled
 to share in the same recovery as such Class under the Plan.

                 1.171 Professional Fee Escrow Account means “Professional Fee Escrow Account” as
 defined in the DIP Order.

                1.172     Proof of Claim means a proof of Claim filed against any of the Debtors in the
 Chapter 11 Cases.

                  1.173 Related Parties means with respect to any Exculpated Party or Released Party: (a)
 such Entities’ successors and assigns, subsidiaries, Affiliates, managed accounts or funds, (b) all of their
 respective current and former officers, directors, principals, stockholders (and any fund managers,
 fiduciaries or other agents of stockholders with any involvement with the Debtors), members, partners,
 employees, agents, advisory board members, financial advisors, attorneys, accountants, investment
 bankers, consultants, representatives, management companies, fund advisors and other professionals, solely
 to the extent such persons and entities acted on the behalf of the Released Parties in connection with the
 matters as to which exculpation or releases are provided in the Plan, and (c) such persons’ respective heirs,
 executors, estates, servants and nominees; provided, that the Former Officers and Directors of the Debtors
 shall not be “Related Parties.”

                  1.174 Released Parties means collectively: (a) the Debtors, (b) each of the Consenting
 Creditors, (c) the Trustees, (d) the Europe/ROW Purchaser, (e) the Transferred Entities, (f) each of the DIP
 Lenders and the DIP Agent, (g) the Creditors’ Committee and each of its members in their capacity as such,
 and with respect to each of the foregoing entities in clauses (a) through (g), such Entities’ respective Related
 Parties.

                  1.175   Releasing Parties has the meaning set forth in Section 10.6 hereof.

                  1.176 Requisite Noteholders means, collectively, as of date of determination,
 Consenting Creditors who collectively hold at least two-thirds of the aggregate outstanding principal
 amount of each of (a) the Exchange Priority Notes held by all Consenting Creditors at such time, (b) the
 First Lien Notes held by all Consenting Creditors at such time, and (c) the Superpriority Notes held by all
 Consenting Creditors at such time. For the avoidance of doubt, the term “Requisite Noteholders” as used
 herein shall not hold the same meaning as the same or similar terms contained in the Exchange Priority and
 First Lien Notes Indenture or the Superpriority Notes Indenture.
                                                       15

                                                      A-1295
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 199 of 269 PageID #: 8836

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 21 of 82



                 1.177 Restructuring Expenses means the reasonable and documented fees, costs, and
 expenses of (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, (b) Young Conaway Stargatt & Taylor
 LLP, and (c) CMD Global Advisors, LLC.

                 1.178 RSA means that certain Restructuring Support Agreement, dated as of May 18,
 2020, by and among the Debtors and the Consenting Creditors, as the same may be amended, supplemented,
 or modified from time to time in accordance with its terms.

                  1.179 Sale Transaction means any transaction or series of transactions pursuant to one
 or more of (a) the Americas Sale Transaction, (b) the Europe/ROW Sale Transaction, (c) the Wind-Down,
 or (d) any other sale of Assets (other than the sale of any Non-Performing Property) of any of the Debtors
 prior to the Effective Date.

               1.180 Sale Transaction Proceeds means the net cash proceeds received by the Debtors,
 the Plan Administrator, or the Wind-Down Estates, as applicable, pursuant one or more of the Sale
 Transactions.

                   1.181 Schedules means the schedules of assets and liabilities and the statements of
 financial affairs filed by the Debtors under section 521 of the Bankruptcy Code, Bankruptcy Rule 1007,
 and the Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and statements have been
 or may be supplemented or amended from time to time.

                   1.182 Secured Claim means a Claim (a) secured by a Lien on collateral to the extent of
 the value of such collateral as (i) set forth in this Plan, (ii) agreed to by the holder of such Claim and the
 Debtors, or (iii) determined by a Final Order in accordance with section 506(a) of the Bankruptcy Code; or
 (b) secured by the amount of any right of setoff of the holder thereof in accordance with section 553 of the
 Bankruptcy Code.

                 1.183 Settling Governmental Authorities means the Persons and Entities listed on
 Schedule 1 attached hereto, and each of their respective successors.

                 1.184    Single Share has the meaning set forth in Section 4.11(b) hereof.

                 1.185 Standby Environmental Trust Agreement means those certain Trust Agreements
 between certain of the Debtors, as grantor, U.S. Bank National Association, as trustee, and the applicable
 regulatory agency pursuant to which an environmental standby trust was established to provide financial
 assurances that funds will be available when needed for closure, post closure, or corrective action of the
 facility.

                 1.186 Standby Environmental Trust Trustee means U.S. Bank National Association, as
 trustee under each of the Standby Environmental Trust Agreement.

                 1.187 Statutory Fees means all fees and charges assessed against the Estates pursuant to
 sections 1911 through 1930 of chapter 123 of title 28 of the United States Code.

                 1.188 Subordinated Securities Claim means a Claim subject to subordination under
 section 510(b) of the Bankruptcy Code.

                 1.189    Subsequent Condition has the meaning set forth in Section 9.1(k) hereof.

                 1.190    Successful Bid has the meaning set forth in the Bidding Procedures Order.

                                                      16

                                                     A-1296
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 200 of 269 PageID #: 8837

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 22 of 82



                1.191 Superpriority Note Documents means “Note Documents” as defined in the
 Superpriority Notes Indenture.

                1.192 Superpriority Notes means the 10.75% Superpriority Lien Senior Secured Notes
 due 2021 issued pursuant to the Superpriority Notes Indenture.

                   1.193 Superpriority Notes Charging Lien means any Lien or other priority in payment
 to which the Superpriority Notes Trustee is entitled, pursuant to the Superpriority Notes Indenture, against
 distributions to be made to the holders of the Superpriority Notes under this Plan or otherwise, for payment
 of any Superpriority Notes Indenture Trustee Fees.

                 1.194 Superpriority Notes Guarantee Claim means a Secured Claim arising under the
 Superpriority Notes Indenture against Debtors Holdings and Exide Technologies, as guarantors.

                  1.195 Superpriority Notes Indenture means that certain indenture, by and among Exide
 International, as issuer, the guarantor parties thereto, and the Superpriority Notes Trustee, dated as of June
 17, 2019, as amended, supplemented or otherwise modified from time to time.

                   1.196 Superpriority Notes Indenture Trustee Fees means the reasonable compensation,
 fees, expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
 limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and disbursements, incurred
 by or owed to the Superpriority Notes Trustee, whether prior to or after the Petition Date, and whether prior
 to or after the consummation of the Plan, under the Superpriority Notes Indenture with respect to the
 Superpriority Notes.

                  1.197 Superpriority Notes Trustee means U.S. Bank National Association, in its
 capacity as trustee and collateral agent under the Superpriority Notes Indenture.

                1.198 Superpriority Security Documents means “Security Documents” as defined in the
 Superpriority Notes Indenture.

                 1.199    Tax Code means the Internal Revenue Code of 1986, as amended,

                 1.200    TCEQ means the Texas Commission on Environmental Quality.

                 1.201    Transferred Assets has the meaning set forth in the Europe/ROW Purchase
 Agreement.

               1.202 Transferred Entities means “Transferred Entities” as defined in the Europe/ROW
 Purchase Agreement and listed on Schedule 3 hereto, including their respective successors and assigns.

               1.203 Transferred Equity Interests means “Transferred Equity Interests” as defined in
 the Europe/ROW Purchase Agreement.

                  1.204 Transferred Non-Performing Properties means (a) the Non-Performing
 Properties (other than the Vernon Non-Performing Property and the Frisco Non-Performing Property) and
 (b) the related personal property and equipment transferred to the Environmental Response Trust on the
 Effective Date pursuant to the Environmental Settlement Agreement.




                                                      17

                                                     A-1297
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 201 of 269 PageID #: 8838

             Case 20-11157-CSS            Doc 998-2       Filed 10/16/20      Page 23 of 82



                 1.205 Transferred NPP Claim means any civil Claim or Cause of Action by the Settling
 Governmental Authorities against the Debtors under Environmental Laws with respect to, or arising out of,
 the Transferred Non-Performing Properties.

               1.206 Treasury Regulation means the final, temporary and proposed regulations
 promulgated under the Tax Code.

                1.207 Trustees means, collectively, (a) the Superpriority Notes Trustee, and (b) the
 Exchange Priority and First Lien Notes Trustee.

                 1.208 Trustees Charging Liens means, collectively, (a) the Superpriority Notes
 Charging Lien (b) the Exchange Priority Notes Charging Lien, (c) the First Lien Notes Charging Lien, and
 (d) the Legacy Notes Charging Lien.

                  1.209 Trustees Fees means, collectively, (a) the Superpriority Notes Indenture Trustee
 Fees, (b) the Exchange Priority Notes Indenture Trustee Fees, and (c) the First Lien Notes Indenture Trustee
 Fees.

                   1.210 UBL Claim means any and all Claims of the PBGC for the “unfunded benefit
 liabilities” together with interest of the Pension Plan under ERISA Section 4062(b)(1)(A) against Holdings
 or Exide Technologies or any member of each entity’s “controlled group” as that term is defined in ERISA
 section 4001(a)(14).

                   1.211 Unexpired Lease means a lease to which one or more of the Debtors is a party that
 is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                   1.212 Unimpaired means, with respect to a Claim, Interest or Class of Claims or
 Interests, not “impaired” within the meaning of section 1123(a)(4) and 1124 of the Bankruptcy Code.

                1.213 Vernon Environmental Response Trust means the trust established pursuant to
 the Vernon Environmental Trust Agreement and the Environmental Settlement Agreement with respect to
 the Vernon Non-Performing Property, in accordance with the Environmental Settlement Agreement.

                  1.214 Vernon Environmental Trust Agreement means the trust agreement by and
 among the Debtors, the United States on behalf of the U.S. Environmental Protection Agency, the
 Transferred Entities, and the Vernon Environmental Trustee, in form and substance as agreed to by such
 parties and filed with the Court and consistent with the Environmental Settlement Agreement and Section
 5 of the Plan.

                  1.215 Vernon Environmental Trust Assets shall, pursuant to the Global Settlement and
 Section 5.2(e) hereof, consist of (a) the Vernon Global Settlement Payment, (b) the Vernon Non-Performing
 Property or any proceeds thereof to the extent the Vernon Non-Performing Property is sold prior to the
 Effective Date, and (c) the Vernon Environmental Trust Causes of Action.

                1.216 Vernon Environmental Trust Beneficial Interests means the beneficial interests
 in the Vernon Environmental Response Trust.

                 1.217 Vernon Environmental Trust Cause of Action means any Claim, debt, right or
 Cause of Action of the Debtors against any Person or Entity that is not a Released Party or an Exculpated
 Party, including an insurer, relating to any response, removal, investigation, sampling, remediation,
 reclamation, closure, post-closure, corrective action, engineering controls, institutional controls, deed
                                                     18

                                                    A-1298
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 202 of 269 PageID #: 8839

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 24 of 82



 restrictions, oversight costs and operation, monitoring, and maintenance activities authorized or required
 under Environmental Laws with respect to the Vernon Non-Performing Property.

                  1.218 Vernon Environmental Trustee means the Person or Entity approved by the
 Bankruptcy Court to serve as the trustee of the Vernon Environmental Response Trust, and any successor
 thereto in accordance with the Vernon Environmental Trust Agreement.

                1.219 Vernon Global Settlement Payment means the $2,587,523 Cash payment to be
 made to the Vernon Environmental Response Trust or the Vernon Standby Trust in accordance with the
 Environmental Settlement Agreement, by the Transferred Entities on the Effective Date pursuant to the
 Global Settlement if the Payment Condition is satisfied.

                 1.220 Vernon Non-Performing Property means the Debtors’ non-performing property
 located at 2700 S. Indian Street, Los Angeles, California and the related personal property and equipment
 transferred to the Vernon Environmental Response Trust on the Effective Date pursuant to the
 Environmental Settlement Agreement.

               1.221 Vernon NPP Claim means any civil Claim or Cause of Action against the Debtors
 under Environmental Laws with respect to or arising out of the Vernon Non-Performing Property.

                1.222 Vernon Standby Trust means the Closure/Postclosure Trust established by the
 Debtors in 2013 for the benefit of the California DTSC relating to remediation of the Vernon Non-
 Performing Property.

                  1.223 Vernon Trust Condition means that the Vernon Environmental Trustee and the
 California DTSC reach a mutual, written agreement on or before the Effective Date that provides covenants
 not to sue or equivalent protections for the parties to the Vernon Environmental Trust Agreement from the
 California DTSC that are substantively identical to the covenants not to sue set forth in Paragraph 45.c.i of
 the Environmental Settlement Agreement being granted by the Settling Governmental Authorities (other
 than the Frisco Governmental Authorities) to the parties to the Environmental Trust Agreements.

                 1.224 Voting Deadline means the deadline established by an Order of the Bankruptcy
 Court for voting to accept or reject the Plan.

                  1.225 Westchester means Westchester Fire Insurance Company, in its capacity as
 provider of surety insurance pursuant the Westchester Surety Bond Agreements.

                 1.226 Westchester Catch-up Payments means the distributions that would have been
 made to Westchester on account of its Allowed General Unsecured Claim had it received GUC Trust
 Beneficial A Interests, which shall instead be made by reallocating the first dollars of distribution, if any,
 to be made to PBGC on account of PBGC’s GUC Trust Beneficial A Interests after the GUC Trust has
 distributed Cash to holders of Allowed General Unsecured Claims in an aggregate amount equal to the
 GUC Global Settlement Payment.

                 1.227 Westchester Surety Bond Agreements means the applicable agreements governing
 the surety bond obligations of Westchester to the Debtors with respect to the Non-Performing Properties.

                1.228 Wind-Down means, following the Effective Date, the process to sell, abandon,
 wind down, dissolve, liquidate or distribute any remaining assets of the Debtors’ Estates in accordance with
 the Plan.


                                                      19

                                                     A-1299
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 203 of 269 PageID #: 8840

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 25 of 82



                1.229 Wind-Down Budget means an amount to be agreed between the Debtors and the
 Requisite Noteholders for the purpose of effectuating the Wind-Down.

                 1.230 Wind-Down Estates means the Debtors, or any successor thereto, by merger,
 consolidation or otherwise, pursuant to and under the Plan on or after the Effective Date; provided, that
 Wind-Down Estates shall not include the Environmental Response Trust, the Vernon Environmental
 Response Trust, or the GUC Trust.

     B. Interpretation; Application of Definitions and Rules of Construction.

                  Unless otherwise specified, all section or exhibit references in the Plan are to the respective
 section in, or exhibit to, the Plan, as the same may be amended, waived or modified from time to time. The
 words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to the Plan as a
 whole and not to any particular section, subsection or clause contained therein. The headings in the Plan
 are for convenience of reference only and shall not limit or otherwise affect the provisions hereof. For
 purposes herein: (1) in the appropriate context, each term, whether stated in the singular or the plural, shall
 include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
 shall include the masculine, feminine, and the neuter gender; (2) any reference herein to a contract, lease,
 instrument, release, indenture, or other agreement or document being in a particular form or on particular
 terms and conditions means that the referenced document shall be substantially in that form or substantially
 on those terms and conditions; (3) unless otherwise specified, all references herein to “Sections” are
 references to Sections hereof or hereto; (4) the rules of construction set forth in section 102 of the
 Bankruptcy Code shall apply; and (5) any term used in capitalized form herein that is not otherwise defined
 but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
 term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

     C. Controlling Document.

                  In the event of an inconsistency between the Plan and any other document, the terms of the
 Plan shall control. The provisions of the Plan and of the Confirmation Order shall be construed in a manner
 consistent with each other so as to effect the purposes of each; provided that, if there is determined to be
 any inconsistency between any Plan provision and any provision of the Confirmation Order that cannot be
 so reconciled, then, solely to the extent of such inconsistency, the provisions of the Confirmation Order
 shall govern and any such provision of the Confirmation Order shall be deemed a modification of the Plan
 and shall control and take precedence.

     D. Certain Consent Rights.

                 Notwithstanding anything in the Plan to the contrary, any and all consent rights of the
 Requisite Noteholders as set forth in the RSA with respect to the form and substance of the Plan, the Plan
 Supplement, and any other Definitive Document, including any amendments, restatements, supplements,
 or other modifications to such documents, and any consents, waivers, or other deviations under or from any
 such documents, shall be incorporated herein by this reference (including to the applicable definitions in
 Section 1 hereof) and fully enforceable as if stated in full herein until such time as the RSA is terminated
 in accordance with its terms.




                                                       20

                                                      A-1300
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 204 of 269 PageID #: 8841

              Case 20-11157-CSS             Doc 998-2        Filed 10/16/20       Page 26 of 82



 SECTION 2.       ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS.

                  2.1.     Administrative Expense Claims.

                   Except to the extent that a holder of an Allowed Administrative Expense Claim and the
 Debtors or the Plan Administrator agree to different treatment, the Debtors (or the Plan Administrator, as
 the case may be) shall pay to each holder of an Allowed Administrative Expense Claim Cash in an amount
 equal to such Claim on (a) the later of (i) the Effective Date and (ii) the first Business Day after the date
 that is thirty (30) calendar days after the date such Administrative Expense Claim becomes an Allowed
 Administrative Expense Claim, or as soon thereafter as is reasonably practicable, or (b) on such other date
 or terms as may be mutually agreed upon between the holder of such an Allowed Administrative Expense
 Claim and the Debtors or the Plan Administrator, as applicable.

                  2.2.     Fee Claims.

                           (a)     All entities seeking an award by the Bankruptcy Court of Fee Claims (a)
 shall file their respective final applications for allowance of compensation for services rendered and
 reimbursement of expenses incurred by the date that is forty-five (45) days after the Effective Date, and (b)
 shall be paid in full from the Professional Fee Escrow Account in such amounts as are Allowed by the
 Bankruptcy Court (i) upon the later of the Effective Date and the date upon which the order relating to any
 such Allowed Fee Claim is entered or (ii) upon such other terms as may be mutually agreed upon between
 the holder of such an Allowed Fee Claim and the Debtors or the Plan Administrator, as applicable. The
 Plan Administrator and the GUC Trustee are authorized to pay compensation for services rendered or
 reimbursement of expenses incurred after the Effective Date in the ordinary course and without the need
 for Bankruptcy Court approval.

                          (b)      On or about the Effective Date, holders of Fee Claims shall provide a
 reasonable estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the
 Debtors or the Creditors’ Committee, as applicable, and the Debtors or the Plan Administrator, as
 applicable, shall separately escrow such estimated amounts in the Professional Fee Escrow Account (less
 any amounts already reserved for such professional in the Professional Fee Escrow Account) for the benefit
 of the holders of the Fee Claims until the fee applications related thereto are resolved by Final Order or
 agreement of the parties. If a holder of a Fee Claim does not provide an estimate, the Debtors or the Plan
 Administrator, as applicable, may estimate the unpaid and unbilled reasonable and necessary fees and out-
 of-pocket expenses of such holder of a Fee Claim. When all such Allowed Fee Claims have been paid in
 full, any remaining amount in such escrow shall promptly be released from such escrow and revert to, and
 ownership thereof shall vest in, the Wind-Down Estates and the Plan Administrator without any further
 action or order of the Bankruptcy Court.

                          (c)     For the avoidance of doubt, paragraph 23 of the DIP Order shall continue
 to apply to the Professional Fee Escrow Account and Fee Claims.

                  2.3.     Priority Tax Claims.

                  Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable
 treatment, each holder of an Allowed Priority Tax Claim shall receive, in full and final satisfaction of such
 Allowed Priority Tax Claim, at the sole option of the Debtors or the Plan Administrator, as applicable, (a)
 Cash in an amount equal to such Allowed Priority Tax Claim on, or as soon thereafter as is reasonably
 practicable, the later of (i) the Effective Date, to the extent such Claim is an Allowed Priority Tax Claim
 on the Effective Date; (ii) the first Business Day after the date that is forty-five (45) calendar days after the
 date such Priority Tax Claim becomes an Allowed Priority Tax Claim; and (iii) the date such Allowed
                                                        21

                                                      A-1301
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 205 of 269 PageID #: 8842

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 27 of 82



 Priority Tax Claim is due and payable in the ordinary course as such obligation becomes due; provided,
 that the Debtors reserve the right to prepay all or a portion of any such amounts at any time under this
 option without penalty or premium; or (b) equal annual Cash payments in an aggregate amount equal to the
 amount of such Allowed Priority Tax Claim, together with interest at the applicable rate under section 511
 of the Bankruptcy Code, over a period not exceeding five (5) years from and after the Commencement
 Date.

                 2.4.     DIP Claims

                   Unless indefeasibly paid in full in Cash prior to the Effective Date, the DIP Claims shall
 be deemed Allowed in the full amount of the DIP Obligations, and each holder of a DIP Claim shall receive,
 in full satisfaction, settlement, release and discharge of, and in exchange for such DIP Claim, Cash in an
 amount equal to such Claim on the Effective Date. Upon the indefeasible payment in full in Cash of all
 DIP Claims, all Liens and security interests granted pursuant to the DIP Loan Documents shall be deemed
 cancelled and shall be of no further force and effect, and each DIP Claim shall be deemed to be fully
 satisfied, settled, released, and compromised.

                 2.5.     Restructuring Expenses

                   During the period commencing on the Commencement Date through the Effective Date,
 the Debtors have, and will promptly pay in full in Cash any Restructuring Expenses in accordance with the
 terms of the RSA. Without limiting the foregoing, to the extent that any Restructuring Expenses remain
 unpaid as of the Business Day prior to the Effective Date, on the Effective Date, the Plan Administrator
 shall pay in full in Cash any outstanding Restructuring Expenses that are invoiced without the requirement
 for the filing of retention applications, fee applications, or any other applications in the Chapter 11 Cases,
 and without any requirement for further notice or Bankruptcy Court review or approval. For the avoidance
 of doubt, any Restructuring Expenses invoiced after the Effective Date shall be paid promptly, but no later
 than ten (10) business days of receiving an invoice.

                 2.6.     Trustees Fees

                  On the Effective Date (and thereafter with respect to fees and expenses relating to post-
 Effective Date service under the Plan, including the closing of the Europe/ROW Sale Transaction), the
 Debtors or Plan Administrator shall pay in Cash all reasonable unpaid documented Trustees Fees without
 application or approval of the Bankruptcy Court and without a reduction to recoveries of the holders of the
 Superpriority Notes, Exchange Priority Notes or First Lien Notes, as applicable. For the avoidance of
 doubt, nothing herein affects each Trustees’ right to exercise its Trustees Charging Lien against
 distributions to the holders of the Superpriority Notes, Exchange Priority Notes, or First Lien Notes, as
 applicable. Any Trustees Fees invoiced after the Effective Date shall be paid promptly by the Plan
 Administrator, but no later than ten (10) business days after receiving an invoice.

                   The Trustees shall provide the Debtors, the Consenting Creditors, and the Creditors’
 Committee with an estimate of the Trustees Fees no later than five (5) business days prior to the Effective
 Date. If the Debtors dispute any requested Trustee Fees, the Debtors or Plan Administer shall (i) pay the
 undisputed portion of Trustees Fees, and (ii) notify the applicable Trustee of such dispute within two (2)
 days after presentment of the invoices by the Trustees. Upon such notification, the applicable Trustee may
 assert its Trustees Charging Lien to pay the disputed portion of its Trustees Fees or submit such dispute for
 resolution by the Bankruptcy Court; provided, however, that the Bankruptcy Court’s review shall be limited
 to a determination under the reasonableness standard in accordance with the applicable indenture. Nothing
 herein shall be deemed to impair, waive, discharge or negatively impact any Trustees Charging Lien.

                                                      22

                                                     A-1302
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 206 of 269 PageID #: 8843

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 28 of 82



 SECTION 3.       CLASSIFICATION OF CLAIMS AND INTERESTS.

                  3.1.    Classification in General.

                   A Claim or Interest is placed in a particular Class for all purposes, including voting,
 confirmation, and distribution under this Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy
 Code; provided, that a Claim or Interest is placed in a particular Class for the purpose of receiving
 distributions pursuant to this Plan only to the extent that such Claim or Interest is an Allowed Claim or
 Allowed Interest in that Class and such Claim or Interest has not been satisfied, released, or otherwise
 settled prior to the Effective Date.

                  3.2.    Grouping of Debtors for Convenience Only.

                  This Plan groups the Debtors together solely for the purpose of describing treatment under
 this Plan, confirmation of this Plan, and Plan Distributions to be made in respect of Claims against and
 Interests in the Debtors under this Plan. Each Class of Claims will be deemed to contain sub-classes for
 each of the Debtors, to the extent applicable for voting and distribution purposes. To the extent there are
 no Allowed Claims or Interests with respect to a particular Debtor, such Class is deemed to be omitted with
 respect to such Debtor. Except as otherwise provided herein, to the extent a holder has a Claim that may
 be asserted against more than one Debtor, the vote of such holder in connection with such Claims shall be
 counted as a vote of such Claim against each Debtor against which such holder has a Claim. Except as
 provided in Section 5 of this Plan, such groupings shall not affect each Debtor’s status as a separate legal
 entity, change the organizational structure of the Debtors’ business enterprise, constitute a change of control
 of any Debtor for any purpose, cause a merger of consolidation of any legal entities, or cause the transfer
 of any assets.

                  3.3.    Summary of Classification.

                   The following table designates the Classes of Claims against, and Interests in, each of the
 Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b) entitled to
 vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code, and (c) deemed
 to reject the Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
 Claims, DIP Claims and Priority Tax Claims have not been classified and, thus, are excluded from the
 Classes of Claims and Interests set forth in this Section 3. All of the potential Classes for the Debtors are
 set forth herein. Certain of the Debtors may not have holders of Claims or Interests in a particular Class or
 Classes, and such Classes shall be treated as set forth in Section 3.5.




                                                       23

                                                     A-1303
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 207 of 269 PageID #: 8844

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 29 of 82




   Class                    Designation                        Treatment              Entitled to Vote
     1               Priority Non-Tax Claims                   Unimpaired          No (Presumed to accept)
     2                 Other Secured Claims                    Unimpaired          No (Presumed to accept)
     3                      ABL Claims                         Unimpaired          No (Presumed to accept)
     4         Superpriority Notes Guarantee Claims             Impaired                    Yes
     5           Exchange Priority Notes Claims                 Impaired                    Yes
     6               First Lien Notes Claims                    Impaired                    Yes
     7              General Unsecured Claims                    Impaired            No (Deemed to reject)
     8             Environmental NPP Claims                     Impaired            No (Deemed to reject)
     9                 Intercompany Claims                      Impaired            No (Deemed to reject)
     10               Intercompany Interests                    Impaired            No (Deemed to reject)
     11             Holdings Equity Interests                   Impaired            No (Deemed to reject)
     12           Subordinated Securities Claims                Impaired            No (Deemed to reject)

                  3.4.    Special Provision Governing Unimpaired Claims.

                   Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
 the Debtors or the Plan Administrator, as applicable, in respect of any Unimpaired Claims, including all
 rights in respect of legal and equitable defenses to, or setoffs or recoupments against, any such Unimpaired
 Claims.

                  3.5.    Elimination of Vacant Classes.

                  Any Class of Claims or Interests that, as of the commencement of the Confirmation
 Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an amount greater than
 zero for voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of voting
 to accept or reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section
 1129(a)(8) of the Bankruptcy Code with respect to that Class.

                  3.6.    Voting Classes; Presumed Acceptance by Non-Voting Classes

                  If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests
 eligible to vote in such Class vote to accept or reject the Plan, the Debtors shall request the Bankruptcy
 Court at the Confirmation Hearing to deem the Plan accepted by the holders of such Claims or Interests in
 such Class.

                  3.7.    Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
 Code

                  The Debtors shall seek Confirmation of this Plan pursuant to section 1129(b) of the
 Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve the right
 to modify this Plan in accordance with Section 12 hereof to the extent, if any, that Confirmation pursuant
 to section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment
 applicable to a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the
 extent permitted by the Bankruptcy Code and the Bankruptcy Rules.




                                                       24

                                                     A-1304
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 208 of 269 PageID #: 8845

             Case 20-11157-CSS            Doc 998-2        Filed 10/16/20      Page 30 of 82



 SECTION 4.      TREATMENT OF CLAIMS AND INTERESTS.

                 4.1.     Priority Non-Tax Claims (Class 1).

                          (a)     Classification: Class 1 consists of Priority Non-Tax Claims against the
 Debtors.

                           (b)     Treatment: On or as soon as practicable after the Effective Date, except
 to the extent that a holder of an Allowed Priority Non-Tax Claim agrees to less favorable treatment, each
 holder thereof shall be paid in full in Cash or otherwise receive treatment consistent with the provisions of
 section 1129(a)(9) of the Bankruptcy Code.

                          (c)     Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims
 are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

                 4.2.     Other Secured Claims (Class 2).

                           (a)    Classification: Class 2 consists of the Other Secured Claims against the
 Debtors. To the extent that Other Secured Claims are secured by different collateral or different interests
 in the same collateral, such Claims shall be treated as separate subclasses of Class 2.

                          (b)     Treatment:

                                  (i)     Except to the extent that a holder of an Allowed Other Secured
 Claim agrees to different treatment, on the later of the Effective Date and the date that is thirty (30) days
 after the date such Other Secured Claim becomes an Allowed Claim, or as soon thereafter as is reasonably
 practicable, each holder of an Allowed Other Secured Claim will receive, on account of such Allowed
 Claim, at the sole option of the Debtors or the Plan Administrator, as applicable: (i) Cash in an amount
 equal to the Allowed amount of such Claim; (ii) such other treatment sufficient to render such holder’s
 Allowed Other Secured Claim Unimpaired; or (iii) return of the applicable collateral in satisfaction of the
 Allowed amount of such Other Secured Claim.

                                  (ii)     Except as otherwise specifically provided herein, upon the
 payment in full in Cash of an Other Secured Claim, any Lien securing an Other Secured Claim that is paid
 in full, in Cash, shall be deemed released, and the holder of such Other Secured Claim shall be authorized
 and directed to release any collateral or other property of the Debtors (including any Cash collateral) held
 by such holder and to take such actions as may be requested by the Plan Administrator, to evidence the
 release of such Lien, including the execution, delivery and filing or recording of such releases as may be
 requested by the Plan Administrator.

                         (c)      Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Other Secured Claims.

                 4.3.     ABL Claims (Class 3)

                          (a)     Classification: Class 3 consists of the ABL Claims.


                                                      25

                                                     A-1305
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 209 of 269 PageID #: 8846

              Case 20-11157-CSS             Doc 998-2       Filed 10/16/20       Page 31 of 82



                         (b)      Allowance: The ABL Claims are Allowed pursuant to section 506(a) of
 the Bankruptcy Code against the Debtors in the aggregate principal amount of $101,939,274.01 plus all
 accrued but unpaid interest, costs, fees, and expenses then outstanding under the ABL Credit Agreement.

                          (c)      Treatment:

                                  (i)    In full and final satisfaction, compromise, settlement, release, and
 discharge of and in exchange for such Allowed ABL Claim, each holder thereof shall receive Cash until all
 holders of Allowed ABL Claims are satisfied in full, taking into account any amounts paid to the holders
 of Allowed ABL Claims pursuant to the Americas Sale Order.

                                  (ii)      The Challenge Deadline relating to the ABL Credit Agreement
 and ABL Agent shall be deemed irrevocably expired (A) with respect to the Creditors’ Committee as of the
 date of the entry of the Americas Sale Order, (B) with respect to the Settling Governmental Authorities, on
 the Effective Date, and (C) with respect to all other Persons and Entities, on August 27, 2020. For the
 avoidance of doubt, any reservation of rights relating to the ABL Credit Agreement and the ABL Agent,
 including paragraphs 37 to 41 of the Americas Sale Order, shall be deemed expired on the foregoing dates
 with respect to the foregoing parties, as applicable.

                           (d)     Voting: Class 3 is Unimpaired, and the holders of ABL Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of ABL Claims are not entitled to vote to accept or reject this Plan, and the votes of such
 holders will not be solicited with respect to such ABL Claims.

                  4.4.    Superpriority Notes Guarantee Claims (Class 4).

                          (a)      Classification: Class 4 consists of Superpriority Notes Guarantee Claims
 against the Debtors.

                          (b)     Allowance: The Superpriority Notes Guarantee Claims are permanently
 Allowed pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal
 amount of $152,512,500 (plus all accrued but unpaid interest, costs, fees, and expenses then outstanding
 under the Superpriority Notes Indenture) and such Claims against the Debtors shall not be subject to any
 avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether equitable,
 contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment, objection, or
 any other challenges under any applicable law or regulation by any Person.

                            (c)     Treatment: Following the Europe/ROW Closing, the Superpriority Notes
 and all of the outstanding Claims arising thereunder (including, for the avoidance of doubt, the Superpriority
 Notes Guarantee Claims) shall be contributed by the Consenting Creditors to the Europe/ROW Purchaser
 in accordance with the Europe/ROW Purchase Agreement. At the Europe/ROW Closing, the Europe/ROW
 Purchaser shall contribute the Superpriority Notes to Exide International and the Superpriority Notes shall
 be cancelled. At the Europe/ROW Closing and without limiting the above, and without any further action
 by the Consenting Creditors, the Europe/ROW Purchaser or any other party or person or further order of
 the Bankruptcy Court, (i) the Superpriority Notes Guarantee Claims against the Debtors shall be deemed
 fully satisfied, released, and discharged, and (ii) any liens or security interests granted by the Debtors under
 the Superpriority Notes Indenture and the Superpriority Security Documents shall be deemed terminated,
 released, discharged and without further effect.

                        (d)       Voting: Class 4 is Impaired, and the holders of the Superpriority Notes
 Guarantee Claims are entitled to vote to accept or reject the Plan.
                                                       26

                                                      A-1306
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 210 of 269 PageID #: 8847

                Case 20-11157-CSS          Doc 998-2       Filed 10/16/20       Page 32 of 82



                  4.5.    Exchange Priority Notes Claims (Class 5).

                          (a)     Classification: Class 5 consists of Exchange Priority Notes Claims against
 the Debtors.

                         (b)     Allowance: The Exchange Priority Notes Claims are permanently
 Allowed pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal
 amount of $390,000,000 plus all accrued but unpaid interest, costs, fees, and expenses then outstanding
 under the Exchange Priority and First Lien Notes Indenture and such Claims against the Debtors shall not
 be subject to any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination
 (whether equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance,
 impairment, objection, or any other challenges under any applicable law or regulation by any Person.

                        (c)      Treatment: Except to the extent that a holder of an Allowed Exchange
 Priority Notes Claim agrees to less favorable treatment of such Claim, in full and final satisfaction,
 compromise, settlement, release, and discharge of and in exchange for Allowed Exchange Priority Notes
 Claims, each holder thereof shall receive (i) at the Europe/ROW Closing, its Pro Rata share of the
 consideration contemplated by Section 5.1(a) of the Plan in exchange for an aggregate amount of
 $70,000,000 of Exchange Priority Notes Claims, and (ii) for all remaining Allowed Exchange Priority Notes
 Claims, Net Cash Proceeds after all Allowed ABL Claims are satisfied in full in Cash, until all Allowed
 Exchange Priority Notes Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                         (d)      Voting: Class 5 is Impaired, and the holders of the Exchange Priority
 Notes Claims are entitled to vote to accept or reject the Plan.

                  4.6.    First Lien Notes Claims (Class 6).

                          (a)     Classification: Class 6 consists of First Lien Notes Claims against the
 Debtors.

                          (b)     Allowance: The First Lien Notes Claims are permanently Allowed
 pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal amount
 of $161,023,000 plus all accrued but unpaid interest, costs, fees, and expenses then outstanding under the
 Exchange Priority and First Lien Notes Indenture and such Claims against the Debtors shall not be subject
 to any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether
 equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
 objection, or any other challenges under any applicable law or regulation by any Person.

                           (c)     Treatment: Except to the extent that a holder of an Allowed First Lien
 Notes Claim agrees to less favorable treatment of such Claim, in full and final satisfaction, compromise,
 settlement, release, and discharge of, and in exchange for, such Allowed First Lien Notes Claim, each holder
 thereof shall receive its Pro Rata share of Net Cash Proceeds after all Allowed ABL Claims and Allowed
 Exchange Priority Notes Claims are satisfied in full in accordance with the Plan, until all Allowed First
 Lien Notes Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                           (d)      Voting: Class 6 is Impaired, and the holders of the First Lien Notes Claims
 are entitled to vote to accept or reject the Plan.




                                                      27

                                                     A-1307
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 211 of 269 PageID #: 8848

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 33 of 82



                  4.7.    General Unsecured Claims (Class 7).

                          (a)      Classification: Class 7 consists of General Unsecured Claims against the
 Debtors.

                          (b)      Treatment:

                                  (i)    Except to the extent that a holder of an Allowed General
 Unsecured Claim agrees to less favorable treatment of such Claim, in full and final satisfaction and release
 of, and in exchange for, such Allowed General Unsecured Claim, each holder thereof shall receive its Pro
 Rata share of (A) the GUC Trust Beneficial A Interests, and (B) Net Cash Proceeds after the ABL Claims,
 Exchange Priority Notes Claims, and First Lien Notes Claims are satisfied in full in accordance with the
 Plan, which shall be shared on a Pro Rata basis with the holders of Allowed Environmental NPP Claims,
 until all Allowed General Unsecured Claims are satisfied in full in Cash or such Net Cash Proceeds are
 exhausted.

                                   (ii)    All Notes Deficiency Claims shall not receive distributions in
 accordance with this Section 4.7(b) and such Claims are waived for all purposes, including for voting and
 for distributions pursuant to and in accordance with this Section 4.7(b).

                                    (iii)    In lieu of the treatment provided in Section 4.7(b)(i), Westchester
 shall receive, in full and final satisfaction and release of, and in exchange for, all of its Allowed General
 Unsecured Claims (which shall be in a fixed amount of $30,000,000) (A) its Pro Rata share of (1) GUC
 Trust Beneficial B Interests, and (2) Net Cash Proceeds after the ABL Claims, Exchange Priority Notes
 Claims, and First Lien Notes Claims are satisfied in full in accordance with the Plan, which beneficial
 interests shall be shared on a Pro Rata basis with the holders of Allowed Environmental NPP Claims in
 accordance with Section 4.8(b)(ii), until all such Allowed General Unsecured Claims are satisfied in full in
 Cash or such Net Cash Proceeds are exhausted, and (B) the Westchester Catch-up Payments.

                          (c)     Voting: Class 7 is Impaired, and the holders of General Unsecured Claims
 are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of General Unsecured Claims are not entitled to vote to accept or reject this Plan, and
 the votes of such holders will not be solicited with respect to such General Unsecured Claims.

                  4.8.    Environmental NPP Claims (Class 8).

                          (a)      Classification: Class 8 consists of Environmental NPP Claims against the
 Debtors.

                          (b)      Treatment: Except to the extent that a holder of an Allowed
 Environmental NPP Claim agrees to less favorable treatment of such Claim or otherwise, in full and final
 satisfaction and release of, and in exchange for, such Allowed Environmental NPP Claim, each holder of
 an Allowed Environmental NPP Claim shall receive:

                                    (i)     (A) if such holder is a Global Settlement Party, then such holder
 shall be a beneficiary of the Environmental Trust Beneficial Interests and/or the Vernon Environmental
 Trust Beneficial Interests, as applicable under the Environmental Settlement Documents; (B) if such holder
 is not a Global Settlement Party and the Payment Condition is satisfied as to such holder but the Vernon
 Trust Condition is not satisfied, then the Non-Performing Property relating to such holder’s Environmental
 NPP Claim shall be abandoned, and the relevant Global Settlement Payment shall be made, in each case in
 accordance with Section 5.2(e)(ii) of the Plan; (C) if such holder is not a Global Settlement Party and the
                                                       28

                                                      A-1308
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 212 of 269 PageID #: 8849

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 34 of 82



 Payment Condition is not satisfied as to such holder, the Non-Performing Property relating to such holder’s
 Environmental NPP Claim shall be abandoned in accordance with Section 5.2(e)(iii) of the Plan, and such
 holder shall receive a first priority Lien against such Non-Performing Property to secure its Environmental
 NPP Claim; or (D) if such holder is not a Global Settlement Party and the Payment Condition is satisfied
 as to such holder and the Vernon Trust Condition is satisfied, then such holder shall be a beneficiary of the
 Vernon Environmental Trust Beneficial Interests in accordance with the Environmental Settlement
 Documents;

                                  (ii)     its Pro Rata share of GUC Trust Beneficial B Interests;

                                (iii)   Net Cash Proceeds after the ABL Claims, Exchange Priority
 Notes Claims, and First Lien Notes Claims are satisfied in full in accordance with the Plan, which shall be
 shared on a Pro Rata basis with holders of Allowed General Unsecured Claims, until all Allowed
 Environmental NPP Claim are satisfied in full in Cash or such Net Cash Proceeds are exhausted; and

                                   (iv)     Notwithstanding anything to the contrary, the foregoing shall not
 affect any defensive rights of set-off or recoupment of any holder of an Environmental NPP Claim against
 any Claims asserted by the Debtors, Wind-Down Estates, Plan Administrator, or GUC Trustee, as
 applicable.

                          (c)     Voting: Class 8 is Impaired, and the holders of Environmental NPP Claims
 are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Environmental NPP Claims are not entitled to vote to accept or reject this Plan, and
 the votes of such holders will not be solicited with respect to such Environmental NPP Claims.

                 4.9.     Intercompany Claims (Class 9).

                          (a)     Classification:   Class 9 consists of Intercompany Claims against the
 Debtors.

                          (b)      Treatment: On or after the Effective Date, all Intercompany Claims will
 be cancelled and not entitled to distribution or any recovery under the Plan.

                         (c)      Voting: Class 9 is Impaired, and the holders of Intercompany Claims are
 conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject this Plan, and the
 votes of such holders will not be solicited with respect to such Intercompany Claims.

                 4.10.    Intercompany Interests (Class 10).

                          (a)     Classification: Class 10 consists of Intercompany Interests in the Debtors.

                           (b)     Treatment: All Intercompany Interests in a subsidiary Debtor shall be
 cancelled if and when such Debtor is dissolved in accordance with Section 5.8(f) of the Plan. Each holder
 of an Intercompany Interest in a subsidiary Debtor shall neither receive nor retain any property of the estate
 or direct interest in property of the estate of such Debtor on account of such Intercompany Interests
 thereafter; provided, however, that in the event that all Allowed Claims against such Debtor have been
 satisfied in full in accordance with the Bankruptcy Code and the Plan, each holder of an Intercompany
 Interest in such Debtor may receive its Pro Rata Share of any remaining assets in the Debtor.



                                                      29

                                                     A-1309
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 213 of 269 PageID #: 8850

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 35 of 82



                         (c)      Voting: Class 10 is Impaired, and the holders of Intercompany Interests
 are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject this Plan, and the
 votes of such holders will not be solicited with respect to such Intercompany Interests.

                  4.11.   Holdings Equity Interests (Class 11).

                          (a)      Classification: Class 11 consists of Holdings Equity Interests.

                           (b)    Treatment: Except to the extent that a holder of Holdings Equity Interests
 agrees to less favorable treatment, in full and final satisfaction and release of, and in exchange for Holdings
 Equity Interests, each such holder thereof shall receive the following treatment: (i) on the Effective Date,
 all Holdings Equity Interests shall be cancelled and one share of Holdings common stock (the “Single
 Share”) shall be issued to the Plan Administrator to hold in trust as custodian for the benefit of the former
 holders of Holdings Stock consistent with their former relative priority and economic entitlements and the
 Single Share shall be recorded on the books and records maintained by the Plan Administrator; (ii) each
 former holder of a Holdings Stock (through their interest in the Single Share, as applicable) shall neither
 receive nor retain any property of the Estate or direct interest in property of the Estate on account of such
 Holdings Stock; provided, that in the event that all Allowed Claims have been satisfied in full in accordance
 with the Bankruptcy Code and the Plan, each former holder of a Holdings Stock may receive its share of
 any remaining assets of Holdings consistent with such holder’s rights of payment existing immediately
 prior to the Commencement Date unless otherwise determined by the Plan Administrator, on the date that
 Holdings’ Chapter 11 Case is closed in accordance with Section 5.16 of the Plan, the Single Share issued
 on the Effective Date shall be deemed cancelled and of no further force and effect provided that such
 cancellation does not adversely impact the Debtors’ Estates; and (iii) the continuing rights of former holders
 of Holdings Stock (including through their interest in Single Share or otherwise) shall be nontransferable
 except (A) by operation of law or (B) for administrative transfers where the ultimate beneficiary has not
 changed, subject to the Plan Administrator’s consent.

                         (c)      Voting: Class 11 is Impaired, and the holders of Holdings Equity Interests
 are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Holdings Equity Interests are not entitled to vote to accept or reject this Plan, and the
 votes of such holders will not be solicited with respect to such Holdings Equity Interests.

                  4.12.   Subordinated Securities Claims (Class 12).

                          (a)      Classification:   Class 12 consists of Subordinated Securities Claims
 against the Debtors.

                          (b)     Treatment: Holders of Subordinated Securities Claims shall not receive
 or retain any property under the Plan on account of such Subordinated Securities Claims. On the Effective
 Date, all Subordinated Securities Claims shall be deemed cancelled without further action by or order of
 the Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
 otherwise.

                           (c)     Voting: Class 12 is Impaired, and the holders of Subordinated Securities
 Claims are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
 Code. Therefore, holders of Subordinated Securities Claims are not entitled to vote to accept or reject this
 Plan, and the votes of such holders will not be solicited with respect to such Subordinated Securities Claims.



                                                       30

                                                      A-1310
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 214 of 269 PageID #: 8851

             Case 20-11157-CSS            Doc 998-2        Filed 10/16/20      Page 36 of 82



 SECTION 5.      MEANS FOR IMPLEMENTATION.

                 5.1.     Europe/ROW Sale Transaction.

                          (a)      Europe/ROW Sale Transaction. On or prior to the Effective Date, in
 accordance with the Europe/ROW Purchase Agreement, the following will occur, subject to the satisfaction
 or waiver of all applicable closing conditions under the Europe/ROW Purchase Agreement:

                                   (i)     pursuant to sections 1123, 1141(b) and 1141(c) of the Bankruptcy
 Code, all Acquired Assets shall be transferred to, and the Acquired Assets owned by the Debtors shall vest
 free and clear of all Liens (other than Permitted Liens), Claims, charges, interests, or other encumbrances,
 in the Europe/ROW Purchaser or such other entity as set forth in the Europe/ROW Purchase Agreement,
 and all Assumed Liabilities shall be assumed by the Europe/ROW Purchaser or such other entity designated
 by the Europe/ROW Purchaser in accordance with the terms of the Europe/ROW Purchase Agreement;

                              (ii)    all other transactions as are necessary to consummate the
 Europe/ROW Sale Transaction in accordance with the Alternative Transaction Structure; and

                               (iii)   the releases provided for in Section 12.22 of the Europe/ROW
 Purchase Agreement shall become effective and binding on the parties thereto.

                          (b)     Sources of Consideration for Plan Distribution.

                  The Debtors and the Plan Administrator, as applicable, shall fund Distributions under this
 Plan with the aggregate consideration comprised of (i) the Sale Transaction Proceeds, (ii) Cash on hand,
 and (iii) the Global Settlement Payments.

                 5.2.     Compromise and Settlement of Claims, Interests, and Controversies

                           (a)     The provisions of the Plan, including treatment provided for hereunder for
 General Unsecured Claims and Environmental NPP Claims, and the Global Settlement Documents
 incorporate and reflect a proposed compromise and settlement of various issues and disputes related to the
 Debtors (the “Global Settlement”). Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy
 Rule 9019, and in consideration for the distributions and other benefits provided pursuant to the Plan, the
 provisions of the Plan, the Global Settlement, and any documents related to the Europe/ROW Sale
 Transaction, shall constitute a good faith compromise of Claims, Interests, and controversies relating to the
 contractual, legal, and subordination rights that a holder of an Environmental NPP Claim may have with
 respect to any such Claim or any Distribution to be made on account of any such Claim and are also in
 consideration of the significant value provided to the Estates by the Consenting Creditors, the Europe/ROW
 Purchaser and the Transferred Entities. The entry of the Confirmation Order shall constitute the Bankruptcy
 Court’s approval of the compromise or settlement of all such Claims, Interests, and controversies, as well
 as a finding by the Bankruptcy Court that such compromises or settlements are in the best interests of the
 Debtors, their Estates, and holders of such Claims and Interests, and is fair, equitable, and reasonable.

                          (b)     The terms of the Global Settlement shall become effective and binding
 upon all parties, including the Global Settlement Parties and the Transferred Entities, automatically upon
 the Effective Date without the need for any further action or Bankruptcy Court approval.

                         (c)      GUC Trust. The GUC Trust shall be established in accordance with the
 GUC Trust Agreement and the GUC Trust Assets shall be deemed to have been contributed to the GUC
 Trust free and clear of all Liens, charges, encumbrances, and Interests for the benefit of the holders of
                                                      31

                                                    A-1311
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 215 of 269 PageID #: 8852

              Case 20-11157-CSS           Doc 998-2        Filed 10/16/20      Page 37 of 82



 Allowed General Unsecured Claims and Allowed Environmental NPP Claims. Solely for purposes of
 distributions from the GUC Trust: (i) all GUC Trust Assets (and all proceeds thereof) and all liabilities of
 each of the Debtors shall be deemed merged or treated as though they were merged into and with the assets
 and liabilities of each other; (ii) all unsecured guaranties of the Debtors of the obligations of any other
 Debtor shall be deemed eliminated and extinguished so that any General Unsecured Claim or
 Environmental NPP Claim against any Debtor and any guarantee thereof executed by any Debtor and any
 joint or several liability of any of the Debtors shall be deemed to be one obligation of the consolidated
 Debtors and the GUC Trust; and (iii) each and every General Unsecured Claim and Environmental NPP
 Claim filed or to be filed in any of the Chapter 11 Cases shall be treated as filed against the consolidated
 Debtors and shall be treated as one General Unsecured Claim or Environmental NPP Claims, as applicable,
 against and obligation of the consolidated Debtors and the GUC Trust. Such substantive consolidation shall
 not (other than for purposes relating to the Plan) affect the legal and corporate structures of the Wind-Down
 Estates or modify or affect the requirements of section 553 of the Bankruptcy Code for purposes of
 effectuating a setoff against the Debtors, the Wind-Down Estates or the GUC Trust, as applicable.
 Moreover, such substantive consolidation shall not affect any subordination provisions set forth in any
 agreement relating to any General Unsecured Claim or Environmental NPP Claim or the ability of the GUC
 Trustee to seek to have any General Unsecured Claim or Environmental NPP Claim subordinated in
 accordance with any contractual rights or equitable principles.

                          (d)     Environmental Response Trust.

                                 (i)    The Environmental Response Trust shall be established in
 accordance with the Environmental Settlement Documents and the Environmental Trust Assets shall be
 transferred to the Environmental Response Trust free and clear of all Liens, charges, encumbrances, and
 Interests. The Environmental Global Settlement Payment shall be paid by the Transferred Entities to the
 Environmental Response Trust in accordance with the terms of the Environmental Settlement Agreement
 and shall not be subject to satisfaction of the Payment Condition. The Environmental Settlement
 Agreement contains covenants not to sue and releases which are incorporated herein. For the avoidance of
 doubt, the Settling Governmental Authorities shall not assert any Transferred NPP Claims against the
 Debtors as an Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, or an Other
 Secured Claim. All Transferred NPP Claims shall be treated as Environmental NPP Claims in Class 8 of
 the Plan.

                                   (ii)   Prior to the Effective Date, the Debtors shall not sell or transfer
 any of the Transferred Non-Performing Properties without the prior written consent of the Settling
 Governmental Authorities with jurisdiction or oversight over such Transferred Non-Performing Property;
 provided, that in the event the Debtors sell or otherwise transfer a Transferred Non-Performing Property
 with the consent of the Settling Governmental Authorities with jurisdiction or oversight of such Transferred
 Non-Performing Property, all proceeds of such sale shall be contributed to the Environmental Response
 Trust on the Effective Date in lieu of such Transferred Non-Performing Property. For the avoidance of
 doubt, the sale of a Transferred Non-Performing Property pursuant to this Section 5.2(d)(ii) shall not affect
 the respective rights of the Settling Governmental Authorities or the Environmental Sureties relating to
 such Transferred Non-Performing Property.

                               (iii)   Westchester shall make all required contributions to the
 Environmental Response Trust in accordance with the Environmental Settlement Documents.

                          (e)     Vernon Environmental Response Trust.

                                  (i)     If the Payment Condition and the Vernon Trust Condition are
 satisfied:
                                                      32

                                                     A-1312
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 216 of 269 PageID #: 8853

              Case 20-11157-CSS         Doc 998-2        Filed 10/16/20       Page 38 of 82



                          (A)   the Vernon Environmental Response Trust shall be established in
                                accordance with the Environmental Settlement Documents and the Vernon
                                Environmental Trust Assets shall be transferred to the Vernon
                                Environmental Response Trust free and clear of all Liens, charges,
                                encumbrances, and Interests. The Environmental Settlement Agreement
                                contains covenants not to sue and releases which are incorporated herein.
                                For the avoidance of doubt, any Vernon NPP Claims against the Debtors
                                shall be Disallowed to the extent asserted as an Administrative Expense
                                Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, or an Other
                                Secured Claim. All Vernon NPP Claims shall be treated as Environmental
                                NPP Claims in Class 8 of the Plan;

                          (B)   the Vernon Global Settlement Payment shall be paid by the Transferred
                                Entities to the Vernon Environmental Response Trust in accordance with
                                the terms of the Environmental Settlement Agreement;

                          (C)   prior to the Effective Date, the Debtors shall not sell or transfer the Vernon
                                Non-Performing Property without the prior written consent of the Settling
                                Governmental Authorities with jurisdiction or oversight over the Vernon
                                Non-Performing Property; provided, that in the event the Debtors sell or
                                otherwise transfer the Vernon Non-Performing Property with the consent
                                of the Settling Governmental Authorities with jurisdiction or oversight of
                                the Vernon Non-Performing Property, all proceeds of such sale shall be
                                contributed to the Vernon Environmental Response Trust on the Effective
                                Date in lieu of the Vernon Non-Performing Property. For the avoidance
                                of doubt, the sale of the Vernon Non-Performing Property pursuant to this
                                Section 5.2(e)(i)(C) shall not affect the respective rights of the Settling
                                Governmental Authorities with jurisdiction over the Vernon Non-
                                Performing Property or the Environmental Sureties relating to the Vernon
                                Non-Performing Property; and

                          (D)   Westchester shall make all required contributions to the Vernon Standby
                                Trust in accordance with the Environmental Settlement Documents.

                                (ii)    If the Payment Condition is satisfied, but the Vernon Trust
 Condition is not satisfied:

                          (A)   pursuant to sections 105(a) and 554(a) of the Bankruptcy Code, the
                                Vernon Non-Performing Property shall be deemed abandoned to Exide
                                Technologies, LLC on the Effective Date, free and clear of all Liens;

                          (B)   the Vernon Environmental Trust Assets shall not be transferred to the
                                Vernon Environmental Response Trust;

                          (C)   the Vernon Global Settlement Payment shall be paid by the Transferred
                                Entities to the Vernon Standby Trust in accordance with the terms of the
                                Environmental Settlement Agreement;

                          (D)   the Debtors, the Wind-Down Estates, and the GUC Trust shall have no
                                further payment obligations whatsoever with regards to the Vernon Non-
                                Performing Property, except to the extent that a Vernon NPP Claim is
                                                    33

                                                   A-1313
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 217 of 269 PageID #: 8854

             Case 20-11157-CSS           Doc 998-2       Filed 10/16/20      Page 39 of 82



                                 Allowed as an Environmental NPP Claim. For the avoidance of doubt,
                                 any Vernon NPP Claim shall be Disallowed to the extent asserted as an
                                 Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax
                                 Claim, or an Other Secured Claim, following the abandonment of the
                                 Vernon Non-Performing Property; and

                         (E)     Westchester shall make all required contributions to the Vernon Standby
                                 Trust in accordance with the Environmental Settlement Documents.

                                 (iii)   If the Payment Condition is not satisfied:

                         (A)     pursuant to sections 105(a) and 554(a) of the Bankruptcy Code, the
                                 Vernon Non-Performing Property shall be deemed abandoned to Exide
                                 Technologies, LLC on the Effective Date, free and clear of all Liens, other
                                 than any Liens granted pursuant to Section 4.8(b) of the Plan;

                         (B)     the Vernon Environmental Trust Assets shall not be transferred to the
                                 Vernon Environmental Response Trust;

                         (C)     the Vernon Global Settlement Payment shall not be payable by the
                                 Transferred Entities;

                         (D)     Westchester shall make all required contributions to the Vernon Standby
                                 Trust in accordance with the Environmental Settlement Documents; and

                         (E)     the Debtors, the Wind-Down Estates, and the GUC Trust shall have no
                                 further payment obligations whatsoever with regards to the Vernon Non-
                                 Performing Property except to the extent a Vernon NPP Claim is Allowed
                                 as an Environmental NPP Claim. For the avoidance of doubt, any Vernon
                                 NPP Claim shall be Disallowed to the extent asserted as an Administrative
                                 Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, or an
                                 Other Secured Claim, following the abandonment of the Vernon Non-
                                 Performing Property.

                         (f)     Frisco Settlement Agreement.

                                  (i)     The Frisco Assets shall be transferred to the Frisco Governmental
 Authorities pursuant to the terms of the Frisco Settlement Agreement and free and clear of all Liens. The
 Frisco Settlement Agreement contains covenants not to sue and releases which are incorporated herein. For
 the avoidance of doubt, the Frisco Governmental Authorities shall not assert any Frisco NPP Claims against
 the Debtors as an Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, an Other
 Secured Claim, or a General Unsecured Claim; provided, that the foregoing shall not affect any defensive
 rights set-off or recoupment of any of the Frisco Governmental Authorities against any Claim asserted by
 the Debtors, Wind-Down Estates, Plan Administrator, or GUC Trustee. All Frisco NPP Claims shall be
 treated as Environmental NPP Claims in Class 8 of the Plan.

                                (ii)    The Frisco Governmental Authorities (other than TCEQ) shall
 make all required payments to Aspen in accordance with the Frisco Settlement Agreement.

                                 (iii) Aspen shall make all required payments to TCEQ in accordance
 with the Frisco Settlement Agreement.
                                                    34

                                                   A-1314
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 218 of 269 PageID #: 8855

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 40 of 82



                          (g)     Consenting Creditors.

                                 (i)      Certain Consenting Creditors shall purchase the European Bridge
 Notes issued pursuant to the terms of the European Bridge Notes Indenture in an aggregate amount equal
 to at least $12,500,000.

                                   (ii)     On the Effective Date, the Exchange Priority and First Lien Notes
 Trustee, at the direction of the Requisite Noteholders, shall be deemed to have waived (A) all Liens on or
 against the Non-Performing Properties, including with respect to any proceeds of the sale of any Non-
 Performing Properties and (B) any Claims, Interests or Causes of Action against the GUC Trust or the GUC
 Trust Assets, including any Notes Deficiency Claims or any other General Unsecured Claims.

                                  (iii)  The Trustees and Consenting Creditors shall take all actions
 required or necessary under the Superpriority Notes Indentures and the Exchange Priority and First Lien
 Notes Indenture to effectuate the Europe/ROW Sale Transaction in accordance with the terms of the Plan
 and the Europe/ROW Purchase Agreement.

                           (h)      Transferred Entities. On the Effective Date, the Transferred Entities shall
 pay (i) the GUC Global Settlement Payment to the GUC Trust, (ii) the Environmental Global Settlement
 Payment to the Environmental Response Trust (which, for the avoidance of doubt, shall not be subject to
 satisfaction of the Payment Condition), (iii) the Frisco Global Settlement Payment to TCEQ, and (iv)
 subject to the satisfaction of the Payment Condition, the Vernon Global Settlement Payment to the Vernon
 Environmental Response Trust in accordance with the Environmental Settlement Agreement; provided, that
 for each of the contributions contemplated in the foregoing clauses (i) through (iv), the Transferred Entities
 may instead, at their election, transfer Cash in an amount equal to the amount of such contribution to the
 Debtors in partial satisfaction of outstanding intercompany payables owed by the Transferred Entities to
 the Debtors and, following such Cash payment, on the Effective Date, the Debtors shall make the
 contributions to the GUC Trust, the Environmental Response Trust, the Vernon Environmental Response
 Trust (only if the Payment Condition is satisfied), or TCEQ, as applicable.

                          (i)     Environmental Sureties.

                                  (i)     On the Effective Date, the Environmental Sureties shall be
 deemed to waive all Claims (including Administrative Expense Claims, Priority Non-Tax Claims, or
 General Unsecured Claims), Interests, or Causes of Action against the Debtors, the Wind-Down Estates,
 the Plan Administrator, the GUC Trust or the GUC Trust Assets other than (A) any Other Secured Claims
 that Westchester may hold on account of cash collateral in the amount of $5,000,000 (plus any accrued
 interest or dividends thereon) posted by the Debtors with respect to the Westchester Surety Bond
 Agreements, and (B) the General Unsecured Claim of Westchester in the fixed amount of $30,000,000,
 which shall be treated in accordance with Section 4.7(b)(iii) of the Plan.

                               (ii)    Upon the sale of any Non-Performing Property that is covered by
 the Westchester Surety Bond Agreement, Westchester’s rights under the Westchester Surety Bond
 Agreements shall be governed by the Environmental Settlement Documents.

                          (j)     Other Provisions of the Global Settlement.

                                   (i)       As a condition precedent to consummation of the Global
 Settlement, (A) the Global Settlement Parties (other than the Settling Governmental Authorities) shall not
 object to or take any other action that is inconsistent with or that would reasonably be expected to prevent,
 interfere with, delay, or impede approval of the Disclosure Statement, the confirmation or consummation
                                                      35

                                                     A-1315
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 219 of 269 PageID #: 8856

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 41 of 82



 of the Plan or approval of the Global Settlement, and (B) the Settling Governmental Authorities shall not
 oppose any term or provision of the Plan, Disclosure Statement, or Global Settlement, in each case, subject
 to the rights of the Global Settlement Parties, including the Settling Governmental Authorities, with respect
 to amendments to the Plan as set forth in Section 12.4 of the Plan.

                                   (ii)    The Global Settlement Parties agree to exchange releases or
 covenants not to sue as set forth in Section 10 of the Plan or as provided in the Environmental Settlement
 Agreement or the Frisco Settlement Agreement.

                                 (iii)    The Debtors shall not designate any additional properties as Non-
 Performing Properties, without the prior written consent of the Settling Governmental Authorities.

                                  (iv)    The terms of the Global Settlement (A) shall not affect any rights
 the Settling Governmental Authorities or the Frisco Governmental Authorities may have against any
 purchaser of any of the Debtors’ Assets that is not a Global Settlement Party, and (B) are without prejudice
 to any (x) Claims other than Transferred NPP Claims held by the Settling Governmental Authorities or
 Frisco NPP Claims held by the Frisco Governmental Authorities, as applicable, and (y) any Claim, Interest,
 or Cause of Action of any Governmental Unit that is not a Settling Governmental Authority or Frisco
 Governmental Authority.

                                   (v)     Each of the state Settling Governmental Authorities has
 acknowledged that it is the primary state governmental agency in its state with responsibility for enforcing
 Environmental Laws applicable to the Non-Performing Properties located within its jurisdiction. The U.S.
 Environmental Protection Agency has acknowledged that it is the primary federal governmental agency
 with responsibility for enforcing federal Environmental Laws applicable to the Non-Performing Properties.

                                    (vi)    All pending or potential discovery and litigation by any Global
 Settlement Party against any other Global Settlement Party related to the Chapter 11 Cases or any of the
 transactions related thereto shall be subject to a standstill and shall be deemed withdrawn upon the Effective
 Date.

                                   (vii)    The GUC Trust Agreement, the Environmental Settlement
 Documents, the Frisco Settlement Agreement, and any other documentation required to effectuate the
 Global Settlement shall be solely for the benefit of the Global Settlement Parties and, for the avoidance of
 doubt, no third-parties shall be beneficiaries of the Global Settlement or any such documents.

                                   (viii) The Superpriority Notes Indenture and the Exchange Priority and
 First Lien Notes Indenture shall be deemed amended and modified to the extent necessary to allow, permit
 and effectuate the transactions contemplated by the Plan and the Europe/ROW Sale Transaction.

                          (k)     Columbus Non-Performing Property Transaction.

                                 (i)      To facilitate the transfer of the Columbus Non-Performing
 Property to the Environmental Response Trust, as required by the Environmental Settlement Agreement,
 and pursuant to sections 105(a), 365 and 554(a) of the Bankruptcy Code, on the Effective Date, in
 accordance with the Columbus NPP Termination Documents and subject to the satisfaction or waiver of all
 applicable closing conditions under the Columbus NPP Termination Documents:

                          (A)     Exide Technologies’ lease and the bond purchase agreement related to the
                                  Columbus Non-Performing Property, including any security
                                  documentation related thereto, shall terminate;
                                                      36

                                                     A-1316
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 220 of 269 PageID #: 8857

             Case 20-11157-CSS            Doc 998-2       Filed 10/16/20      Page 42 of 82



                         (B)     Exide Technologies shall be deemed to have abandoned the revenue bonds
                                 issued in connection with the development of the Columbus Non-
                                 Performing Property and no further payments shall be due thereunder;

                         (C)     the Columbus Development Authority shall quitclaim its interest in the
                                 parcel located at the Columbus Non-Performing Property to Exide
                                 Technologies; and

                         (D)     the Debtors and the Columbus Development Authority shall take all other
                                 actions necessary to consummate the transactions contemplated by the
                                 Columbus NPP Termination Documents.

                 5.3.    Settlement with PBGC.

                         (a)     On the Effective Date:

                                  (i)     the Transferred Entities shall pay the PBGC Settlement Payment
 to the PBGC; provided, that the Transferred Entities may instead, at their election, transfer Cash in an
 amount equal to the amount of such contribution to the Debtors, which the Debtors shall thereafter transfer
 to PBGC. For the avoidance of doubt, receipt of the PBGC Settlement Payment shall not preclude PBGC
 from being treated as a holder of a General Unsecured Claim (Class 7) pursuant to Section 4.7 of the Plan;
 and

                                    (ii)     PBGC consents to the releases contained in Section 10.6 of the
 Plan in favor of the parties identified in Section 10.6(f) of the Plan.

                        (b)     PBGC shall not assert any PBGC Claims against the Debtors as an
 Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, or an Other Secured
 Claim. To the extent Allowed, all PBGC Claims shall be treated as General Unsecured Claims in Class 7
 of the Plan.

                       (c)     PBGC expressly consents to Section 4.7(b)(iii) of the Plan and the
 Westchester Catch-up Payments incorporated therein.

                          (d)     Notwithstanding any provision to the contrary in the Plan, the Disclosure
 Statement, the Confirmation Order, or any other document filed in these Chapter 11 Cases, nothing shall in
 any way be construed to discharge, release, limit, or relieve any person or entity from any liability or
 responsibility under sections 401-414 of ERISA with respect to the Pension Plan. PBGC and the Pension
 Plan shall not be enjoined or precluded from enforcing such liability or responsibility by any of the
 provisions of the Plan, the Disclosure Statement, the Confirmation Order, or any other document filed in
 these Chapter 11 Cases.

                 5.4.    The GUC Trust.

                           (a)     Execution of GUC Trust Agreement. On the Effective Date, the GUC Trust
 Agreement, in a form acceptable to the Debtors, the Creditors’ Committee, the Requisite Noteholders, and
 the GUC Trustee, shall be executed, and all other necessary steps shall be taken to establish the GUC Trust
 and the beneficial interests therein, which shall be for the benefit of the holders of Allowed General
 Unsecured Claims and Allowed Environmental NPP Claims. This Section 5.4 sets forth certain of the
 rights, duties, and obligations of the GUC Trustee. In the event of any conflict between the terms of this
 Section 5.3 and the terms of the GUC Trust Agreement, the terms of the Plan shall govern.
                                                     37

                                                   A-1317
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 221 of 269 PageID #: 8858

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 43 of 82



                         (b)      Purpose of GUC Trust. The GUC Trust shall be established to administer
 certain post-Effective Date responsibilities under the Plan with respect to the GUC Trust Assets, General
 Unsecured Claims, and Environmental NPP Claims, including, but not limited to, resolving outstanding
 Disputed General Unsecured Claims and Disputed Environmental NPP Claims and making distributions to
 holders of Allowed General Unsecured Claims and Allowed Environmental NPP Claims in accordance
 with the Plan.

                          (c)     GUC Trust Assets. The GUC Trust shall consist of the GUC Trust Assets.

                          (d)   GUC Trustee. The GUC Trustee shall be responsible to manage the day-
 to-day operations of the GUC Trust.

                            (e)       Role of GUC Trustee. In furtherance of, and consistent with, the purposes
 of the GUC Trust and the Plan, the GUC Trustee shall (i) have the power and authority to hold, manage,
 sell, invest, and distribute to the holders of Allowed General Unsecured Claims and Allowed Environmental
 NPP Claims the GUC Trust Assets, (ii) hold the GUC Trust Assets for the benefit of the holders of Allowed
 General Unsecured Claims and Allowed Environmental NPP Claims, (iii) have the power and authority to
 hold, manage, sell, invest, and distribute the GUC Trust Assets obtained through the exercise of its power
 and authority, (iv) have the power and authority to prosecute and resolve objections to Disputed General
 Unsecured Claims and Disputed Environmental NPP Claims, and (v) have the power and authority to
 perform such other functions as are provided for in the Plan and the GUC Trust Agreement. In all
 circumstances, the GUC Trustee shall act in the best interests of all beneficiaries of the GUC Trust and in
 furtherance of the purpose of the GUC Trust, and in accordance with the GUC Trust Agreement and not in
 its own best interest as a creditor. The investment powers of the GUC Trustee are limited to powers to
 invest in demand and time deposits in banks or savings institutions, or temporary investment such as short-
 term certificates of deposit or U.S. Treasury bills.

                          (f)     Preservation of Privilege. The Debtors and the GUC Trust shall enter into
 a common interest agreement whereby the Debtors will be able to share documents, information or
 communications (whether written or oral) relating to the GUC Trust Assets. The GUC Trust shall seek to
 preserve and protect all applicable privileges attaching to any such documents, information, or
 communications. The GUC Trustee’s receipt of such documents, information or communications shall not
 constitute a waiver of any privilege. All privileges shall remain in the control of the Debtors, the Wind-
 Down Estates, or the Plan Administrator, as applicable, and the Debtors, the Wind-Down Estates, or the
 Plan Administrator, as applicable, retain the right to waive their own privileges.

                          (g)       Transferability of GUC Trust Beneficial Interests. GUC Trust Beneficial
 Interests shall not be certificated and shall be non-transferable other than if transferred by will, intestate
 succession, or otherwise by operation of law, or as and to the extent determined by the GUC Trustee.

                         (h)     Costs and Expenses of GUC Trustee. The costs and expenses of the GUC
 Trust, including the fees and expenses of the GUC Trustee and its retained professionals, shall be paid
 exclusively from the GUC Trust Assets.

                        (i)     Retention of Professionals by GUC Trustee. The GUC Trustee may retain
 and reasonably compensate counsel and other professionals, which may include, but is not limited to,
 Creditors’ Committee professionals, to assist in their duties as GUC Trustee on such terms as the GUC
 Trustee deems appropriate without Bankruptcy Court approval.

                          (j)      U.S. Federal Income Tax Treatment of GUC Trust. In furtherance of this
 Section 5.3 of the Plan, (i) the GUC Trust shall be structured to qualify as a “liquidating trust” within the
                                                      38

                                                     A-1318
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 222 of 269 PageID #: 8859

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 44 of 82



 meaning of Treasury Regulation section 301.7701-4(d) and in compliance with Revenue Procedure 94-45,
 1994-2 C.B. 684, and, thus, as a “grantor trust” within the meaning of sections 671 through 679 of the Tax
 Code to the holders of General Unsecured Claims and Environmental NPP Claims, consistent with the
 terms of the Plan; (ii) the holders of General Unsecured Claims and Environmental NPP Claims shall be
 treated as the beneficiaries and grantors of the GUC Trust; (iii) the sole purpose of the GUC Trust shall be
 the liquidation and distribution of the GUC Trust Assets in accordance with Treasury Regulation section
 301.7701-4(d), including the resolution of General Unsecured Claims and Environmental NPP Claims in
 accordance with this Plan, with no objective to continue or engage in the conduct of a trade or business;
 (iv) all parties (including the Debtors and the Estates, holders of General Unsecured Claims, holders of and
 Environmental NPP Claims, and the GUC Trustee) shall report consistently with such treatment (including
 the deemed receipt of the GUC Trust Assets, subject to applicable liabilities and obligations, by the holders
 of General Unsecured Claims and Environmental NPP Claims, followed by the deemed transfer of such
 GUC Trust Assets to the GUC Trust); (v) all parties shall report consistently for federal income tax
 purposes, and otherwise, with the valuation of the GUC Trust Assets transferred to the GUC Trust as
 determined by the GUC Trustee (or its designee); (vi) the GUC Trustee shall be responsible for filing returns
 for the GUC Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a); (vii) the GUC
 Trustee shall annually send to each holder of an interest in the GUC Trust a separate statement regarding
 the receipts and expenditures of the trust as relevant for U.S. federal income tax purposes; (viii) all items
 of income, deductions, and credit loss of the GUC Trust shall be allocated for federal income tax purposes
 to the holders of General Unsecured Claims and Environmental NPP Claims based on their respective
 interests in the GUC Trust, including the holders of General Unsecured Claims and Environmental NPP
 Claims holding Disputed Claims, in such manner as the GUC Trustee deems reasonable and appropriate;
 and (viii) subject to definitive guidance from the Internal Revenue Service or a court of competent
 jurisdiction to the contrary (including the receipt by the GUC Trustee of a private letter ruling if the GUC
 Trustee so requests one, or the receipt of an adverse determination by the Internal Revenue Service upon
 audit if not contested by the GUC Trustee), the GUC Trustee may timely elect to (x) treat any portion of
 the GUC Trust allocable to Disputed Claims as a “disputed ownership fund” governed by Treasury
 Regulation section 1.468B-9 (and make any appropriate elections) and (y) to the extent permitted by
 applicable law, report consistently with the foregoing for state and local income tax purposes. If a “disputed
 ownership fund” election is made for all or any portion of the GUC Trust, all impacted parties (including
 the Debtors and the Estates, and, to the extent applicable, holders of General Unsecured Claims and
 Environmental NPP Claims, and the GUC Trustee), and solely with respect to the impacts assets, shall
 report for United States federal, state, and local income tax purposes consistently with such election.

                           (k)   Expedited Determination. The GUC Trustee may request an expedited
 determination of taxes of the GUC Trust under section 505(b) of the Bankruptcy Code for all returns filed
 for, or on behalf of, the GUC Trust for all taxable periods through the dissolution of the GUC Trust.

                           (l)    Dissolution. The GUC Trustee and the GUC Trust shall be discharged or
 dissolved, as applicable, upon completion of their duties as set forth in the GUC Trust Agreement, including
 when (i) all Disputed General Unsecured Claims and Disputed Environmental NPP Claims have been
 resolved, (ii) all GUC Trust Assets have been liquidated, and (iii) all distributions required to be made by
 the GUC Trustee under the Plan and the GUC Trust Agreement have been made, but in no event shall the
 GUC Trust be dissolved later than five (5) years from the Effective Date or such shorter or longer period
 authorized by the Bankruptcy Court in order to resolve all Disputed General Unsecured Claims and
 Disputed Environmental NPP Claims.

                 5.5.     The Environmental Response Trust.

                       (a)    Execution of Environmental Trust Agreements. On or before the Effective
 Date, the Environmental Trust Agreements, substantially in the form attached to the Environmental
                                                 39

                                                     A-1319
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 223 of 269 PageID #: 8860

             Case 20-11157-CSS            Doc 998-2       Filed 10/16/20      Page 45 of 82



 Settlement Agreement, shall be executed, and all other necessary steps to be taken to establish the
 Environmental Response Trust and the Environmental Trust Beneficial Interests shall be authorized.

                          (b)      Environmental Trust Assets. The Environmental Response Trust shall
 consist of the Environmental Trust Assets. On or before the Effective Date, the Environmental Trustee
 shall create, and the Global Settlement Parties shall make contributions to, accounts held by or within the
 Environmental Response Trust as specified and in the amounts provided in the Environmental Settlement
 Documents.

                           (c)     Cancellation of Liens. All Liens except Liens of Settling Governmental
 Authorities, if any, against a Non-Performing Property shall be irrevocably cancelled on the Effective Date.
 Any person holding a Lien against a Non-Performing Property shall take any action reasonably requested
 by the Environmental Trustee to evidence the release of such Lien, including the execution, delivery, and
 filing or recording of such releases as may be reasonably requested by the Environmental Trustee.

                 5.6.    The Vernon Environmental Response Trust.

                 Subject to the satisfaction of the Payment Condition and the Vernon Trust Condition:

                           (a)  Execution of Vernon Environmental Trust Agreement. On or before the
 Effective Date, the Vernon Environmental Trust Agreement, substantially in the form attached to the
 Environmental Settlement Agreement, shall be executed, and all other necessary steps to be taken to
 establish the Vernon Environmental Response Trust and the Vernon Environmental Trust Beneficial
 Interests shall be authorized.

                         (b)      Vernon Environmental Trust Assets. The Vernon Environmental
 Response Trust shall consist of the Vernon Environmental Trust Assets. On or before the Effective Date,
 the Vernon Environmental Trustee shall create, and the Global Settlement Parties shall make contributions
 to, accounts held by or within the Vernon Environmental Response Trust as specified and in the amounts
 provided in the Plan and the Environmental Settlement Documents.

                          (c)     Cancellation of Liens. All Liens except Liens of Settling Governmental
 Authorities, if any, against the Vernon Non-Performing Property shall be irrevocably cancelled on the
 Effective Date. Any person holding a Lien against the Vernon Non-Performing Property shall take any
 action reasonably requested by the Vernon Environmental Trustee to evidence the release of such Lien,
 including the execution, delivery, and filing or recording of such releases as may be reasonably requested
 by the Vernon Environmental Trustee.

                 5.7.    Canada Non-Performing Property.

                            (a)     On or before the Effective Date, the Debtors shall (i) deposit Cash in an
 amount equal to the Canada NPP Risk Management Measures Funds into an escrow account, and (ii) engage
 in negotiations with the Canada MOE with respect to the abandonment of the Canada Non-Performing
 Property; provided, that to the extent the parties cannot agree, the Debtors may seek a determination by the
 Bankruptcy Court of the appropriate amount necessary to implement environmental risk management
 measures and/or abandonment of the Canada Non-Performing Property. The Debtors are authorized to
 transfer title to or proceeds from the Canada Non-Performing Property to the Canada MOE or its designee.
 For the avoidance of doubt, the aggregate amount of Allowed Canada NPP Claims shall be reduced by the
 amount of Canada NPP Risk Management Measures Funds deposited for use by the Canada MOE.



                                                     40

                                                    A-1320
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 224 of 269 PageID #: 8861

             Case 20-11157-CSS            Doc 998-2        Filed 10/16/20      Page 46 of 82



                           (b)      Upon the implementation of environmental risk management measures,
 any excess Canada NPP Risk Management Measures Funds shall revert to the Wind-Down Estates and
 shall be available for distribution by the Plan Administrator in accordance with the Plan.

                          (c)      In the event the Canada NPP Risk Management Measures Funds are not
 sufficient to cover the cost of implementing the environmental risk management measures at the Canada
 Non-Performing Property, any remaining Canada NPP Claims shall be treated as General Unsecured
 Claims in accordance with the Plan.

                 5.8.     Plan Administrator.

                            (a)    Appointment. The Plan Administrator’s retention shall commence on the
 Effective Date and shall continue until: (i) the Bankruptcy Court enters an order closing the Chapter 11
 Cases; (ii) the Bankruptcy Court enters an order removing the Plan Administrator for cause (as defined
 below); or (iii) the Plan Administrator voluntarily resigns, upon notice filed with the Bankruptcy Court, and
 a successor Plan Administrator is appointed in accordance with the Plan.

                          (b)     Authority. Subject to Section 5.8(c) of this Plan, the Plan Administrator
 shall have the authority and right on behalf of each of the Debtors, without the need for Bankruptcy Court
 approval (unless otherwise indicated), to carry out and implement all provisions of the Plan, including,
 without limitation, to:

                                  (i)     subject to Section 7 of the Plan, except to the extent Claims have
 been previously Allowed, control and effectuate the Claims reconciliation process in accordance with the
 terms of this Plan, including to object to, seek to subordinate, compromise or settle any and all Claims
 against the Debtors, other than with respect to General Unsecured Claims and Environmental NPP Claims
 (for the avoidance of doubt, the GUC Trustee shall be responsible for objecting to, reconciling, or settling
 General Unsecured Claims and Environmental NPP Claims asserted against the GUC Trust);

                                   (ii)     make Distributions to holders of Allowed Claims in accordance
 with this Plan, other than with respect to Allowed General Unsecured Claims;

                               (iii)  exercise its reasonable business judgment to direct and control the
 Wind-Down under the Plan and in accordance with applicable law as necessary to maximize Distributions
 to holders of Allowed Claims;

                                 (iv)    prepare, file, and prosecute any necessary filings or pleadings with
 the Bankruptcy Court to carry out the duties of the Plan Administrator as described herein;

                                   (v)      other than GUC Trust Causes of Action, the Environmental Trust
 Causes of Action, the Vernon Environmental Trust Causes of Action, or any Causes of Action released by
 the Debtors pursuant to the Plan or otherwise, prosecute all Causes of Action on behalf of the Debtors, elect
 not to pursue any Causes of Action, and determine whether and when to compromise, settle, abandon,
 dismiss, or otherwise dispose of any such Causes of Action, as the Plan Administrator may determine is in
 the best interests of the Debtors and their Estates, other than with respect to the GUC Trust Assets;

                                  (vi)    retain professionals to assist in performing its duties under the
 Plan;

                                  (vii)   maintain the books and records and accounts of the Debtors;


                                                      41

                                                    A-1321
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 225 of 269 PageID #: 8862

              Case 20-11157-CSS             Doc 998-2       Filed 10/16/20      Page 47 of 82



                                 (viii) incur and pay reasonable and necessary expenses in connection
 with the performance of duties under this Plan, including the reasonable fees and expenses of professionals
 retained by the Plan Administrator;

                                (ix)     following the Effective Date, pay all Restructuring Expenses in
 Cash in accordance with Section 2.5 of this Plan;

                                 (x)      following the Effective Date, pay all Trustees Fees in Cash in
 accordance with Section 2.6 of the Plan.

                                   (xi)     administer each Debtor’s tax obligations, including (i) filing tax
 returns and paying tax obligations, (ii) requesting, if necessary, an expedited determination of any unpaid
 tax liability of each Debtor or its estate under Bankruptcy Code section 505(b) for all taxable periods of
 such Debtor ending after the Commencement Date through the liquidation of such Debtor as determined
 under applicable tax laws, and (iii) representing the interest and account of each Debtor or its estate before
 any taxing authority in all matters including, without limitation, any action, suit, proceeding or audit;

                                   (xii)    prepare and file any and all informational returns, reports,
 statements, returns or disclosures relating to the Debtors that are required hereunder, by any Governmental
 Unit or applicable law;

                                   (xiii)   pay statutory fees in accordance with Section 12.1 of the Plan;

                                   (xiv)    perform other duties and functions that are consistent with the
 implementation of the Plan; and

                                   (xv)     close the Chapter 11 Cases, subject to the reasonable consent of
 the GUC Trustee.

                          (c)      Boards of Directors and Officers.

                                 (i)     The officers and directors of the Debtors existing prior to the
 Effective Date shall be relieved of any and all duties with the respect to the Debtors as of the Effective
 Date.

                                 (ii)     Upon the Effective Date, the New Board shall consist of one or
 more directors selected by the Debtors and the Requisite Noteholders, which shall be announced by notice
 filed with the Bankruptcy Court prior to the Confirmation Hearing.

                                   (iii) Upon the Effective Date, the new governance structure of
 Holdings will be set forth in the Amended Organizational Documents.

                                   (iv)     The New Board shall, among other things, oversee and direct the
 Plan Administrator (solely in its capacity as the Plan Administrator and not in his capacity as the custodian
 of the Single Share) and the administration of the Wind-Down Estates in accordance with the Plan. On the
 Effective Date, or as soon as is reasonably practicable thereafter, the New Board shall establish, in
 consultation with the Requisite Noteholders and the Plan Administrator, such procedures and protocols as
 it deems necessary to carry out its duties and as are otherwise acceptable to the Requisite Noteholders.

                         (d)      Wind-Down. After the Effective Date, pursuant to the Plan, the Plan
 Administrator shall effectuate the Wind-Down according to the Wind-Down Budget without any further

                                                       42

                                                     A-1322
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 226 of 269 PageID #: 8863

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 48 of 82



 approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.
 The Wind-Down (as determined for federal income tax purposes) shall occur in an expeditious but orderly
 manner after the Effective Date.

                          (e)     Indemnification. Each of the Wind-Down Estates shall indemnify and
 hold harmless the New Board and the Plan Administrator solely in their capacities as such for any losses
 incurred in such capacity, except to the extent such losses were the result of the Plan Administrator’s or the
 New Board’s bad faith, gross negligence, willful misconduct or criminal conduct.

                          (f)     Dissolution. After the Effective Date, the Plan Administrator shall, subject
 to applicable non-bankruptcy law and consistent with the implementation of this Plan, merge, dissolve,
 liquidate, or take such other similar action with respect to each Debtor (including the cancellation of all
 Interests in a Wind-Down Estate) and complete the winding up of such Wind-Down Estate as expeditiously
 as practicable without the necessity for any other or further actions to be taken by or on behalf of such
 Wind-Down Estate or its shareholders or members, as applicable, or any payments to be made in connection
 therewith subject to the filing of a certificate of dissolution with the appropriate Governmental Unit;
 provided, however, that the foregoing does not limit the Plan Administrator’s ability to otherwise abandon
 an Interest in a Wind-Down Estate. The Plan Administrator may, to the extent required by applicable non-
 bankruptcy law, maintain a Wind-Down Estate as a corporate entity in good standing until such time as
 such Wind-Down Estate is dissolved or merged out of existence in accordance with the Plan.

                 5.9.     Corporate Action.

                   Upon the Effective Date, by virtue of entry of the Confirmation Order, all actions
 contemplated by this Plan (including any action to be undertaken by the Plan Administrator) shall be
 deemed authorized, approved, and, to the extent taken prior to the Effective Date, ratified without any
 requirement for further action by holders of Claims or Interests, the Debtors, or any other Entity or Person.
 All matters provided for in this Plan involving the corporate structure of the Debtors, and any corporate
 action required by the Debtors in connection therewith, shall be deemed to have occurred and shall be in
 effect as of the Effective Date, without any requirement of further action by the Debtors or the Estates.

                 5.10.    Withholding and Reporting Requirements.

                            (a)     Withholding Rights. In connection with the Plan, any party issuing any
 instrument or making any distribution described in the Plan shall comply with all applicable withholding
 and reporting requirements imposed by any federal, state, or local taxing authority, and all distributions
 pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
 requirements. Any amounts withheld pursuant to the preceding sentence shall be deemed to have been
 distributed to and received by the applicable recipient for all purposes of the Plan. Notwithstanding the
 foregoing, each holder of an Allowed Claim or any other Person that receives a distribution pursuant to the
 Plan shall have responsibility for any taxes imposed by any Governmental Unit, including, without
 limitation, income, withholding, and other taxes, on account of such distribution. Any party issuing any
 instrument or making any distribution pursuant to the Plan has the right, but not the obligation, to not make
 a distribution until such holder has made arrangements satisfactory to such issuing or disbursing party for
 payment of any such tax obligations. Additionally, in the case of a non-Cash distribution that is subject to
 withholding, the distributing party has the right, but not the obligation, to withhold an appropriate portion
 of such distributed property and either (i) sell such withheld property to generate Cash necessary to pay
 over the withholding tax (or reimburse the distributing party for any advance payment of the withholding
 tax), or (ii) pay the withholding tax using its own funds and retain such withheld property.


                                                      43

                                                     A-1323
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 227 of 269 PageID #: 8864

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 49 of 82



                           (b)      Forms. Any party entitled to receive any property as an issuance or
 distribution under the Plan shall, upon request, deliver to the Plan Administrator, Wind-Down Estates, GUC
 Trustee or such other Person designated by the Plan Administrator, Wind-Down Estates or GUC Trustee
 (which entity shall subsequently deliver to the Plan Administrator any applicable IRS Form W-8 or Form
 W-9 received) an appropriate Form W-9 or (if the payee is a foreign Person) Form W-8, unless such Person
 is exempt under the tax Code and so notifies the Plan Administrator. If such request is made by the Plan
 Administrator, Wind-Down Estates, or such other Person designated by the Plan Administrator or Wind-
 Down Estates and the holder fails to comply within ninety (90) days after the request is made, the amount
 of such distribution shall irrevocably revert to the applicable Wind-Down Estate and any Claim in respect
 of such distribution shall be forever barred from assertion against any Debtor, the applicable Wind-Down
 Estate and their respective property. If such request is made by the GUC Trustee or such other Entity
 designated by the GUC Trustee and the holder fails to comply within ninety (90) days after the request is
 made, the amount of such distribution shall irrevocably revert to the GUC Trust and any Claim in respect
 of such distribution shall be forever barred from assertion against the GUC Trustee or the GUC Trust, or
 the property of each of them.

                  5.11.   Exemption From Certain Transfer Taxes.

                   To the maximum extent provided by section 1146(a) of the Bankruptcy Code: (i) the
 issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the Debtors; or
 (ii) the making, delivery, or recording of any deed or other instrument of transfer under, in furtherance of,
 or in connection with, the Plan, including any deeds, bills of sale, assignments, or other instruments of
 transfer executed in connection with any transaction arising out of, contemplated by, or in any way related
 to the Plan (including any transfers to or by the GUC Trust, the Environmental Response Trust, the Vernon
 Environmental Response Trust, or the Frisco Governmental Authorities), shall not be subject to any
 document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate
 transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax
 or governmental assessment, in each case to the extent permitted by applicable bankruptcy law, and the
 appropriate state or local government officials or agents shall forego collection of any such tax or
 governmental assessment and accept for filing and recordation any of the foregoing instruments or other
 documents without the payment of any such tax or governmental assessment.

                  5.12.   Effectuating Documents; Further Transactions.

                            (a)      On or as soon as practicable after the Effective Date, the Plan
 Administrator shall take such actions as may be or become necessary or appropriate to effect any transaction
 described in, approved by, contemplated by, or necessary to effectuate the Plan, and the Global Settlement,
 including (i) the execution and delivery of appropriate agreements or other documents of merger,
 consolidation, restructuring, financing, conversion, disposition, transfer, dissolution, transition services, or
 liquidation containing terms that are consistent with the terms of the Plan and that satisfy the applicable
 requirements of applicable law and any other terms to which the applicable Entities may determine; (ii) the
 execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
 Asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and having
 other terms to which the applicable parties agree; (iii) the filing of appropriate certificates or articles of
 incorporation, reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable
 state law; (iv) the issuance of securities, all of which shall be authorized and approved in all respects, in
 each case, without further action being required under applicable law, regulation, order, or rule; (v) the
 execution, delivery, or filing of contracts, instruments, releases, and other agreements to effectuate and
 implement the Plan without the need for any approvals, authorizations, actions, or consents; and (vi) all
 other actions that the applicable Entities determine to be necessary or appropriate.

                                                       44

                                                      A-1324
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 228 of 269 PageID #: 8865

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 50 of 82



                          (b)      Each officer, manager, or member of the board of directors of the Debtors
 is (and each officer, manager, or member of the board of directors of the Plan Administrator, if applicable,
 shall be) authorized and directed to issue, execute, deliver, file, or record such contracts, securities,
 instruments, releases, indentures, and other agreements or documents and take such actions as may be
 necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan
 and the securities issued pursuant to the Plan in the name of, and on behalf of, the Wind-Down Estates, all
 of which shall be authorized and approved in all respects, in each case, without the need for any approvals,
 authorization, consents, or any further action required under applicable law, regulation, order, or rule
 (including, without limitation, any action by the stockholders or directors or managers of the Debtors, or
 the Wind Down Estates) except for those expressly required pursuant to the Plan.

                          (c)    The Debtors shall be authorized to implement the Sale Transactions and
 the Global Settlement (including the creation of the GUC Trust, the Environmental Response Trust, and, if
 necessary, the Vernon Environmental Response Trust) in the manner most tax efficient to the Wind-Down
 Estates, the Environmental Response Trust, and the Vernon Environmental Response Trust, and consistent
 with the Environmental Settlement Documents.

                         (d)    All matters provided for herein involving the corporate structure of the
 Debtors or the Wind-Down Estates, to the extent applicable, or any corporate or related action required by
 the Debtors or the Wind-Down Estates in connection herewith shall be deemed to have occurred and shall
 be in effect, without any requirement of further action by the stockholders, members, or directors or
 managers of the Debtors and with like effect as though such action had been taken unanimously by the
 stockholders, members, directors, managers, or officers, as applicable, of the Debtors or the Wind-Down
 Estates.

                  5.13.   Preservation of Rights of Action.

                    Other than Causes of Action against an Entity that are waived, relinquished, exculpated,
 released, compromised, transferred or settled pursuant to this Plan (including pursuant to the Global
 Settlement, Environmental Settlement Documents, and the Frisco Settlement Agreement), the Confirmation
 Order, or by another Bankruptcy Court order (including the Americas Sale Order) or transferred to the
 Europe/ROW Purchaser pursuant to the Europe/ROW Purchase Agreement or the Americas Sale
 Transaction, the Debtors reserve any and all Causes of Action. On and after the Effective Date, the Plan
 Administrator may pursue such Causes of Action in its sole discretion. No Entity may rely on the absence
 of a specific reference in this Plan or the Disclosure Statement to any Cause of Action against them as any
 indication that the Debtors, the Plan Administrator, or the GUC Trustee, will not pursue any and all
 available Causes of Action against them. No preclusion doctrine, including the doctrines of res judicata,
 collateral estoppel, issue preclusion, claim preclusion (judicial, equitable, or otherwise), or laches, shall
 apply to such Causes of Action upon, after, or as a consequence of the Confirmation or the Effective Date.
 Prior to the Effective Date, the Debtors, and on and after the Effective Date, the Plan Administrator or the
 GUC Trustee, as applicable, shall retain and shall have, including through its authorized agents or
 representatives, the exclusive right, authority, and discretion, subject to this Plan, to determine and to
 initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any
 such Causes of Action and to decline to do any of the foregoing, as the Plan Administrator or the GUC
 Trustee, as applicable, may determine is in the best interest of the Debtors and their Estates, without the
 consent or approval of any third party or further notice to or action, order, or approval of the Bankruptcy
 Court. Notwithstanding anything contained herein to the contrary, the settlement of any Claims and Causes
 of Action which are expressly to be settled by Confirmation of this Plan itself shall be resolved only by
 Confirmation of this Plan itself.


                                                       45

                                                      A-1325
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 229 of 269 PageID #: 8866

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 51 of 82



                 5.14.    Certificate of Incorporation and By-Laws.

                 As of the Effective Date, the certificate of incorporation and by-laws, or other
 organizational documents, as applicable, of the Debtors shall be amended to the extent necessary to carry
 out the provisions of this Plan. Such amended organizational documents (if any) shall be filed with the
 Bankruptcy Court in advance of the Effective Date.

                 5.15.    Stock Trading Restrictions

                The restrictions imposed by the Interim Order Establishing Notification Procedures And
 Approving Restrictions On Certain Transfers Of Interests In The Debtors (Docket No. 113), as the same
 may be amended from time to time, shall remain effective and binding through the closing of the Chapter
 11 Cases.

               5.16.      Cancellation of Superpriority Notes and Release and Discharge of Debtor
 Guarantee Claims.

                  Prior to the Europe/ROW Closing, the Consenting Creditors shall contribute the
 Superpriority Notes, together with all of the outstanding Claims arising thereunder and under the
 Superpriority Notes Indenture to the Europe/ROW Purchaser in exchange for preferred equity interests of
 the Europe/ROW Purchaser. After the Europe/ROW Closing, the Europe/ROW Purchaser shall deliver, or
 be deemed to deliver, all of the Superpriority Notes to Exide International for cancellation and the
 Superpriority Notes shall be cancelled. At the Europe/ROW Closing and without limiting the above, and
 without any further action by the Consenting Creditors, the Europe/ROW Purchaser or any other party or
 person or further order of the Bankruptcy Court, (i) the Superpriority Notes Guarantee Claims against the
 Debtors shall be deemed fully satisfied and the Guarantees granted by the Debtors shall be released and
 discharged, (ii) any liens or security interests granted by the Debtors under the Superpriority Notes
 Indenture and the Superpriority Security Documents shall be deemed terminated, released, discharged and
 without further effect, and (iii) all existing defaults by the Debtors under the Superpriority Notes Indenture
 shall be waived.

                  The Superpriority Notes Indenture and Superpriority Security Documents and all
 outstanding Claims arising under the Superpriority Notes Indenture shall be cancelled and terminated and
 the Superpriority Notes Indenture Trustee shall be released and discharged of all obligations thereunder un
 accordance with a supplemental indenture executed by Exide International, Exide Holdings, and the
 Superpriority Notes Trustee in accordance with the Superpriority Notes Indenture. For the avoidance of
 doubt, and in in accordance with the Superpriority Notes Indenture, Exide International shall immediately
 deliver or be deemed to deliver and surrender all of the Superpriority Notes upon receipt thereof to the
 Superpriority Notes Trustee for cancellation.

                 5.17.    Cancellation of Existing Securities and Agreements

                          (a)      Except for the purpose of evidencing a right to a distribution under the
 Plan, effectuating the Europe/ROW Sale Transaction and except as otherwise set forth in the Plan, all notes,
 instruments, other securities, and other evidence of debt issued, including, but not limited to, the Exchange
 Priority and First Lien Notes Indenture and the Legacy Notes Indentures and any rights of any holder in
 respect thereof shall be deemed cancelled, discharged, and of no force or effect and the obligations of the
 Debtors thereunder shall be deemed fully satisfied, released, and discharged. For the avoidance of doubt,
 but subject to Section 5.17(b) below, on the Effective Date, the Exchange Priority and First Lien Notes
 Indenture and the Legacy Notes Indentures shall be deemed terminated and cancelled and the Exchange

                                                      46

                                                     A-1326
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 230 of 269 PageID #: 8867

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 52 of 82



 Priority and First Lien Notes Trustee and Legacy Notes Trustee shall be discharged and released without
 any further action.

                            (b)      The Exchange Priority and First Lien Notes Indenture and the Legacy
 Notes Indentures shall continue in effect to the extent necessary to (i) allow the Plan Administrator,
 Exchange Priority and First Lien Notes Trustee, or Legacy Notes Trustee, as applicable, to make
 distributions under the Plan, (ii) allow the Exchange Priority and First Lien Trustee to effectuate the
 Europe/ROW Sale Transaction (iii) permit the Exchange Priority and First Lien Notes Trustee and the
 Legacy Notes Trustee to assert the applicable Exchange Priority Trustee Charging Lien, First Lien Trustee
 Charging Lien, and Legacy Notes Charging Lien, as applicable; (iv) allow the Exchange Priority and First
 Lien Notes Trustee and the Legacy Notes Trustee to maintain any right of indemnification, contribution,
 subrogation or any other claim or entitlement it may have under the Exchange Priority and First Lien Notes
 Indenture or the Legacy Notes Indentures, as applicable; (v) to exercise its rights and obligations at the
 direction of the Requisite Noteholders relating to the interests of its holders under the Exchange Priority
 and First Lien Notes Indenture and the Legacy Notes Indentures, as applicable; (vi) permit the Exchange
 Priority and First Lien Notes Trustee and the Legacy Notes Trustee to perform any functions that are
 necessary to effectuate the powers outlined in this Section 5.17. For the avoidance of doubt, all
 indemnification obligations and expense reimbursement obligations of the Debtors arising under the
 Exchange Priority and First Lien Notes Indenture in favor of the Exchange Priority and First Lien Notes
 Trustee, or its directors, officers, employees, agents, affiliates, controlling persons, and legal and financial
 advisors, shall survive, remain in full force and effect, and be enforceable against the Plan Administrator
 on and after the Effective Date and shall be enforceable through, among other things, the exercise of the
 applicable Exchange Priority Trustee Charging Lien and First Lien Trustee Charging Lien.

                  5.18.   Subordinated Claims.

                  The allowance, classification, and treatment of all Allowed Claims and Interests, and the
 respective distributions and treatments under the Plan, take into account and conform to the relative priority
 and rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
 subordination rights relating thereto, whether arising under general principles of equitable subordination,
 section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the
 Debtors reserve the right for the Plan Administrator or the GUC Trustee, as applicable, to seek to re-classify
 any Allowed Claim or Interest in accordance with any contractual, legal, or equitable subordination relating
 thereto.

                  5.19.   Nonconsensual Confirmation.

                 The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under
 section 1129(b) of the Bankruptcy Code as to any Classes that reject, or are deemed to reject, the Plan.

                  5.20.   Closing of Chapter 11 Cases.

                After an Estate has been fully administered, the applicable Wind-Down Estate or Plan
 Administrator shall, subject to the reasonable consent of the GUC Trustee, seek authority from the
 Bankruptcy Court to close the applicable Chapter 11 Case(s) in accordance with the Bankruptcy Code and
 Bankruptcy Rules.

                  5.21.   Notice of Effective Date.

                 As soon as practicable, but not later than three (3) Business Days following the Effective
 Date, the Debtors shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.
                                                       47

                                                      A-1327
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 231 of 269 PageID #: 8868

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 53 of 82



                  5.22.   Corporate Form

                 On the Effective Date, each of the Debtors shall maintain its current corporate form, which
 may be modified or changed at any time after the Effective Date by the Plan Administrator in accordance
 with the terms of this Plan and applicable law.

                  5.23.   Separability.

                   Notwithstanding the combination of the separate plans of reorganization for the Debtors
 set forth in the Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11 plan
 for each Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one or
 more Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with respect
 to any other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy Code.

 SECTION 6.       DISTRIBUTIONS.

                  6.1.    Distributions Generally.

                Except as otherwise provided in the Plan and the GUC Trust Agreement, one or more
 Disbursing Agents shall make all distributions under the Plan to the appropriate holders of Allowed Claims
 in accordance with the terms of the Plan.

                  6.2.    Distribution Record Date.

                  As of the close of business on the Distribution Record Date, the various transfer registers
 for each of the Classes of Claims or Interests as maintained by the Debtors or their respective agents shall
 be deemed closed for purposes of determining whether a holder of such a Claim or Interest is a record
 holder entitled to distributions under the Plan, and there shall be no further changes in the record holders or
 the permitted designees of any such Claims or Interests. The Debtors, the Plan Administrator or the GUC
 Trustee, as applicable, shall have no obligation to recognize any transfer or designation of such Claims or
 Interests occurring after the close of business on the Distribution Record Date. In addition, with respect to
 payment of any Cure Amounts or assumption disputes, neither the Debtors nor the Disbursing Agent shall
 have any obligation to recognize or deal with any party other than the non-Debtor party to the applicable
 executory contract or unexpired lease as of the close of business on the Distribution Record Date, even if
 such non-Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure Amount. The
 Distribution Record Date shall not apply to the DIP Claims and the ABL Claims, the holders of which shall
 receive a distribution in accordance with Section 2 or Section 4 of the Plan, respectively, to the extent not
 previously satisfied.

                  6.3.    Date of Distributions.

                           (a)     Except as otherwise provided in the Plan and in the GUC Trust Agreement,
 any distributions and deliveries to be made under the Plan shall be made on or about the Effective Date or
 as otherwise determined in accordance with the Plan, including, without limitation, the treatment provisions
 of Section 4 of the Plan; provided, that the Plan Administrator or the GUC Trustee, as applicable, shall from
 time to time determine subsequent distribution dates to the extent they determine them to be appropriate.

                        (b)      (i) Prior to any distributions of Net Cash Proceeds, the Plan Administrator,
 shall reserve an amount sufficient to pay holders of Disputed Administrative Expense Claims, Disputed
 Secured Claims, Disputed Priority Non-Tax Claims, and Disputed Priority Tax Claims, and (ii) prior to any
 distributions by the GUC Trust to the holders of either GUC Trust Beneficial A Interests or GUC Trust
                                                       48

                                                     A-1328
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 232 of 269 PageID #: 8869

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 54 of 82



 Beneficial B Interests, the GUC Trustee shall reserve an amount sufficient to pay holders of Disputed
 General Unsecured Claims and Disputed Environmental NPP Claims, as applicable, in each case, the
 amount such holders would be entitled to receive under the Plan if such Claims were to become Allowed
 Claims. After the resolution of a Disputed Administrative Expense Claim, Disputed Secured Claim,
 Disputed Priority Non-Tax Claim, and Disputed Priority Tax Claims, the Plan Administrator shall treat any
 amounts that were reserved on account of such Disputed Claim that is Disallowed or does not become an
 Allowed Claim as Net Cash Proceeds.

                  6.4.    Disbursing Agent.

                  Other than as contemplated in Section 6.2 of the Plan, all distributions under this Plan shall
 be made by the Disbursing Agent on and after the Effective Date as provided herein. The Disbursing Agent
 shall not be required to give any bond or surety or other security for the performance of its duties. The Plan
 Administrator shall use all commercially reasonable efforts to provide the Disbursing Agent with the
 amounts of Claims and the identities and addresses of holders of Claims, in each case, as set forth in the
 books and records of the Debtors or the Wind Down Estates, as applicable,. The Plan Administrator shall
 cooperate in good faith with the applicable Disbursing Agent to comply with the reporting and withholding
 requirements outlined in Section 5.7 of the Plan.

                  6.5.    Rights and Powers of Disbursing Agent.

                          (a)      From and after the Effective Date, the Disbursing Agent, solely in its
 capacity as Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of
 Claims against, and Interests in, the Debtors and other parties in interest, from any and all Claims, Causes
 of Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
 upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
 furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
 negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
 Disbursing Agent. No holder of a Claim or Interest, or other party in interest, shall have or pursue any
 claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
 making distributions in accordance with the Plan or for implementing provisions of the Plan, except for
 actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
 criminal conduct, or ultra vires acts of such Disbursing Agent.

                          (b)    A Disbursing Agent shall be empowered to (i) effect all actions and
 execute all agreements, instruments, and other documents necessary to perform its duties hereunder; (ii)
 make all distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the
 Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
 Agent to be necessary and proper to implement the provisions hereof.

                  6.6.    Expenses of Disbursing Agent.

                  Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented fees
 and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable documented
 attorneys’ fees and expenses) on or after the Effective Date shall be paid in Cash; provided, that the fees
 and expenses incurred by the GUC Trustee shall be paid solely from the GUC Trust Assets in accordance
 with the GUC Trust Agreement.




                                                       49

                                                     A-1329
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 233 of 269 PageID #: 8870

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 55 of 82



                  6.7.    No Postpetition Interest on Claims.

                  Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or
 another order of the Bankruptcy Court, or required by the Bankruptcy Code (including postpetition interest
 in accordance with sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be
 paid on any Claims on or after the Commencement Date; provided, that if interest is payable pursuant to
 the preceding sentence, interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on a
 non-compounded basis from the date the obligation underlying the Claim becomes due and is not timely
 paid through the date of payment.

                  6.8.    Delivery of Distributions.

                           (a)      Subject to Bankruptcy Rule 9010, all distributions to any holder or
 permitted designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent,
 who shall transmit such distribution to the applicable holders or permitted designees of Allowed Claims or
 Interests on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is
 returned as undeliverable, no further distributions shall be made to such holder or such permitted designee
 unless and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as
 applicable, then-current address, at which time all currently-due, missed distributions shall be made to such
 holder as soon as reasonably practicable thereafter without interest. Nothing herein shall require the
 Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of undeliverable
 distributions and, if located, assist such holders or permitted designees, as applicable, in complying with
 Section 5.7 of the Plan.

                       (b)    Notwithstanding the foregoing, the following shall apply to holders of
 Exchange Priority Notes Claims, First Lien Notes Claims, Legacy Notes Claims, and DIP Claims,
 respectively:

                                     (i)     all distributions of Cash on account of Exchange Priority Notes
 Claims, First Lien Notes Claims, and Legacy Notes Claims, if any, shall be deposited with the Exchange
 Priority and First Lien Notes Trustee and Legacy Notes Trustee, as applicable, for distribution to holders
 of Exchange Priority Notes Claims, First Lien Notes Claims, and Legacy Notes Claims in accordance with
 the terms of the Exchange Priority and First Lien Notes Indenture and the Legacy Notes Indentures, as
 applicable. All distributions other than of Cash on account of Exchange Priority Notes Claims, First Lien
 Notes Claims, or Legacy Notes Claims, if any, may, with the consent of the Exchange Priority and First
 Lien Notes Trustee or the Legacy Notes Trustee, as applicable, be made by the Disbursing Agent directly
 to holders of Exchange Priority Notes Claims, First Lien Notes Claims, and Legacy Notes Claims in
 accordance with the terms of the Plan, the Exchange Priority and First Lien Notes Indenture, and the Legacy
 Notes Indentures; provided, that until such distributions are made, the Trustees Charging Liens shall attach
 to the property to be distributed in the same manner as if such distributions were made through the Exchange
 Priority and First Lien Notes Trustee or the Legacy Notes Trustee, as applicable. To the extent the
 Exchange Priority and First Lien Notes Trustee or the Legacy Notes Trustee effectuates, or is requested to
 effectuate, any distributions hereunder, the Exchange Priority and First Lien Notes Trustee and the Legacy
 Notes Trustee, as applicable, shall be deemed a “Disbursing Agent” for purposes of the Plan. As to any
 holder of an Exchange Priority Notes Claim, First Lien Notes Claim, or Legacy Notes Claim that is held in
 the name of or by a nominee of DTC, the Disbursing Agent shall seek the cooperation of DTC so that such
 distribution shall be made through the facilities of DTC on or as soon as practicable after the Effective Date.

                                (ii)      All distributions on account of DIP Claims, if any, shall be
 deposited with the DIP Agent for distribution to holders of DIP Claims in accordance with the terms of the

                                                       50

                                                       A-1330
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 234 of 269 PageID #: 8871

             Case 20-11157-CSS            Doc 998-2        Filed 10/16/20      Page 56 of 82



 DIP Loan Documents. To the extent the DIP Agent effectuates, or is requested to effectuate, any
 distributions hereunder, the DIP Agent shall be deemed a “Disbursing Agent” for purposes of the Plan.

                 6.9.     Distributions after Effective Date.

                Distributions made after the Effective Date to holders of Disputed Claims that are not
 Allowed Claims as of the Effective Date, but which later become Allowed Claims, shall be deemed to have
 been made on the Effective Date.

                 6.10.    Unclaimed Property.

                  Undeliverable distributions or unclaimed distributions shall remain in the possession of the
 Debtors, Wind-Down Estates or the GUC Trust, as applicable, until such time as a distribution becomes
 deliverable or the holder accepts the distribution, or such distribution reverts back to the Debtors, Wind-
 Down Estates or GUC Trust, as applicable, and shall not be supplemented with any interest, dividends, or
 other accruals of any kind. Such distributions shall be deemed unclaimed property under section 347(b) of
 the Bankruptcy Code at the expiration of ninety (90) days from the date of distribution. After such date all
 unclaimed property or interest in property shall revert to the Wind-Down Estates or GUC Trust, as
 applicable, and the Claim of any other holder to such property or interest in property shall be discharged
 and forever barred.

                 6.11.    Time Bar to Cash Payments.

                  Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and void
 if not negotiated within one hundred and twenty (120) days after the date of issuance thereof. Thereafter,
 the amount represented by such voided check shall irrevocably revert to the Wind Down Estates (or GUC
 Trust in the case of checks issued by the GUC Trust), and any Claim in respect of such voided check shall
 be discharged and forever barred, notwithstanding any federal or state escheat laws to the contrary.
 Requests for re-issuance of any check shall be made to the Disbursing Agent by the holder of the Allowed
 Claim to whom such check was originally issued.

                 6.12.    Manner of Payment under Plan.

                 Except as otherwise specifically provided in the Plan, at the option of the Debtors, the Plan
 Administrator or the GUC Trustee, as applicable, any Cash payment to be made hereunder may be made
 by a check or wire transfer, or ACH transfer, or as otherwise required or provided in applicable agreements
 or customary practices of the Debtors.

                 6.13.    Satisfaction of Claims.

                  Except as otherwise specifically provided for in the Plan and to the extent permitted by
 law, any distributions and deliveries to be made on account of Allowed Claims under the Plan shall be in
 complete and final satisfaction of, and exchange for, such Allowed Claims.

                 6.14.    Minimum Cash Distributions.

                  The Disbursing Agent shall not be required to make any distribution of Cash less than One
 Hundred Dollars ($100) to any holder of an Allowed Claim; provided, that if any distribution is not made
 pursuant to this Section 6.15, such distribution shall be added to any subsequent distribution to be made on
 behalf of the holder’s Allowed Claim.


                                                      51

                                                     A-1331
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 235 of 269 PageID #: 8872

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 57 of 82



                 6.15.    Setoffs and Recoupments.

                  The Debtors, Wind-Down Estates, or GUC Trust, as applicable, or such entity’s designee
 (including, without limitation, the Disbursing Agent) may, but shall not be required to, set off or recoup
 against any Claim, and any distribution to be made on account of such Claim, any and all claims, rights,
 and Causes of Action of any nature whatsoever that the Debtors, the Wind-Down Estates, or GUC Trust,
 as applicable, may have against the holder of such Claim pursuant to the Bankruptcy Code or applicable
 non-bankruptcy law; provided, that neither the failure to do so nor the allowance of any Claim hereunder
 shall constitute a waiver or release by a Debtor or its successor of any claims, rights, or Causes of Action
 that a Debtor or its successor or assign may possess against the holder of such Claim.

                 6.16.    Allocation of Distributions between Principal and Interest.

                   Except as otherwise required by law (as reasonably determined by the Wind-Down Estates
 or the GUC Trust, as applicable), distributions with respect to an Allowed Claim shall be allocated first to
 the principal portion of such Allowed Claim (as determined for U.S. federal income tax purposes) and,
 thereafter, to the remaining portion of such Allowed Claim, if any.

                 6.17.    No Distribution in Excess of Amount of Allowed Claim.

                 Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall receive,
 on account of such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

 SECTION 7.      PROCEDURES FOR DISPUTED CLAIMS.

                 7.1.     Objections to Claims.

                   The Plan Administrator, on behalf of each of the Wind-Down Estates, shall exclusively be
 entitled to object to all Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and
 Other Secured Claims. The GUC Trustee, on behalf of the GUC Trust, shall have the exclusive authority
 to object to all General Unsecured Claims. After the Effective Date, the Plan Administrator or the GUC
 Trustee, as applicable, shall have and retain any and all rights and defenses that the Debtors had with regard
 to any Claim to which they may object, except with respect to any Claim that is Allowed. Any objections
 to proofs of Claim shall be served and filed on or before the later of (a) one hundred eighty (180) days after
 the Effective Date, and (b) on such later date as ordered by the Bankruptcy Court for cause.

                 7.2.     Resolution of Disputed Claims.

                  On and after the Effective Date, (a) the Plan Administrator, on behalf of each of the Wind-
 Down Estates, shall have the authority to compromise, settle, otherwise resolve, or withdraw any objections
 to Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured
 Claims without approval of the Bankruptcy Court, other than with respect to Fee Claims; and (b) upon the
 creation of the GUC Trust, the GUC Trustee shall have the exclusive authority to compromise, settle,
 otherwise resolve, or withdraw any objections to General Unsecured Claims and Environmental NPP
 Claims without approval of the Bankruptcy Court. The Debtors, Wind-Down Estates, Plan Administrator
 and GUC Trustee, as applicable, shall cooperate with respect to any objections to Claims that seek to
 convert a type of Claim to another type of Claim as to which a different party or parties may compromise,
 settle, otherwise resolve, or withdraw objections, and, in each case, the rights and defenses of the Debtors,
 Wind-Down Estates, Plan Administrator or the GUC Trustee, as applicable, to any such objections are fully
 preserved.

                                                      52

                                                     A-1332
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 236 of 269 PageID #: 8873

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 58 of 82



                  7.3.    Payments and Distributions with Respect to Disputed Claims.

                 Notwithstanding anything herein to the contrary, if any portion of a Claim is a Disputed
 Claim, no payment or distribution provided hereunder shall be made on account of such Claim unless and
 until such Disputed Claim becomes an Allowed Claim.

                  7.4.    Distributions after Allowance.

                  After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the
 holder thereof shall be entitled to distributions, if any, to which such holder is then entitled as provided in
 this Plan or the GUC Trust Agreement, as applicable, without interest, as provided in Section 7.8 of the
 Plan. Such distributions shall be made as soon as practicable after the date that the order or judgment of
 the Bankruptcy Court allowing such Disputed Claim (or portion thereof) becomes a Final Order.

                  7.5.    Estimation of Claims.

                   The (a) Debtors or Plan Administrator (on behalf of each of the Wind-Down Estates), as
 applicable, may determine, resolve and otherwise adjudicate all contingent, unliquidated, and Disputed
 Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured Claims;
 and (b) GUC Trustee may determine, resolve and otherwise adjudicate all contingent, unliquidated, and
 Disputed General Unsecured Claims or Disputed Environmental NPP Claims. The (I) Debtors or Plan
 Administrator (on behalf of each of the Wind-Down Estates), with respect to the Claims set forth in clause
 (a) of this Section 7.5; and (II) GUC Trustee, with respect to General Unsecured Claims or Environmental
 NPP Claims, in each case, may at any time request that the Bankruptcy Court estimate any contingent,
 unliquidated, or Disputed Claim or Class of Claims pursuant to section 502(c) of the Bankruptcy Code or
 otherwise, including to establish a reserve for distribution purposes, regardless of whether such, or any,
 Person had previously objected to such Claim or whether the Bankruptcy Court has ruled on any such
 objection. The Bankruptcy Court will retain jurisdiction to estimate any Claim or Class of Claims at any
 time during litigation concerning any objection to any Claim, including, without limitation, during the
 pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court estimates
 any contingent, unliquidated, or Disputed Claim or Class of Claims, the amount so estimated shall constitute
 either the Allowed amount of such Claim or Class of Claims, or a maximum limitation on such Claim or
 Class of Claims, as determined by the Bankruptcy Court. If the estimated amount constitutes a maximum
 limitation on the amount of such Claim or Class of Claims, the Debtors, Plan Administrator or GUC Trustee,
 as applicable, may pursue supplementary proceedings to object to the allowance of such Claims; provided,
 that such limitation shall not apply to Claims requested by the Debtors to be estimated for voting purposes
 only.

                  7.6.    No Distributions Pending Allowance.

                   If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
 distribution provided under the Plan shall be made on account of such Claim unless and until (and only to
 the extent that) such Claim becomes an Allowed Claim.

                  7.7.    Claim Resolution Procedures Cumulative.

                 All of the objection, estimation, and resolution procedures in the Plan are intended to be
 cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
 compromised, withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy
 Court approval.

                                                       53

                                                     A-1333
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 237 of 269 PageID #: 8874

             Case 20-11157-CSS             Doc 998-2       Filed 10/16/20       Page 59 of 82



                 7.8.    Interest.

                 To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date,
the holder of such Claim shall not be entitled to any interest that accrued thereon from and after the Effective
Date, except as provided in Section 6.7 of the Plan.

                 7.9.    Insured Claims.

                If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan
shall be made on account of such Allowed Claim until the holder of such Allowed Claim has exhausted all
remedies with respect to any applicable insurance policies; provided, that this requirement shall not apply
to Settling Governmental Authorities. To the extent that the Debtors’ insurers agree to satisfy a Claim in
whole or in part, then immediately upon such satisfaction, the portion of such Claim so satisfied may be
expunged without an objection to such Claim having to be filed and without any further notice to or action,
order or approval of the Court.

SECTION 8.       EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

                 8.1.    Rejection of Executory Contracts and Unexpired Leases.

                            (a)      As of and subject to the occurrence of the Effective Date, all executory
contracts and unexpired leases to which any of the Debtors are parties shall be deemed rejected, unless such
contract or lease (i) was previously assumed or rejected by the Debtors pursuant to an order of the
Bankruptcy Court; (ii) previously expired or terminated pursuant to its own terms or by agreement of the
parties thereto; (iii) is the subject of a motion to assume filed by the Debtors on or before the Confirmation
Date; (iv) is identified in Section 8.4 of the Plan; or (v) is identified for assumption on the Assumption
Schedule included in the Plan Supplement. The Debtors shall confer with the Settling Governmental
Authorities, the Environmental Trustee, or the Frisco Governmental Authorities, as applicable, and
exchange information and reasonably cooperate to determine the appropriate disposition of any contracts
or unexpired leases that relate to the Non-Performing Properties and take appropriate action relating thereto.

                         (b)      Subject to the occurrence of the Effective Date, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments,
or rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Europe/ROW Purchaser or Wind-Down Estates, as
applicable, have provided adequate assurance of future performance under such assumed executory
contracts and unexpired leases. Each executory contract and unexpired lease assumed or assumed and
assigned pursuant to the Plan shall vest in and be fully enforceable by the Europe/ROW Purchaser or Wind-
Down Estates, as applicable, in accordance with its terms, except as modified by the provisions of the Plan,
any order of the Bankruptcy Court authorizing and providing for its assumption, or applicable law.

                 8.2.    Determination of Assumption Disputes and Deemed Consent.

                         (a)     Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
the Effective Date in accordance with the terms of the Europe/ROW Purchase Agreement, the
Environmental Settlement Agreement, or the Frisco Settlement Agreement, as applicable, subject to the
limitations described below, or on such other terms as the parties to such executory contracts or unexpired
leases and the Debtors may otherwise agree.



                                                      54

                                                     A-1334
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 238 of 269 PageID #: 8875

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 60 of 82



                            (b)      The Debtors shall file, as part of the Plan Supplement, the Assumption
 Schedule. At least ten (10) days before the Confirmation Hearing, the Debtors shall serve a notice on parties
 to executory contracts or unexpired leases to be assumed or assumed and assigned reflecting the Debtors’
 intention to potentially assume or assume and assign the contract or lease in connection with this Plan and,
 where applicable, setting forth the proposed Cure Amount (if any). Any objection by a counterparty to
 an executory contract or unexpired lease to the proposed assumption, assumption and assignment,
 or related Cure Amount must be filed, served, and actually received by the Debtors within ten (10)
 days of the service of the assumption notice, or such shorter period as agreed to by the parties or
 authorized by the Bankruptcy Court. Any counterparty to an executory contract or unexpired lease that
 does not timely object to the notice of the proposed assumption of such executory contract or unexpired
 lease shall be deemed to have assented to assumption of the applicable executory contract or unexpired
 lease notwithstanding any provision thereof that purports to (i) prohibit, restrict, or condition the transfer
 or assignment of such contract or lease; (ii) terminate or modify, or permit the termination or modification
 of, a contract or lease as a result of any direct or indirect transfer or assignment of the rights of any Debtor
 under such contract or lease or a change, if any, in the ownership or control to the extent contemplated by
 the Plan; (iii) increase, accelerate, or otherwise alter any obligations or liabilities of any Debtor, or any
 Wind-Down Estate, under such executory contract or unexpired lease; or (iv) create or impose a Lien upon
 any property or Asset of any Debtor, or Wind-Down Estates, as applicable. Each such provision shall be
 deemed to not apply to the assumption of such executory contract or unexpired lease pursuant to the Plan
 and counterparties to assumed executory contracts or unexpired leases that fail to object to the proposed
 assumption in accordance with the terms set forth in this Section 8.2(b), shall forever be barred and enjoined
 from objecting to the proposed assumption or to the validity of such assumption (including with respect to
 any Cure Amounts or the provision of adequate assurance of future performance), or taking actions
 prohibited by the foregoing or the Bankruptcy Code on account of transactions contemplated by the Plan.

                          (c)      If there is an Assumption Dispute pertaining to assumption of an executory
 contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be heard
 by the Bankruptcy Court prior to such assumption being effective; provided, that the Debtors or Wind-
 Down Estates, as applicable, may settle any Assumption Dispute without any further notice to any party or
 any action, order, or approval of the Bankruptcy Court.

                          (d)      To the extent an Assumption Dispute relates solely to the Cure Amount,
 the Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease
 prior to the resolution of the Assumption Dispute; provided, that the Transferred Entities shall be
 responsible to pay the determined amount to be Allowed by the Bankruptcy Court or otherwise agreed to
 by such non-Debtor party; provided, further, that solely with respect to executory contracts and unexpired
 leases designated to be assumed and assigned to the Environmental Response Trust, the Vernon
 Environmental Response Trust, or the Frisco Governmental Authorities (other than TCEQ), the Debtors
 shall be responsible to pay the Postpetition Accounts Payable. The Environmental Response Trust, the
 Vernon Environmental Response Trust, or the Frisco Governmental Authorities (other than TCEQ), as
 applicable, may agree to be responsible for all other Cure Amounts, in each case in an amount as is
 determined to be Allowed by the Bankruptcy Court or otherwise agreed to by such non-Debtor party;
 provided, that in the absence of such agreement, the executory contract or unexpired lease relating to such
 Cure Amounts shall be deemed rejected under the Plan. The Debtors or Wind-Down Estates, as applicable,
 may settle any dispute regarding the Cure Amount or the nature thereof without any further notice to any
 party or any action, order, or approval of the Bankruptcy Court.

                        (e)     To the extent an Assumption Dispute relates solely to the Postpetition
 Accounts Payable, the Debtors may assume and/or assume and assign the applicable executory contract or
 unexpired lease prior to the resolution of the Assumption Dispute; provided, that pursuant to the
 Environmental Settlement Agreement or the Frisco Settlement Agreement, as applicable, the Debtors shall
                                                  55

                                                      A-1335
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 239 of 269 PageID #: 8876

              Case 20-11157-CSS              Doc 998-2        Filed 10/16/20       Page 61 of 82



 be responsible to pay the determined amount of such Postpetition Accounts Payable to be Allowed by the
 Bankruptcy Court or otherwise agreed to by such non-Debtor party. The Debtors or Wind-Down Estates,
 as applicable, may settle any dispute regarding the Postpetition Accounts Payable or the nature thereof
 without any further notice to any party or any action, order, or approval of the Bankruptcy Court

                            (f)    Assumption or assumption and assignment of any executory contract or
 unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
 Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including defaults
 of provisions restricting the change in control or ownership interest composition or other bankruptcy-related
 defaults, arising under any assumed executory contract or unexpired lease at any time before the date that
 the Debtors assume or assume and assign such executory contract or unexpired lease. Any proofs of Claim
 filed with respect to an executory contract or unexpired lease that has been assumed or assumed and
 assigned shall be deemed Disallowed and expunged, without further notice to or action, order, or approval
 of the Bankruptcy Court or any other Entity, upon the assumption of such executory contract or unexpired
 leases.

                  8.3.     Rejection Damages Claims.

                  In the event that the rejection of an executory contract or unexpired lease hereunder
 results in damages to the other party or parties to such contract or lease, any Claim for such damages
 shall be classified and treated in Class 7 (General Unsecured Claims). A proof of such Claim must
 be filed with the Bankruptcy Court and served upon counsel for the Debtors, Wind-Down Estates,
 or the GUC Trust, as applicable, by the later of (i) thirty (30) days after the filing and service of the
 notice of the occurrence of the Effective Date; and (ii) thirty (30) days after entry of an Order
 rejecting such contract or lease if such contract or lease is the subject of a pending Assumption
 Dispute.

                  8.4.     Insurance Policies.

                   Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice, or claim objection, and any other document related to any of the foregoing,
 and any other order of the Bankruptcy Court, on the Effective Date: (i) all insurance policies issued or
 providing coverage to the Debtors shall (subject to the applicable insurer’s right to object to such a
 designation) be assumed in their entirety by the Debtors pursuant to sections 365 and 1123 of the
 Bankruptcy Code, and coverage for defense costs and indemnification under the D&O Policies shall remain
 available to all individuals within the definition of “Insured” in the D&O Policies, and Wind-Down Estates,
 or Plan Administrator, as applicable, shall remain liable in full for any and all now existing or hereinafter
 arising obligations, liabilities, terms, provisions and covenants of any of the Debtors under such insurance
 policies, without the need or requirement for an insurer to file a Proof of Claim, Administrative Expense
 Claim or objection to any cure amount; (ii) nothing shall alter or modify the terms and conditions of and/or
 any rights, obligations, benefits, claims, rights to payments, or recoveries under the insurance policies
 without the express written consent of the applicable insurer; and (iii) the automatic stay of Bankruptcy
 Code section 362(a) and the injunctions set forth in the Plan, if and to the extent applicable, shall be deemed
 lifted without further order of this Court, solely to permit: (a) claimants with valid workers’ compensation
 claims or direct action claims against an insurer under applicable nonbankruptcy law to proceed with their
 claims; (b) insurers to administer, handle, defend, settle, and/or pay, in the ordinary course of business and
 without further order of the Bankruptcy Court, (I) workers’ compensation claims, (II) claims where a
 claimant asserts a direct claim against any insurer under applicable non-bankruptcy law, or an order has
 been entered by the Bankruptcy Court granting a claimant relief from the automatic stay to proceed with its
 claim, and (III) all costs in relation to each of the foregoing; (c) the insurers to cancel any insurance policies,
 and take other actions relating thereto, to the extent permissible under applicable non-bankruptcy law, and
                                                         56

                                                       A-1336
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 240 of 269 PageID #: 8877

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 62 of 82



 in accordance with the terms of the insurance policies; and (d) holders of Allowed Claims to pursue
 insurance recovery to the extent allowed or required by Section 7.9 of this Plan.

                  8.5.    Intellectual Property Licenses and Agreements.

                    Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice or claim objection, and any other document related to any of the foregoing,
 all intellectual property contracts, licenses, royalties, or other similar agreements to which the Debtors have
 any rights or obligations in effect as of the date of the Confirmation Order shall be deemed assumed by the
 Debtors and the Wind-Down Estates and shall continue in full force and effect unless any such intellectual
 property contract, license, royalty, or other similar agreement otherwise is specifically rejected pursuant to
 a separate order of the Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors
 in accordance with Section 8.1 of the Plan. Unless otherwise noted hereunder, all other intellectual property
 contracts, licenses, royalties, or other similar agreements shall vest in the Wind-Down Estates and the
 Europe/ROW Purchaser, as applicable, and the Wind-Down Estates and Europe/ROW Purchaser, as
 applicable, may take all actions as may be necessary or appropriate to ensure such vesting as contemplated
 herein.

                  8.6.    Tax Agreements.

                  Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice or claim objection, and any other document related to any of the foregoing,
 any tax sharing agreements to which the Debtors are a party (of which the principal purpose is the allocation
 of taxes) in effect as of the date of the Confirmation Order shall, to the extent the Debtors determine (in
 their sole discretion) such agreements are beneficial to the Debtors, be assumed by the Debtors, Wind-
 Down Estates, and Europe/ROW Purchaser, as applicable and shall continue in full force and effect
 thereafter in accordance with their respective terms, unless any such tax sharing agreement (of which the
 principal purpose is the allocation of taxes) otherwise is specifically rejected pursuant to a separate order
 of the Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors in accordance
 with Section 8.1 of the Plan. Unless otherwise noted hereunder, all other tax sharing agreements to which
 the Debtors are a party (of which the principal purpose is the allocation of taxes) shall vest in the Wind-
 Down Estates or Europe/ROW Purchaser, as applicable, and Wind-Down Estates and Europe/ROW
 Purchaser, as applicable, may take all actions as may be necessary or appropriate to ensure such vesting as
 contemplated herein.

                  8.7.    Standby Environmental Trust Agreement.

                 Notwithstanding anything to the contrary in the Plan or the Confirmation Order, each
 Standby Environmental Trust Agreement and underlying trust shall be reinstated and in full force and effect
 in accordance with its terms. As soon as practicable after the Effective Date, the Debtors or Plan
 Administrator, as applicable, shall reimburse and pay each Standby Environmental Trust Trustee any
 outstanding fees, costs, expenses, and charges, including attorney and professional fees and expenses due
 and owing under or as provided under such Standby Environmental Trust Agreement; provided, that such
 reimbursement or payment shall not exceed $50,000 in the aggregate for fees of the Standby Environmental
 Trust Trustee and $100,000 in the aggregate for attorney and professional fees.

                 Notwithstanding the foregoing, nothing in the Plan shall waive impede or effect the right
 of the Standby Environmental Trust Trustee to seek payment, reimbursement or indemnification from the
 assets and properties of the relevant environmental standby trust as provided under the applicable Standby
 Environmental Trust Agreement.

                                                       57

                                                     A-1337
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 241 of 269 PageID #: 8878

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 63 of 82



                 8.8.     Assignment.

                  To the extent provided under the Bankruptcy Code or other applicable law, any executory
 contract or unexpired lease transferred and assigned hereunder shall remain in full force and effect for the
 benefit of the transferee or assignee in accordance with its terms, notwithstanding any provision in such
 executory contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the
 Bankruptcy Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent provided
 under the Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or conditions the
 assignment or transfer of any such executory contract or unexpired lease or that terminates or modifies such
 executory contract or unexpired lease or allows the counterparty to such executory contract or unexpired
 lease to terminate, modify, recapture, impose any penalty, condition renewal or extension, or modify any
 term or condition upon any such transfer and assignment, constitutes an unenforceable anti-assignment
 provision and is void and of no force or effect with respect to any assignment pursuant to the Plan.

                 8.9.     Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                 Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
 executory contract and unexpired lease that is assumed shall include any and all modifications,
 amendments, supplements, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or unexpired lease,
 without regard to whether such agreement, instrument, or other document is listed in the notice of assumed
 contracts.

                 8.10.    Reservation of Rights.

                            (a)      The Debtors may amend the Assumption Schedule and any cure notice
 until five (5) Business Days immediately prior to the commencement of the Confirmation Hearing in order
 to (i) add, delete, or reclassify any executory contract or unexpired lease or amend a proposed assumption
 or assumption and assignment and/or (ii) amend the proposed Cure Amount; provided, that if the
 Confirmation Hearing is adjourned for a period of more than two (2) consecutive calendar days, the
 Debtors’ right to amend such schedules and notices shall be extended to the Business Day immediately
 prior to the adjourned date of the Confirmation Hearing, with such extension applying in the case of any
 and all subsequent adjournments of the Confirmation Hearing. The Debtors shall provide notice of such
 amendment to any affected counterparty as soon as reasonably practicable.

                            (b)     Neither the exclusion nor inclusion of any contract or lease by the Debtors
 on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in
 the Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
 executory contract or unexpired lease or that the Debtors, or Wind-Down Estates, or their respective
 affiliates have any liability thereunder.

                          (c)     Except as otherwise provided in the Plan, nothing herein shall waive,
 excuse, limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of
 the Debtors and Wind Down Estates, under any executory or non-executory contract or any unexpired or
 expired lease.

                          (d)      Nothing in the Plan will increase, augment, or add to any of the duties,
 obligations, responsibilities, or liabilities of the Debtors, Wind-Down Estates, as applicable, under any
 executory or non-executory contract or any unexpired or expired lease.



                                                      58

                                                     A-1338
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 242 of 269 PageID #: 8879

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 64 of 82



 SECTION 9.       CONDITIONS PRECEDENT TO THE EFFECTIVE DATE.

                  9.1.    Conditions Precedent to the Effective Date.

                  The occurrence of the Effective Date of the Plan is subject to the following conditions
 precedent:

                           (a)  the Definitive Documents shall be consistent with the RSA and otherwise
 approved by the Requisite Noteholders consistent with their respective consent and approval rights as set
 forth in Section 4 of the RSA;

                         (b)       the RSA shall not have been terminated and shall remain in full force and
 effect in accordance with its terms;

                           (c)     the Definitive Documents shall be consistent with the Global Settlement
 and, to the extent the terms of a Definitive Document adversely affect the Global Settlement or treatment
 of the Settling Governmental Authorities thereunder, are otherwise approved by the Settling Governmental
 Authorities;

                         (d)    the Bankruptcy Court shall have entered the Confirmation Order, the
 Confirmation Date shall have occurred, and no stay of the Confirmation Order shall be in effect;

                          (e)      the Debtors shall not have (i) filed, supported or consented to any motion,
 application, adversary proceeding, or cause of action (A) challenging the validity, enforceability,
 perfection, or priority of, or seeking avoidance or subordination of any of the Exchange Priority Notes
 Claims, the First Lien Notes Claims, the Superpriority Notes Guarantee Claims, or the DIP Claims,
 (B) otherwise seeking to impose liability upon or enjoin the Consenting Creditors, the Transferred Entities
 or the DIP Lenders; or (ii) supported any third party seeking standing to bring such application, adversary
 proceeding or cause of action;

                        (f)     the Debtors shall have paid or caused to be paid in Cash all Restructuring
 Expenses and Trustees Fees invoiced no later than one Business Day prior to the Effective Date;

                       (g)     all governmental approvals, including Bankruptcy Court approval,
 necessary to consummate the Plan and the transactions contemplated hereby shall have been obtained or
 otherwise waived;

                           (h)    (i) the Debtors (or any Person or Entity on behalf of the Debtors or their
 Estates with proper standing) shall not have filed a motion, application or adversary proceeding (or
 supported or failed to timely object to such a filing) (A) challenging the validity, enforceability, perfection
 or priority of, or seeking invalidation, avoidance, disallowance, recharacterization, designation or
 subordination of, the Superpriority Notes Guarantee Claims, the Exchange Priority Notes Claims, the First
 Lien Notes Claims, or the DIP Claims, or (B) limiting the Europe/ROW Purchaser’s or the Trustees’ right
 to implement the Europe/ROW Sale Transaction, or (ii) the Bankruptcy Court (or any court with jurisdiction
 over the Chapter 11 Cases) shall not have entered a Final Order providing relief against the interests of the
 Consenting Creditors or the Trustees with respect to any of the foregoing Causes of Action or proceedings,
 including, but not limited to, (x) invalidating, avoiding, disallowing, recharacterizing, designating,
 subordinating, or limiting the enforceability of any of the Superpriority Notes Guarantee Claims, the
 Exchange Priority Notes Claims, the First Lien Notes Claims, or the DIP Claims or (y) limiting the
 Consenting Creditors’ or the Trustees’ right to implement the Europe/ROW Sale Transaction;

                                                       59

                                                     A-1339
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 243 of 269 PageID #: 8880

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 65 of 82



                            (i)     (A) all agreements necessary to implement the Plan, including the
 Europe/ROW Sale Transaction, the Global Settlement, the Environmental Settlement Documents, the
 Frisco Settlement Agreement, and the Columbus NPP Termination Documents shall have (a) been tendered
 for delivery and (b) been effected or executed by all Entities party thereto, and all conditions precedent to
 the effectiveness of such documents and agreements shall have been satisfied or waived pursuant to the
 terms of such documents or agreements; provided, that approval of the Environmental Settlement
 Documents may not be waived without the consent of each of the Settling Governmental Authorities party
 thereto, and (B) the Debtors, the Consenting Creditors, and the Transferred Entities shall have complied
 with all of their respective obligations under the Environmental Settlement Documents except to the extent
 such obligations are expressly provided in the Environmental Settlement Documents to occur after the
 Effective Date;

                        (j)    all releases or covenants not to sue contained in the Environmental
 Settlement Agreement and the Frisco Settlement Agreement shall be in form and substance acceptable to
 the Requisite Noteholders;

                          (k)     notwithstanding when a condition precedent to the Effective Date occurs,
 for purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon
 the completion of the applicable conditions precedent to the Effective Date; provided, that to the extent a
 condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
 precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
 deemed to have occurred immediately prior to a Subsequent Condition regardless of when such Prerequisite
 Condition or Subsequent Condition shall have occurred.

                 9.2.     Waiver of Conditions Precedent.

                           (a)     Except as otherwise provided herein, all actions required to be taken on
 the Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
 shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
 precedent in Section 9.1 of the Plan other than the conditions set forth in Sections 9.1(c) and (i) may be
 waived in writing by the Debtors with the prior written consent of the Requisite Noteholders (and the
 Creditors’ Committee with respect to the terms of the Global Settlement) without leave of or order of the
 Bankruptcy Court and such consent not to be unreasonably withheld. If the Plan is confirmed for fewer
 than all of the Debtors as provided for in Section 5.19 of the Plan, only the conditions applicable to the
 Debtor or Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date to
 occur as to such Debtors. Notwithstanding anything to the contrary herein, any condition precedent
 pertaining to the Global Settlement (including those set forth in Sections 9.1(c) and (i)) shall not be waived
 without the prior written consent of each of the Global Settlement Parties.

                         (b)      The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
 shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall
 take effect immediately upon its entry.

                 9.3.     Effect of Failure of Conditions to Effective Date.

                   Unless otherwise extended by the Debtors, if the Effective Date does not occur on or before
 the date that is one hundred and eighty (180) days after the date on which the Confirmation Order is entered
 or if the Confirmation Order is vacated, (a) no distributions under the Plan shall be made, (b) the Debtors
 and all holders of Claims and Interests shall be restored to the status quo ante as of the day immediately
 preceding the Confirmation Date as though the Confirmation Date never occurred, and (c) all the Debtors’
 obligations with respect to the Claims and the Interests shall remain unchanged and nothing contained
                                                      60

                                                     A-1340
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 244 of 269 PageID #: 8881

              Case 20-11157-CSS             Doc 998-2        Filed 10/16/20       Page 66 of 82



 herein shall be deemed to constitute a waiver or release of any Claims by or against the Debtors or any
 other entity or to prejudice in any manner the rights of the Debtors or any other entity in any further
 proceedings involving the Debtors or otherwise.

 SECTION 10. EFFECT OF CONFIRMATION.

                  10.1.    Vesting of Assets.

                   On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, (i) all
 property of the Debtors’ Estates acquired by the Europe/ROW Purchaser under the Europe/ROW Purchase
 Agreement shall vest free and clear of all Claims, Liens, encumbrances, charges and other interests in the
 Europe/ROW Purchaser; (ii) all property of the Debtors’ Estates constituting GUC Trust Assets shall vest
 free and clear of all Claims, Liens, encumbrances, charges and other interests in the GUC Trust; (iii) all
 property of the Debtors’ Estates constituting Environmental Trust Assets shall vest free and clear of all
 Claims, Liens, encumbrances, charges and other interests in the Environmental Response Trust; (iv) subject
 to Section 5.2(e), all property of the Debtors’ Estates constituting Vernon Environmental Trust Assets shall
 vest free and clear of all Claims, Liens, encumbrances, charges and other interests in the Vernon
 Environmental Response Trust; (v) all property of the Debtors’ Estates constituting Frisco Assets shall vest
 free and clear of all Claims, Liens, encumbrances, charges and other interests in the Frisco CDC pursuant
 to the Frisco Settlement Agreement; and (vi) all remaining property of the Debtors’ Estates shall vest in the
 Wind-Down Estates free and clear of all Claims, Liens, encumbrances, charges, and other Interests, subject
 to treatment of Other Secured Claims under the Plan. Notwithstanding any provisions in the Plan, the
 Environmental Response Trust, the Vernon Environmental Response Trust, and the Frisco CDC shall take
 the Transferred Non-Performing Properties, the Vernon Non-Performing Property (unless abandoned
 pursuant to Section 5.2(e)), and the Frisco Non-Performing Property, as applicable, subject to the
 obligations set forth in the Environmental Settlement Documents and the Frisco Settlement Agreement, as
 applicable. On and after the Effective Date, the Wind-Down Estates may take any action, including, without
 limitation, the operation of their businesses; the use, acquisition, sale, lease and disposition of property; and
 the entry into transactions, agreements, understandings, or arrangements, whether in or other than in the
 ordinary course of business, and execute, deliver, implement, and fully perform any and all obligations,
 instruments, documents, and papers or otherwise in connection with any of the foregoing, free of any
 restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects as if there was no pending case
 under any chapter or provision of the Bankruptcy Code, except as expressly provided herein. Without
 limiting the foregoing, the Wind-Down Estates may pay the charges that they incur on or after the Effective
 Date for professional fees, disbursements, expenses, or related support services without application to the
 Bankruptcy Court. Notwithstanding the foregoing, vesting of property in which any governmental unit
 holds an interest, and for which title vests in the Debtors subject to regulatory requirements under a
 governmental grant or award, including but not limited to, the requirements of 10 C.F.R. 600.321, shall be
 limited to the extent of the Debtors’ interest in such property; and the Wind-Down Estates may only take
 action, including but not limited to the use, acquisition, sale, lease, and disposition of such property, in
 accordance with applicable non-bankruptcy law.

                  10.2.    Term of Injunctions or Stays.

                 Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
 Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under
 section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
 remain in full force and effect until the later of the Effective Date and the date indicated in the order
 providing for such injunction or stay.


                                                        61

                                                      A-1341
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 245 of 269 PageID #: 8882

             Case 20-11157-CSS          Doc 998-2       Filed 10/16/20      Page 67 of 82



                 10.3.   Injunction.

                         (a)     Upon entry of the Confirmation Order, all holders of Claims and
 Interests and other parties in interest, along with their respective present or former employees,
 agents, officers, directors, principals, and affiliates, shall be enjoined from taking any actions to
 interfere with the implementation or consummation of the Plan in relation to any Claim extinguished,
 discharged, or released pursuant to the Plan.

                         (b)      Except as expressly provided in the Plan, the Definitive Documents,
 the Confirmation Order, or a separate order of the Bankruptcy Court or as agreed to by the Debtors
 and a holder of a Claim against or Interest in the Debtors, all Entities who have held, hold, or may
 hold Claims against or Interests in the Debtors (whether proof of such Claims or Interests has been
 filed or not and whether or not such Entities vote in favor of, against or abstain from voting on the
 Plan or are presumed to have accepted or deemed to have rejected the Plan) and other parties in
 interest, along with their respective present or former employees, agents, officers, directors,
 principals, and affiliates are permanently enjoined, on and after the Effective Date, solely with
 respect to any Claims, Interests, and Causes of Action that will be or are treated by the Plan from
 (i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit, action, or
 other proceeding of any kind (including, without limitation, any proceeding in a judicial, arbitral,
 administrative or other forum) against or affecting the Debtors, the Wind-Down Estates, the GUC
 Trust, the Consenting Creditors, the Transferred Entities, the Trustees, the Environmental Response
 Trust, the Vernon Environmental Response Trust, the Frisco CDC, as applicable, or the property of
 any of the Debtors, the Wind-Down Estates, the GUC Trust, the Consenting Creditors, the
 Transferred Entities, the Trustees, the Environmental Response Trust, the Vernon Environmental
 Response Trust, and the Frisco CDC, as applicable; (ii) enforcing, levying, attaching (including,
 without limitation, any prejudgment attachment), collecting, or otherwise recovering by any manner
 or means, whether directly or indirectly, any judgment, award, decree, or order against the Debtors,
 the Wind-Down Estates, the Trustees, the Consenting Creditors, the Europe/ROW Purchaser, and
 the Transferred Entities; or the property of any of the Debtors, the Wind-Down Estates, the GUC
 Trust, the Environmental Response Trust, the Vernon Environmental Response Trust, and the
 Frisco CDC, as applicable; (iii) creating, perfecting, or otherwise enforcing in any manner, directly
 or indirectly, any encumbrance of any kind against the Debtors, the Wind-Down Estates, and the
 GUC Trust or the property of any of the Debtors, the Wind-Down Estates, the Trustees, the
 Consenting Creditors, the Europe/ROW Purchaser, the Transferred Entities, the Environmental
 Response Trust, the Vernon Environmental Response Trust, and the Frisco CDC, as applicable;
 (iv) asserting any right of setoff, directly or indirectly, against any obligation due from the Debtors,
 the Wind-Down Estates, the GUC Trust, the Environmental Response Trust, the Vernon
 Environmental Response Trust, and the Frisco CDC, as applicable, or against property or interests
 in property of any of the Debtors, the Wind-Down Estates, and the GUC Trust except as
 contemplated or Allowed by the Plan; and (v) acting or proceeding in any manner, in any place
 whatsoever, that does not conform to or comply with the provisions of the Plan.

                         (c)      By accepting distributions pursuant to the Plan, each holder of an
 Allowed Claim or Interest extinguished, discharged, or released pursuant to the Plan will be deemed
 to have affirmatively and specifically consented to be bound by the Plan, including, without
 limitation, the injunctions set forth in this Section 10.3.

                        (d)    The injunctions in this Section 10.3 shall extend to any successors of
 the Debtors, including the Wind-Down Estates, the GUC Trust, the Environmental Response Trust,
 the Vernon Environmental Response Trust, and the Frisco CDC, as applicable, and their respective
 property and interests in property.
                                                 62

                                                  A-1342
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 246 of 269 PageID #: 8883

              Case 20-11157-CSS             Doc 998-2      Filed 10/16/20       Page 68 of 82



                         (e)     Notwithstanding the foregoing, nothing in this Section 10.3 shall
 enjoin the assertion of a defensive right of recoupment.

                 10.4.    Binding Effect.

                   As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
 the Debtors and their respective successors and assigns, notwithstanding whether any such holders were
 (a) Impaired or Unimpaired under the Plan; (b) deemed to accept or reject the Plan; (c) failed to vote to
 accept or reject the Plan; (d) voted to reject the Plan; or (e) received any distribution under the Plan.

                 10.5.    Releases by the Debtors.

                 As of the Effective Date, except for the rights that remain in effect from and after the
 Effective Date to enforce the Plan and the Definitive Documents for good and valuable consideration,
 including their cooperation and contributions to the Chapter 11 Cases, and except as otherwise
 provided in the Plan or in the Confirmation Order, the Released Parties will be deemed conclusively,
 absolutely, unconditionally, irrevocably, and forever released and discharged, to the maximum
 extent permitted by law, by the Debtors, the Estates, and the Wind-Down Estates, in each case, on
 behalf of themselves and their respective successors (including the Frisco CDC, the Environmental
 Response Trust, the Vernon Environmental Response Trust, and the GUC Trust, as applicable),
 assigns, and representatives, and any and all other persons that may purport to assert any Cause of
 Action derivatively, by, through or on behalf of the foregoing Persons and Entities, from any and all
 Claims and Causes of Action, whether liquidated or unliquidated, fixed or contingent, matured or
 unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
 equity, or otherwise that the Debtors, the Estates, or the Wind-Down Estates would have been legally
 entitled to assert in their own right (whether individually or collectively) or on behalf of the holder
 of any Claim or Interest or other Person, based on or relating to, in whole or in part, the Debtors, the
 Chapter 11 Cases, the pre- and post-petition marketing and sale process, the Europe/ROW Sale
 Transaction, the DIP Facility, the Pension Plan, the European Bridge Notes, the Optimization, the
 June 2019 Financing, any Environmental Law, the purchase, sale, or rescission of the purchase or
 sale of any security of the Debtors, the subject matter of, or the transactions or events giving rise to,
 any Claim or Interest that is treated in the Plan, the business or contractual arrangements between
 any Debtor and any Released Party, the restructuring of Claims and Interests before or during the
 Chapter 11 Cases, the Disclosure Statement, the RSA, the Plan (including the Plan Supplement), the
 DIP Loan Documents or any related agreements (including the Definitive Documents), instruments,
 and other documents relating thereto, or the solicitation of votes with respect to the Plan, or any other
 act or omission, in all cases based upon any act or omission, transaction, agreement, event or other
 occurrence taking place on or before the Effective Date; provided, that nothing herein shall be
 construed to release (i) the Released Parties from willful misconduct or intentional fraud as
 determined by a Final Order; or (ii) any obligation of any party under the Plan or any document,
 instrument, or agreement executed to implement the Plan, the Definitive Documents, the
 Europe/ROW Sale Transaction or the Global Settlement.

                 10.6.    Releases By Holders of Claims and Interests.

                 As of the Effective Date, except (A) for the right to enforce the Plan or any right or
 obligation arising under the Definitive Documents that remain in effect or become effective after the
 Effective Date and (B) as otherwise expressly provided in the Plan or in the Confirmation Order, in
 exchange for good and valuable consideration, including the obligations of the Debtors under the
 Plan and the contributions of the Released Parties to facilitate and implement the Plan, to the fullest
 extent permissible under applicable law, as such law may be extended or integrated after the Effective
                                                      63

                                                     A-1343
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 247 of 269 PageID #: 8884

             Case 20-11157-CSS            Doc 998-2       Filed 10/16/20      Page 69 of 82



 Date, the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
 forever, released, and discharged by each of the following (each such Person or Entity, a “Releasing
 Party” and, collectively, the “Releasing Parties”):

                         (a)     the Consenting Creditors;

                         (b)     the Creditors’ Committee and each of its members in their capacity
 as such,

                         (c)     all holders of Claims who vote to accept the Plan;

                         (d)     all holders of Claims who are deemed to accept the Plan;

                          (e)     all holders of Claims entitled to vote on the Plan who abstain from
 voting on the Plan or who vote to reject the Plan but, in either case, do not opt out of granting the
 releases set forth in this Section 10.6;

                        (f)    solely with respect to (i) the Europe/ROW Purchaser, the Transferred
 Entities, and the Consenting Creditors, all holders of General Unsecured Claims and Environmental
 NPP Claims, and (ii) the Trustees, all California state governmental agencies, including the
 California DTSC, that have jurisdiction regarding the enforcement of Environmental Laws; and

                        (g)     with respect to any Person or Entity in the foregoing clauses
 (a) through (f), such entity’s predecessors, successors, assigns, subsidiaries, affiliates, managed
 accounts or funds, managed or controlled by such Entity and all Persons entitled to assert Claims
 through or on behalf of such Persons or Entities solely with respect to the matters for which the
 Releasing Parties are providing releases to the extent such Person or Entity would be obligated to
 release under principles of agency if it were so directed by the applicable Person or Entity in clauses
 (a) through (f);

                   in each case, from any and all Claims and Causes of Action (including, without
 limitation, any PBGC Claims and Canada NPP Claims), whether liquidated or unliquidated, fixed
 or contingent, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or
 unasserted, accrued or unaccrued, existing or hereinafter arising, in law, equity, or otherwise, that
 entity would have been legally entitled to assert in their own right (whether individually, derivatively,
 or collectively) or on behalf of the holder of any Claim or Interest or other Person, based on or
 relating to, or in any manner arising prior to the Effective Date, from, in whole or in part, the Debtors,
 the Chapter 11 Cases, the pre- and post-petition marketing and sale process, the Europe/ROW Sale
 Transaction, the DIP Facility, the European Bridge Notes, the Pension Plan, the Optimization, the
 June 2019 Financing, any Environmental Law, the Global Settlement, the purchase, sale, or
 rescission of the purchase or sale of any security of the Debtors or the Wind-Down Estates, the subject
 matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan,
 the business or contractual arrangements between any Debtor and any Released Party, the
 restructuring of Claims and Interests before or during the Chapter 11 Cases, the Disclosure
 Statement, the RSA, the Plan (including any Plan Supplement), the DIP Loan Documents or any
 related agreements (including the Definitive Documents), instruments, and other documents relating
 thereto, or the solicitation of votes with respect to the Plan, or any other act or omission, in all cases
 based upon any act or omission, transaction, agreement, event or other occurrence taking place on
 or before the Effective Date; provided, that nothing herein shall be construed to release (i) the
 Released Parties from willful misconduct or intentional fraud as determined by a Final Order; or (ii)
 any obligation of any party under the Plan or any document, instrument, or agreement executed to
                                                     64

                                                   A-1344
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 248 of 269 PageID #: 8885

             Case 20-11157-CSS          Doc 998-2       Filed 10/16/20     Page 70 of 82



 implement the Plan, the Europe/ROW Sale Transaction, or the Global Settlement. Except as
 otherwise set forth in subsection (g) of this Section 10.6, the Persons and Entities in (a) through (h)
 of this Section 10.6 shall be permanently enjoined from prosecuting any of the foregoing Claims or
 Causes of Action released under this Section 10.6 against each of the Released Parties.

                 Notwithstanding anything to the contrary in this Section 10.6, Governmental Units
 (other than any California state governmental agency, including the California DTSC, that has
 jurisdiction regarding the enforcement of Environmental Laws) are not Releasing Parties under the
 Plan and are not providing a release or covenant not to sue except as provided in the Environmental
 Settlement Documents or other separate settlement document with a Governmental Unit.

                For the avoidance of doubt, the scope of any releases by provided by any California
 state governmental agency that has jurisdiction regarding the enforcement of Environmental Laws,
 including the California DTSC, pursuant to this Section 10.6 of the Plan shall not be construed or
 deemed to be any broader than the scope of the covenants not to sue set forth in paragraph 45(b) of
 the Environmental Settlement Agreement provided by the Settling Governmental Agencies.

                10.7.   Exculpation.

                 To the maximum extent permitted by applicable law, no Exculpated Party will have
 or incur, and each Exculpated Party is hereby released and exculpated from, any claim, obligation,
 suit, judgment, damage, demand, debt, right, cause of action, remedy, loss, and liability for any claim
 arising between the Commencement Date and the Effective Date in connection with or arising out of
 the administration of the Chapter 11 Cases, the postpetition marketing and sale process, the
 purchase, sale, or rescission of the purchase or sale of any security or asset of the Debtors; the
 negotiation and pursuit of the Disclosure Statement, the RSA, the Europe/ROW Sale Transaction, as
 applicable, the Plan, or the solicitation of votes for, or confirmation of, the Plan; the funding or
 consummation of the Plan; the occurrence of the Effective Date; the DIP Loan Documents; the
 administration of the Plan or the property to be distributed under the Plan; or the transactions in
 furtherance of any of the foregoing; except for fraud, gross negligence, or willful misconduct, as
 determined by a Final Order. This exculpation shall be in addition to, and not in limitation of, all
 other releases, indemnities, exculpations and any other applicable law or rules protecting such
 Exculpated Parties from liability. Notwithstanding anything to the contrary in the foregoing, the
 exculpation set forth herein does not bar the obligation or liability of any Entity under the Plan or
 any document, instrument, or agreement (including those set forth in the Plan Supplement) executed
 to implement the Plan.

                10.8.   Waiver of Statutory Limitation on Releases.

            EACH RELEASING PARTY IN EACH OF THE RELEASES CONTAINED IN THE
 PLAN (INCLUDING UNDER SECTION 10 OF THE PLAN) EXPRESSLY ACKNOWLEDGES THAT
 ALTHOUGH ORDINARILY A GENERAL RELEASE MAY NOT EXTEND TO CLAIMS WHICH THE
 RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR, WHICH IF
 KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE PARTY
 RELEASED, IT HAS CAREFULLY CONSIDERED AND TAKEN INTO ACCOUNT IN
 DETERMINING TO ENTER INTO THE ABOVE RELEASES THE POSSIBLE EXISTENCE OF SUCH
 UNKNOWN LOSSES OR CLAIMS.        WITHOUT LIMITING THE GENERALITY OF THE
 FOREGOING, EACH RELEASING PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS
 CONFERRED UPON IT BY ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT A
 RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CLAIMANT DOES NOT KNOW OR
 SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
                                                   65

                                                  A-1345
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 249 of 269 PageID #: 8886

              Case 20-11157-CSS             Doc 998-2        Filed 10/16/20        Page 71 of 82



 KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE RELEASED
 PARTY, INCLUDING THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542. THE
 RELEASES CONTAINED IN SECTION 10 OF THE PLAN ARE EFFECTIVE REGARDLESS OF
 WHETHER THOSE RELEASED MATTERS ARE PRESENTLY KNOWN, UNKNOWN, SUSPECTED
 OR UNSUSPECTED, FORESEEN OR UNFORESEEN.

                  10.9.    Solicitation of the Plan.

                  As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
 deemed to have previously solicited acceptances of this Plan in good faith and in compliance with the
 applicable provisions of the Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the
 Bankruptcy Code, and any applicable non-bankruptcy law, rule or regulation governing the adequacy of
 disclosure in connection with such solicitation, and (b) the Debtors and each of their respective directors,
 officers, employees, Affiliates, agents, financial advisors, investment bankers, professionals, accountants,
 and attorneys shall be deemed to have participated in good faith and in compliance with the applicable
 provisions of the Bankruptcy Code in the offer and issuance of any securities under this Plan, and therefore,
 are not, and on account of such offer, issuance and solicitation will not be, liable at any time for any violation
 of any applicable law, rule or regulation governing the solicitation of acceptances or rejections of this Plan
 or the offer and issuance of any securities under this Plan.

                  10.10. Corporate Action.

                  Upon the Effective Date, by virtue of the solicitation of votes in favor of this Plan and entry
 of the Confirmation Order, all actions contemplated by this Plan (including any action to be undertaken by
 the Plan Administrator) shall be deemed authorized, approved, and, to the extent taken prior to the Effective
 Date, ratified without any requirement for further action by holders of Claims or Interests, the Debtors, or
 any other Entity or Person. All matters provided for in this Plan involving the corporate structure of the
 Debtors, and any corporate action required by the Debtors in connection therewith, shall be deemed to have
 occurred on the Effective Date and shall be in effect, without any requirement of further action by the
 Debtors or the Estates.

 SECTION 11. RETENTION OF JURISDICTION.

                  11.1.    Retention of Jurisdiction.

                  On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all
 matters arising in, arising under, and related to the Chapter 11 Cases for, among other things, the following
 purposes:

                   (a)      to hear and determine motions and/or applications for the assumption or rejection
 of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
 classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                  (b)     to determine any motion, adversary proceeding, application, contested matter, and
 other litigated matter pending on or commenced after the Confirmation Date;

                 (c)      to ensure that distributions to holders of Allowed Claims are accomplished as
 provided for in the Plan and Confirmation Order, including to ensure that an Allowed Claim does not
 receive consideration in excess of the Allowed amount of such Claim, and to adjudicate any and all disputes
 arising from or relating to distributions under the Plan, including, cases, controversies, suits, disputes, or

                                                        66

                                                       A-1346
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 250 of 269 PageID #: 8887

             Case 20-11157-CSS            Doc 998-2       Filed 10/16/20      Page 72 of 82



 Causes of Action with respect to the repayment or return of distributions and the recovery of additional
 amounts owed by the holder of a Claim or Interest for amounts not timely paid;

                (d)    to consider the allowance, classification, priority, compromise, estimation, or
 payment of any Claim or Class of Claims;

                (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
 Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)      to issue injunctions, enter and implement other orders, and take such other actions
 as may be necessary or appropriate to restrain interference by any Entity with the consummation,
 implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
 Court;

                  (g)      to hear and determine any application to modify the Plan in accordance with
 section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
 the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as may
 be necessary to carry out the purposes and effects thereof;

                (h)     to hear and determine all proceedings, if any, to approve Fee Claims, Restructuring
 Expenses, and Trustees Fees;

                 (i)     to hear and determine disputes arising in connection with the interpretation,
 implementation, or enforcement of the Plan, the Plan Supplement, Europe/ROW Sale Transaction, any
 other Sale Transactions, the Global Settlement, or the Confirmation Order, or any agreement, instrument,
 or other document governing or relating to any of the foregoing;

                (j)     to take any action and issue such orders as may be necessary to construe, interpret,
 enforce, implement, execute, and consummate the Plan;

                (k)      to determine such other matters and for such other purposes as may be provided in
 the Confirmation Order;

                 (l)     to hear and determine matters concerning state, local, and federal taxes in
 accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for expedited
 determinations under section 505(b) of the Bankruptcy Code);

                 (m)    to hear, adjudicate, decide, or resolve any and all matters related to Section 10 of
 the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
 thereunder;

                 (n)     to resolve disputes concerning Disputed Claims or the administration thereof;

                (o)    to hear and determine any other matters related hereto and not inconsistent with
 the Bankruptcy Code and title 28 of the United States Code;

                 (p)     to enter one or more final decrees closing the Chapter 11 Cases;

                 (q)     to recover all Assets of the Debtors and property of the Debtors’ Estates, wherever
 located and adjudicate any disputes with respect thereto;


                                                     67

                                                   A-1347
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 251 of 269 PageID #: 8888

              Case 20-11157-CSS            Doc 998-2        Filed 10/16/20       Page 73 of 82



                 (r)     to resolve any disputes concerning whether an Entity had sufficient notice of the
 Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
 Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
 Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
 hereunder or for any other purpose;

                   (s)   to hear and determine any rights, Claims, or Causes of Action held by or accruing
 to the Debtors, the GUC Trust, the Environmental Response Trust, the Vernon Environmental Response
 Trust, or the Frisco Governmental Authorities relating to the Frisco Non-Performing Property, pursuant to
 the Bankruptcy Code or pursuant to any federal statute or legal theory; and

                   (t)      to hear and resolve any dispute over the application to any Claim of any limit on
 the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
 or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy Code.

                  11.2.   Courts of Competent Jurisdiction.

                  If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
 otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or failure of
 jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by
 any other court having competent jurisdiction with respect to such matter.

 SECTION 12. MISCELLANEOUS PROVISIONS.

                  12.1.   Payment of Statutory Fees.

                  On the Effective Date and thereafter as may be required, the Debtors or the Plan
 Administrator, as applicable, shall pay all Statutory Fees that are due and payable, together with interest, if
 any, pursuant to § 3717 of title 31 of the United States Code for each Debtor’s case. The obligations under
 this Section 12.1 shall remain for each Debtor until such time as a final decree is entered closing the Chapter
 11 Case for such Debtor, a Final Order converting such Debtor’s Chapter 11 Case to a case under chapter 7
 of the Bankruptcy Code is entered, or a Final Order dismissing such Debtor’s Chapter 11 Case is entered.

                  12.2.   Substantial Consummation.

                 On the Effective Date, the Plan shall be deemed to be substantially consummated under
 sections 1101 and 1127(b) of the Bankruptcy Code.

                  12.3.   Dissolution of Creditors’ Committee.

                  On the Effective Date, the Creditors’ Committee shall dissolve, and the members thereof
 shall be released and discharged from all rights and duties arising from, or related to, the Chapter 11 Cases;
 provided, however, that after the Effective Date, the Creditors’ Committee shall exist and its professionals
 shall continue to be retained and shall continue to be entitled to reasonable compensation by the Debtors
 without the need for further application to the Bankruptcy Court with respect to (a) all applications filed
 pursuant to sections 330 and 331 of the Bankruptcy Code and any related hearings; and (b) pending appeals
 of the Confirmation Order.




                                                       68

                                                      A-1348
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 252 of 269 PageID #: 8889

              Case 20-11157-CSS            Doc 998-2       Filed 10/16/20       Page 74 of 82



                 12.4.    Amendments.

                           (a)       Plan Modifications. Subject to (i) the terms of the RSA and all consent
 rights contained therein, and (ii) the consent of the Global Settlement Parties with respect to any amendment
 to the Global Settlement, including the Environmental Settlement Documents, or other provisions of the
 Plan or Definitive Documents that impact the Global Settlement (including any amendment to the definition
 of Settling Governmental Authorities or Schedule 1 to this Plan), (i) the Debtors reserve the right, in
 accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the
 entry of the Confirmation Order, including amendments or modifications to satisfy section 1129(b) of the
 Bankruptcy Code, and (ii) after entry of the Confirmation Order, the Debtors may, upon order of the Court,
 amend, modify or supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code
 or as otherwise permitted by law, in each case without additional disclosure pursuant to section 1125 of the
 Bankruptcy Code. In addition, after the Confirmation Date, so long as such action does not materially and
 adversely affect the treatment of holders of Allowed Claims or Allowed Interests pursuant to the Plan and
 subject to the reasonable consent of the Requisite Noteholders (and the Global Settlement Parties, solely as
 it pertains to the Global Settlement), the Debtors may remedy any defect or omission or reconcile any
 inconsistencies in this Plan or the Confirmation Order with respect to such matters as may be necessary to
 carry out the purposes or effects of this Plan, and any holder of a Claim or Interest that has accepted this
 Plan shall be deemed to have accepted this Plan as amended, modified, or supplemented.

                           (b)     Other Amendments. Subject to the terms of the RSA and, solely with
 respect to the terms of the Global Settlement, subject to the consent of the Global Settlement Parties, before
 the Effective Date, the Debtors may make appropriate technical adjustments and modifications to the Plan
 and the documents contained in the Plan Supplement without further order or approval of the Bankruptcy
 Court; provided, that any change to the Environmental Settlement Documents may not be made without the
 written consent of the parties thereto.

                 12.5.    Revocation or Withdrawal of the Plan.

                   Subject to the terms of the RSA, the Global Settlement, the Environmental Settlement
 Documents and the Europe/ROW Purchase Agreement, the Debtors reserve the right to revoke or withdraw
 the Plan, including the right to revoke or withdraw this Plan for any Debtor or all Debtors, prior to the
 Confirmation Date. If the Debtors revoke or withdraw the Plan, or if Confirmation or the Effective Date
 does not occur, in each case with respect to a Debtor, then, with respect to such Debtor: (a) this Plan shall
 be null and void in all respects; (b) any assumption or rejection of executory contracts or unexpired leases
 effected by this Plan, and any document or agreement executed pursuant to this Plan, shall be deemed null
 and void; and (c) nothing contained in the Plan shall: (i) constitute a waiver or release of any Claims or
 Interests; (ii) prejudice in any manner the rights of the Debtors, the Estates, or any other Entity; or (iii)
 constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors, the Estates, or
 any other Entity.

                 12.6.    Severability of Plan Provisions upon Confirmation.

                   If, prior to the entry of the Confirmation Order, any term or provision of this Plan is held
 by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the
 Debtors with the written consent of the Requisite Noteholders (and the Global Settlement Parties with
 respect to the Global Settlement), shall have the power to alter and interpret such term or provision to make
 it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term
 or provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable
 as altered or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of
 the terms and provisions of this Plan will remain in full force and effect and will in no way be affected,
                                                      69

                                                     A-1349
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 253 of 269 PageID #: 8890

             Case 20-11157-CSS            Doc 998-2        Filed 10/16/20      Page 75 of 82



 impaired or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of this Plan, as it may
 have been altered or interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to
 its terms; (b) integral to this Plan and may not be deleted or modified without the consent of the Debtors or
 the Wind-Down Estate (as the case may be); and (3) nonseverable and mutually dependent.

                 12.7.    Governing Law.

                 Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
 Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State of
 Delaware, without giving effect to the principles of conflict of laws, shall govern the rights, obligations,
 construction, and implementation of this Plan, any agreements, documents, instruments, or contracts
 executed or entered into in connection with this Plan (except as otherwise set forth in those agreements, in
 which case the governing law of such agreement shall control); provided, that corporate or limited liability
 company governance matters relating to the Debtors shall be governed by the laws of the state of
 incorporation or formation (as applicable) of the applicable Debtor.

                 12.8.    Time.

                  In computing any period of time prescribed or allowed by this Plan, unless otherwise set
 forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

                 12.9.    Additional Documents

                  On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
 agreements and other documents as may be necessary or appropriate to effectuate and further evidence the
 terms and conditions of this Plan. The Debtors and all holders of Claims or Interests receiving distributions
 pursuant to this Plan and all other parties in interest are authorized to prepare, execute, and deliver any
 agreements or documents and take any other actions as may be necessary or advisable to effectuate the
 provisions and intent of this Plan.

                 12.10. Immediate Binding Effect.

                  Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the
 occurrence of the Effective Date, the terms of this Plan and the Plan Supplement shall be immediately
 effective and enforceable and deemed binding upon and inure to the benefit of the Debtors, the Wind-Down
 Estates, the holders of Claims and Interests, the Released Parties, the Exculpated Parties, and each of their
 respective successors and assigns, including, without limitation, the Plan Administrator.

                 12.11. Successors and Assigns.

                   The rights, benefits, and obligations of any Person named or referred to in this Plan shall
 be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or permitted
 assign, if any, of each Entity.

                 12.12. Entire Agreement.

                 On the Effective Date, this Plan, the Plan Supplement and the Confirmation Order shall
 supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
 understandings, and representations on such subjects, all of which have become merged and integrated into
 the Plan.
                                                      70

                                                    A-1350
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 254 of 269 PageID #: 8891

             Case 20-11157-CSS              Doc 998-2         Filed 10/16/20   Page 76 of 82



                 12.13. Notices.

                 All notices, requests and demands to or upon the Debtors to be effective shall be in writing
 (including by facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to
 have been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
 when received and telephonically confirmed, addressed as follows:

                 (i) if to the Debtors or the Plan Administrator:

                         Exide Holdings, Inc.
                         13000 Deerfield Parkway
                         Building 200
                         Milton, GA 30004
                         Attention: Roy Messing, Chief Restructuring Officer
                         Telephone: (678) 566-9000

                                  - and –

                         Weil, Gotshal & Manges LLP
                         767 Fifth Avenue
                         New York, NY 10153
                         Attn: Ray C. Schrock, P.C.
                                 Sunny Singh
                         Telephone: (212) 310-8000
                         Facsimile: (212) 310-8007

                 (ii) if to the Requisite Noteholders:

                         Paul, Weiss, Rifkind, Wharton & Garrison LLP
                         1285 Avenue of the Americas
                         New York, New York 10019
                         Attn: Alice Belisle Eaton, Esq.
                                Robert Britton, Esq.
                         Telephone: (212) 373-3000
                         Facsimile: (212) 757-3990

                 (iii) if to the Creditors’ Committee:

                         Lowenstein Sandler LLP
                         1251 Avenue of the Americas
                         New York, New York 10020
                         Attn: Robert Hirsh, Esq.
                                Eric Chafetz, Esq.
                                Michael Kaplan, Esq.
                         Telephone: (212) 262-6700
                         Facsimile: (212) 262-7402

                 After the Effective Date, the Debtors have authority to send a notice to Entities that to
 continue to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed request to
 receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized

                                                         71

                                                     A-1351
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 255 of 269 PageID #: 8892

             Case 20-11157-CSS          Doc 998-2       Filed 10/16/20      Page 77 of 82



 to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who
 have filed such renewed requests.

 Dated: October 14, 2020



                                                 By:     /s/ Roy Messing
                                                         Name: Roy Messing
                                                         Title: Chief Restructuring Officer

                                                 EXIDE HOLDINGS, INC.
                                                 EXIDE TECHNOLOGIES, LLC
                                                 EXIDE DELAWARE LLC
                                                 DIXIE METALS COMPANY
                                                 REFINED METALS COMPANY




                                                   72

                                                  A-1352
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 256 of 269 PageID #: 8893




                 Case 20-11157-CSS          Doc 998-2     Filed 10/16/20      Page 78 of 82



                                                  Schedule 1

                                      Settling Governmental Authorities

       1.    U.S. Environmental Protection Agency
       2.    State of Florida Department of Environmental Protection
       3.    Georgia Environmental Protection Division of the Department of Natural Resources
       4.    Indiana Department of Environmental Management
       5.    Commonwealth of Pennsylvania Department of Environmental Protection
       6.    South Carolina Department of Health and Environmental Control
       7.    Tennessee Attorney General & Reporter
       8.    Texas Commission on Environmental Quality
       9.    City of Frisco, Texas
       10.   Frisco Community Development Corporation
       11.   Illinois Environmental Protection Agency
       12.   Louisiana Department of Environmental Quality
       13.   Mississippi Department of Environmental Quality




                                                A-1353
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 257 of 269 PageID #: 8894


                   Case 20-11157-CSS         Doc 998-2   Filed 10/16/20   Page 79 of 82



                                                 Schedule 2

                                          Non-Performing Properties

       1. Baton Rouge Smelter
          2400 Brooklawn Drive
          Baton Rouge, Louisiana 70807

       2. Bristol Former Battery Plant
          364 Exide Drive
          Bristol, Tennessee 30094

       3. Columbus Battery Plant & Smelter
          3639 Joy Road
          Columbus, Georgia 31906

       4. Dallas Smelter (Dixie Metals)
          3030 McGowan Street
          Dallas, Texas 75203

       5. Florence Battery
          250 Ellis Street
          Florence, Mississippi 39073

       6. Florence Surplus Property
          Olivia Slimon Drive
          Florence, Mississippi 39073

       7. Florence (Expander)
          407 Briarhill Road
          Florence, Mississippi 39073

       8. Frankfort Battery Plant
          555 Hoke Avenue
          Frankfort, Indiana 46041

       9. Frisco Smelter
          7471 Old 5th Street
          Frisco, Texas 75034

       10. Greer Surplus Lots
           101 Bent Creek Drive
           103 Bent Creek Drive
           100 Bowers Circle
           110 Bowers Circle
           112 Bowers Circle
           210 Bent Creek Drive
           212 Bent Creek Drive
           106 Sylvan Drive
           108 Sylvan Drive


                                             A-1354
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 258 of 269 PageID #: 8895
                   Case 20-11157-CSS         Doc 998-2        Filed 10/16/20   Page 80 of 82



          207 Bent Creek Drive
          209 Bent Creek Drive
          110 Sylvan Drive
          101 Bowers Circle
          107 Bowers Circle
          111 Bowers Circle
          203 Bent Creek Drive
          107 Bent Creek Drive
          105 Bent Creek Drive
          208 Bent Creek Drive
          Greer, South Carolina 29650

       11. Greer Battery Plant
           109 Chick Springs Road
           Greer, South Carolina 29650

       12. Hamburg Battery Plant
           280 Grand Street
           Hamburg, Pennsylvania 19526

       13. Heflin Smelter
           6952 SR-531
           Heflin, Louisiana 71039

       14. Kankakee Battery Plant
           2475 West Station Street
           Kankakee, Illinois 60901

       15. Logansport Battery Plant
           303 Water Street
           Logansport, Indiana 46947

       16. Memphis Surplus Lots (17)
           Mallory and Castex Avenues
           Memphis, Tennessee 38109

       17. Memphis Smelter
           257 W. Mallory Avenue
           Memphis, Tennessee 38109

       18. Oley Property
           Bull Road
           Oley, Pennsylvania 19560

       19. Reading Residential/Vacant Property
           145-147 Spring Valley Rd
           143 Spring Valley Rd
           127 Spring Valley Rd
           129 Spring Valley Rd
           131 Spring Valley Rd
           258 Spring Valley Rd

                                                          2

                                                 A-1355
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 259 of 269 PageID #: 8896
                  Case 20-11157-CSS          Doc 998-2      Filed 10/16/20   Page 81 of 82



          260 Spring Valley Rd
          Vacant Land - Isabelle Ct & Josephine Drive
          Reading, Pennsylvania 19605

       20. Reading Recycling Plant
           3000 Montrose Avenue
           Reading, Pennsylvania 19605

       21. Tampa Smelter
           3507 S. 50th Street
           Tampa, Florida 33619

       22. Vernon Smelter
           2700 S. Indiana Street
           Los Angeles, California 90023




                                                        3

                                              A-1356
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 260 of 269 PageID #: 8897




                  Case 20-11157-CSS         Doc 998-2     Filed 10/16/20   Page 82 of 82



                                                  Schedule 3

                                             Transferred Entities

        1.    Exide International Holdings LP
        2.    Exide International Holdings GP LLC
        3.    Exide Holding Europe S.A.S.
        4.    Exide Technologies (Shanghai) Company Limited
        5.    Exide Australia Pty Limited Australia
        6.    Exide Technologies GmbH
        7.    Exide Technologies BVBA
        8.    Exide Technologies A/S
        9.    Exide Technologies Oy
        10.   Exide Technologies S.A.S.
        11.   Exide Technologies GmbH (includes a Switzerland branch)
        12.   Exide Technologies Operations GmbH & Co. KG
        13.   HAGEN Batterie AG
        14.   GNB Technologies (China) Limited
        15.   GNB Technologies (India) Private Limited
        16.   Tudor India Private Limited
        17.   Exide Technologies S.r.l.
        18.   Coöperatie Exide Europe U.A.
        19.   Exide Global Holding Netherlands C.V.
        20.   Exide Holding Netherlands B.V.
        21.   Exide Technologies B.V.
        22.   Exide Technologies Limited
        23.   Exide Technologies AS
        24.   Exide Technologies S.A.
        25.   Exide Technologies SSC sp. z o.o.
        26.   Exide Technologies, Lda.
        27.   Exide Technologies Recycling II, Lda.
        28.   G.V.B. – Gestão e Valorização de Baterias, Lda.
        29.   Exide Technologies LLC
        30.   Exide Singapore Pte Limited
        31.   Exide Holding Asia Pte Limited
        32.   Exide Technologies Recycling S.L.U.
        33.   Exide Technologies S.L.U.
        34.   Exide Transportation Holding Europe S.L.U.
        35.   Exide Technologies AB
        36.   GNB Batteries Trading MEA LLC
        37.   CMP Batteries Pension Limited
        38.   Euro Exide Corporation Limited
        39.   Exide Technologies (Transportation) Limited
        40.   GNB Industrial Power (UK) Limited
        41.   EH International, LLC
        42.   Exide International Holding Netherlands B.V.




                                               A-1357
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 261 of 269 PageID #: 8898




                                TAB 24
                       Notice of Appeal [Bankr. D.I. 1000]
Case 1:20-cv-01402-RGA   Document
             Case 20-11157-CSS    49-1
                                Doc    FiledFiled
                                    1000     12/23/20   PagePage
                                                  10/18/20   262 of 269
                                                                 1 of 5 PageID #: 8899




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


 In re:                                                             Chapter 11

 EXIDE HOLDINGS, INC., et al.,                                      Case No. 20-11157 (CSS)

                                     Debtors.1                      Jointly Administered


                                             NOTICE OF APPEAL

          PLEASE TAKE NOTICE that the California Department of Toxic Substances Control

 (“DTSC”), a creditor in the above-captioned chapter 11 cases, hereby appeal to the United States

 District Court for the District of Delaware under 28 U.S.C. § 158(a)(1) and Fed. R. Bankr. P.

 8003(a) from the order of the United States Bankruptcy Court for the District of Delaware entitled

 Order Confirming Fourth Amended Joint Chapter 11 Plan of Exide Holdings, Inc. and its

 Affiliated Debtors, dated October 16, 2020 [ECF No. 998] (the “Confirmation Order”).2 A copy

 of the Confirmation Order is attached hereto as Exhibit A.

          PLEASE TAKE FURTHER NOTICE that the names of all parties to the Confirmation

 Order appealed from and the names, addresses, and telephone numbers of their respective attorneys

 are as follows:




 1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification number
 are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
 Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
 Building 200, Milton, Georgia 30004.
 2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Fourth
 Amended Joint Chapter 11 Plan of Exide Holdings, Inc. and its Affiliated Debtors, dated October 14, 2020 [ECF No.
 977].




                                                          A-1358
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 263 of 269 PageID #: 8900
             Case 20-11157-CSS Doc 1000 Filed 10/18/20 Page 2 of 5




  Party                                     Attorneys
  Appellants                                O’MELVENY & MYERS LLP
  The California Department of Toxic        Nancy A. Mitchell
  Substances Control                        Matthew L. Hinker
                                            7 Times Square
                                            New York, NY 10036
                                            Tel: 212-326-2000

                                            Peter Friedman
                                            1625 Eye Street, NW
                                            Washington, DC 20006
                                            Tel: 202-383-5300

                                            -and-

                                            CALIFORNIA DEPARTMENT OF
                                            JUSTICE OFFICE OF THE ATTORNEY
                                            GENERAL
                                            Public Rights Division
                                            Environment Section
                                            Xavier Becerra (Attorney General of
                                            California)
                                            Edward H. Ochoa (Senior Assistant Attorney
                                            General)
                                            James R. Potter
                                            300 S. Spring Street
                                            Los Angeles, CA 90013
                                            Tel: 213-269-6000

                                            Anthony A. Austin
                                            Heather C. Leslie
                                            Office of the Attorney General
                                            California Department of Justice
                                            1300 I Street, 15th Floor,
                                            Sacramento, CA 95814
                                            Direct: 916-210-7245

  Appellees                                 WEIL, GOTSHAL & MANGES LLP
  Debtors                                   Ray C. Schrock, P.C.
                                            Sunny Singh
                                            767 Fifth Avenue
                                            New York, NY 10153
                                            Tel: 212-310-8000


                                        2


                                       A-1359
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 264 of 269 PageID #: 8901
             Case 20-11157-CSS Doc 1000 Filed 10/18/20 Page 3 of 5




  Party                                    Attorneys
                                           -and-

                                           RICHARDS, LAYTON & FINGER, P.A.
                                           Daniel J. DeFranceschi
                                           Zachary I. Shapiro
                                           One Rodney Square
                                           920 N. King Street
                                           Wilmington, DE 19801
                                           Tel: 302-651-7700

  Interested Party                         OFFICE OF THE UNITED STATES
  United States Trustee                    TRUSTEE
                                           Linda J. Casey
                                           844 King Street, Suite 2207
                                           Wilmington, DE 19801
                                           Tel: 302-573-6539

  Interested Party                         LOWENSTEIN SANDLER LLP
  Creditors’ Committee                     Robert Hirsh
                                           Eric Chafetz
                                           Michael Kaplan
                                           1251 Avenue of the Americas
                                           New York, NY 10020
                                           Tel: 212-262-6700

  Interested Party                         PAUL, WEISS, RIFKIND, WHARTON &
  Requisite Noteholders                    GARRISON LLP
                                           Alice Belisle Eaton
                                           Robert Britton
                                           1285 Avenue of the Americas
                                           New York, NY 10019
                                           Tel: 212-373-3000

  Interested Party                         ARENT FOX LLP
  Trustee under the Indentures             Andrew Silfen
                                           Jordana L. Renert
                                           1301 Avenue of the Americas
                                           New York, NY 10019
                                           Tel: 212-484-3900



                                       3


                                     A-1360
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 265 of 269 PageID #: 8902
             Case 20-11157-CSS Doc 1000 Filed 10/18/20 Page 4 of 5




 Dated: October 18, 2020                   Respectfully submitted,

                                           /s/ Peter Friedman
                                           NANCY A. MITCHELL
                                           nmitchell@omm.com
                                           MATTHEW L. HINKER
                                           mhinker@omm.com
                                           O’MELVENY & MYERS LLP
                                           7 Times Square
                                           New York, NY 10036
                                           Telephone: (212) 326-2000
                                           Facsimile: (212) 326-2061

                                           PETER FRIEDMAN
                                           pfriedman@omm.com
                                           O’MELVENY & MYERS LLP
                                           1625 Eye Street, NW
                                           Washington, DC 20006
                                           Telephone: (202) 383-5300
                                           Facsimile: (202) 383-5414

                                           -and-

                                           JAMES R. POTTER
                                           james.potter@doj.ca.gov
                                           California Department of Justice
                                           Office of the Attorney General
                                           Public Rights Division
                                           Environment Section
                                           300 S. Spring Street
                                           Los Angeles, CA 90013

                                           ANTHONY A. AUSTIN
                                           anthony.austin@doj.ca.gov
                                           HEATHER C. LESLIE
                                           heather.leslie@doj.ca.gov
                                           California Department of Justice
                                           Office of the Attorney General
                                           Public Rights Division
                                           Environment Section
                                           1300 I Street, Suite 125
                                           Sacramento, CA 95814
                                           Tel.: 213-369-6326

                                           XAVIER BECERRA
                                           Attorney General of California

                                       4


                                     A-1361
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 266 of 269 PageID #: 8903
             Case 20-11157-CSS Doc 1000 Filed 10/18/20 Page 5 of 5




                                           EDWARD H. OCHOA
                                           Senior Assistant Attorney General

                                           Counsel to Appellant California
                                           Department of Toxic Substances Control




                                       5


                                     A-1362
Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 267 of 269 PageID #: 8904




                                TAB 25
                     Supplemental Ruling [Bankr. D.I. 1003]
 Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 268 of 269 PageID #: 8905

                Case 20-11157-CSS        Doc 1003     Filed 10/19/20    Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE



CHRISTOPHER S. SONTCHI                                                    824 N. MARKET STREET
    CHIEF JUDGE                                                          WILMINGTON, DELAWARE
                                                                              (302) 252-2888



                                          October 19, 2020
VIA CM/ECF
To: All Counsel of Record

       Re: Exide Holdings, Inc., et al., Case No. 20-11157 (CSS)

Dear Counsel,

       Pursuant to D.Del. L.R. 8003-2, I am writing to clarify and to supplement my bench ruling
of October 16, confirming the Debtors’ Fourth Amended Plan and authorizing the protentional
abandonment of the Vernon, California site. Due to the exigent nature of the issues before the
Court my ruling was incomplete. In addition, after two very full days of testimony and
argument I was very tired, and my ruling was too glib. I deeply regret this and the false
impression my ruling may have given as to my appreciation of the issues before me.

      I am aware of Exide’s legal and moral responsibility to remediate the environmental
damage it caused. I am also aware that the health and safety of the community has been harmed
by Exide’s pollution and that there is a very real risk of harm in the future. The issue before the
Court was not whether Exide should pay its debt nor whether the Vernon site and the other
environmental sites throughout the country are dangerous to the public.

       Exide should pay its debts, but it cannot. There is simply no available money to do so.
Under the governing law, any money available is subject to senior, secured liens that are
superior to Exide’s environmental obligations. I lack the power to override that law.
Nonetheless, the secured lenders are voluntarily contributing a portion of their collateral to the
Debtors’ administrative and unsecured creditors in exchange for a release. It is perhaps a drop
of water in the sea, but it is all that is available. This means that the cost of remediating the site
will fall on the State of California and, ultimately, its taxpayers. That is neither fair nor
avoidable. Governments exist to serve and to protect their citizens. Governments are not free –
they rely on taxes. While every effort should be made to have polluters pay to clean up their
pollution, if that is not possible it must fall to the government to do so. Abandonment is the
only realistic outcome that is consistent with the law.



                                                A-1363
 Case 1:20-cv-01402-RGA Document 49-1 Filed 12/23/20 Page 269 of 269 PageID #: 8906




                Case 20-11157-CSS        Doc 1003     Filed 10/19/20    Page 2 of 2



October 19, 2020
Page Two

       In addition, there is no question that the Vernon site is dangerous and exposure to lead
is highly dangerous. The issue is not whether the lead at Vernon is dangerous – it is. The
question is whether abandonment of the site presents an imminent danger – it does not. The
evidence overwhelmingly established that the site is constantly monitored, and the dangerous
polluted areas are contained. The evidence also established that the contractors currently in
place are ready, willing, and able to continue their work, provided they are paid. That payment
must come from California. The Court ordered that the abandonment would occur, if at all, on
October 30, 2020. This leave California ample time to arrange for the orderly transfer of
responsibility over the site.

       Finally, it is important to note that the Vernon site is not the Debtors’ only environmental
site. There are sites in 9 other states and the state and federal agencies responsible for those sites
support the settlement contained in the 4th Amended Plan as the best, realistic alternative.

      The Court reiterates its ruling of October 16 and offers this letter as a clarification and
supplement to that ruling.

                                                   Very truly yours,



                                                   Christopher S. Sontchi
                                                   Chief United States Bankruptcy Judge
CSS/cas




                                                A-1364
